Exhibit 10.1

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”), dated as of
December 21, 2018. and effective as of the First Amendment Effective Date (as
hereinafter defined), is made and entered into by and among MGM RESORTS
INTERNATIONAL, a Delaware corporation (the “Borrower”), the other Loan Parties
under the Credit Agreement referred to below, each of the Lenders (as
hereinafter defined) party hereto, each of the First Amendment Increase
Revolving Lenders (as hereinafter defined) party hereto, each of the First
Amendment Increase Term A Lenders (as hereinafter defined) party hereto and BANK
OF AMERICA, N.A., as administrative agent under the Credit Agreement referred to
below (in such capacity, the “Administrative Agent”).

RECITALS

A. The Borrower, the Administrative Agent and the Lenders party hereto are
parties to that certain Credit Agreement, dated as of April 25, 2016 (as
amended, amended and restated, supplemented or otherwise modified from time to
time prior to the First Amendment Effective Date, the “Credit Agreement”) by and
among the Borrower, the banks, financial institutions and other entities from
time to time party thereto as lenders (including the L/C Issuer) (collectively,
the “Lenders”), and the Administrative Agent.

B. In connection with the Credit Agreement, the Loan Parties executed various
Loan Documents to guaranty and/or secure the obligations of the Borrower under
the Credit Agreement.

C. Pursuant to Section 2.15 of the Credit Agreement, the Borrower has requested
that each Revolving Lender agree to modify all of the Revolving Commitments in
order to extend the scheduled maturity date thereof and to provide for the other
terms set forth in this First Amendment, in each case, subject to, and in
accordance with, the terms and conditions set forth herein.

D. Pursuant to Section 2.15 of the Credit Agreement, the Borrower has requested
that each Term A Lender agree to modify all of the Term A Loans in order to
extend the scheduled maturity date thereof and to provide for the other terms
set forth in this First Amendment, subject to, and in accordance with, the terms
and conditions set forth herein.

E. Pursuant to Section 2.13 of the Credit Agreement, the Borrower has requested
that the institutions listed on Schedule I hereto under the heading “Revolving
Lenders” (i) provide Revolving Commitments for an Incremental Revolving Increase
in an aggregate principal amount of $299,636,636.29 (the “First Amendment
Increase Revolving Commitments” and such Revolving Lenders providing such First
Amendment Increase Revolving Commitments, the “First Amendment Increase
Revolving Lenders”), which First Amendment Increase Revolving Commitments shall
have the same terms and conditions as the Revolving Commitments (both before and
after giving effect to the modification thereof pursuant to the Amended Credit
Agreement (as defined below)) or (ii) decrease their Revolving Commitments in an
aggregate principal amount of $49,636,636.29, with such amount applied to reduce
the Revolving Commitments of the existing Revolving Lenders as indicated on
Schedule I (the “First Amendment Revolving Decrease”), as applicable, such that
after giving effect to the First Amendment Increase Revolving Commitments and
the First Amendment Revolving Decrease, the Revolving Commitments of each
Revolving Lender shall be as set forth on Schedule II hereto.



--------------------------------------------------------------------------------

F. Pursuant to Section 2.13 of the Credit Agreement, the Borrower has requested
that the institutions listed on Schedule I hereto under the heading “Term A
Lenders” (i) provide Incremental Term Commitments for an Incremental Term
Increase in an aggregate principal amount of $644,492,187.41 (the “First
Amendment Increase Term A Loan Commitments”, the loans made thereunder, the
“First Amendment Increase Term A Loans” and such Term A Lenders providing such
First Amendment Increase Term A Loan Commitments, the “First Amendment Increase
Term A Lenders”), which First Amendment Increase Term A Loans shall have the
same terms and conditions as the Term A Loans (both before and after giving
effect to the modification thereof pursuant to the Amended Credit Agreement) and
(ii) that $19,485,677.11 of the First Amendment Increase Term A Loans be applied
to reduce the existing Term A Loans of certain of the existing Term A Lenders in
the amounts listed on Schedule I hereto under the heading First Amendment Term A
Decrease (the “First Amendment Term A Decrease”), such that after giving effect
to the First Amendment Increase Term A Loans and the First Amendment Term A
Decrease, the aggregate Term A Loans and Term A Commitments of each Term A
Lender shall be as set forth on Schedule II hereto.

G. The Revolving Lenders party hereto, constituting 100% of the Revolving
Lenders holding Revolving Commitments, the Term A Lenders party hereto,
constituting 100% of the Term A Lenders, the First Amendment Increase Revolving
Lenders and the First Amendment Increase Term A Lenders (which, after giving
effect thereto, collectively constitute the Required Lenders) desire to make
certain additional modifications to the Credit Agreement and are willing to
agree to enter into this First Amendment, subject to the conditions and on the
terms set forth below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Borrower, each of the other Loan Parties,
each of the First Amendment Increase Revolving Lenders, each of the First
Amendment Increase Term A Lenders, each Revolving Lender party hereto and each
Term A Lender party hereto agree as follows:

1. Definitions. Except as otherwise expressly provided herein, capitalized terms
used in this First Amendment shall have the meanings given in the Credit
Agreement, and the rules of interpretation set forth in the Credit Agreement
shall apply to this First Amendment.

2. Agreement to Provide First Amendment Increase Revolving Commitments.

(a) Each First Amendment Increase Revolving Lender or Revolving Lender, as
applicable, hereby severally agrees to provide First Amendment Increase
Revolving Commitments or receive a First Amendment Revolving Decrease, as
applicable, in each case in the amount set forth opposite its name under the
heading “First Amendment Increase Revolving Commitments” or “First Amendment
Revolving Decreases”, as applicable, on Schedule I hereto on the terms and
subject to the conditions set forth in this First Amendment, and each First
Amendment Increase Revolving Lender’s First Amendment Increase Revolving
Commitment shall be binding as of the First Amendment Effective Date. Each First
Amendment Increase Revolving Lender hereby severally agrees to make Revolving
Loans to the Borrower from time to time in Dollars, on any Business Day during
the Availability Period (as defined in the Amended Credit Agreement), in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s First Amendment Increase Revolving Commitment.

 

-2-



--------------------------------------------------------------------------------

(b) The First Amendment Increase Revolving Commitment of each First Amendment
Increase Revolving Lender is in addition to such First Amendment Increase
Revolving Lender’s existing Loans and Commitments under the Amended Credit
Agreement, if any, which shall continue and, immediately after giving effect to
the amendments contemplated hereby, shall be subject in all respects to the
terms of the Amended Credit Agreement (and, in each case, the other Loan
Documents).

(c) This First Amendment represents the Borrower’s request for the First
Amendment Increase Revolving Commitments to be provided on the terms set forth
herein on the First Amendment Effective Date. It is the understanding, agreement
and intention of the parties that the First Amendment Increase Revolving
Commitments be part of the same Tranche as the existing Revolving Commitments
(as defined in, and modified by, the Amended Credit Agreement) and shall
constitute Commitments and Revolving Commitments under the Loan Documents, and
that the Revolving Loans made under the First Amendment Increase Revolving
Commitments be part of the same Tranche as the Revolving Loans made under the
Revolving Commitments (as defined in, and modified by, the Amended Credit
Agreement) and shall constitute Loans and Revolving Loans under the Loan
Documents. The First Amendment Increase Revolving Commitments and the Revolving
Loans made thereunder shall be subject to the provisions of the Amended Credit
Agreement and the other Loan Documents and shall be on terms and conditions
identical to the existing Revolving Commitments and the Revolving Loans made
thereunder, respectively, including, without limitation, the “Applicable Rate”
and “Maturity Date” applicable thereto (in each case, as defined in, and
modified by, the Amended Credit Agreement).

(d) Upon the effectiveness of the First Amendment Increase Revolving Commitments
on the First Amendment Effective Date, (x) each Revolving Lender immediately
prior to the First Amendment Effective Date will automatically and without
further act be deemed to have assigned to each First Amendment Increase
Revolving Lender providing a portion of such First Amendment Increase Revolving
Commitments, and each such First Amendment Increase Revolving Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Lender’s participations under the Credit Agreement in outstanding
Letters of Credit (but not, for the avoidance of doubt, the related Revolving
Commitments) such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding
participations under the Credit Agreement in Letters of Credit held by each
Revolving Lender (including each First Amendment Increase Revolving Lender) will
equal the percentage of the aggregate Revolving Commitments of all Revolving
Lenders represented by such Revolving Lender’s Revolving Commitment and (y) the
Borrower shall prepay any Revolving Loans under the Revolving Commitments held
by Revolving Lenders immediately prior to the First Amendment Effective Date
with proceeds of First Amendment Increase Revolving Commitments (which may be
effected through assignments of funded Revolving Loans under the Revolving
Commitments from Revolving Lenders immediately prior to the First Amendment
Effective Date to the relevant First Amendment Increase Revolving Lenders), as
directed by the Administrative Agent such that after giving effect to such
prepayment or assignments the percentage of the aggregate outstanding Revolving
Loans under the Revolving Commitments held by each Revolving Lender holding
Revolving Commitments (including First Amendment Increase Revolving Lenders
holding First Amendment Increase Revolving Commitments) (as defined in, and
modified by, the Amended Credit Agreement) will equal the percentage of the
aggregate Revolving Commitments of all Revolving Lenders holding Revolving
Commitments (including First Amendment Increase Revolving Lenders) represented
by such Revolving Lender’s Revolving Commitments (including First Amendment
Increase Revolving Commitments). For the avoidance of doubt, Revolving Loans and
participations in Letters of Credit assigned pursuant

 

-3-



--------------------------------------------------------------------------------

to this Section 2(d) shall, upon receipt thereof by the relevant First Amendment
Increase Revolving Lenders, be deemed to be Revolving Loans and participations
in Letters of Credit in respect of the Revolving Commitments (as defined in, and
modified by, the Amended Credit Agreement) provided (by the provision of First
Amendment Increase Revolving Commitments) by such First Amendment Increase
Revolving Lenders on the First Amendment Effective Date, and the terms of such
Revolving Loans and participation interests shall be adjusted accordingly.

3. Agreement to Provide First Amendment Increase Term A Loan Commitments.

(a) Each First Amendment Increase Term A Lender or Term A Lender, as applicable,
hereby severally agrees to provide First Amendment Increase Term A Loan
Commitments or to receive a First Amendment Term A Decrease, as applicable, in
each case, in the amount set forth opposite its name under the heading “First
Amendment Increase Term A Loan Commitments” or “First Amendment Term A
Decreases”, as applicable, on Schedule I hereto on the terms and subject to the
conditions set forth in this First Amendment, and each First Amendment Increase
Term A Lender’s First Amendment Increase Term A Loan Commitment shall be binding
as of the First Amendment Effective Date. Each First Amendment Increase Term A
Lender hereby severally agrees to make First Amendment Increase Term A Loans to
the Borrower on the First Amendment Effective Date, in an aggregate amount not
to exceed the amount of such Lender’s First Amendment Increase Term A Loan
Commitment. The aggregate First Amendment Increase Term A Loan Commitments shall
be automatically and permanently reduced to zero after giving effect to the Term
A Loans borrowed on the First Amendment Effective Date.

(b) The First Amendment Increase Term A Loan Commitment of each First Amendment
Increase Term A Lender is in addition to such First Amendment Increase Term A
Lender’s existing Loans and Commitments under the Amended Credit Agreement, if
any, which shall continue and, immediately after giving effect to the amendments
contemplated hereby, shall be subject in all respects to the terms of the
Amended Credit Agreement (and, in each case, the other Loan Documents).

(c) This Agreement represents the Borrower’s request for the First Amendment
Increase Term A Loan Commitments to be provided on the terms set forth herein
and on the First Amendment Effective Date. It is the understanding, agreement
and intention of the parties that the First Amendment Increase Term A Loans made
under the First Amendment Increase Term A Loan Commitments be part of the same
Tranche of Term Loans as the Term A Loans (as defined in, and modified by, the
Amended Credit Agreement) and shall constitute Loans and Term A Loans under the
Loan Documents. The First Amendment Increase Term A Loan Commitments shall be
subject to the provisions of the Amended Credit Agreement and the other Loan
Documents, and the First Amendment Increase Term A Loans shall be subject to the
provisions of the Amended Credit Agreement and the other Loan Documents and
shall be on terms and conditions identical to the existing Term A Loans (as
defined in, and modified by, the Amended Credit Agreement), including, without
limitation, the “Applicable Rate” and “Maturity Date” applicable thereto (in
each case, as defined in, and modified by, the Amended Credit Agreement).

4. Amendments to Credit Agreement.

(a) Effective as of the First Amendment Effective Date, but immediately after
giving effect to the First Amendment Increase Revolving Commitments and the
First Amendment Increase Term A Loan Commitments under this First Amendment,
(i) the Credit Agreement is hereby amended to delete all stricken text
(indicated textually in the same manner as the following

 

-4-



--------------------------------------------------------------------------------

example: strike-through text) and to add all double-underlined text (indicated
textually in the same manner as the following example: double-underlined text)
as set forth in the conformed Credit Agreement attached hereto as Exhibit A (the
Credit Agreement as amended by this First Amendment, the “Amended Credit
Agreement”), (ii) Exhibit D to the Credit Agreement is hereby amended and
restated as attached hereto as Exhibit B, (iii) Schedule 2.01 to the Credit
Agreement is hereby amended and restated as attached hereto as Schedule II and
(iv) Schedule 5.04 to the Credit Agreement is hereby amended and restated as
attached hereto as Schedule III. Without limiting the foregoing, and for the
avoidance of doubt, each Term A Lender party hereto and each Revolving Lender
party hereto hereby consents and agrees to the amendment, extension and
modification of its Term A Loans and Revolving Commitments (and Revolving Loans
thereunder), respectively, on the terms set forth in the Amended Credit
Agreement.

(b) For the avoidance of doubt, the making of the First Amendment Increase
Revolving Commitments and the First Amendment Increase Term A Loan Commitments
shall not be deemed to be a usage of any amount available under clause (a) of
the definition of “Incremental Amount” as set forth in the Amended Credit
Agreement.

5. Representations and Warranties. To induce the First Amendment Increase
Revolving Lenders, the First Amendment Increase Term A Lenders and the other
Lenders party hereto to agree to this First Amendment, the Borrower and each of
the other Loan Parties represent to the First Amendment Increase Revolving
Lenders, the First Amendment Increase Term A Lenders, the other Lenders party
hereto and the Administrative Agent that as of the date hereof and as of the
First Amendment Effective Date:

(a) the Borrower and each of the other Loan Parties have all requisite corporate
or other organizational power and authority to execute and deliver this First
Amendment and to carry out the transactions contemplated by, and to perform its
obligations under or in respect of, this First Amendment, except where the
failure to have such power and authority would not constitute a Material Adverse
Effect;

(b) the execution and delivery of this First Amendment and the performance of
the obligations of the Borrower and each of the other Loan Parties under or in
respect of this First Amendment have been duly authorized by all necessary
corporate or other organizational action on the part of the Borrower and each of
the other Loan Parties;

(c) the execution and delivery of this First Amendment and the performance of
the obligations of such Loan Party under or in respect of this First Amendment
do not and will not (i) require any consent or approval not heretofore obtained
of any member, partner, director, stockholder, security holder or creditor of
such Loan Party; (ii) violate or conflict with any provision of such party’s
charter, articles of incorporation, operating agreement, partnership agreement
or by-laws, as applicable; (iii) violate or conflict with any provision of the
indentures governing the public Indebtedness of the Borrower and the Restricted
Subsidiaries, except to the extent that such violation or conflict could not
reasonably be expected to have a Material Adverse Effect; (iv) result in or
require the creation or imposition of any Lien upon or with respect to any
Property of the Borrower and the Restricted Subsidiaries, other than Liens
permitted by Section 8.03 of the Credit Agreement; or violate any Requirement of
Law applicable to such Loan Party, except to the extent that such violation
could not reasonably be expected to have a Material Adverse Effect;

 

-5-



--------------------------------------------------------------------------------

(d) this First Amendment has been duly and validly executed and delivered by the
Borrower and each of the other Loan Parties and constitutes a legal, valid and
binding obligation of the Borrower and each of the other Loan Parties,
enforceable against the Borrower and each of the other Loan Parties in
accordance with its terms, except as enforcement may be limited by Debtor Relief
Laws, Gaming Laws or equitable principles relating to the granting of specific
performance and other equitable remedies as a matter of judicial discretion; and

(e) each of the representations and warranties made by such Loan Party in or
pursuant to Article V of the Credit Agreement, Article V of the Amended Credit
Agreement or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith is true and
correct in all material respects on and as of the First Amendment Effective Date
as if made on and as of such date; provided, that, to the extent that such
representations or warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that, any representation or warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates; provided, further, that, the
representations in Section 5.05 and Section 5.06 of the Credit Agreement and the
Amended Credit Agreement shall be deemed to refer to the most recent financial
statements furnished pursuant to Sections 7.01(a) and (b) of the Credit
Agreement and the Amended Credit Agreement, respectively.

6. Effectiveness of this First Amendment. This First Amendment and the
amendments to the Credit Agreement set forth in Section 4 hereof shall be
effective only if and when:

(a) the Borrower, the other Loan Parties, each L/C Issuer, the First Amendment
Increase Revolving Lenders, the First Amendment Increase Term A Lenders, the
Revolving Lenders holding all Revolving Commitments, and the Term A Lenders
holding all Term A Loans (all of the foregoing of which, after the incurrence
thereof, as applicable, constitute the Required Lenders), have delivered their
fully executed signature pages hereto to the Administrative Agent;

(b) each of the representations and warranties contained in Section 5 of this
First Amendment shall be true and correct in all material respects;

(c) after giving effect to this First Amendment, no event has occurred and is
continuing or will result from the execution and delivery of this First
Amendment or the performance by the Borrower and the other Loan Parties of their
obligations hereunder that would constitute a Default or an Event of Default;

(d) the Administrative Agent shall have received:

(i) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each such Responsible Officer authorized to act on behalf of each Loan Party
in connection with this First Amendment and the other Loan Documents;

(ii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization;

 

-6-



--------------------------------------------------------------------------------

(iii) a favorable opinion of each of Milbank, Tweed, Hadley & McCloy LLP,
special New York counsel to the Loan Parties, Brownstein Hyatt Farber Schreck,
LLP, special Nevada corporate and gaming counsel to the Loan Parties, Butler
Snow LLP, special Mississippi counsel to the Loan Parties and Fox Rothschild
LLP, special New Jersey corporate counsel to the Loan Parties, each addressed to
the Administrative Agent and each Lender, reasonably satisfactory to the
Administrative Agent;

(iv) a certificate signed by a Responsible Officer certifying that the
conditions specified in Sections 6(b) and 6(c) of this First Amendment have been
satisfied; and

(v) the results of confirmatory searches of the UCC filings and of such tax and
judgment lien searches for the Borrower, each Grantor and each Pledgor.

(e) the Borrower shall have paid all expenses owed to the Administrative Agent
and the BofA Arranger (as defined below) due and owing through and including the
First Amendment Effective Date to the Administrative Agent and the BofA Arranger
to the extent invoiced at least 3 Business Days prior to the Effective Date;

(f) the Borrower shall have paid all Attorney Costs of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent invoiced at least three Business Days prior
to the First Amendment Effective Date;

(g) the Administrative Agent shall have received, for each Mortgaged Real
Property, a completed “Life-of-Loan” Federal Emergency Management Agency
standard flood hazard determination dated as of a recent date;

(h) the Borrower shall have paid to the Administrative Agent, for the account of
the applicable Lenders on the First Amendment Effective Date, all accrued and
unpaid interest and fees under the Term A Facility and the Revolving Facility,
in each case, outstanding immediately prior to the First Amendment Effective
Date; and

(i) the Borrower shall have paid to the Administrative Agent, for the account of
(A) the BofA Arranger, (B) each Joint Lead Arranger (excluding the BofA
Arranger) that commits to provide an aggregate amount of Term A Loans and
Revolving Commitments under the Amended Credit Agreement of not less than
$200,000,000 (whether or not allocated such amount), and (C) each Lender
(including Bank of America, N.A.), in each case, the fees required to be paid in
accordance with that certain fee letter, dated as of December 3, 2018, by and
between the Borrower and the BofA Arranger.

This First Amendment and the amendments to the Credit Agreement set forth in
Section 4 hereof shall be effective on the date (the “First Amendment Effective
Date”) on which all of the foregoing conditions are satisfied.

7. Post-Closing Requirements.

(a) The Borrower shall not later than sixty (60) days after the First Amendment
Effective Date (or such later date as Administrative Agent may determine in its
reasonable discretion or such later date required due to the Borrower’s
inability to comply as a result of any action (or failure to act) of the
Administrative Agent), deliver or cause to be delivered to the Administrative
Agent either the items listed in paragraph (x) or the items listed in paragraph
(y) below with

 

-7-



--------------------------------------------------------------------------------

respect to each Mortgaged Real Property, each in form and substance reasonably
acceptable to the Administrative Agent:

(x) an opinion or email confirmation from local counsel in Nevada, in form and
substance reasonably satisfactory to the Administrative Agent, to the effect
that:

(i) the recording of the existing Mortgage is the only filing or recording
necessary to give constructive notice to third parties of the lien created by
such Mortgage as security for the Obligations (as defined in each Mortgage),
including the Obligations evidenced by the Amended Credit Agreement and the
other documents executed in connection therewith, for the benefit of the Secured
Parties; and

(ii) no other documents, instruments, filings, recordings, re-recordings,
re-filings or other actions, including, without limitation, the payment of any
mortgage recording taxes or similar taxes, are necessary or appropriate under
applicable law in order to maintain the continued enforceability, validity or
priority of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by the Amended Credit Agreement and the
other documents executed in connection therewith, for the benefit of the Secured
Parties; or

(y) with respect to the existing Mortgages, the following:

(i) an amendment to each of the Mortgages encumbering a Mortgaged Real Property
that, among other things, adds the First Amendment Increase Revolving
Commitments and the First Amendment Increase Term A Commitments to the
obligations secured by such Mortgage (the “Mortgage Amendments”), each duly
executed and delivered by a Responsible Officer of each Loan Party thereto and
in form suitable for filing and recording in all filing or recording offices
that the Administrative Agent may deem necessary or desirable;

(ii) endorsements to the title insurance policies relating to such Mortgages in
form and substance reasonably acceptable to the Administrative Agent (it being
acknowledged that the aggregate amount of the coverage of such policies shall
not be increased due to the aggregate amount of Loans and Commitments under the
Amended Credit Agreement being increased pursuant to this First Amendment); and

(iii) opinions of counsel in customary form and substance from local counsel in
Nevada covering the enforceability, due authorization, execution and delivery of
the relevant Mortgage Amendments and any other opinions reasonably requested by
Administrative Agent.

(b) The Borrower shall not later than sixty (60) days after the First Amendment
Effective Date (or such later date as Administrative Agent may determine in its
reasonable discretion), deliver or cause to be delivered to the Administrative
Agent a favorable opinion of Fox Rothschild LLP, special New Jersey gaming
counsel to the Loan Parties, reasonably satisfactory to the Administrative
Agent.

 

-8-



--------------------------------------------------------------------------------

(c) The Borrower agrees to pay all fees, costs and expenses incurred in
connection with the preparation, execution, filing and recordation of the
Mortgage Amendments, including, without limitation, reasonable attorneys’ fees,
title insurance premiums, filing and recording fees, title insurance company
coordination fees, documentary stamp, mortgage and intangible taxes, if any, and
title search charges and other charges incurred in connection with the
recordation of the Mortgage Amendments and the other matters described in this
Section 7.

8. Acknowledgments; Reaffirmation. By executing this First Amendment, each of
the Loan Parties (a) consents to this First Amendment and the performance by the
Borrower and each of the other Loan Parties of their obligations hereunder,
(b) acknowledges that notwithstanding the execution and delivery of this First
Amendment, the obligations (as amended, extended and increased hereby, including
the obligations in respect of the First Amendment Increase Revolving Commitments
and the First Amendment Increase Term A Loan Commitments) of each of the Loan
Parties under the Guaranty, the Pledge Agreement, the Security Agreement and
each of the other Loan Documents to which such Loan Party is a party are not
impaired or affected (except as amended, extended and increased hereby) and the
Guaranty, the Pledge Agreement, the Security Agreement and each such Loan
Document continues in full force and effect as amended hereby and (c) affirms
and ratifies, to the extent it is a party thereto, the Guaranty, the Pledge
Agreement, the Security Agreement and each other Loan Document with respect to
all of the Obligations (as amended, extended and increased hereby).

9. Miscellaneous.

(a) THIS FIRST AMENDMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN ANY LOAN
DOCUMENT WHICH EXPRESSLY STATES THAT IT SHALL BE GOVERNED BY THE LAW OF ANOTHER
JURISDICTION) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
FIRST AMENDMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN
DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL EACH BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

(b) This First Amendment may be executed in one or more duplicate counterparts
and, subject to the other terms and conditions of this First Amendment, when
signed by all of the parties listed below shall constitute a single binding
agreement. Delivery of an executed signature page to this First Amendment by
facsimile transmission or electronic mail (including “.pdf” or similar format)
shall be as effective as delivery of a manually signed counterpart of this First
Amendment.

(c) The Borrower has appointed each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
First Amendment, collectively with Bank of America, N.A., the “BofA Arranger”),
JPMorgan Chase Bank, N.A., Barclays Bank PLC, Citigroup Global Markets Inc.,
Deutsche Bank Securities Inc., BNP Paribas Securities Corp., Fifth Third Bank,
Sumitomo Mitsui Banking Corporation, SunTrust Robinson Humphrey, Inc., Credit
Agricole Corporate and Investment Bank, The Bank of Nova Scotia and Citizens
Bank, N.A. to act as joint lead arrangers and joint bookrunners for this First
Amendment (in such capacity, the “First Amendment Arrangers”).

 

-9-



--------------------------------------------------------------------------------

Each First Amendment Arranger shall in such capacity, as applicable, be entitled
to all of the rights, protections and immunities of an “Arranger” under the
Credit Agreement.

(d) Except as amended hereby, all of the provisions of the Credit Agreement and
the other Loan Documents shall remain in full force and effect except that each
reference to the “Credit Agreement,” or words of like import in any Loan
Document, shall mean and be a reference to the Amended Credit Agreement. This
First Amendment and the Amended Credit Agreement shall not constitute a novation
of the Credit Agreement or the other Loan Documents. This First Amendment shall
be deemed a “Loan Document,” an “Incremental Joinder Agreement” and an
“Extension Amendment,” in each case, as defined in the Credit Agreement. The
parties hereto acknowledge that (i) the posting of the lender presentation in
connection with this Amendment constitutes (x) a Term Loan Extension Request and
a Revolving Extension Request as required pursuant to Sections 2.15(a), (b) and
(c), (y) a notice to the Administrative Agent as required pursuant to
Section 2.13(a) of the Credit Agreement and (z) an Incremental Joinder Agreement
pursuant to Section 2.13(b) of the Credit Agreement, (ii) after giving effect to
this Amendment, no additional Collateral is required to be provided pursuant to
Section 2.13(e) of the Amended Credit Agreement and (iii) execution of this
Amendment constitutes an Extension Election from each Extending Lender. Sections
11.14(b), 11.14(c), 11.14(d) and 11.15 of the Credit Agreement shall apply to
this First Amendment as if expressly set forth herein.

10. Certain Tax Matters. The parties shall treat the First Amendment Increase
Term A Loans and the existing Term A Loans as one fungible tranche for U.S.
federal income tax purposes.

11. Delivery of Committed Loan Notice. Each of the First Amendment Increase
Revolving Lenders, each of the First Amendment Increase Term A Lenders, each
Revolving Lender party hereto and each Term A Lender party hereto agree that,
notwithstanding anything to the contrary in Section 2.02(a) or Section 2.02(b)
of the Credit Agreement or otherwise, a Term Borrowing of Eurodollar Rate Loans
on the First Amendment Effective Date shall be made upon notice to the
Administrative Agent thereof not later than 10:00 a.m. one Business Day prior to
the requested date of such Borrowing.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed as of the day and year first above written, to be effective as of the
First Amendment Effective Date.

 

Borrower: MGM RESORTS INTERNATIONAL By:  

/s/ Daniel J. D’Arrigo

Name:   Daniel J. D’Arrigo Title:   Executive Vice President, Chief Financial
Officer and Treasurer

 

Other Loan Parties:

550 LEASING COMPANY II, LLC

AC HOLDING CORP.

AC HOLDING CORP. II ARENA LAND HOLDINGS, LLC ARIA RESORT & CASINO, LLC BEAU
RIVAGE RESORTS, LLC BELLAGIO, LLC CIRCUS CIRCUS CASINOS, INC. CITYCENTER
FACILITIES MANAGEMENT, LLC

CITYCENTER REALTY CORPORATION CITYCENTER RETAIL HOLDINGS MANAGEMENT, LLC

DESTRON, INC.

DIAMOND GOLD, INC. GOLD STRIKE L.V. GRAND GARDEN ARENA MANAGEMENT, LLC GRAND
LAUNDRY, INC.

LAS VEGAS ARENA MANAGEMENT, LLC

LV CONCRETE CORP.

MAC, CORP.

MANDALAY BAY, LLC

MANDALAY EMPLOYMENT, LLC

MANDALAY PLACE LLC

MANDALAY RESORT GROUP

MARINA DISTRICT DEVELOPMENT COMPANY, LLC

MARINA DISTRICT DEVELOPMENT HOLDING CO., LLC

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

METROPOLITAN MARKETING, LLC MGM CC, LLC MGM ELGIN SUB, INC.

MGM GRAND CONDOMINIUMS, LLC

MGM GRAND CONDOMINIUMS II, LLC

MGM GRAND CONDOMINIUMS III, LLC

MGM GRAND DETROIT, INC.

MGM GRAND HOTEL, LLC MGM HOSPITALITY, LLC MGM INTERNATIONAL, LLC MGM MA SUB, LLC
MGM LESSEE, LLC MGM PUBLIC POLICY, LLC MGM RESORTS ADVERTISING, INC.

MGM RESORTS ARENA HOLDINGS, LLC

MGM RESORTS AVIATION CORP.

MGM RESORTS CORPORATE SERVICES

MGM RESORTS DESIGN & DEVELOPMENT,

LLC

MGM RESORTS DEVELOPMENT, LLC

MGM RESORTS FESTIVAL GROUNDS, LLC

MGM RESORTS FESTIVAL GROUNDS II, LLC

MGM RESORTS GLOBAL DEVELOPMENT, LLC

MGM RESORTS INTERACTIVE, LLC

MGM RESORTS INTERNATIONAL MARKETING, INC.

MGM RESORTS INTERNATIONAL OPERATIONS, INC.

MGM RESORTS LAND HOLDINGS, LLC

MGM RESORTS MANUFACTURING CORP.

MGM RESORTS MISSISSIPPI, LLC

MGM RESORTS REGIONAL OPERATIONS, LLC

MGM RESORTS RETAIL MGM RESORTS SATELLITE, LLC MGM RESORTS SUB 1, LLC MGM RESORTS
SUB B, LLC MGM RESORTS VENUE MANAGEMENT, LLC MH, INC.

MIRAGE LAUNDRY SERVICES CORP.

MIRAGE RESORTS, LLC

MMNY LAND COMPANY, INC.

M.S.E. INVESTMENTS, INCORPORATED

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

NEW CASTLE, LLC NEW YORK-NEW YORK HOTEL & CASINO, LLC

NEW YORK-NEW YORK TOWER, LLC

PARK DISTRICT HOLDINGS, LLC

PARK THEATER, LLC

PRMA, LLC

PRMA LAND DEVELOPMENT COMPANY PROJECT CC, LLC RAMPARTS, LLC SIGNATURE TOWER I,
LLC SIGNATURE TOWER 2, LLC SIGNATURE TOWER 3, LLC THE MIRAGE CASINO-HOTEL, LLC
THE SIGNATURE CONDOMINIUMS, LLC TOWER B, LLC TOWER C, LLC VDARA CONDO HOTEL, LLC
VENDIDO, LLC VICTORIA PARTNERS VIDIAD

VINTAGE LAND HOLDINGS, LLC

VINTAGE LAND HOLDINGS II, LLC

By:  

/s/ Andrew Hagopian III

Name:   Andrew Hagopian III Title:   Assistant Secretary or Attorney-in-Fact,  
of each of the foregoing

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Paley Chen

  Name: Paley Chen   Title: Vice President

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as L/C Issuer By:  

/s/ Brian D. Corum

  Name: Brian D. Corum   Title: Managing Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Revolving Lender and a Term A Lender By:  

/s/ Brian D. Corum

Name:   Brian D. Corum Title:   Managing Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Revolving Lender and a Term A Lender By:  

/s/ Keith Lukasavich

Name:   Keith Lukasavich Title:   Vice President and Managing Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

The Bank of Nova Scotia,

as a Revolving Lender and a Term A Lender

By:  

/s/ Bradley Walker

  Name: Bradley Walker   Title: Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

Barclays Bank, PLC, as a Revolving Lender and a Term A Lender By:  

/s/ Craig Malloy

  Name: Craig Malloy   Title: Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

BNP PARIBAS,

as a Revolving Lender and a Term A Lender

By:  

/s/ Sang W. Han

  Name: Sang W. Han   Title: Vice President By:  

/s/ Julie Gauduffe

  Name: Julie Gauduffe   Title: Vice President

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A.

as a Revolving Lender and a Term A Lender

By:  

/s/ Sean McWhinnie

  Name: Sean McWhinnie   Title: Director If a second signature is necessary: By:
 

 

  Name:   Title:

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

Credit Agricole Corporate and Investment Bank,

as a Revolving Lender and a Term A Lender

By:  

/s/ Steven Jonassen

  Name: Steven Jonassen   Title: Managing Director If a second signature is
necessary: By:  

/s/ Adam Jenner

  Name: Adam Jenner   Title: Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch,

as a Revolving Lender and a Term A Lender

By:  

/s/ Marguerite Sutton

  Name: Marguerite Sutton   Title: Vice President By:  

/s/ Alicia Schug

  Name: Alicia Schug   Title: Vice President

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as a Revolving Lender and a Term A Lender

By:  

/s/ Brook Miller

  Name: Brook Miller   Title: Vice President

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.,

as a Revolving Lender and a Term A Lender

By:  

/s/ Mohammad Hasan

  Name: Mohammad Hasan   Title: Executive Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

SunTrust Bank,

as a Revolving Lender and a Term A Lender

By:  

/s/ James Ford

  Name: James Ford   Title: Managing Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation,

as a Revolving Lender and a Term A Lender

By:  

/s/ Keith Connolly

  Name: Keith Connolly   Title:   General Manager

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC..,

as a Revolving Lender and a Term A Lender

By:  

/s/ Alysha Salinger

  Name: Alysha Salinger   Title:   Vice President

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Revolving Lender and a Term A Lender

By:  

/s/ Kacy Kent

  Name: Kacy Kent   Title:   Managing Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

SCHEDULE I



--------------------------------------------------------------------------------

SCHEDULE II



--------------------------------------------------------------------------------

SCHEDULE III

Amended Schedule 5.04 to Credit Agreement: Subsidiaries

[See Attached]



--------------------------------------------------------------------------------

Schedule III: Subsidiaries

Restricted Subsidiaries/Guarantors

 

Restricted Subsidiaries

   Form
of Legal Entity    Jurisdiction of Formation    Percentage Ownership  

550 Leasing Company II, LLC

   Limited Liability Company    Nevada      100%  

AC Holding Corp.

   Corporation    Nevada      100%  

AC Holding Corp. II

   Corporation    Nevada      100%  

Arena Land Holdings, LLC

   Limited Liability Company    Nevada      100%  

Aria Resort & Casino, LLC

   Limited Liability Company    Nevada      100%  

Beau Rivage Resorts, LLC

   Limited Liability Company    Mississippi      100%  

Bellagio, LLC, dba Bellagio Hotel-Casino

   Limited Liability Company    Nevada      100%  

Circus Circus Casinos, Inc., dba Circus Circus Las Vegas and Slots-A-Fun Casino

   Corporation    Nevada      100%  

CityCenter Facilities Management, LLC

   Limited Liability Company    Nevada      100%  

CityCenter Realty Corporation

   Corporation    Nevada      100%  

CityCenter Retail Holdings Management, LLC

   Limited Liability Company    Nevada      100%  

Destron, Inc.

   Corporation    Nevada      100%  

Diamond Gold, Inc.

   Corporation    Nevada      100%  

Gold Strike L.V.

   Partnership    Nevada      (1)  

Grand Garden Arena Management, LLC

   Limited Liability Company    Nevada      100%  

Grand Laundry, Inc.

   Corporation    Nevada      100%  

Las Vegas Arena Management, LLC

   Limited Liability Company    Nevada      100%  

LV Concrete Corp.

   Corporation    Nevada      100%  

MAC, Corp.

   Corporation    New Jersey      100%  

Mandalay Bay, LLC, dba Mandalay Bay

   Limited Liability Company    Nevada      100%  

Mandalay Employment, LLC

   Limited Liability Company    Nevada      100%  

Mandalay Place, LLC

   Limited Liability Company    Nevada      100%  

Mandalay Resort Group

   Corporation    Nevada      100%  

Marina District Development Company, LLC, dba Borgata

   Limited Liability Company    New Jersey      100%  

Marina District Development Holding Co., LLC

   Limited Liability Company    New Jersey      (2)  

Metropolitan Marketing, LLC

   Limited Liability Company    Nevada      100%  

MGM CC, LLC

   Limited Liability Company    Nevada      100%  

MGM Elgin Sub, Inc.

   Corporation    Nevada      100%  

MGM Grand Condominiums, LLC

   Limited Liability Company    Nevada      100%  



--------------------------------------------------------------------------------

MGM Grand Condominiums II, LLC    Limited Liability Company    Nevada      100%
  MGM Grand Condominiums III, LLC    Limited Liability Company    Nevada     
100%   MGM Grand Detroit, Inc.    Corporation    Delaware      100%   MGM Grand
Hotel, LLC, dba MGM Grand    Limited Liability Company    Nevada      100%   MGM
Hospitality, LLC    Limited Liability Company    Nevada      100%   MGM
International, LLC    Limited Liability Company    Nevada      100%   MGM
Lessee, LLC    Limited Liability Company    Delaware      100%   MGM MA Sub, LLC
   Limited Liability Company    Massachusetts      100%   MGM Public Policy, LLC
   Limited Liability Company    Nevada      100%   MGM Resorts Advertising, Inc.
   Corporation    Nevada      100%   MGM Resorts Arena Holdings, LLC    Limited
Liability Company    Nevada      100%   MGM Resorts Aviation Corp.   
Corporation    Nevada      100%   MGM Resorts Corporate Services    Corporation
   Nevada      100%   MGM Resorts Design & Development, LLC    Limited Liability
Company    Nevada      100%   MGM Resorts Development, LLC    Limited Liability
Company    Nevada      100%   MGM Resorts Festival Grounds, LLC    Limited
Liability Company    Nevada      100%   MGM Resorts Festival Grounds II, LLC   
Limited Liability Company    Nevada      100%   MGM Resorts Global Development,
LLC    Limited Liability Company    Nevada      100%   MGM Resorts Interactive,
LLC    Limited Liability Company    Nevada      100%   MGM Resorts International
Marketing, Inc.    Corporation    Nevada      100%   MGM Resorts International
Operations, Inc.    Corporation    Nevada      100%   MGM Resorts Land Holdings,
LLC    Limited Liability Company    Nevada      100%   MGM Resorts Manufacturing
Corp.    Corporation    Nevada      100%   MGM Resorts Mississippi, LLC, dba
Gold Strike Casino Resort    Limited Liability Company    Mississippi      100%
  MGM Resorts Regional Operations, LLC    Limited Liability Company    Nevada   
  100%   MGM Resorts Retail    Corporation    Nevada      100%   MGM Resorts
Satellite, LLC    Limited Liability Company    Nevada      100%   MGM Resorts
Sub 1, LLC    Limited Liability Company    Nevada      100%   MGM Resorts Sub B,
LLC    Limited Liability Company    Nevada      100%  



--------------------------------------------------------------------------------

MGM Resorts Venue Management, LLC    Limited Liability Company    Nevada     
100%   MH, Inc., dba Shadow Creek Golf Course    Corporation    Nevada      100%
  Mirage Laundry Services Corp.    Corporation    Nevada      100%   Mirage
Resorts, LLC    Limited Liability Company    Nevada      100%   MMNY Land
Company, Inc.    Corporation    New York      100%   M.S.E. Investments,
Incorporated    Corporation    Nevada      100%   New Castle LLC, dba Excalibur
   Limited Liability Company    Nevada      100%   New York-New York Hotel &
Casino, LLC    Limited Liability Company    Nevada      100%   New York-New York
Tower, LLC    Limited Liability Company    Nevada      100%   Park District
Holdings, LLC    Limited Liability Company    Nevada      100%   Park Theater,
LLC    Limited Liability Company    Nevada      100%   PRMA, LLC    Limited
Liability Company    Nevada      100%   PRMA Land Development Company   
Corporation    Nevada      100%   Project CC, LLC    Limited Liability Company
   Nevada      100%   Ramparts, LLC, dba Luxor    Limited    Nevada      100%  
Signature Tower I, LLC    Limited Liability Company    Nevada      100%  
Signature Tower 2, LLC    Limited Liability Company    Nevada      100%  
Signature Tower 3, LLC    Limited Liability Company    Nevada      100%   The
Mirage Casino-Hotel, LLC    Limited Liability Company    Nevada      100%   The
Signature Condominiums, LLC    Limited Liability Company    Nevada      100%  
Tower B, LLC    Limited Liability Company    Nevada      100%   Tower C, LLC   
Limited Liability Company    Nevada      100%   Vdara Condo Hotel, LLC   
Limited Liability Company    Nevada      100%   Vendido, LLC    Limited
Liability Company    Nevada      100%  

Victoria Partners, dba Monte Carlo Resort & Casino

   Partnership    Nevada      (3)   VidiAd    Corporation    Nevada      100%  
Vintage Land Holdings, LLC    Limited Liability Company    Nevada      100%  
Vintage Land Holdings II, LLC    Limited Liability Company    Nevada      100%  

 

(1)

The partnership interests are owned 97.5% by MSE and 2.5% by Diamond Gold, Inc.

(2)

The LLC interests are owned 50.51% by MAC, CORP. and 49.49% by MGM Resorts
International. MAC, Corp. is the managing member.

(3)

The partnership interests are owned 2% by Gold Strike L.V., 48% by Mandalay
Resort Group and 50% by MGM Resorts International.



--------------------------------------------------------------------------------

Unrestricted Subsidiaries

  

Form of Legal Entity

  

Jurisdiction of Organization

  

Percentage Ownership

Boru Merger Sub I, LLC

   Limited Liability Company    New York    100%

Cedar Downs OTB, LLC

   Limited Liability Company    Ohio    100%

Las Vegas Basketball Ventures, LLC

   Limited Liability Company    Nevada    100%

Mercantile Merger Sub I, LLC

   Limited Liability Company    New York    100%

MGM Asia Pacific Limited

   Limited Liability Company    Hong Kong    100%

MGM (Beijing) Hospitality Services Co., Ltd.

   Limited Liability Company    Beijing    100%

MGM China Holdings, Ltd.

   Limited Liability Company    Cayman Islands    (1)

MGM Dev, LLC

   Limited Liability Company    Delaware    100%

MGM Development Services Limited

   Limited Liability Company    Macau    100%

MGM Finance Corp.

   Corporation    Delaware    100%

MGM Grand (International), Pte, Ltd.

   Limited Liability Company    Singapore    100%

MGM Growth Properties LLC

   Limited Liability Company    Delaware    100%

MGM Growth Properties OP GP LLC

   Limited Liability Company    Delaware    100%

MGM Growth Properties Operating Partnership LP

   Limited Partnership    Delaware    (2)

MGM Hospitality Development, LLC

   Limited Liability Company    Dubai    100%

MGM Hospitality Global, LLC

   Limited Liability Company    Nevada    100%

MGM Hospitality Holdings, LLC

   Limited Liability Company    Dubai    100%

MGM Hospitality India Private, Ltd.

   Limited Liability Company    Isle of Man    (3)

MGM Hospitality International, GP, Ltd.

   Limited Liability Company    Cayman Islands    100%

MGM Hospitality International Holdings, Ltd.

   Limited Liability Company    Isle of Man    100%

MGM Hospitality International, LP

   Limited Partnership    Cayman Islands    100%

MGMM Insurance Company

   Corporation    Nevada    100%

MGM Resorts Development, LLC

   Limited Liability Company    Nevada    100%

MGM Resorts International Holdings, Ltd.

   Limited Liability Company    Isle of Man    100%

MGM Resorts International Marketing, Ltd.

   Limited Liability Company    Hong Kong    100%



--------------------------------------------------------------------------------

MGM Resorts Japan, LLC    Limited Liability Company    Japan      100%   MGM
Resorts West Japan, LLC    Limited Liability Company    Japan      100%   MGM
Sports & Interactive Gaming, LLC    Limited Liability Company    Delaware     
100%   MGM Yonkers, Inc.    Corporation    New York      100%   MGMM Insurance
Company    Corporation    Nevada      100%   MGP Finance Co-Issuer Inc.   
Corporation    Delaware      100%   MGP Lessor Holdings, LLC    Limited
Liability Company    Delaware      100%   MGP Lessor, LLC    Limited Liability
Company    Delaware      100%   MGP OH, Inc.    Corporation    Delaware     
100%   MGP Yonkers Realty Sub, LLC    Limited Liability Company    New York     
100%   Northfield Park Associates LLC    Limited Liability Company    Ohio     
100%   Turnberry/MGM Grand Towers, LLC    Limited Liability Company    Nevada   
  100%   Turnberry/MGM Grand Towers B, LLC    Limited Liability Company   
Nevada      100%   Turnberry/MGM Grand Towers C, LLC    Limited Liability
Company    Nevada      100%  

 

(1)

The company interests are owned 55.95% by MGM Resorts International Holdings,
Ltd. and 44.05% owned by unrelated third parties.

(2)

The General Partner is MGM Growth Properties OP GP LLC and the Limited Partners
include: (i) 26.65% for MGM Growth Properties LLC; (ii) 9.40% for MGM Grand
Detroit, LLC; (iii) 19.78% for Mandalay Bay, LLC; (iv) 6.47% for Ramparts, LLC;
(v) 6.63% for New Castle, LLC; (vi) 3.04% for MGM Resorts Mississippi, LLC;
(vii) 4.93% for Victoria Partners; (viii) 0.37% for Park District Holdings, LLC;
(ix) 2.04% for The Mirage Casino-Hotel, LLC; (x) 1.37% for New York-New York
Hotel & Casino, LLC; (xi) 5.37% for Beau Rivage Resorts, LLC; (xii) 10.29% for
Marina District Development Company, LLC; and (xiii) 3.67% for MGM National
Harbor, LLC.

(3)

2% (or 100,000 shares) owned by MGM Hospitality International Holdings Limited
and 98% (or 4,900,000 shares) owned by MGM Hospitality, LLC.

 

Non-Control Subsidiaries

  

Form

of

Legal Entity

  

Jurisdiction of

Organization

   Percentage
Ownership None.         

Designated Restricted Entities:

  

Form

of

Legal Entity

  

Jurisdiction of

Organization

   Percentage
Ownership

Blue Tarp reDevelopment, LLC

   Limited Liability Company    Massachusetts    (1)

MGM Grand Detroit, LLC, dba MGM Grand Detroit

   Limited Liability Company    Delaware    (2)

MGM National Harbor, LLC

   Limited Liability Company    Nevada    (3)



--------------------------------------------------------------------------------

MGM Springfield reDevelopment, LLC    Limited Liability Company    Massachusetts
     100%  

 

(1)

99% of the voting securities are owned by MGM Resorts International and 1% is
owned by Paul C. Picknelly (an unrelated third party).

(2)

Approximately 97% of the voting securities are owned by MGM Grand Detroit, Inc.
and 3% are owned by Partners Detroit, LLC (an unrelated third party).

(3)

MGM Resorts International owns 100 Class B Units. Radio One Entertainment
Holdings, LLC (an unrelated third party) owns 160 Class A-1 Units. An entity
named 42 Gaming N.H., LLC (an unrelated third party) owns 40 Class A-1 Units.
Aspire Holdings, LLC (an unrelated third party) owns 71.5 Class A-2 Units. MGM
controls the management and 100% of the voting rights (subject only to Class A-1
holders’ consent on certain extraordinary matters). Class A-1 and Class A-2
holders’ interest is limited to a nominal percentage of net gaming revenue and
certain distributions in the event of a liquidation.



--------------------------------------------------------------------------------

EXHIBIT A

Amended Credit Agreement

[See Attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

Published Deal CUSIP Number: 59318PAA5

Published Revolver CUSIP Number: 59318PAB3

Published Term A CUSIP Number: 59318PAC1

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of April 25, 2016

(as amended by First Amendment dated as of December 21, 2018)

among

MGM RESORTS INTERNATIONAL

as the initial Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent and an L/C Issuer,

BANK OF AMERICA, N.A.,

as an L/C Issuer

and

The Other Lenders Party Hereto

BANK OF AMERICA, N.A.,

JPMORGAN CHASE BANK, N.A.,

BARCLAYS BANK PLC,

CITIGROUP GLOBAL MARKETS INC.,

DEUTSCHE BANK SECURITIES INC.,

BNP PARIBAS SECURITIES CORP.,

FIFTH THIRD BANK,

SUMITOMO MITSUI BANKING CORPORATION,

SUNTRUST ROBINSON HUMPHREY, INC.,

MORGAN STANLEY SENIOR FUNDING, INC. and

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

as Joint Lead Arrangers

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

          Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

     Defined Terms      1  

1.02

     Other Interpretive Provisions      4955  

1.03

     Accounting Terms      5056  

1.04

     Rounding      5157  

1.05

     Times of Day      5157  

1.06

     Letter of Credit Amounts      5157  

1.07

     Exchange Rates; Currency Equivalents Generally      5157  

1.08

     Additional Alternative Currencies      5158  

1.09

     Change of Currency      5258  

1.10

     Amendment and Restatement      5259  

1.11

     Pro Forma Calculations      5359  

1.12

     Timing of Conditions Related to Limited Condition Transactions      5460  

1.13

     Interest Rates      61  

ARTICLE II COMMITMENTS and Credit Extensions

     5461  

2.01

     The Loans      5461  

2.02

     Borrowings, Conversions and Continuations of Loans      5562  

2.03

     Letters of Credit      5763  

2.04

     Prepayments      6673  

2.05

     Termination or Reduction of Commitments      6976  

2.06

     Repayment of Loans      7077  

2.07

     Interest      7178  

2.08

     Fees      7278  

2.09

     Computation of Interest and Fees      7279  

2.10

     Evidence of Debt      7279  

2.11

     Payments Generally; Administrative Agent’s Clawback      7380  

2.12

     Sharing of Payments by Lenders      7581  

2.13

     Incremental Facilities      7582  

2.14

     Refinancing Amendments      7986  

2.15

     Extensions of Loans and Commitments      8087  

2.16

     Reverse Dutch Auction Repurchases      8290  

2.17

     Additional Borrowers      8391  

2.18

     Defaulting Lenders      8492  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     8795  

3.01

     Taxes      8795  

3.02

     Illegality      9098  

3.03

     Inability to Determine Rates      9199  

3.04

     Increased Costs; Reserves on Eurodollar Rate Loans      91101  

3.05

     Compensation for Losses      93102  

3.06

     Mitigation Obligations; Replacement of Lenders      93103  

3.07

     Survival      94103  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section

          Page  

ARTICLE IV CONDITIONS PRECEDENT TO Credit Extensions CREDIT EXTENSIONS

     94104  

4.01

     Conditions of Initial Credit Extension      94104  

4.02

     Conditions to all Credit Extensions      98107  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     99108  

5.01

     Existence and Qualification; Power; Compliance With Laws      99108  

5.02

     Authority; Compliance With Other Agreements and Instruments and Government
Regulations      100109  

5.03

     No Governmental Approvals Required      100109  

5.04

     Subsidiaries      100110  

5.05

     Financial Statements      101110  

5.06

     No Other Liabilities      101110  

5.07

     Litigation      101110  

5.08

     Binding Obligations      101110  

5.09

     No Default      101111  

5.10

     ERISA      101111  

5.11

     Regulations T, U and X; Investment Company Act      101111  

5.12

     Disclosure      102111  

5.13

     Tax Liability      102111  

5.14

     Projections      102112  

5.15

     Hazardous Materials      102112  

5.16

     Solvency      102112  

5.17

     Material Adverse Effect      103112  

5.18

     Margin Stock      103112  

5.19

     Ownership of Property; Liens      103112  

5.20

     Security Interest; Absence of Financing Statements; Etc.      103112  

5.21

     Licenses and Permits      103113  

5.22

     Subordinated Debt      103113  

5.23

     Intellectual Property      104113  

5.24

     Regulation H      104114  

5.25

     Mortgaged Real Property      104114  

5.26

     Anti-Corruption Laws; Sanctions; USA PATRIOT Act      104114  

5.27

     Insurance      105114  

5.28

     EEA Financial Institution      105115  

ARTICLE VI AFFIRMATIVE COVENANTS

     105115  

6.01

     Preservation of Existence      105115  

6.02

     Maintenance of Properties      105115  

6.03

     Maintenance of Insurance      106116  

6.04

     Compliance With Laws      107116  

6.05

     Inspection Rights      107117  

6.06

     Keeping of Records and Books of Account      107117  

6.07

     Use of Proceeds      107117  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section

          Page  

6.08

     Additional Loan Parties      107117  

6.09

     Collateral Matters; Pledge or Mortgage of Real Property      108118  

6.10

     Security Interests; Further Assurances      108118  

6.11

     Limitation on Designations of Unrestricted Subsidiaries      110120  

6.12

     Taxes      110120  

6.13

     Compliance with Environmental Law      110121  

6.14

     MIRE Events      121  

ARTICLE VII INFORMATION AND REPORTING COVENANTS

     111121  

7.01

     Financial Statements, Etc.      111121  

7.02

     Compliance Certificates      113124  

ARTICLE VIII NEGATIVE COVENANTS

     114124  

8.01

     Mergers, Consolidations and Asset Sales      114124  

8.02

     Limitation on Lines of Business      116127  

8.03

     Liens      117127  

8.04

     Indebtedness      118129  

8.05

     Payments of Certain Indebtedness      120131  

8.06

     Investments, Loans and Advances      121132  

8.07

     Restricted Payments      124136  

8.08

     Limitation on Certain Restrictions Affecting Subsidiaries      126138  

8.09

     Transactions with Affiliates      127139  

8.10

     Limitation on Changes to Fiscal Year      129141  

8.11

     Restrictions Applicable to the Designated Restricted Entities      129141  

8.12

     Financial Covenants      129143  

8.13

     Anti-Corruption Laws; Sanctions      131144  

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     131144  

9.01

     Events of Default      131144  

9.02

     Remedies upon Event of Default      133146  

9.03

     Application of Funds      133147  

ARTICLE X ADMINISTRATIVE AGENT

     134148  

10.01

     Appointment and Authority      134148  

10.02

     Rights as a Lender      135149  

10.03

     Exculpatory Provisions      135149  

10.04

     Reliance by Administrative Agent      136150  

10.05

     Delegation of Duties      136150  

10.06

     Resignation of Administrative Agent or L/C Issuer      136151  

10.07

     Non-Reliance on Administrative Agent, Other Lenders and Arrangers     
138152  

10.08

     No Other Duties, Etc.      138152  

10.09

     Administrative Agent May File Proofs of Claim      138152  

10.10

     Collateral and Guaranty Matters      140154  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section

       Page  

10.11

 

Secured Cash Management Agreements and Secured Hedge Agreements

     141155  

10.12

 

Certain Notices

     141155  

10.13

 

Withholding Tax

     142156  

10.14

 

ERISA Matters

     156  

10.15

 

Keepwell.

     157  

ARTICLE XI I MISCELLANEOUS

     142157  

11.01

 

Amendments, Etc.

     142157  

11.02

 

Notices; Effectiveness; Electronic Communications

     145160  

11.03

 

No Waiver; Cumulative Remedies; Enforcement

     146162  

11.04

 

Expenses; Indemnity; Damage Waiver

     147162  

11.05

 

Payments Set Aside

     149165  

11.06

 

Successors and Assigns

     150165  

11.07

 

Treatment of Certain Information; Confidentiality

     156172  

11.08

 

Right of Setoff

     157173  

11.09

 

Interest Rate Limitation

     158173  

11.10

 

Counterparts; Integration; Effectiveness

     158174  

11.11

 

Survival of Representations and Warranties

     158174  

11.12

 

Severability

     159174  

11.13

 

Replacement of Lenders

     159174  

11.14

 

Governing Law; Jurisdiction; Etc.

     160175  

11.15

 

Waiver of Jury Trial

     161176  

11.16

 

No Advisory or Fiduciary Responsibility

     161177  

11.17

 

Electronic Execution of Assignments and Certain Other Documents

     162177  

11.18

 

USA PATRIOT Act

     162178  

11.19

 

Joint and Several Obligations

     162178  

11.20

 

Gaming Law

     163178  

11.21

 

Master Lease

     163179  

11.22

 

ENTIRE AGREEMENT

     163179  

11.23

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     163179  

 

SCHEDULES

  

1.01

  

Mortgaged Real Property

2.01

  

Commitments

2.16

  

Auction Procedures

5.04

  

Subsidiaries

5.24

  

Flood Zone Properties

11.02

  

Notice Addresses

 

iv



--------------------------------------------------------------------------------

EXHIBITS   

A

  

Form of Committed Loan Notice

B

  

Form of Joint Borrower Provisions

C-1

  

Form of Term A Note

C-2

  

Form of Revolving Note

D

  

Form of Compliance Certificate

E-1

  

Form of Administrative Questionnaire

E-2

  

Form of Assignment and Assumption

F

  

Form of Assumption Agreement

G-1

  

Forms of U.S. Tax Compliance Certificate

G-2

  

Forms of U.S. Tax Compliance Certificate

G-3

  

Forms of U.S. Tax Compliance Certificate

G-4

  

Forms of U.S. Tax Compliance Certificate

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
April 25, 2016, among MGM RESORTS INTERNATIONAL, a Delaware corporation (the
“Company” and, together with each other Subsidiary of the Company that is
designated a Borrower pursuant to Section 2.17, individually, a “Borrower” and
collectively, the “Borrowers”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent and an L/C Issuer. The Parties hereto hereby agree
with reference to the following facts:

 

  A.

On the Closing Date, the credit facilities extended to the Company and Detroit
pursuant to the Existing Credit Agreement were refinanced with the proceeds of
the Bridge Credit Agreement and the letters of credit issued pursuant to the
Existing Credit Agreement were deemed replaced by and issued under this
Agreement.

 

  B.

The obligations of the Company under the Bridge Credit Agreement will be assumed
by MGM Growth Properties Operating Partnership on the Closing Date and this
Agreement will replace the Existing Credit Agreement.

 

  C.

The credit facilities under this Agreement will be used by the Company for
corporate purposes, capital expenditures and working capital.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby amend and restate the Existing Credit Agreement in its
entirety as set forth herein, and covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“7.500% Notes” means the Company’s 7.500% Notes due 2016.

“10.000% Notes” means the Company’s 10.000% Notes due 2016.

“Acceptable Land Use Arrangements” means the provisions of any easement
agreements, street dedications or vacations, entitlements, public and/or private
utility easements, licenses, declarations of covenants, conditions and
restrictions, and other similar provisions granted by the Company or its
Subsidiaries which now exist, are permitted to be entered into under the terms
of any leases related to the Mortgaged Real Property (or the terms of the Host
Community Agreement and the Community Benefit Agreement) or which are approved
as to their form and substance by the Administrative Agent in writing, such
approval not to be unreasonably withheld, conditioned or delayed.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

 

1



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an Administrative
Questionnaireadministrative questionnaire in substantially the form of Exhibit
E-1 or any other form approved by the Administrative Agent.

“Affiliate” means, with respect to any person, any other person that directly or
indirectly controls, or is under common control with, or is controlled by, such
person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided, that the Creditor
Parties and their Affiliates shall not be deemed to be Affiliates of the Company
or any of its Affiliates solely by virtue of being Creditor Parties.

“Agent Parties” means the Administrative Agent and its Related Parties.

“Agreement” means this Amended and Restated Credit Agreement.

“ALTA” means American Land Title Association.

“Alternative Currency” means each of Euro, Sterling, Yen and each other currency
(other than Dollars) approved in accordance with Section 1.08.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the relevant
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Anti-Corruption Laws” means any and all laws or regulations related to
corruption or bribery, such as the U.S. Foreign Corrupt Practices Act of 1977,
as amended, the Bribery Act 2010 of the United Kingdom and any law or regulation
implementing the OECD Convention on Combatting Bribery of Foreign Public
Officials in International Business Transactions.

“Applicable Fee Rate” means, at any time, in respect of the Revolving Facility,
(a) from the ClosingFirst Amendment Effective Date through the date that is six
months after the Closing Date, 0.50to the date on which a Compliance Certificate
is delivered pursuant to Section 7.02 for the first full Fiscal Quarter after
the First Amendment Effective Date, 0.40% per annum and (b) thereafter, the
applicable percentage per annum set forth below based upondetermined by
reference to the Total Net Leverage Ratio as set forth in the most recent
Compliance Certificate deliveredreceived by the Administrative Agent pursuant to
Section 7.02:

 

Pricing Level

   Total Net Leverage Ratio    Applicable Fee Rate  

1

   > 4.50:1.00Greater than
4.25x      0.500.40 % 

2

   £4.50:1.00Less than or
equal to 4.25x and
greater than 3.50x      0.3750.35 % 

3

   Less than or equal to
3.50x and greater than
2.75x      0.30 % 

 

2



--------------------------------------------------------------------------------

Pricing Level

   Total Net Leverage
Ratio    Applicable Fee Rate  

4

   Less than or equal to
2.75x      0.25 % 

Each changeAny increase or decrease in the Applicable Fee Rate as set forth in
the most recentresulting from a change in the Total Net Leverage Ratio shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 7.02 shall be effective
during the period commencing on the date of delivery of such Compliance
Certificate and ending on the date immediately preceding the date of delivery of
the next Compliance Certificate delivered pursuant to Section 7.02.; provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with Section 7.02, then, upon the request of the Required Revolving
Lenders, Pricing Level 1 shall apply for the Revolving Facility as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered. Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Fee Rate for
any period shall be subject to the provisions of Section 2.09.

“Applicable Percentage” means, as to each Lender at any time, the percentage
(carried out to the ninth decimal place) of the Commitments and Loans under a
given Facility held by that Lender at such time. If the commitment of each Term
A Lender to make Term A Loans or Revolving Lender to make Revolving Loans and
the obligation of each L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 9.02, or if the Term A Commitments or Revolving
Commitments have expired, then the Applicable Percentage of each Lender in
respect of the applicable Facility shall be determined based on the Applicable
Percentage of such Lender in respect of such Facility most recently in effect,
giving effect to any subsequent assignments. The initial Applicable Percentage
of each Lender as of the First Amendment Effective Date in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Rate” means, in respect of the Term A Facility and the Revolving
Facility (i) for the first six monthsfrom the First Amendment Effective Date to
the date on which a Compliance Certificate is delivered pursuant to Section 7.02
for the first full Fiscal Quarter after the ClosingFirst Amendment Effective
Date, 2.752.25% per annum, in the case of Eurodollar Rate Loans, and 1.751.25%
per annum, in the case of Base Rate Loans, and (ii) thereafter from time to
time, the following percentages, the applicable percentage per annum, based upon
set forth below determined by reference to the Total Net Leverage Ratio as set
forth in the most recent Compliance Certificate deliveredreceived by the
Administrative Agent pursuant to Section 7.02:

 

          Applicable Rate  

Pricing Level

   Total Net Leverage
Ratio    Eurodollar Rate +
Letters of Credit     Base Rate  

1

   > 4.50x      2.75 %      1.75 % 

2

   ³ 4.00x      2.50 %      1.50 % 

31

   ³ 3.50Greater  than
4.25x      2.25 %      1.25 % 

42

   ³ 3.00Less than
or equal to 4.25x
and greater than
3.50x      2.00 %      1.00 % 

53

   < 3.0Less than or
equal      1.75 %      0.75 % 

 

3



--------------------------------------------------------------------------------

          Applicable Rate  

Pricing Level

   Total Net Leverage
Ratio    Eurodollar Rate +
Letters of Credit     Base Rate      to 3.50x and greater
than 2.75x     

4

   Less than or equal
to 2.75x      1.50 %      0.50 % 

Each changeAny increase or decrease in the Applicable Rate as set forth in the
most recent Compliance Certificate delivered pursuant to Section 7.02 shall be
effective during the period commencing on the date of delivery of such
Compliance Certificate and ending on the date immediately preceding the date of
delivery of the nextresulting from a change in the Total Net Leverage Ratio
shall become effective as of the first Business Day immediately following the
date a Compliance Certificate is delivered pursuant to Section 7.02; provided,
however, that if a Compliance Certificate is not delivered when due in
accordance with Section 7.02, then, upon the request of the Required Revolving
Lenders, Pricing Level 1 shall apply in respect of the Term ARevolving Facility
and the Revolvingupon the request of the Required Term A Lenders, Pricing Level
1 shall apply in respect of the Term A Facility, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the date on
which such Compliance Certificate is delivered. Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable Rate
for any period shall be subject to the provisions of Section 2.09.

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by the Administrative Agent
or the applicable L/C Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or a Loan thereunder
at such time and (b) with respect to the Letter of Credit Sublimit, (i) an L/C
Issuer and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, the Joint Lead Arrangers, the Syndication Agent
and the Co-Documentation Agents. The Arrangers are not parties to this Agreement
or the other Loan Documents (other than the Fee Letters, to which certain Joint
Lead Arrangers are party) in their capacities as Arrangers, and their sole
contractual relationship in relation to the Loan Documents is with the Company
(and not with any other Loan Party).

“Asset Sale” means (a) any conveyance, sale, lease, transfer or other
disposition (including (x) by way of merger or consolidation and including,
(y) any sale and leaseback transaction and (z) any disposition of property to a
Delaware Divided LLC pursuant to a Delaware LLC Division, but excluding any
Casualty Event (without giving effect to any materiality thresholds set forth in
such definition)) of any Property (including accounts receivable and Equity
Interests of any person owned by the Borrowers

 

4



--------------------------------------------------------------------------------

or the Restricted Subsidiaries but not any Debt Issuance), whether owned on the
Closing Date or thereafter acquired, by the Borrowers or the Restricted
Subsidiaries to any Person (excluding operating leases and subleases and similar
arrangements of any real or personal property in the ordinary course of
business) and (b) any issuance or sale by any Restricted Subsidiary of its
Equity Interests to any Person, in the case of clauses (a) and (b), to the
extent that the aggregate value of the interest in such Property conveyed, sold,
leased, transferred, or otherwise disposed of or the Equity Interests issued or
sold, in each case whether in any single transaction or related series of
transactions, is greater than or equal to $100,000,000.the greater of
(i) $100,000,000 and (ii) 5.0% of Borrower Group EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time of such
transaction.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent and Company.

“Assumption Agreement” means each Assumption Agreementassumption agreement
executed by a Borrower pursuant to Section 2.17, substantially in the form of
Exhibit F.

“Attorney Costs” means all reasonable and documented in reasonable detail fees,
expenses and disbursements of any law firm or other external legal counsel.

“Auction” has the meaning specified in Section 2.16(a).

“Auction Manager” has the meaning specified in Section 2.16(a).

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company for the Fiscal Year ended December 31, 2015, and the related
consolidated statements of operations, shareholders’ equity and cash flows for
such Fiscal Year of the Company, including the notes thereto.

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means in respect of the Revolving Facility, the period
from and including the ClosingFirst Amendment Effective Date to the earliest of
(i) the Maturity Date for the Revolving Facility, (ii) the date of termination
of the Revolving Commitments pursuant to Section 2.05, and (iii) the date of
termination of the commitment of each Revolving Lender to make Revolving Loans
and of the obligation of each L/C Issuer to make L/C Credit Extensions pursuant
to Section 9.02.

“Available Amount” means, as of any date of determination, the sum, without
duplication, of (A) $500,000,0002,500,000,000 plus (B) Cumulative Net Income
plus (C) the amount of dividends, distributions, interest payments, returns of
capital, repayments and returns of capitalpayment (including, for the avoidance
of doubt, proceeds from sales of Investments financed using the Available Amount
pursuant to Section 8.06,8.06(k), but excluding any expense reimbursements,
indemnification payments, and any ordinary course dividends added back tosuch
amounts included in the calculation of Borrower Group EBITDA), actually received
in cash by the Borrower Group from and after the ClosingFirst Amendment
Effective Date and prior to such date of determination from any Person which is
not included in the Borrower Group plus (D) the net cash proceeds of any
issuance by the Company of common Equity Interests or other Qualified Equity
Interests after the ClosingFirst Amendment Effective Date and prior to such date
of determination plus (E) the aggregate principal amount of any Indebtedness

 

5



--------------------------------------------------------------------------------

or Disqualified Equity Interests, in each case, of the Company and/or any
Restricted Subsidiary issued after the ClosingFirst Amendment Effective Date
(other than Indebtedness or such Disqualified Equity Interests issued to the
Company or a Restricted Subsidiary), which has been converted into or exchanged
for Equity Interests of the Company, and/or any Restricted Subsidiary that does
not constitute Disqualified Equity Interests plus (F) upon the Revocation of a
Subsidiary that was Designated as an Unrestricted Subsidiary, the aggregate
amount of any Investment in such Subsidiary that was made pursuant to
Section 8.06 at the time of such Revocation plus (G) the Declined Proceeds plus
(H) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received by the Borrower Group in respect of any
Investments made pursuant to Section 8.06(k) from and after the First Amendment
Effective Date and prior to such time (to the extent not included in the
calculation of Borrower Group EBITDA) plus (I) 100% of the aggregate amount
received by the Borrower Group in cash (and the fair market value (as determined
in good faith by the Company) of property other than cash received by the
Borrower Group) from and after the First Amendment Effective Date (in each case,
to the extent not included in the calculation of Borrower Group EBITDA) from
(i) the sale or other disposition (other than to the Company or a Restricted
Subsidiary) of Investments made pursuant to Section 8.06(m) or (ff) by the
Company or any Restricted Subsidiary and from repurchases and redemptions by any
Person (other than the Company or a Restricted Subsidiary) and from repayments
of loans or advances or other transfers of assets (including by way of
dividends, interest, distributions, return of principal, repayments, income and
similar amounts), and releases of guarantees, which constituted Investments made
pursuant to Section 8.06(m) or (ff) (to the extent such amount is not otherwise
used pursuant to an exception in Section 06), (ii) the sale (other than to the
Company or any Restricted Subsidiary) of the Equity Interests of an Unrestricted
Subsidiary or (iii) any dividend or other distribution by an Unrestricted
Subsidiary. The Available Amount will be decreased by any amounts thereof
(i) used to make Investments pursuant to Section 8.06(k) since the First
Amendment Effective Date, (ii) used to prepay, redeem, purchase, defease or
satisfy Indebtedness pursuant to Section 8.05(e) since the First Amendment
Effective Date, and (iii) used to make Restricted Payments pursuant to
Section 8.07(g) since the First Amendment Effective Date, effective immediately
upon any such use.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”,” and (c) the Eurodollar Rate plus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.03 hereof,
then the Base Rate shall be the greater of clauses (a) and (b) above and shall
be determined without reference to clause (c) above.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

6



--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

“ Borrower” or “Borrowers” have the meaning specified in the introductory
paragraph hereto.

“Borrower Group” means each Borrower, the Restricted Subsidiaries and the
Designated Restricted Entities.

“Borrower Group Adjusted Net Income” means Net Income of the Borrower Group
determined in accordance with GAAP; provided, that, without duplication:

(a) any after-tax effect, whether gains or losses, of items considered unusual,
infrequent, or any non-cash item considered non-recurring shall be excluded,

(b) the cumulative effect of a change in accounting principles during such
period shall be excluded,

(c) any after-tax effect of income (loss) from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gains or losses on
disposal of disposed, abandoned, transferred, closed or discontinued operations
shall be excluded,

(d) any after-tax effect of gains or losses attributable to asset dispositions
other than in the ordinary course of business, as determined in good faith by
the Company, shall be excluded,

(e) any after-tax effect, whether gains or losses attributable to the early
extinguishment of Indebtedness, hedging obligations or other derivative
instruments shall be excluded,

(f) [reserved],

(g) the Net Income for such period of any Person that is accounted for by the
equity method of accounting, shall be excluded; provided that Net Income shall
be increased by the aggregate amount cash dividends or distributions received by
the Borrower Group from such Person (to the extent such dividends or
distributions are not included in the determination of Available Amount or
Borrower Group EBITDA); and provided that Net Income shall not be increased from
dividends or distributions received from MGP or its subsidiaries for so long as
MGP and its subsidiaries are consolidated in the Borrower Group’s financial
statements.

(h) any non-cash expense realized or resulting from stock option plans, employee
benefit plans or post-employment benefit plans of the Company or grants or sales
of stock, stock appreciation or similar rights, stock options, restricted stock,
preferred stock or other rights shall be excluded,

(i) effects of purchase accounting adjustments (including the effects of such
adjustments pushed down to such Person and such Restricted Subsidiaries) in
amounts required or permitted by GAAP, resulting from the application of
purchase accounting and including the effect of increases or decreases in
contingent consideration recognized in relation to any consummated acquisition
or the amortization or write-off of any amounts thereof, net of taxes, shall be
excluded,

 

7



--------------------------------------------------------------------------------

(j) after-tax effect of any impairment charges or asset write-offs, in each case
pursuant to GAAP, and the amortization of intangibles arising pursuant to GAAP
shall be excluded, and

(k) the Net Income for such period of any Restricted Subsidiary or Designated
Restricted Entity shall be excluded to the extent that the declaration or
payment of dividends or similar distributions by that Restricted Subsidiary or
Designated Restricted Entity of its Net Income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule, or
governmental regulation applicable to that Restricted Subsidiary or Designated
Restricted Entity or its stockholders, unless such restriction with respect to
the payment of dividends or similar distributions has been legally waived,
provided that Net Income of the Company will be increased by the amount of
dividends or other distributions or other payments actually paid in cash (or to
the extent converted into cash) or Cash Equivalents by such Restricted
Subsidiary or Designated Restricted Entity to the Company or a Restricted
Subsidiary or Designated Restricted Entity not subject to such restriction in
respect of such period, to the extent not already included therein.

“Borrower Group EBITDA” means, for any fiscal period, (i) the EBITDA of the
Borrower Group for that fiscal period, after eliminating EBITDA of the Borrower
Group attributable to Unconsolidated Affiliates plus, (ii) without duplication,
the aggregate amount of any recurring or ordinary course (A) cash dividends or
other recurring or ordinary cash distributionsdistributions, (B) interest
payments, (C) returns of capital, (D) repayments or other payments, in each case
in this clause (ii), that are actually paid in cash (or to the extent converted
into cash or Cash Equivalents) (excluding, in each case in this clause (ii),
expense reimbursements in connection with cash advances or loans and special
dividends or distributions) and received by the Borrower Group from
Unconsolidated Affiliates, Unrestricted Subsidiaries or from cost method
investments (for the avoidance of doubt, a dividend or cash distribution shall
be deemed recurring or ordinary course to the extent such distribution was not
intended to be a special dividend or distribution) minus rent incurred under the
Master Lease and any Similar Lease (regardless of whether such rent was
reflected in Net Income for such period) net of rental revenues received in cash
related to rent owed by an Unrestricted Subsidiary to Tenant to the extent such
rent was not added back to Borrower Group EBITDA as a cash payment in accordance
with this Borrower Group EBITDA definition.

For purposes of determining Borrower Group EBITDA for any Test Period that
includes any period occurring prior to the Closing Date, Borrower Group EBITDA
shall be calculated (i) with respect to any rent expense actually incurred under
the Master Lease or any Similar Lease after the Closing Date, giving annualized
effect to such rent expense as if such Master Lease or Similar Lease had been in
effect since the beginning of such Test Period and (ii) with respect to any
recurring or ordinary course cash dividends or distributions received from MGM
Growth Properties Operating Partnership, giving annualized effect to such
recurring or ordinary course cash dividends or distributions as if the
Transactions had occurred at the beginning of such Test Period and such
recurring or ordinary course cash dividends or distributions had been in effect
since the beginning of such Test Period, in the case of each of clause (i) and
(ii) as determined by the Borrower in good faith.

“Borrower Materials” has the meaning specified in Section 7.01.

“Borrowing” means, in respect of any Facility, a borrowing under that Facility.

“Bridge Credit Agreement” means that certain credit agreement dated as of the
Closing Date, among the Company, Detroit, Mandalay Corp., a Nevada corporation,
Ramparts, Inc., a Nevada corporation, New Castle Corp, a Nevada corporation,
Victoria Partners, a Nevada partnership, MGM

 

8



--------------------------------------------------------------------------------

Resorts Mississippi, Inc., a Mississippi corporation, Bank of America, N.A., as
administrative agent and the lenders party thereto.

“Bridge Loans” means the loans incurred under the Bridge Credit Agreement.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, (i) the State of New York or (ii) the state where the Administrative
Agent’s Office is located and, if such day relates to any Eurodollar Rate Loan,
means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank eurodollar market.

“Capital Lease” as applied to any Person, means any lease of any Property by
that Person as lessee that, in conformity with GAAP, is required to be
classified and accounted for as a capital lease in conformity with GAAP
applicable prior to January 1, 2019, and that is required to be classified and
accounted for as a finance lease in conformity with GAAP applicable subsequent
to December 31, 2018, on the balance sheet of that Person; provided, that for
the avoidance of doubt, any lease that is accounted for by any Person as an
operating lease as of the Closing Date and any Similar Lease entered into after
the Closing Date by any Person may, in the sole discretion of the Company, be
treated as an operating lease and not a Capital Lease; and provided, further,
that the Master Lease will not be deemed to be a Capital Lease.

“Cash Collateralize” has the meaning specified in Section 2.03(g).means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of any L/C Issuer and the Lenders, as collateral for the L/C Obligations, cash
or deposit account balances pursuant to documentation reasonably satisfactory to
the Administrative Agent and such L/C Issuer (which documents are hereby
consented to by the Lenders). “Cash Collateral” and “Cash Collateralization”
shall have a meaning correlative to the foregoing and shall include the proceeds
of such cash collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments:

(a) Government Securities due within one year after the date of the making of
the Investment;

(b) readily marketable direct obligations of any State of the United States or
any political subdivision of any such State or any public agency or
instrumentality thereof given on the date of such Investment a credit rating of
at least Aa by Moody’s or AA by S&P in each case due within one year from the
making of the Investment;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is organized under the laws of the
United States, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia, and is a member of
the Federal Reserve System, (ii) issues (or the parent of which issues)
commercial paper rated as described in clause (g) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 180 days from the date of acquisition thereof;

(d) certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by any bank incorporated under the Laws of the United
States, any State thereof or the District of

 

9



--------------------------------------------------------------------------------

Columbia and having on the date of such Investment combined capital, surplus and
undivided profits of at least $250,000,000, or total assets of at least
$5,000,000,000, in each case due within one year after the date of the making of
the Investment;

(e) certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by any branch or office located in the United States of a
bank incorporated under the Laws of any jurisdiction outside the United States
having on the date of such Investment combined capital, surplus and undivided
profits of at least $500,000,000, or total assets of at least $15,000,000,000,
in each case due within one year after the date of the making of the Investment;

(f) repurchase agreements covering Government Securities executed by a broker or
dealer registered under Section 15(b) of the Exchange Act, as amended, having on
the date of the Investment capital of at least $500,000,000, due within 90 days
after the date of the making of the Investment; provided that the maker of the
Investment receives written confirmation of the transfer to it of record
ownership of the Government Securities on the books of a “primary dealer” in
such Government Securities or on the books of such registered broker or dealer,
as soon as practicable after the making of the Investment;

(g) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 180 days from the date of acquisition thereof;

(h) “money market preferred stock” issued by a corporation incorporated under
the Laws of the United States or any State thereof (i) given on the date of such
Investment a credit rating of at least Aa by Moody’s and AA by S&P, in each case
having an investment period not exceeding 50 days or (ii) to the extent that
investors therein have the benefit of a standby letter of credit issued by a
Lender or a bank described in clauses (c) or (d) above;

(i) a readily redeemable “money market mutual fund” sponsored by a bank
described in clause (d) or (e) hereof, or a registered broker or dealer
described in clause (f) hereof, that has and maintains an investment policy
limiting its investments primarily to instruments of the types described in
clauses (a) through (h) hereof and given on the date of such Investment a credit
rating of at least Aa by Moody’s and AA by S&P;

(j) corporate notes or bonds having an original term to maturity of not more
than one year issued by a corporation incorporated under the Laws of the United
States or any State thereof, or a participation interest therein; provided that
any commercial paper issued by such corporation is given on the date of such
Investment a credit rating of at least Aa by Moody’s and AA by S&P; and

(k) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (c) and (g) of this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

10



--------------------------------------------------------------------------------

“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender or the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Cash Management Agreement and (b) any Person that,
at the time it, or its Affiliate, became a Lender or the Administrative Agent
hereunder, was a party to a Cash Management Agreement.

“Cash Management Obligations” means all obligations of any Loan Party under a
Cash Management Agreement.

“Casualty Event” means any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any Property for which the Borrowers or the
Restricted Subsidiaries receive cash insurance proceeds or proceeds of a
condemnation award or other similar compensation (excluding proceeds of business
interruption insurance); provided, no such event shall constitute a “Casualty
Event” if such proceeds or other compensation in respect thereof is less than
$50,000,000. “Casualty Event” shall include, but not be limited to, any taking
of all or any part of any Real Property of the Borrowers or the Restricted
Subsidiaries or any part thereof, in or by condemnation or other eminent domain
proceedings pursuant to any Law, or by reason of the temporary requisition of
the use or occupancy of all or any part of any Real Property of the Borrowers or
the Restricted Subsidiaries or any part thereof by any Governmental Authority.

“Change in Law” means the occurrence, after the date of this AgreementClosing
Date, of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or implementation of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which any “Person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act,
but excluding any employee benefit plan of such Person or its subsidiaries, any
Person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan, or any Person formed as a holding company for
the Company (in a transaction where the voting stock of the Company outstanding
prior to such transaction is converted into or exchanged for the voting stock of
the surviving or transferee Person constituting all or substantially all of the
outstanding shares of such voting stock of such surviving or transferee Person
(immediately after giving effect to such issuance)) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that
a Person or group shall be deemed to have “beneficial ownership” of all
securities that such Person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of more than 35% of the equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company on a fully-diluted basis (and taking
into account all such securities that such “Person” or “group” has the right to
acquire pursuant to any option right).

“CityCenter Holdings” means CityCenter Holdings, LLC, a Delaware limited
liability company.

 

11



--------------------------------------------------------------------------------

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving Loans,
Incremental Term Loans, Other Revolving Loans, Other Term Loans, Extended Term
Loans or Extended Revolving Loans (and the commitments, if any, to which such
Loan or Borrowings relates).

“Closing Date” means April 25, 2016, the first date all the conditions precedent
in Section 4.01 were satisfied or waived in accordance with Section 11.01.

“Co-Documentation Agents” means, collectively, Barclays Bank PLC, Citigroup
Global Markets Inc., Deutsche Bank Securities Inc., BNP Paribas Securities
Corp., Fifth Third Bank, Sumitomo Mitsui Banking Corporation, SunTrust Bank,
Morgan Stanley Senior Funding, Inc. and Credit Agricole Corporate and Investment
Bank.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, at any date, all of the “Collateral”,” “Mortgage Estates”
and “Trust Estates” then referred to in the Collateral Documents, including the
Mortgaged Real Property.

“Collateral Coverage Ratio” means, as of any date of determination, the ratio of
(x) the sum of (i) the value of any additional Collateral to be provided on or
about such date (which value shall be as shown in a FIRREA-compliant third-party
appraisal of such additional Collateral or, if no such appraisal is available,
shall be the book value of such Collateral as reasonably determined by the
Company in good faith) plus (ii) the value of the Collateral provided on or
about the Closing Date (which value shall be as shown in a FIRREA-compliant
third-party appraisal of such Collateral) plus (iii) without duplication of
clause (i), the value of any other additional Collateral provided after the
Closing Date (which value shall be as shown in a FIRREA-compliant third-party
appraisal of such additional Collateral or, if no such appraisal is available,
shall be the book value of such Collateral as reasonably determined by the
Company in good faith) to (y) the aggregate principal amount of Indebtedness
outstanding under this Agreement.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Mortgages, and any supplements or other similar agreements
delivered to the Administrative Agent pursuant to Section 6.09 and Section 6.10,
and each other agreement, instrument or document that creates or purports to
create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Commitment” means a commitment to make Loans (and, in the case of the Revolving
Facility, to participate in Letters of Credit) under a Facility. On the
ClosingFirst Amendment Effective Date, the Commitments of the Lenders are the
Revolving Commitments and the Term A Commitments, in each case as set forth on
Schedule 2.01(a).2.01.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Borrowing, (c) an Other Revolving Borrowing, (d) an Extended Revolving
Borrowing, (e) a conversion of Loans from one Type to the other, or (f) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), completed and signed by a Responsible Officer.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

 

12



--------------------------------------------------------------------------------

“Community Benefit Agreement” means that certain Community Benefit Agreement
between Prince George’s County, Maryland and MGM National Harbor, LLC, dated as
of June 9, 2014, as may be amended from time to time.

“ Company” has the meaning specified in the introductory paragraph hereto.

“Company Party” means the Company or any of its Subsidiaries.

“Competitor” means a Person or Affiliate of any Person, other than the Company
or its Subsidiaries, which is among the top 25 global gaming companies by annual
revenues, or any lodging company having any material hotel business in Las
Vegas, or any person proposing to build, own or operate a casino resort in any
jurisdiction in which the Company or any of its Subsidiaries does any material
business or proposes to do business but excluding commercial or corporate banks,
and any funds that are managed or controlled by such commercial or corporate
banks which funds principally invest in commercial loans or debt securities, in
each case designated by written notice to the Administrative Agent and the
Lenders (including by posting such notice to the Platform) prior to the Closing
Date (or as updated by the Borrowers in writing after the Closing Date).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D with such amendments or modifications as may be approved by the
Administrative Agent and Company.

“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived.

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any contractual obligation to which such Person is a
party or by which it or any of its Property is bound or subject.

“Convertible Debt” means Indebtedness of the Borrowers (which may be guaranteed
by the Guarantors) permitted to be incurred under the terms of this Agreement
that is (i) either (a) convertible into common stock of the Company (and cash in
lieu of fractional shares) and/or cash (in an amount determined by reference to
the price of such common stock) or (b) sold as units with call options, warrants
or rights to purchase (or substantially equivalent derivative transactions) that
are exercisable for common stock of the Company and/or cash (in an amount
determined by reference to the price of such common stock) and (ii) subordinated
to the Obligations on terms customary at the time for convertible subordinated
debt securities.

“Credit Agreement Refinancing Indebtedness” means other Indebtedness incurred
pursuant to a Refinancing Amendment (including, without limitation, Other Term
Loans), in each case, issued, incurred or otherwise obtained (including by means
of the extension or renewal of Existing Indebtedness) in exchange for, or to
extend, renew, replace or refinance, in whole or part, then existing Term Loans
or Revolving Commitments, or any then-existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that (i) such Indebtedness has aan
equal or later maturity and a Weighted Average Life to Maturity equal to or
greater than the Refinanced Debt, (ii) such Indebtedness shall not have a
greater principal amount than the principal amount of the Refinanced Debt plus
accrued interest, fees and premiums (if any) thereon and reasonable fees and
expenses associated with the refinancing, (iii) such Refinanced Debt shall be
repaid, defeased or satisfied and discharged on a dollar-for-dollar basis, and
all accrued interest, fees and premiums (if any) in connection therewith shall
be paid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or obtained and, (iv) the aggregate unused revolving commitments under
such Credit Agreement Refinancing Indebtedness shall not exceed the unused
Revolving Commitments being replaced, (v) such Credit Agreement Refinancing

 

13



--------------------------------------------------------------------------------

Indebtedness consisting of Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) in any
mandatory prepayment of Term Loans hereunder in each case as specified in the
respective Refinancing Amendment and (vi) all other terms and conditions of any
such Credit Agreement Refinancing Indebtedness shall be as agreed between the
Company and the lenders providing any such Credit Agreement Refinancing
Indebtedness.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Creditor Parties” means each of the Administrative Agent, each L/C Issuer and
each Lender, and to the extent relevant, each Cash Management Bank, Hedge Bank
and Arranger.

“Cumulative Net Income” means, as of any date of determination, the greater of
(1) zero and (2) 50% multiplied by the cumulative Borrower Group Adjusted Net
Income for the period (taken as one accounting period) from March 31,
2016September 30, 2018 to the end of the Company’s most recently ended Fiscal
Quarter for which internal financial statements are available as of such date of
determination.

“Debt Issuance” means the incurrence by the Borrowers or any Restricted
Subsidiary of any Indebtedness after the Closing Date (other than as permitted
by Section 8.04).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.04(d).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” means, subject to Section 2.18, any Lender (a) that has
failed to fund any portion of the Term Loans, Revolving Loans or participations
in L/C Obligations required to be funded by it hereunder within two Business
Days of the date required to be funded by it hereunder unless such Lender
notifies the Administrative Agent, the applicable L/C Issuer and the Borrowers
in writing that such failure is the result of such Lender’s determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) that has otherwise failed to pay over to
the Administrative Agent, any L/C Issuer or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, unless the subject of a good faith dispute, (c) for which the
Administrative Agent has received notification that such Lender has, or has a
direct or indirect parent company that is (i) insolvent, or is generally unable
to pay its debts as they become due, or admits in writing its inability to pay
its debts as they become due, or makes a general assignment for the benefit of
its creditors, (ii) the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar

 

14



--------------------------------------------------------------------------------

proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its direct or indirect parent
company, or such Lender or its direct or indirect parent company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender, (d) that has
notified any Borrower, the Administrative Agent or any L/C Issuer, in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied) or (e) that has failed, within three Business Days after
written request by the Administrative Agent or a Borrower, to confirm in writing
to the Administrative Agent and such Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (e) upon receipt of such
written confirmation by the Administrative Agent and such Borrower). Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (e) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.18(b)) as of the date established therefor by the Administrative Agent
in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrowers, the L/C Issuers and each Lender promptly
following such determination.

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

“Delaware Divided LLC” means any Delaware LLC which has been formed upon
consummation of a Delaware LLC Division.

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

“ Designate” has the meaning specified in Section 6.11(a).

“Designated Jurisdiction” means any country or territory that is the subject of
comprehensive Sanctions broadly prohibiting dealings in, with or involving such
country or territory.

“Designated Restricted Entities” means (i) Detroit and any of its Subsidiaries,
in each case so long as(ii) MGM National Harbor, LLC, a Nevada limited liability
company, and any of its Subsidiaries, (iii) MGM Springfield Blue Tarp and any of
its Subsidiaries and (iv) any other Subsidiary of the Company designated in
writing to the Administrative Agent by the Company at any time after the First
Amendment Effective Date, in each case so long as (x) such Person is a direct or
indirect Subsidiary of the Company and is subject to Section 8.11., (y) such
Person is subject to Section 8.11 and (z) solely in the case of any Person
designated pursuant to clause (iv) above, (1) such Person (or its Parent Entity)
is the owner or operator of a casino property, (2) such Person is not a
wholly-owned Subsidiary of the Company and (3) the percentage of the voting
Equity Interests of such Person held by Persons other than the Company or its
Restricted Subsidiaries does not exceed 5.0%.

 

15



--------------------------------------------------------------------------------

“Designation” has the meaning specified in Section 6.11(a).

“Detroit” means MGM Grand Detroit, LLC, a Delaware limited liability company.

“Discharged” means Indebtedness that has been defeased (pursuant to a
contractual or legal defeasance) or discharged pursuant to the prepayment or
deposit of amounts sufficient to satisfy such Indebtedness as it becomes due or
irrevocably called for redemption (and regardless of whether such Indebtedness
constitutes a liability on the balance sheet of the obligors thereof); provided,
however, that the Indebtedness shall be deemed Discharged if the payment or
deposit of all amounts required for defeasance or discharge or redemption
thereof have been made even if certain conditions thereto have not been
satisfied, so long as such conditions are reasonably expected to be satisfied
within 95 days after such prepayment or deposit.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof (other than solely for Qualified Equity
Interests or upon a sale of assets or a change of control that constitutes an
Asset Sale or a Change of Control and is subject to the prior payment in full of
the Obligations or as a result of a redemption required by Gaming Laws),
pursuant to a sinking fund obligation or otherwise (other than solely for
Qualified Equity InterestInterests) or exchangeable or convertible into debt
securities of the issuer thereof at the sole option of the holder thereof, in
whole or in part, on or prior to the date that is 90 days after the Final
Maturity Date then in effect at the time of issuance thereof.

“Disqualified Lenders” has the meaning specified in Section 11.06(i)(i).

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“DQ List” has the meaning specified in Section 11.06(i)(iv).

“EBITDA” means, with respect to any fiscal period and with respect to any
Person, the sum of (a) Net Income of such Person for that period, plus (b) any
extraordinary loss reflected in such Net Income, and, without duplication, any
loss associated with the early retirement of Indebtedness and with any
disposition not in the ordinary course of business, minus (c) any extraordinary
gain reflected in such Net Income, and, without duplication, any gains
associated with the early retirement of Indebtedness and with any disposition
not in the ordinary course of business, plus (d) Interest Expense of such Person
for that period, plus (e) the aggregate amount of expense for federal, foreign,
state and local taxes on or measured by income of such Person for that period
(whether or not payable during that period), minus (f) the aggregate amount of
benefit for federal, foreign, state and local taxes on or measured by income of
such Person for that period (whether or not receivable during that period), plus
(g) (1) any depreciation, and amortization andexpenses, (2) all unusual or
non-recurring expenses and/or (3) all non-cash items, expenses or charges, in
each case to the extent deducted in arriving at Net Income for that period, plus
(h) expenses classified as “pre-opening and start-up expenses” on the applicable
financial statements of that Person for that fiscal period, plus
(i) non-controlling or minority interest reflected in Net Income, plus (j)

 

16



--------------------------------------------------------------------------------

any rent expense under the Master Lease or any Similar Lease reflected in Net
Income, and, without duplication, in each case as determined in accordance with
GAAP, plus (k) (i) all transaction fees, costs and expenses in connection with
any equity issuance, permitted Investments, Permitted Acquisitions,
dispositions, recapitalizations, mergers, amalgamations, option buyouts and the
incurrence, modification, repayment or redemption of Indebtedness permitted to
be incurred under this Agreement (including any Permitted Refinancing in respect
thereof) or any amendments, waivers or other modifications under the agreements
relating to such Indebtedness or similar transactions or any fees, costs and
expenses related to entering into new leases or lease modification or
restructuring (regardless of whether any such transaction described in this
subclause (i) is completed) and (ii) without duplication of any of the
foregoing, non-operating or non-recurring professional fees, costs and expenses
for such period plus (l) any costs, charges, fees or expenses (including
discounts and commissions and including fees and charges incurred in respect of
letters of credit or bankers acceptance financings and, without limitation, all
legal, accounting, advisory or other transaction-related fees, charges, costs
and expenses and any bonuses or success fee payments) (or any amortization of
any of the foregoing) associated with any issuance (or proposed issuance) of
debt, or equity or any refinancing transaction (or proposed refinancing
transaction) or any amendment or other modification of any debt instrument plus
(m) any costs, charges, fees and expenses (or any amortization thereof)
(including, without limitation, all legal, accounting, advisory or other
transaction-related fees, charges, costs and expenses and any bonuses or success
fee payments) related to any Permitted Acquisition or Investment or disposition
(or any such proposed acquisition, Investment or disposition) (including
amortization or write offs of debt issuance or deferred financing costs,
premiums and prepayment penalties), in each case, whether or not successful plus
(n) any costs, charges, fees and expenses incurred in connection with any
non-recurring strategic initiatives (including incentive costs and expenses
relating to business optimization programs; legal, accounting and advisory fees;
and signing, retention and completion bonuses) plus (o) at the election of the
Borrower with respect to any quarterly period, the cumulative after-Tax effect
of a change in accounting principles shall be excluded.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)); provided, that no
Defaulting Lender shall be an Eligible Assignee for the purposespurpose of any
assignment in respect of the Revolving Facility or the Term A Facility. For the
avoidance of doubt, any Disqualified Lender is subject to Section 11.06(i).

“Elgin Sub” means MGM Elgin Sub, Inc., a Nevada corporation.

“Environment” means ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or natural resources.

 

17



--------------------------------------------------------------------------------

“Environmental Law” means any and all applicable treaties, Federal, state,
local, and foreign laws, statutes, ordinances, regulations, rules, decrees,
judgments, directives, orders, consent orders, consent decrees, permits,
licenses, and the common law, relating to pollution or protection of public
health or the Environment, Hazardous Materials, natural resource damages or
occupational safety or human health to the extent related to exposure to
Hazardous Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract or agreement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the Closing
Date or issued after the Closing Date; provided that Convertible Debt shall not
be deemed to be Equity Interests, unless and until any such instruments are so
converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.

“ERISA Affiliate” means, collectively, any Borrower and any Restricted
Subsidiary and any Person (or any trade or business, whether or not
incorporated) that is under common control with any Borrower or any Restricted
Subsidiary within the meaning of Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice requirement is waived);
(b) with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 of the Code and Section 302 of ERISA, whether or not
waived, the failure by any ERISA Affiliate to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure by any ERISA Affiliate to make any required contribution to a
Multiemployer Plan; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (d) the incurrence by any ERISA
Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Pension Plan; (e) the receipt by any ERISA Affiliate from the
PBGC or a plan administrator of any notice indicating an intent to terminate any
Pension Plan or to appoint a trustee to administer any Pension Plan; (f) the
occurrence of any event or condition which would reasonably constitute grounds
under ERISA for the termination of or the appointment of a trustee to
administer, any Pension Plan; (g) the incurrence by any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; (h) the receipt by an ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability on any ERISA Affiliate or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA, or in “endangered” or “critical”
status, within the meaning of Section 432 of the Code or Section 305 of ERISA;
(i) the making of any amendment to any Pension Plan which would be reasonably
likely to result in the imposition of a lien or the posting of a bond or other
security under ERISA or the Code; (j) the withdrawal of any ERISA Affiliate from
a Pension Plan subject to Section 4063 of ERISA during a plan year in which such
ERISA Affiliate was a “substantial employer” as defined in Section 4001(a)(2) of

 

18



--------------------------------------------------------------------------------

ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; or (k) the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which would reasonably be expected to result in liability to the
Borrowers or the Restricted Subsidiaries.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period) (“LIBOR”) or a comparable or successor rate, which rate is approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period;

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(c) if the Eurodollar Rate shall be less than zero, such rate shall be deemed
zero for purposes of this Agreement;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further, that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

“Eurodollar Rate Loan” means a Revolving Loan or a Term Loan that bears interest
at a rate based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 9.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Assets” means (i) any real property other than the Mortgaged Real
Property; (ii) any asset or property (other than those described in clause
(vi) below) to the extent the grant of a security interest is prohibited by Law
or requires a consent not obtained of any Governmental Authority pursuant to
such Law; (iii) Equity Interests in any Person which (x) is not the owner of any
of the Mortgaged Real Property or any interest therein or (y) is an Unrestricted
Subsidiary, a Designated Restricted Entity or Joint Venture described in
Section 8.06(n)(v); provided that in any event, for the avoidance of doubt, the
following Equity Interests shall also constitute Excluded Assets: (x) in excess
of 65% of the voting Equity Interests of (A) any Foreign Subsidiaries or (B) any
FSHCO; and (y) any of the Equity Interests of

 

19



--------------------------------------------------------------------------------

(A) indirect Foreign Subsidiaries (other than, for the avoidance of doubt, first
tier Foreign Subsidiaries) of the Borrowers or Guarantors, (B) any direct or
indirect Subsidiary organized under the laws of the United States, any state
thereof or the District of Columbia, that is a Subsidiary of a Foreign
Subsidiary, or (C) any Immaterial Subsidiary, Unrestricted Subsidiary or
Excluded Subsidiary; (iv) any lease, license or other agreement or contract
(including joint venture agreements) or any property subject to a purchase money
security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or contract or purchase money arrangement or create a right of
termination in favor of any other party thereto (other than a Borrower or a
Wholly Owned Subsidiary); (v) assets as to which the Administrative Agent and
the Borrowers reasonably agree in writing that the cost of obtaining such a
security interest or perfection thereof are excessive in relation to the benefit
to the Lenders of the security to be afforded thereby; (vi) any governmental
licenses or state or local franchises, charters and authorizations (including
Gaming Licenses) but only to the extent creation, attachment or perfection of
security interests in such licenses, franchises, charters or authorizations are
prohibited or restricted by applicable Law or the terms thereof or requires a
consent not obtained by any Governmental Authority (after giving effect to the
anti-assignment provisions of the UCC or other applicable Law); (vii) any
aircraft and assets directly related to the operation thereof and any limited
liability company or other special purpose vehicle that has been organized
solely to own any aircraft and related assets; (viii) any assets subject to a
Capital Lease or a purchase money Indebtedness to the extent that, and for so
long as, granting a security interest in such assets would violate the terms of
such Capital Lease or such purchase money Indebtedness secured by such assets,
(ix) any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal Law, (x) any
foreign intellectual property and (xi, (xi) any assets acquired after the
Closing Date to the extent that, and for so long as, granting a security
interest in such assets would violate any Contractual Obligation to which the
Borrower or a Restricted Subsidiary is a party, or by which such party or any of
such party’s property or assets is bound (provided that any such Contractual
Obligation existed at the time of the acquisition of such asset and was not
entered into in connection with or in anticipation of such acquisition (but may
have been amended)) and (xii) any other assets or property to the extent the
grant of a security interest therein would result in material adverse tax
consequences to the Company or its Subsidiaries as reasonably determined by the
Company in consultation with the Administrative Agent. The determination as to
whether a Lien is prohibited, restricted, requires consent or creates a right of
termination under applicable Law or the terms of any applicable lease, license,
agreement, arrangement, contract, charter or authorization shall be made after
giving effect to the applicable provisions of the UCC.

“Excluded Subsidiary” means (i) each Subsidiary of Company or of any Subsidiary
of Company for which becoming a Loan Party would constitute a violation of (a) a
Contractual Obligation existing on the Closing Date or, thereafter, a bona fide
Contractual Obligation (the prohibition contained in whichany Immaterial
Subsidiary, (ii) any Restricted Subsidiary of the Company acquired or formed
after the Closing Date in an Investment permitted under this Agreement which, at
the time of such acquisition or formation, is not a wholly-owned Subsidiary,
(iii) any Restricted Subsidiary that is subject to regulation as an insurance
company (or any Restricted Subsidiary thereof), (iv) any Restricted Subsidiary
that is a special purpose entity used for a securitization facility permitted
hereunder, (v) any Restricted Subsidiary prohibited from guaranteeing the
Obligations (x) by applicable law, rule or regulation existing on the Closing
Date or (y) by applicable law, rule or regulation existing at the time of
acquisition of such Restricted Subsidiary after the Closing Date (for the
avoidance of doubt, Marina District Development Company, LLC shall not be an
Excluded Subsidiary pursuant to this clause (v)), (vi) any Restricted Subsidiary
acquired after the Closing Date that is prohibited from guaranteeing the
Obligations by any Contractual Obligation to which such Restricted Subsidiary is
a party, or by which it or any of its

 

20



--------------------------------------------------------------------------------

property or assets is bound (provided that any such Contractual Obligation
existed at the time of such acquisition or investment and was not entered into
in contemplation of this provision), in favor of a Person (other than Company or
any of its Subsidiaries or Affiliates) for which the required consents have not
been obtained or (b) applicable law (including financial assistance, fraudulent
conveyance, preference, capitalization or other similar laws and regulations
(including gaming laws and regulations)) affecting such Subsidiary, provided
that any such Subsidiary of Company or of another Subsidiary shall cease to be
covered under this clause at such time as such Subsidiary’s becoming a Loan
Party would no longer constitute a violation of such Contractual Obligation or
applicable law or regulation, whether as a result of obtaining the required
consents or otherwise and (ii) each Subsidiary of Company identified on Schedule
5.04. The Excluded Subsidiaries, as of the Closing Date, by virtue of clause
(i) above, are listed on Schedule 5.04.connection with or in anticipation of
such acquisition or investment) (but may have been amended), (vii) any
Restricted Subsidiary which would require governmental or regulatory consent,
approval, license or authorization to provide a guarantee, unless such consent,
approval, license or authorization has been received, (viii) any Restricted
Subsidiary to the extent such guarantee would reasonably be expected to result
in material adverse tax consequences (as reasonably determined by the Company
and the Administrative Agent), (ix) any Restricted Subsidiary where the cost of
providing such guarantee is excessive in relation to the value afforded thereby
(as reasonably determined by the Company and the Administrative Agent), (x) each
Subsidiary of the Company which is identified as such as of the First Amendment
Effective Date on Schedule 5.04 and (xi) any FSHCO. The Excluded Subsidiaries as
of the First Amendment Effective Date, by virtue of clauses (v)(y) and
(vi) above, are identified as such on Schedule 5.04.

“Excluded Swap Obligations” means, with respect to any Guarantor, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guaranty Obligation thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason not to constitute an “eligible contract participant” as defined
in the Commodity Exchange Act (determined after giving effect to Section 10.15
and any other “keepwell, support or other agreement” for the benefit of such
Guarantor and any and all guarantees of such Guarantor’s Swap Obligations by
other Loan Parties) at the time the Guaranty of such Guarantor, or a grant by
such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes excluded in accordance with the first sentence of this
definition.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party under any Loan Document, (a) taxes imposed
on or measured in whole or in part by such recipient’s net income or overall
gross income (however denominated) and franchise taxes imposed on it (in lieu of
net income or overall gross income taxes), in each case (i) imposed by a
jurisdiction as a result of such recipient being organized under the laws of,
having its principal office located in, or in the case of any Lender, doing
business in or having its applicable Lending Office located in such
jurisdiction, or (ii) that are Other Connection Taxes, (b) any branch profits
Taxes imposed by the United States or any similar Tax imposed by any
jurisdiction described in clause (a) above, (c) any backup withholding tax that
is required by the Code to be withheld from amounts payable to a Lender that has
failed to comply with Section 3.01(e), (d) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrowers under
Section 11.13), any United States federal withholding tax that is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign

 

21



--------------------------------------------------------------------------------

Lender becomes a party hereto (or designates a new Lending Office), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled,
immediately prior to the designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrowers with respect to such withholding
tax pursuant to Section 3.01(a)(i) or (ii), (e) any taxesTaxes imposed by FATCA,
and (f) Taxes attributable to such recipient’s failure to comply with
Section 3.01(e).

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of December 20, 2012 among the Company, MGM Grand Detroit,
LLC, a Delaware limited liability Company, Bank of America, N.A., as
administrative agent, and a syndicate of lenders, as amended prior to the
Closing Date.

“Existing Indebtedness” means Indebtedness outstanding on the ClosingFirst
Amendment Effective Date.

“Existing Letters of Credit” means the Letters of Credit heretofore issued under
the Existing Credit Agreement and remaining outstanding on the Closing Date.

“Existing Revolving Loans” has the meaning specified in Section 2.15(b).

“Existing Revolving Tranche” has the meaning specified in Section 2.15(b).

“Existing Term Loan Tranche” has the meaning specified in Section 2.15(a).

“Extended Loans” means Extended Revolving Loans or Extended Term Loans.

“Extended Revolving Borrowing” means a borrowing consisting of simultaneous
Extended Revolving Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Extended Revolving
Lenders pursuant to the relevant Refinancing Amendment.

“Extended Revolving Commitments” has the meaning specified in Section 2.15(b).

“Extended Revolving Facility” means a credit facility comprising a series of
Extended Revolving Commitments and the corresponding Extended Revolving Loans,
if any.

“Extended Revolving Lender” means a Lender in respect of Extended Revolving
Loans.

“Extended Revolving Loans” has the meaning specified in Section 2.15(b).

“Extended Revolving Note” means any promissory note executed and delivered in
connection with any Extended Revolving Commitments and the related Extended
Revolving Loans, the form of which shall be specified in the applicable
Extension Amendment.

“Extended Term Borrowing” means a borrowing consisting of simultaneous Extended
Term Loans of the same Type and, in the case of Eurodollar Rate Loans, having
the same Interest Period made by each of the Extended Term Lenders pursuant to
the relevant Refinancing Amendment.

“Extended Term Facility” means a credit facility comprising a series of Extended
Term Loans, if any.

“Extended Term Lender” means a Lender in respect of Extended Term Loans.

 

22



--------------------------------------------------------------------------------

“Extended Term Loans” has the meaning specified in Section 2.15(a).

“Extended Term Note “ means any promissory note executed and delivered in
connection with any Extended Term Loans, the form of which shall be specified in
the applicable Extension Amendment.

“Extending Lender” has the meaning specified in Section 2.15(c).

“Extension Amendment” has the meaning specified in Section 2.15(d).

“Extension Date” means any date on which any Existing Term Loan Tranche or any
Existing Revolving Tranche is modified to extend the related scheduled maturity
dates in accordance with Section 2.15 (with respect to Lenders under such
Existing Term Loan Tranche or such Existing Revolving Tranche which agree to
such modification).

“Extension Election” has the meaning specified in Section 2.15(c).

“Extension Request” means any Term Loan Extension Request or Revolving Extension
Request.

“Extension Series” means all Extended Term Loans or Extended Revolving
Commitments, as applicable, that are established pursuant to the same Extension
Amendment (or any subsequent Extension Amendment to the extent such subsequent
Extension Amendment expressly provides that the Extended Term Loans or Extended
Revolving Commitments, as applicable, provided for therein are intended to be a
part of any previously established Extension Series).

“Facility” means any Term Facility or the Revolving Facility, as the context may
require.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
AgreementClosing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to current Section 1471(b)(1) of the Code (or any amended or
successor version described above) and any intergovernmental agreement between
the U.S. and any other jurisdiction (and any related treaty, law, regulation or
other official guidance) implementing the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided, further, that if the Federal
Funds Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement.

“Fee Letters” means, collectively, (1) the letter agreement, dated April 21,
2016, among the Company and Bank of America, and (2) the letter agreement, dated
April 21, 2016, among the Company, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Barclays Bank PLC, Citigroup Global Markets Inc., Deutsche Bank
Securities Inc., BNP Paribas Securities Corp., Fifth Third Bank, Sumitomo Mitsui
Banking Corporation, SunTrust Robinson Humphrey, Inc., Morgan Stanley Senior
Funding, Inc., Credit

 

23



--------------------------------------------------------------------------------

Agricole Corporate and Investment Bank, The Bank of Nova Scotia and Citizens
Bank, N.A. and (3) the letter agreement, dated April 21, 2016, between the
Company and J.P. Morgan Securities LLC.

“Final Maturity Date” means, as of any date of determination, unless the context
otherwise requires, the latest Maturity Date for any of the Facilities or Loans
then governed by this Agreement.

“First Amendment” means that certain First Amendment to Amended and Restated
Credit Agreement, dated as of December 21, 2018, among the Company, the other
Loan Parties, the Administrative Agent and the Lenders party thereto.

“First Amendment Effective Date” means December 21, 2018.

“First Amendment Increase Term A Loan Commitments” means the “First Amendment
Increase Term A Loan Commitments” as defined in the First Amendment. The
aggregate amount of the First Amendment Increase Term A Loan Commitments as of
the First Amendment Effective Date is $521,875,000.

“First Amendment Increase Term A Facility” means the credit facility comprising
the First Amendment Increase Term A Loan Commitments (provided that upon the
funding of Term A Loans under the First Amendment Increase Term A Loan
Commitments on the First Amendment Effective Date pursuant to Section 2.01(d),
such funded Term A Loans shall not constitute part of the First Amendment
Increase Term A Facility and shall instead constitute part of the Term A
Facility).

“First Amendment Increase Term A Lenders” means the “First Amendment Increase
Term A Lenders” as defined in the First Amendment.

“ First Lien Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) the aggregate amount of Net Indebtedness of the Borrower Group as
of such date that is secured by Liens that have the same priority as the Liens
securing the Obligations hereunder to (b) Borrower Group EBITDA for the most
recently ended Test Period.

“First Priority” means, with respect to any Lien purported to be created in any
collateral pursuant to any Loan Document, that such Lien is the only Lien to
which such collateral is subject, other than any Lien permitted under this
Agreement.

“Fiscal Quarter” means the fiscal quarter of the Company consisting of the three
calendar month periods ending on each March 31, June 30, September 30 and
December 31.

“Fiscal Year” means the fiscal year of the Company consisting of the
twelve-month period ending on each December 31.

“Fixed Incremental Amount” has the meaning specified in the definition of
“Incremental Amount.”

“ Flood Insurance Laws” means, collectively, (a) the National Flood Insurance
Act of 1968 as now or hereafter in effect or any successor statute thereto,
(b) the Flood Disaster Protection Act of 1973 as now or hereafter in effect or
any successor statue thereto, (c) the National Flood Insurance Reform Act of
1994 as now or hereafter in effect or any successor statute thereto, (d) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto and (e) Biggert Waters Flood Insurance Reform Act of
2012 as now or hereafter in effect or any successor statute thereto.

 

24



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is not a “United States Person” within
the meaning of section 7701(a)(30) of the Code.

“Foreign Subsidiary” means each Subsidiary that is organized under the laws of a
jurisdiction other than the United States, any state thereof, or the District of
Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to an L/C Issuer, such Defaulting Lender’s pro rata portion of the L/C
Obligations issued by such L/C Issuer other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

“FSHCO” means any Restricted Subsidiary that is organized under the laws of the
United States, any state thereof or the District of Columbia and substantially
all of whose assets consists of the capital stock of one or more Foreign
Subsidiaries.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the Financial Accounting Standards Board (“FASB”) Accounting Standards
Codification® and rules and interpretive releases of the Securities and Exchange
Commission under authority of federal securities laws, that are applicable to
the circumstances as of the date of determination, consistently applied.

“Gaming Approval” means any and all licenses, findings of suitability,
approvals, authorizations, permits, consents, rulings, orders or directives of
any Governmental Authority (a) necessary to enable Borrowers or the Restricted
Subsidiaries to engage in the casino, gambling, pai gow poker, or gaming
business or otherwise continue to conduct its business substantially as is
presently conducted or contemplated to be conducted following the Closing Date
(after giving effect to the Transactions), (b) required by any Gaming Law or
(c) required to accomplish the financing and other transactions contemplated
hereby after giving effect to the Transactions.

“Gaming Authority” means any governmental agency, authority, board, bureau,
commission, department, office or instrumentality with regulatory, licensing or
permitting authority or jurisdiction over any gaming business or enterprise or
any Gaming Facility or with regulatory, licensing or permitting authority or
jurisdiction over any gaming operation (or proposed gaming operation) owned,
managed or operated by the Borrowers or the Restricted Subsidiaries.

“Gaming Facility” means any casino, hotel, resort, race track, off-track
wagering site, venue at which gaming or wagering is conducted, and all related
or ancillary property and, assets or line of business.

“Gaming Laws” means all applicable provisions of all (a) constitutions,
treaties, statutes or laws governing Gaming Facilities (including, without
limitation, card club casinos and pari mutual race tracks) and rules,
regulations, codes and ordinances of, and all administrative or judicial orders
or decrees or other laws pursuant to which, any Gaming Authority possesses
regulatory, licensing or permit authority over gambling, gaming or Gaming
Facility activities conducted by the Borrowers or the Restricted Subsidiaries
within its jurisdiction; (b) Gaming Approvals; and (c) orders, decisions,
determinations, judgments, awards and decrees of any Gaming Authority.

 

25



--------------------------------------------------------------------------------

“Gaming License” means any Gaming Approval or other casino, gambling, horse
racing or gaming license issued by any Gaming Authority covering any Gaming
Facility.

“Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States or obligations guaranteed by the full
faith and credit of the United States and (b) obligations of an agency or
instrumentality of, or corporation owned, controlled or sponsored by, the United
States that are generally considered in the securities industry to be implicit
obligations of the United States.

“Governmental Authority” means any government or political subdivision of the
United States or any other country, whether national, federal, state,
provincial, local or otherwise, or any agency, authority, board, bureau, central
bank, commission, department or instrumentality thereof or therein, including,
without limitation, any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government or political subdivision (including any supra-national bodies such as
the European Union or the European Central Bank) including, without limitation,
any Gaming Authority.

“Granting Lender” has the meaning specified in Section 11.06(h).

“Grantors” means MGM Grand Hotel, LLC, a Nevada limited liability company, and
Bellagio, LLC, a Nevada limited liability company.

“Guarantors” means, collectively, each wholly-owned Restricted Subsidiary (other
than each Immaterial Subsidiary, FSHCO and Excluded Subsidiary) of the Company
that is a party to the Guaranty on the Closing Date or a Restricted Subsidiary
that executes and delivers the Guaranty pursuant to Section 6.086.08, in each
case, whether existing on the Closing Date or established, created or acquired
after the Closing Date, unless and until such time as the respective Restricted
Subsidiary is released from all of its obligations in accordance with the terms
and provisions of this Agreement; provided that (i) the Designated Restricted
Entities shall not be Guarantors, (ii) the Excluded Subsidiaries shall not be
Guarantors (it being understood and agreed that, notwithstanding anything to the
contrary in this clause (ii), if an Excluded Subsidiary executes a joinder to
the Guaranty such Subsidiary shall constitute a Guarantor), (iii) prior to
receipt of approval from the Illinois Gaming Board, Nevada Landing Partnership
and Elgin Sub (and other Subsidiaries subject to the oversight of the Illinois
Gaming Board)New Jersey Division of Gaming Enforcement, Marina District
Development Company, LLC shall not be Guarantorsa Guarantor and (iiiiv) such
other Subsidiaries that may be formed or acquired after the date hereofFirst
Amendment Effective Date that are subject to the jurisdiction of a Gaming
Authority that requires approval prior to the execution and delivery of a
guaranty shall not be Guarantors unless and until such approval is obtained.

“Guaranty” means, collectively, the Guaranty made by the Borrowers and the
Guarantors in favor of the Secured Parties on the Closing Date together with
each guaranty supplement delivered pursuant to Section 6.08.

“Guaranty Obligation” means, as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor; (ii) to advance or supply funds (A) for the purchase
or payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor; (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of

 

26



--------------------------------------------------------------------------------

the primary obligor to make payment of such primary obligation; or
(iv) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, that the term Guaranty Obligation
shall not include endorsements of instruments for deposit or collection in the
ordinary course of business or, with respect to any Guarantor, Excluded Swap
Obligations of such Guarantor. The amount of any Guaranty Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guaranty Obligation is made (or, if less,
the maximum amount of such primary obligation for which such Person may be
liable pursuant to the terms of the instrument evidencing such Guaranty
Obligation) or, if not stated or determinable, the maximum reasonably
anticipated potential liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Hazardous Material” means any hazardous or toxic material, substance, waste,
constituent, compound, pollutant or contaminant in any form, including petroleum
(including crude oil or any fraction thereof or any petroleum product or waste)
listed under any Environmental Law or subject to regulation under Environmental
Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract,
is a Lender or an Affiliate of a Lender or the Administrative Agent or an
Affiliate of the Administrative Agent, in its capacity as a party to such Swap
Contract.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Host Community Agreement” means that certain Host Community Agreement approved
by the City Council on May 1, 2013 (as amended by the first amendment approved
by the City Council on December 23, 2015 by and between the City of Springfield
Massachusetts and MGM Springfield Blue Tarp, the second amendment thereto
approved by the City Council on February 22, 2016 by and between the City of
Springfield Massachusetts and MGM Springfield Blue Tarp, the third amendment
thereto dated August 25, 2017 by and between the City of Springfield
Massachusetts and MGM Springfield Blue Tarp, the fourth amendment thereto dated
July 24, 2018 by and between the City of Springfield Massachusetts and MGM
Springfield Blue Tarp and as may be further amended or otherwise modified from
time to time), between the City of Springfield, Massachusetts, MGM Springfield
Blue Tarp and MGM Springfield reDevelopment, LLC.

“ Immaterial Subsidiary” means, at any time, any Restricted Subsidiary that, as
of the last day of the most recently ended Test Period on or prior to the date
of determination, does not have assets (when combined with the assets of all
other Immaterial Subsidiaries, after eliminating intercompany obligations) in
excess of $100,000,000.

“Impacted Loans” has the meaning assigned to such term in Section 3.03(a).

“ Incremental Amount” means, as of any date of determination, the sum of
(a) $500,000,000 (the “Fixed Incremental Amount”) plus (b) the maximum aggregate
principal amount that can be established or incurred without causing the First
Lien Net Leverage Ratio, after giving effect to the incurrence of any such
Incremental Facility, any acquisition or investment consummated in connection
therewith, calculated on a Pro Forma Basis as of the end of the most recently
ended Test Period (without netting any cash proceeds from such incurrence and
assuming the entire amount of any Incremental Revolving Increase is fully
drawn), to exceed 2.50 to 1.00.1.00 (the “Ratio-Based Incremental Amount”). Any
ratio calculated for purposes of determining the “Incremental Amount” shall be
calculated subject to Section 1.11 to the extent applicable and, if the proceeds
of the relevant Incremental Facility will be applied to finance an acquisition
or other investments permitted under this Agreement, compliance with the First
Lien Net Leverage Ratio will be determined in accordance with Section 1.12.

 

27



--------------------------------------------------------------------------------

“Incremental Effective Date” has the meaning specified in Section 2.13(b).

“Incremental Facility” has the meaning specified in Section 2.13(a)(iii).

“Incremental Joinder Agreement” has the meaning specified in Section 2.13(b).

“Incremental Lender” has the meaning specified in Section 2.13(a).

“Incremental Loans” has the meaning specified in Section 2.13(a)(iii).

“Incremental Revolving Increase” has the meaning specified in
Section 2.13(a)(iii).

“Incremental Term A Loans” has the meaning specified in Section 2.13(a)(i).

“Incremental Term B Loans” has the meaning specified in Section 2.13(a)(ii).

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Incremental Lenders
pursuant to the relevant Incremental Joinder Agreement.

“Incremental Term Commitment” has the meaning specified in Section 2.13(a)(ii).

“Incremental Term Facility” means the credit facility comprising the Incremental
Term Commitments and the Incremental Term Loans, if any.

“Incremental Term Loan Increase” has the meaning specified in
Section 2.13(a)(i).

“Incremental Term Loans” has the meaning specified in Section 2.13(a)(ii).

“Incremental Term Note” means any promissory note executed and delivered in
connection with any Incremental Term Commitments and the related Incremental
Term Loans, the form of which shall be specified in the applicable Incremental
Joinder Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (x) trade accounts payable and accrued obligations incurred
in the ordinary course of business or other accounts payable in the ordinary
course of business in accordance with ordinary trade terms, (y) financing of
insurance premiums and (z) any earn-out obligation or purchase price adjustment
until such obligation becomes a liability on the balance sheet (excluding the
footnotes thereto) in accordance with GAAP); (e) all Indebtedness of others to
the extent secured by any Lien on property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed; provided, that
if such obligations have not been assumed, the amount of such Indebtedness
included for the purposes of this definition will be the amount equal to the
lesser of the fair market value of such property and the amount of the
Indebtedness secured; (f) with respect to any Capital Lease of such Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP; (g) the net amount of the
obligations of such Person in respect of interest rate protection agreements,
foreign currency exchange agreements or other interest or exchange rate hedging
arrangements (including Swap Contracts); (h) all obligations of such Person as
an account party in

 

28



--------------------------------------------------------------------------------

respect of letters of credit and bankers’ acceptances, except obligations in
respect of letters of credit issued in support of obligations not otherwise
constituting Indebtedness shall not constitute Indebtedness except to the extent
such letter of credit is drawn and not reimbursed within ten Business Days; and
(i) all Guaranty Obligations of such Person in respect of Indebtedness of others
of the kinds referred to in clauses (a) through (h) above (other than, for the
avoidance of doubt, in connection with any completion guarantee); provided, that
for purposes of this definition, deferred purchase obligations shall be
calculated based on the net present value thereof. The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner unless recourse is limited, in which case the amount of such
Indebtedness shall be the amount such Person is liable therefor (except to the
extent the terms of such Indebtedness expressly provide that such Person is not
liable therefor). The amount of Indebtedness of the type described in clause
(d) shall be calculated based on the net present value thereof. The amount of
Indebtedness of the type referred to in clause (g) above of any Person shall be
zero unless and until such Indebtedness becomes due, in which case the amount of
such Indebtedness shall be the amount due that is payable by such Person. For
the avoidance of doubt, it is understood and agreed that (x) unredeemed casino
chips and tokens and gaming winnings of customers, (y) any obligations of such
Person in respect of Cash Management Agreements and (z) any obligations of such
Person in respect of employee deferred compensation and benefit plans shall not
constitute Indebtedness. For all purposes hereof, the Indebtedness of the
Borrower Group shall exclude (i) any obligations under the Master Lease and any
Similar Lease and (ii, (ii) any obligation of any Loan Party to make any
Permitted Affiliate Payments and (iii) intercompany liabilities arising from
their cash management, tax, and accounting operations and intercompany loans,
advances or Indebtedness having a term not exceeding 364 days (inclusive of any
rollover or extensions of terms) and made in the ordinary course of business.

“Indemnified Taxes” means (a) all Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in (a), all Other Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Insurance Subsidiaries” means, collectively, MGMM Insurance Company, a Nevada
corporation and any Subsidiaries formed for the purpose of facilitating and
providing insurance coverage and claims services for the Company and its
Subsidiaries.

“Intellectual Property” has the meaning specified in Section 5.23.

“Intellectual Property License Agreement” means the Intellectual Property
License Agreement by and among the Borrower and MGP, dated as of the Closing
Date.

“Interest Coverage Ratio” ” means the ratio, as of any date of determination, of
(a) Borrower Group EBITDA for the most recently ended Test Period to
(b) Interest Expense of the Borrower Group for the most recently ended Test
Period; provided, however, for purposes of calculating the Interest Coverage
Ratio, Interest Expense shall exclude (i) Interest Expense associated with the
Master Lease and any Similar Lease and (ii) Interest Expense related to any
amortization of deferred financing costs and original issue discount.

“Interest Expense” means, for any Test Period, the sum of interest expense of
the Borrower Group for such Test Period as determined in accordance with GAAP,
plus, to the extent deducted in arriving at Net Income and without duplication,
(a) the interest portion of payments paid or payable

 

29



--------------------------------------------------------------------------------

(without duplication) on Capital Leases, (b) amortization of financing fees,
debt issuance costs and interest or deferred financing or debt issuance costs,
(c) arrangement, commitment or upfront fees, original issue discount, redemption
or prepayment premiums, (d) commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing,
(e) interest with respect to Indebtedness that has been Discharged, (f) the
accretion or accrual of discounted liabilities during such period, (g) interest
expense attributable to the movement of the mark-to-market valuation of
obligations under Swap Contracts or other derivative instruments, (h) payments
made under Swap Contracts relating to interest rates with respect to such Test
Period and any costs associated with breakage in respect of hedging agreements
for interest rates, (i) all interest expense consisting of liquidated damages
for failure to timely comply with registration rights obligations and financing
fees, (j) fees and expenses associated with the consummation of the
Transactions, (k) annual or quarterly agency fees paid to Administrative Agent,
(l) all interest expense recognized by the Borrower Group under the Master Lease
and any Similar Lease, and (m) costs and fees associated with obtaining Swap
Contracts and fees payable thereunder, all as calculated in accordance with
GAAP.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter or one week thereafter, as selected by the Borrowers in the relevant
Committed Loan Notice, or such other period that is twelve months or less
requested by the Borrowers and consented to by all Appropriate Lenders; provided
that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Interim IntercompanyDrop-Down Indebtedness” means any short-term or interim
Indebtedness intended to be assumed by MGP or one of its Subsidiaries in
connection with Section 8.01(t) that is intended to be replaced or refinanced by
MGP or such Subsidiary within fifteen (15) days of its initial incurrence by MGP
or such Subsidiary.

“Investments” means (a) any direct or indirect purchase or other acquisition by
any Borrower or any of their respective Subsidiaries of, or of a beneficial
interest in, any of the Equity Interest of any other Person (other than a Loan
Party) or of the assets of a Person that constitute a business unit; (b) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by any Subsidiary of any Borrower from any Person, of any Equity Interest
of such Person (other than a Loan Party); (c) any direct or indirect loan,
advance or capital contribution by any Borrower or any of their respective

 

30



--------------------------------------------------------------------------------

Subsidiaries to any other Person (other than a Loan Party), including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business and (d) any payment under any Guaranty Obligation by such Person in
respect of the Indebtedness or other obligation of any other Person. The amount
of any Investment at any time shall be the amount actually invested (measured at
the time made) (minus any Returns of the Borrowers or a Restricted Subsidiary in
respect of such Investment which has actually been received in cash or Cash
Equivalents or has been converted into cash or Cash Equivalents), without
adjustment for subsequent increases or decreases in the value of such
Investment.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and any Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Joint Borrower Provisions” has the meaning specified in Exhibit B.

“Joint Lead Arrangers” means Bank of America, N.A. (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this AgreementClosing Date), JPMorgan Chase
Bank, N.A., Barclays Bank PLC, Citigroup Global Markets Inc., Deutsche Bank
Securities Inc., BNP Paribas Securities Corp., Fifth Third Bank, Sumitomo Mitsui
Banking Corporation, SunTrust Robinson Humphrey, Inc., Morgan Stanley Senior
Funding, Inc. and Credit Agricole Corporate and Investment Bank.

“Joint Venture” means any Person, other than an individual or a Wholly Owned
Subsidiary of the Company, in which the Company or a Restricted Subsidiary holds
or acquires an ownership interest (whether by way of capital stock, partnership
or limited liability company interest, or other evidence of ownership).

“Landlord” means MGP Lessor, LLC, a Delaware limited liability company, in its
capacity as landlord under the Master Lease, and its successor or assigns in
such capacity.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities (including, without
limitation, all Gaming Laws, Liquor Laws and Environmental Laws), including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

 

31



--------------------------------------------------------------------------------

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America and each other L/C Issuer designated pursuant
to Section 2.03(m), in each case in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 11.06(a). An L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such L/C Issuer, in which case
the term “L/C Issuer” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate. In the event that there is more than one L/C
Issuer at any time, references herein and in the other Loan Documents to the L/C
Issuer shall be deemed to refer to the L/C Issuer in respect of the applicable
Letter of Credit or to all L/C Issuers, as the context requires.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Landlord” means MGP Lessor, LLC, a Delaware limited liability company, in its
capacity as landlord under the Master Lease, and its successor or assigns in
such capacity.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities (including, without
limitation, all Gaming Laws, Liquor Laws and Environmental Laws), including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LCT Election” has the meaning specified in Section 1.12.

“LCT Test Date” has the meaning specified in Section 1.12.

“ Leased Property” means the “Leased Property” (as defined in the Master Lease
from time to time).

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes any Incremental Lender from time to time party
hereto pursuant to Section 2.13 and any personPerson that becomes an Other
Revolving Lender or Other Term Lender from time to time party hereto pursuant to
Section 2.14.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent, which office may include any Affiliate of

 

32



--------------------------------------------------------------------------------

such Lender or any domestic or foreign branch of such Lender or such Affiliate.
Unless the context otherwise requires each reference to a Lender shall include
its applicable Lending Office.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit; provided, that commercial letters of
credit will only be issued for cash payment upon presentation of a sight draft
and other customary terms acceptable to the L/C Issuer for that Letter of
Credit. Letters of Credit may be issued in Dollars or in an Alternative
Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Facility (or, if such day is not
a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $250,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Facility.

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower), is reasonably necessary in connection with the administration of this
Agreement).

“ License Revocation” means the revocation, failure to renew or suspension of,
or the appointment of a receiver, supervisor or similar official with respect
to, any Gaming License covering any Gaming Facility owned, leased, operated or
used by the Borrowers or the Restricted Subsidiaries.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance or lien of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any agreement to grant any of the foregoing, any conditional
sale or other title retention agreement, any lease in the nature of a security
interest, and/or the filing of or agreement to give any financing statement
(other than a precautionary financing statement with respect to a lease that is
not in the nature of a security interest) under the UCC or comparable Law of any
jurisdiction with respect to any Property.

 

33



--------------------------------------------------------------------------------

“Limited Condition Transaction” means any Permitted Acquisition or other
Investment permitted hereunder and any related incurrence of Indebtedness by the
Borrowers or one or more of their Restricted Subsidiaries whose consummation is
not conditioned on the availability of, or on obtaining, third party financing.

“Liquor Authority” has the meaning specified in Section 11.20(a).

“Liquor Laws” has the meaning specified in Section 11.20(a).

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Term Loan, a Revolving Loan, an Other Revolving Loan or an
Extended Term Loan.

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Collateral Documents, the Fee Letters and each Issuer Document.

“Loan Parties” means, collectively, each Borrower and each Guarantor and each
Pledgor.

“Mandatory Prepayment Date” has the meaning specified in Section 2.04(d).

“Margin Stock” means margin stock within the meaning of Regulation T, Regulation
U and Regulation X.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Master Lease” means the Master Lease by and among Landlord and Tenant, dated as
of the Closing Date.

“Material Adverse Effect” means an event, circumstance, occurrence or condition
that has caused or could cause (a) a material adverse effect on the business,
assets, properties, or financial condition of the Company and its Subsidiaries,
taken as a whole, (b) a material impairment of the ability of any Borrower or
any material Guarantor, taken as a whole, to perform its obligations under any
Loan Document to which it is a party or (c) a material adverse effect on the
rights and remedies of the Administrative Agent or the Lenders under the Loan
Documents, taken as a whole.

“Material Indebtedness” means any Indebtedness the outstanding principal amount
of which is in excess of $250,000,000.

“Material Subsidiary” means any Restricted Subsidiary that is not an Immaterial
Subsidiary.

“Maturity Date “ means (a) with respect to the Revolving Facility, April 25,
2021December 21, 2023 or if the maturity is extended pursuant to Section 2.15,
such extended maturity date as determined pursuant to such Section, (b) with
respect to the Term A Facility, April 25, 2021 orDecember 21, 2023 or if the
maturity is extended pursuant to Section 2.15, such extended maturity date as
determined pursuant to such Section, and (c) with respect to any Incremental
Term Facility, Other Term Facility, Other Revolving Facility, Extended Term
Facility or Extended Revolving Facility, such maturity date as is specified in
the relevant Incremental Joinder Agreement, Refinancing Amendment or Extension
Amendment; provided, that, in each case, if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

 

34



--------------------------------------------------------------------------------

“MGM/GVC Joint Venture Agreements” means that certain (i) Omnibus Services and
License Agreement, dated as of July 30, 2018 by and between Gameday Interactive,
LLC, a Delaware limited liability company (the “MGM/GVC Joint Venture”), the
Company and Marina District Development Company, LLC, a New Jersey limited
liability company (“Marina”), (ii) Trademark License Agreement, dated as of
July 29, 2018, by and among the Company, Marina, and the MGM/GVC Joint Venture,
(iii) Services Agreement, dated as of July 30, 2018, by and between the MGM/GVC
Joint Venture and MGM Resorts International Operations, Inc., and (iv) the
Amended and Restated Limited Liability Company Agreement, dated as of July 30,
2018, by and between GVC Holdings (USA) Inc. and MGM Sports & Interactive
Gaming, LLC (as amended to date), each as may be further amended from time to
time.

“ MGM Growth Properties Operating Partnership” means MGM Growth Properties
Operating Partnership LP, a Delaware limited partnership.

“MGM National Harbor” means the mixed use hotel and casino in National Harbor,
Maryland commonly known as MGM National Harbor.

“MGM National Harbor Hotel and Casino Ground Lease” means that certain Hotel and
Casino Ground Lease, dated as of April 26, 2013 by and between National Harbor
Beltway L.L.C., a Virginia limited liability company, as landlord, and MGM
National Harbor, LLC, a Nevada limited liability company, as tenant, (i) as
amended by the First Amendment to Hotel and Casino Ground Lease, dated as of
July 23, 2014, (ii) as amended by the Second Amendment to Hotel and Casino
Ground Lease, dated as of November 24, 2015, and (iii) as may be further amended
from time to time.

“MGM Springfield” means the mixed use hotel and casino in Springfield,
Massachusetts commonly known as MGM Springfield.

“MGM Springfield Blue Tarp” means Blue Tarp reDevelopment, LLC, a Massachusetts
limited liability company.

“MGM Springfield Intercompany Indebtedness” means any Indebtedness incurred
under or pursuant to that certain credit agreement dated as of July 18, 2017 (as
amended, restated, amended and restated, supplemented, refinanced or otherwise
modified from time to time) between MGM Springfield Blue Tarp, as borrower
thereunder, and MGM Finance Corp., a Delaware corporation, as the lender
thereunder.

“ MGP” means MGM Growth Properties LLC, a Delaware limited liability company.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means any deed of trust, trust deed, deed to secure debt, mortgage,
leasehold mortgage or leasehold deed of trust covering Mortgaged Real Property.

“Mortgaged Real Property” means (a) each of the fee and leasehold parcels of
Real Property identified on Schedule 1.01, and (b) each fee and leasehold parcel
of Real Property, if any, which shall be subject to a Mortgage delivered after
the Closing Date pursuant to Section 6.09, other than any such property
subsequently released from the Lien of the Collateral Documents in accordance
with the terms of this Agreement.

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (a) to which any ERISA Affiliate is then making or
accruing an obligation to make contributions, (b) to which any ERISA Affiliate
has within the preceding five plan years made or had an obligation to

 

35



--------------------------------------------------------------------------------

make contributions, including any Person which ceased to be an ERISA Affiliate
during such five-year period or (c) with respect to which any Borrower or any
Restricted Subsidiary is reasonably likely to incur liability under Title IV of
ERISA.

“Net Available Proceeds” means:

(a) in the case of any Asset Sale, the aggregate amount of all cash payments
(including any cash payments received by way of deferred payment of principal
pursuant to a note or otherwise, but only as and when received) received by the
Company or any Restricted Subsidiary directly or indirectly in connection with
such Asset Sale, net (without duplication) of (A) the amount of all fees and
expenses and transaction costs paid by or on behalf of the Company or any
Restricted Subsidiary in connection with such Asset Sale (including, without
limitation, any underwriting, brokerage or other customary selling commissions
and legal, advisory and other fees and expenses, including survey, title and
recording expenses, transfer taxes and expenses incurred for preparing such
assets for sale, associated therewith); (B) any Taxes paid or estimated in good
faith to be payable by or on behalf of any Company Party as a result of such
Asset Sale (after application of all credits and other offsets that arise from
such Asset Sale); (C) any repayments by or on behalf of any Company Party of
Indebtedness (other than the Obligations) to the extent that such Indebtedness
is secured by a Permitted Encumbrance or any other Lien permitted by
Section 8.03 on the subject Property required to be repaid as a condition to the
purchase or sale of such Property; (D) amounts required to be paid to any Person
(other than any Company Party) owning a beneficial interest in the subject
Property; and (E) amounts reserved, in accordance with GAAP, against any
liabilities associated with such Asset Sale and retained by the Company or any
of its Restricted Subsidiaries after such Asset Sale and related thereto,
including pension and other post-employment benefit liabilities, purchase price
adjustments, liabilities related to environmental matters and liabilities under
any indemnification obligations associated with such Asset Sale;

(b) in the case of any Casualty Event, the aggregate amount of cash proceeds of
insurance, condemnation awards and other compensation (excluding proceeds
constituting business interruption insurance or other similar compensation for
loss of revenue) received by the Person whose Property was subject to such
Casualty Event in respect of such Casualty Event net of (A) fees and expenses
incurred by or on behalf of the Company or any Restricted Subsidiary in
connection with recovery thereof, (B) repayments of Indebtedness (other than
Indebtedness hereunder) to the extent secured by a Lien on such Property that is
permitted by the Loan Documents, and (C) any Taxes paid or payable by or on
behalf of the Company or any Restricted Subsidiary in respect of the amount so
recovered (after application of all credits and other offsets arising from such
Casualty Event) and amounts required to be paid to any Person (other than any
Company Party) owning a beneficial interest in the subject Property; provided
that, in the case of a Casualty Event with respect to property that is subject
to the Master Lease or a Similar Lease, such cash proceeds shall not constitute
Net Available Proceeds to the extent, and for so long as, such cash proceeds are
required, by the terms of such lease, (x) to be paid to the holder of any
mortgage, deed of trust or other security agreement securing indebtedness of the
lessor or (y) to be paid to, or for the account of, the lessor or deposited in
an escrow account to fund rent and other amounts due with respect to such
property and costs to preserve, stabilize, repair, replace or restore such
property (in accordance with the provisions of such lease); and

(c) in the case of any Debt Issuance, the aggregate amount of all cash received
in respect thereof by the Person consummating such Debt Issuance in respect
thereof net of all investment banking fees, discounts and commissions, legal
fees, consulting fees, accountants’ fees, underwriting discounts and commissions
and other fees and expenses, actually incurred in connection therewith.

 

36



--------------------------------------------------------------------------------

“Net Income” means, with respect to any fiscal period and with respect to any
Person, the net income (or net loss) of that Person for that period, determined
in accordance with GAAP.

“Net Indebtedness” means, as at any date of determination Total Indebtedness
minus Unrestricted Cash.

“New Financing” has the meaning specified in Section 2.04(a).

“Non-Compliant Lender” has the meaning specified in Section 11.13.

“Non-Consenting Lender” has the meaning specified in Section 11.13.

“Non-Control Subsidiaries” means each Subsidiary of the Company in respect of
which the Company and its other Subsidiaries do not have the collective right to
elect a majority of the board of directors or other equivalent governing body,
or otherwise lack the power to direct the management of such Subsidiary, and
which is identified by the Company as a “Non-Control Subsidiary” in a notice to
the Administrative Agent; provided, that the failure to give such notice shall
not affect such designation.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term A Note, a Revolving Note, an Incremental Term Note, an Other
Term Note, an Other Revolving Note, an Extended Term Note or an Extended
Revolving Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, Secured
Cash Management Agreement or Secured Hedge Agreement or otherwise with respect
to any Loan or Letter of Credit, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, excluding, in each case, with respect to any
Guarantor, Excluded Swap Obligations of such Guarantor.

“Officer’s Certificate” means, as applied to any entity, a certificate executed
on behalf of such entity by its Responsible Officer.

“Operating Subleases” means the “Operating Subleases” (as defined in the Master
Lease from time to time).

“Organizational Document” means (i) relative to each Person that is a
corporation, its charter and its by-laws (or similar documents), (ii) relative
to each Person that is a limited liability company, its certificate of formation
and its operating agreement (or similar documents), (iii) relative to each
Person that is a limited partnership, its certificate of formation and its
limited partnership agreement (or similar documents), (iv) relative to each
Person that is a general partnership, its partnership agreement (or similar
document) and (v) relative to any Person that is any other type of entity, such
documents as shall be comparable to the foregoing.

 

37



--------------------------------------------------------------------------------

“ Other Connection Taxes” means with respect to any Lender or L/C Issuer, Taxes
imposed as a result of a present or former connection between such Lender or L/C
Issuer and the jurisdiction imposing such Tax, other than connections arising
solely from such Lender or L/C Issuer having executed, delivered, become a party
to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant
to or enforced any Loan Document or sold or assigned an interest in any Loan or
Loan Document.

“Other Revolving Borrowing” means a borrowing consisting of simultaneous Other
Revolving Loans of the same Type and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Other Revolving Lenders
pursuant to the relevant Refinancing Amendment.

“Other Revolving Commitments” means one or more Tranches of revolving
commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Facility” means any credit facility comprising a Tranche of
Other Revolving Commitments and Other Revolving Loans, if any.

“Other Revolving Lender” means a Lender in respect of Other Revolving Loans.

“Other Revolving Loans” means one or more Tranches of Revolving Loans that
result from a Refinancing Amendment.

“Other Revolving Note” means any promissory note executed and delivered in
connection with any Other Revolving Commitments and related Other Revolving
Loans, the form of which shall be specified in the applicable Refinancing
Amendment.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery, or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes that are imposed with respect to an
assignment (other than an assignment made pursuant to Section 11.13.

“Other Term Borrowing” means a borrowing consisting of simultaneous Other Term
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Other Term Lenders pursuant to the
relevant Refinancing Amendment.

“Other Term Commitments” means one or more Tranches of Term Commitments
hereunder that result from a Refinancing Amendment.

“Other Term Facility” means any credit facility comprising a Tranche of Other
Term Commitments and Other Term Loans, if any.

“Other Term Lender” means a Lender in respect of Other Term Loans.

“Other Term Loans” means one or more Tranches of Term Loans that result from a
Refinancing Amendment.

“Other Term Note” means any promissory note executed and delivered in connection
with any Other Term Commitments and the related Other Term Loans, the form of
which shall be specified in the applicable Refinancing Amendment.

 

38



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Loans,
Incremental Loans, Other Term Loans, Extended Term Loans, Other Revolving Loans
and Extended Revolving Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Loans, Incremental Term Loans, Other Term
Loans, Extended Term Loans, Other Revolving Loans and Extended Revolving Loans,
as the case may be, occurring on such date; and (b) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by any Borrower of Unreimbursed Amounts.

“Parent Entity” means any direct or indirect parent of a Person.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(e).

“Party” means any Person other than the Administrative Agent, any Lender or any
L/C Issuer which now or hereafter is a party to any of the Loan Documents.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan”,” as such term is
defined in Section 3(2) of ERISA (other than a Multiemployer Plan), which is
subject to Title IV of ERISA and is maintained by any ERISA Affiliate or to
which any ERISA Affiliate contributes or has an obligation to contribute.

“Permits” has the meaning specified in Section 5.21.

“Permitted Affiliate Payments” means (i) payments by a Loan Party to or on
behalf of an Unrestricted Subsidiary, Unconsolidated Affiliate or Designated
Restricted Entity consisting of reimbursement at actual cost (or a good faith
estimate thereof) for bona fide services rendered by such Unrestricted
Subsidiary, Unconsolidated Affiliate or Designated Restricted Entity and
(ii) costs or expenses advanced by such Loan Party to or on behalf of such
Unrestricted Subsidiary, Unconsolidated Affiliate or Designated Restricted
Entity in the ordinary course of business, in each case, which payments or
advances are reimbursed by such Unrestricted Subsidiary, Unconsolidated
Affiliate or Designated Restricted Entity.

“ Permitted Acquisitions” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrowers or the Restricted Subsidiaries of
all or substantially all the business, property or assets of, or Equity
Interests in, a Person or any division or line of business of a Person or any
Joint Venture, or which results in the Company owning (directly or indirectly)
more than 50% of the Equity Interests in a Person.; provided, each Person
acquired or formed in connection with, or holding the assets to be acquired
pursuant to, such acquisitions shall become a Guarantor to the extent required
by, and in accordance with, Section 6.08.

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on the Company’s common stock
purchased by the Borrowers in connection with the issuance of any Convertible
Debt; provided that the purchase price for such Permitted Bond Hedge
Transaction, less the proceeds received by the Borrowers from the sale of any

 

39



--------------------------------------------------------------------------------

related Permitted Warrant Transaction, does not exceed the net proceeds received
by the Borrowers from the sale of such Convertible Debt issued in connection
with the Permitted Bond Hedge Transaction.

“Permitted Convertible Indebtedness Call Transaction” means any Permitted Bond
Hedge Transaction and any Permitted Warrant Transaction.

“Permitted Debt Conditions” means, in respect of any unsecured Indebtedness,
that such Indebtedness (i) does not have a stated maturity prior to the date
that is 91 days after the Final Maturity Date in effect at the time of issuance
of that Indebtedness (excluding bridge facilitiesQualifying Bridge Loans
allowing extensions on customary terms to at least 91 days after such Final
Maturity Date), (ii) does not have scheduled amortization payments of principal
or payments of principal and is not subject to mandatory redemption, repurchase,
prepayment or sinking fund obligation (except customary asset sale or change of
control provisions that provide for the prior repayment in full of the Loans and
all other Obligations and as required by Gaming Laws and in connection with
escrowed proceeds or similar special mandatory redemption provisions) (excluding
bridge facilitiesQualifying Bridge Loans allowing extensions on customary terms
to at least 91 days after such Final Maturity Date), in each case prior to the
Final Maturity Date then in effect at the time of issuance and (iii) contains
(x) covenants and events of default that reflect market terms and conditions at
the time of incurrence or issuance of such Indebtedness (as determined in good
faith by the Company) or (y) terms and conditions not materially less favorable
to the Company, taken as a whole, than the terms and conditions of such
Indebtedness being modified, refinanced, replaced, refunded, renewed or extended
(as determined in good faith by the Company) (other than any covenants or any
other provisions applicable only to periods after the latest Maturity Date as of
such date or which are on then current market terms for the applicable type of
Indebtedness); it being agreed that covenants substantially similar to those in
the senior secured notes indentures previously entered into by the Company are
not materially less favorable to the Company than those set forth in this
Agreement.

“Permitted Encumbrances” means:

(a) inchoate Liens incident to construction on or maintenance of Property; or
Liens incident to construction on or maintenance of Property now or hereafter
filed or recorded for which adequate reserves have been established in
accordance with GAAP (or deposits made pursuant to applicable Law or bonds
obtained from reputable insurance companies) and which are being contested in
good faith by appropriate proceedings and have not proceeded to judgment,;
provided that, by reason of nonpayment of the obligations secured by such Liens,
no such Property is subject to a material risk of loss or forfeiture;

(b) Liens for Taxes and assessments on Property which are not yet past due; or
Liens for Taxes and assessments on Property for which adequate reserves have
been set aside and are being contested in good faith by appropriate proceedings
and have not proceeded to judgment,; provided that, by reason of nonpayment of
the obligations secured by such Liens, no such Property is subject to a material
risk of loss or forfeiture;

(c) minor defects and irregularities in title to any Property which individually
or in the aggregate do not materially impair or burden the fair market value or
use of the Property for the purposes for which it is or may reasonably be
expected to be held;

(d) easements, exceptions, reservations, or other agreements for the purpose of
pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, traffic signals, drainage, irrigation,
water, electricity and sewerage purposes, dikes, canals, ditches, the removal of
oil, gas, coal, or other minerals, and other like purposes affecting Property,
facilities, or equipment

 

40



--------------------------------------------------------------------------------

which individually or in the aggregate do not materially burden or impair the
fair market value or use of such Property for the purposes for which it is or
may reasonably be expected to be held;

(e) easements, exceptions, reservations, or other agreements for the purpose of
facilitating the joint or common use of Property in or adjacent to a neighboring
development, shopping center, utility company, public facility or other projects
affecting Property which individually or in the aggregate do not materially
burden or impair the fair market value or use of such Property for the purposes
for which it is or may reasonably be expected to be held;

(f) rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, the use or development of any Property;

(g) rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, any right, power, franchise, grant, license, or permit;

(h) present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of Property;

(i) statutory Liens, other than those described in clause (a) or (b) above,
arising in the ordinary course of business with respect to obligations which are
not delinquent or are being contested in good faith,; provided that, if
delinquent, adequate reserves have been set aside with respect thereto and, by
reason of nonpayment, no Property is subject to a material risk of loss or
forfeiture;

(j) covenants, conditions, and restrictions affecting the use of Property which
individually or in the aggregate do not materially impair or burden the fair
market value or use of the Property for the purposes for which it is or may
reasonably be expected to be held;

(k) rights of tenants under leases and rental agreements covering Property
entered into in the ordinary course of business of the Person owning such
Property;

(l) Liens consisting of pledges or deposits to secure obligations under workers’
compensation, unemployment insurance and other social security laws or similar
legislation, including Liens of judgments thereunder which are not currently
dischargeable;

(m) Liens consisting of pledges or deposits of Property to secure performance in
connection with operating leases made in the ordinary course of business to
which a Borrower or a Restricted Subsidiary is a party as lessee (which, for the
avoidance of doubt, includes the Operating Subleases and similar subleases),;
provided the aggregate value of all such pledges and deposits in connection with
any such lease does not at any time exceed 25% of the annual fixed rentals
payable under such lease;

(n) Liens consisting of deposits of Property to secure bids made with respect
to, or performance of, contracts (other than contracts creating or evidencing an
extension of credit to the depositor);

(o) Liens consisting of any right of offset, or statutory bankers’ lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;

 

41



--------------------------------------------------------------------------------

(p) Liens consisting of deposits of Property to secure statutory obligations of
a Borrower or a Restricted Subsidiary of any Borrower;

(q) Liens consisting of deposits of Property to secure (or in lieu of) surety,
appeal or customs bonds in proceedings to which a Borrower or a Restricted
Subsidiary is a party;

(r) Liens created by or resulting from any litigation or legal proceeding
involving the Company or a Restricted Subsidiary in the ordinary course of its
business which is currently being contested in good faith by appropriate
proceedings,; provided that adequate reserves have been set aside by the
relevant Borrower or Restricted Subsidiary and no material Property is subject
to a material risk of loss or forfeiture;

(s) non-consensual Liens incurred in the ordinary course of business but not in
connection with an extension of credit, which do not in the aggregate, when
taken together with all other Liens, materially impair the value or use of the
Property of the Borrowers and the Restricted Subsidiaries of the Borrowers,
taken as a whole;

(t) Liens arising under applicable Gaming Laws or Liquor Laws;

(u) Liens on each Mortgaged Real Property, which Liens are identified in the
title policies delivered on the Closing Date pursuant to Section 4.01(a)(iv);

(v) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by a Borrower or any
Restricted Subsidiary in the ordinary course of business;

(w) Liens arising from precautionary UCC financing statements filings regarding
operating leases, consignment of goods or with respect to leases of gaming
equipment entered into in the ordinary course of business;

(x) Liens on cash and Cash Equivalents deposited to discharge, redeem or defease
Indebtedness;

(y) (i) Liens pursuant to operating leases, licenses or similar arrangements
entered into for the purpose of, or with respect to, operating or managing
Gaming Facilities, hotels, nightclubs, restaurants and other assets used or
useful in the business of the Borrowers or their Restricted Subsidiaries, which
Liens, operating leases, licenses or similar arrangements are limited to the
leased property under the applicable lease and granted to the landlord under
such lease for the purpose of securing the obligations of the tenant under such
lease to such landlord and (ii) Liens on cash and Cash Equivalents (and on the
related escrow accounts or similar accounts, if any) required to be paid to the
lessors (or lenders to such lessors) under such leases or maintained in an
escrow account or similar account pending application of such proceeds in
accordance with the applicable lease;

(z) licenses, leases or subleases granted to other Persons not materially
interfering with the conduct of the business of the Borrowers and the
Subsidiaries of the Borrowers, taken as a whole; provided that such licenses,
leases or subleases are in the ordinary course of business of the Borrowers or
the Subsidiaries of the Borrowers and the applicable Borrower or Subsidiary
remains the primary operator of such property;

(aa) Liens arising from grants of licenses or sublicenses of Intellectual
Property made in the ordinary course of business;

 

42



--------------------------------------------------------------------------------

(bb) (i) Liens on capital stock of joint ventures or Unrestricted Subsidiaries
securing capital contributions to or obligations of such Persons and
(ii) customary rights of first refusal and tag, drag and similar rights in joint
venture agreements and agreements with respect to non-Wholly- Owned
Subsidiaries;

(cc) Liens consisting of any condemnation or eminent domain proceeding or
compulsory purchase order affecting real property;

(dd) any interest or title of a lessor, sublessor, licensee or licensor under
any lease or license agreement permitted by this Agreement;

(ee) (i) Liens in favor of the Borrowers and the Guarantorsany Borrower or any
Guarantor; provided that any such Lien on any property which does not then
comprise Collateral; andthen comprises Mortgaged Real Property shall be junior
in priority to the Liens securing the Obligations; or (ii) Liens in respect of
the MGM Springfield Intercompany Indebtedness;

(ff) Acceptable Land Use Arrangements, including Liens related thereto;

(gg ) Liens on any cash earnest money deposits, escrow arrangements or similar
arrangements made by any Borrower or any Restricted Subsidiary in connection
with any letter of intent or purchase agreement for an acquisition or any other
transaction permitted under this Agreement; and

(hh ) Liens incurred to secure obligations in respect of letters of credit (to
the extent such letter of credit is cash collateralized or backstopped by
another letter credit) in an aggregate amount not to exceed the greater of
(i) $25,000,000 and (ii) 1.50% of Borrower Group EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at any one time outstanding.

“Permitted Refinancing” means any Indebtedness with respect to which the
application of proceeds of such Indebtedness is used directly or indirectly to
effect the modification, refinancing, replacement, refunding, renewal or
extension of existing Indebtedness (as determined by the Borrowers in their
reasonable discretion) (without, for the avoidance of doubt, regard to the
maturity date of the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended and without requiring that any such proceeds be
used contemporaneously to repay such debt); provided, that (other than with
respect to Section 8.04(e)): (a) any such Indebtedness shall (i) not have a
stated maturity or Weighted Average Life to Maturity that is shorter than that
of the Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended (other than to the extent of nominal amortization for periods where
amortization has been eliminated or reduced as a result of prepayments of such
Indebtedness) (provided that the stated maturity or Weighted Average Life to
Maturity may be shorter if the stated maturity of any principal payment
(including any amortization payments) is not earlier than the earlier of (1) the
stated maturity in effect prior to such refinancing or (2) 91 days after the
Final Maturity Date then in effect at the time of issuance) (excluding in the
case of this clause (i), bridge facilitiesQualifying Bridge Loans allowing
extensions on customary terms to at least 91 days after such Final Maturity
Date), (ii) if the Indebtedness being refinanced is subordinated by its terms or
by the terms of any agreement or instrument relating to such Indebtedness, be at
least as subordinate to the Obligations as the Indebtedness being refinanced,
(iii) be in a principal amount that does not exceed an amount equal to the sum
of the principal amount so refinanced, plus an amount equal to any existing
commitments unutilized thereunder, plus accrued interest, plus any premium or
other payment required to be paid in connection with such refinancing, plus, in
either case, the amount of fees and expenses of the Borrowers and the Restricted
Subsidiaries incurred in connection with such refinancing, plus any additional
amounts permitted to be incurred pursuant to Section 8.04 (so long as such
additional Indebtedness meets the other applicable requirements of this
definition and, if secured, Section 8.03) and (iv) in the case of the
modification,

 

43



--------------------------------------------------------------------------------

refinancing, replacement, refunding, renewal or extension of any unsecured
Indebtedness, the Permitted Debt Conditions are satisfied; and (b) the sole
obligor on such Indebtedness shall be the Company or the original obligor on
such Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended; provided, that (i) any guarantor of the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended shall be permitted to
guarantee the refinancing Indebtedness (subject to receipt of any required
approvals from any Gaming Authority) and (ii) any Loan Party shall be permitted
to guarantee any such Indebtedness of any other Loan Party.

“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Company
or any of the Restricted Subsidiaries pursuant to Section 8.01(n); provided,
that (i) no property constituting Collateral shall be subject to any such Sale
Leaseback and (ii) subject to clause (i), Sale Leasebacks with MGP or its
Subsidiaries entered into in compliance with this Agreement shall constitute
“Permitted Sale Leasebacks”.”

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on the Company’s
common stock sold by the Borrowers substantially concurrently with any purchase
by the Borrowers of a related Permitted Bond Hedge Transaction.

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan of Reorganization” has the meaning specified in Section 11.06(i)(iii).

“Platform” has the meaning specified in Section 7.01.

“Pledge Agreement” has the meaning specified in Section 4.01(a)(iii).

“Pledged Equity” has the meaning specified in the Pledge Agreement.

“Pledgor” means each holder of Equity Interests of any owner of Mortgaged Real
Property.

“Post-Refinancing Revolving Lenders” has the meaning specified in Section
2.14(d).

“Pre-Refinancing Revolving Lenders” has the meaning specified in Section
2.14(d).

“ Prepayment Restricted Indebtedness” means any series, class or issue of
Indebtedness (other than intercompany Indebtedness) (i) that is subordinated in
right of payment to the Obligations or that is secured by a Lien that is junior
in priority to the Liens securing the Obligations and (ii) the original
aggregate principal amount of which is in excess of $100,000,000the greater of
(i) $100,000,000 and (ii) 5.0% of Borrower Group EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) on the date of issuance
thereof.

“Pro Forma Basis” or “Pro Forma Compliance” means, with respect to compliance
with any test or covenant or calculation of any ratio hereunder, the
determination or calculation of such test, covenant or ratio (including in
connection with Specified Transactions) in accordance with Section 1.11.

“Projections” has the meaning specified in Section 5.14.

“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including all contract rights,

 

44



--------------------------------------------------------------------------------

income or revenue rights, real property interests, trademarks, trade names,
equipment and proceeds of the foregoing and, with respect to any Person, Equity
Interests or other ownership interests of any other Person owned by the first
Person.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“ Public Lender” has the meaning specified in Section 7.01.

“Qualified Contingent Obligation” means contingent obligations in respect of
(a) Indebtedness of any Joint Venture in which Company or any of its Restricted
Subsidiaries owns (directly or indirectly) at least 25% of the Equity Interest
of such Joint Venture or (b) Indebtedness of Gaming Facilities (and properties
ancillary or related thereto) with respect to which Company or any of its
Restricted Subsidiaries has (directly or indirectly through Subsidiaries)
entered into a management or similar contract and such contract remains in full
force and effect at the time such contingent obligations are incurred.

“Qualified Equity Interest” means, with respect to any Person, any Equity
Interests of such Person that are not Disqualified Equity Interests.

“Qualifying Bridge Loans” means customary bridge loans with a maturity date of
no later than one year from incurrence that are convertible or exchangeable into
other debt instruments (but, for the avoidance of doubt, not any loans,
securities or other debt which are exchanged for or otherwise replace such
bridge loans).

“Ratio-Based Incremental Amount” has the meaning specified in the definition of
“Incremental Amount.”

“ Ratio Debt Basket” has the meaning specified in Section 8.04(m).

“Real Property” means (i) each parcel of real property leased or operated by the
Borrowers or the Restricted Subsidiaries, whether by lease, license or other use
or occupancy agreement, and (ii) each parcel of real property owned by the
Borrowers or the Restricted Subsidiaries, together with all buildings,
structures, improvements and fixtures located thereon, together with all
easements, licenses, rights, privileges, appurtenances, interests and
entitlements related thereto.

“Reduction Amount” has the meaning set forth in Section 2.04(b)(vi).

“refinance” means refinance, renew, extend, exchange, replace, defease (covenant
or legal) (with proceeds of Indebtedness), discharge (with proceeds of
Indebtedness) or refund (with proceeds of Indebtedness), in whole or in part,
including successively; and “refinancing” and “refinanced” have correlative
meanings.

“Refinancing Amendment” means an amendment to this Agreement reasonably
satisfactory to the Administrative Agent and the Borrowers executed by each of
(a) the Borrowers, (b) the Administrative Agent and (c) each additional Lender
and each existing Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.14.

“Register” has the meaning specified in Section 11.06(c).

 

45



--------------------------------------------------------------------------------

“Regulations T, U and X” means Regulation T (12 C.F.R. Part 220), Regulation U
(12 C.F.R. Part 221) and Regulation X (12 C.F.R. Part 224), respectively, of the
Board of Governors of the Federal Reserve System of the United States (or any
successor), as the same may be amended, modified or supplemented and in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

“REIT” means a “real estate investment trust” under Sections 856 through 860 of
the Code.

“ Rejection Notice” has the meaning specified in Section 2.04(d).

“Related Business” means (the development, ownership, leasing or operation of
Gaming Facilities, hotel facilities, retail facilities and entertainment
facilities, facilities or lines of business related or ancillary to Gaming
Facilities, hotel facilities, retail facilities or entertainment facilities and
land held for potential development or under development as Gaming Facilities,
hotel facilities, retail facilities or entertainment facilities (including
related or ancillary uses and including Investments in any such Related
Businesses or assets related thereto).

“Related Indemnified Person” of an Indemnitee means (a) any controlling Person
or controlled affiliateAffiliate of such Indemnitee, (b) the respective
directors, officers, or employees of such Indemnitee or any of its controlling
Persons or controlled Affiliates and (c) the respective agents of such
Indemnitee or any of its controlling Persons or controlled Affiliates, in the
case of this clause (c), acting at the instructions of such Indemnitee,
controlling Person or such controlled Affiliate; provided that each reference to
a controlled Affiliate or controlling Person in this definition shall be limited
to a controlled Affiliate or controlling Person involved in the negotiation or
syndication of the Term Facilities and the Revolving Facility.

“Related Parties” means, with respect to any Person, that Person, its Affiliates
and their respective partners, directors, officers, employees, agents, trustees
and advisors.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material, into, from or
through the Environment.

“Removal Effective Date” has the meaning specified in Section 10.06(b).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Committed Loan Notice, and
(b) with respect to an L/C Credit Extension, a Letter of Credit Application.

“Required Extended Revolving Lenders” means, as of any date of determination,
Extended Revolving Lenders holding more than 50% of the sum of the (a) the
aggregate outstanding principal amount of Extended Revolving Loans as of such
date and (b) aggregate unused Extended Revolving Commitments; provided that the
unused Extended Revolving Commitment of, and the portion of the aggregate
outstanding principal amount of Extended Revolving Loans held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Extended Revolving Lenders.

“Required Extended Term Lenders” means, as of any date of determination, for
each Extended Term Facility, Lenders holding more than 50% of the sum of the
aggregate relevant Extended Term Loans on such date; provided that the portion
of such Extended Term Loans held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Extended Term Lenders.

 

46



--------------------------------------------------------------------------------

“Required Incremental Term Lenders” means, as of any date of determination, for
each Incremental Term Facility, Lenders holding more than 50% of the sum of the
aggregate relevant Incremental Term Loans and Incremental Term Commitments on
such date; provided that the portion of such Incremental Term Loans and
Incremental Term Commitments held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Incremental Term Lenders.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Revolving Lender for purposes of this
definition) and (b) aggregate unused Revolving Commitments, Other Revolving
Commitments and Extended Revolving Commitments; provided that Commitments of,
and the Obligations held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Required Other Revolving Lenders” means, as of any date of determination, Other
Revolving Lenders holding more than 50% of the sum of the (a) the aggregate
outstanding principal amount of Other Revolving Loans as of such date and
(b) aggregate unused Other Revolving Commitments; provided that the unused Other
Revolving Commitment of, and the portion of the aggregate outstanding principal
amount of Other Revolving Loans held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Other
Revolving Lenders.

“Required Other Term Lenders” means, as of any date of determination, for each
Other Term Facility, Lenders holding more than 50% of the sum of the aggregate
relevant Other Term Loans and Other Term Commitments on such date; provided that
the portion of such Other Term Loans and Other Term Commitments held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Other Term Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders holding more than 50% of the sum of the (a) Total Revolving Outstandings
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Revolving
Lender for purposes of this definition) and (b) aggregate unused Revolving
Commitments; provided that the unused Revolving Commitment of, and the portion
of the Total Revolving Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Lenders.

“Required Term A Lenders” means, as of any date of determination, for each Term
A Facility, Term A Lenders and Incremental Lenders holding more than 50% of the
aggregate sum of the Term A Facility and Incremental Term A Loans on such date;
provided that the portion of the Term A Facility and Incremental Term A Loans
held by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Term A Lenders.

“Requirement of Law” means, as to any Person, any Law or determination of an
arbitrator or any Governmental Authority, in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

“Resignation Effective Date” has the meaning specified in Section 10.06(a).

“Responsible Officer” means the Company’s chief executive officer, chief
operating officer, treasurer, assistant treasurer, secretary, assistant
secretary, executive vice presidents, senior vice presidents and vice presidents
and, regardless of designation, the chief financial officer of the Company, and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the

 

47



--------------------------------------------------------------------------------

applicable Loan Party so designated by any of the foregoing officers in a notice
to the Administrative Agent or any other officer or employee of the applicable
Loan Party designated in or pursuant to an agreement between the applicable Loan
Party and the Administrative Agent. Any document delivered hereunder that is
signed by a Responsible Officer on behalf of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and
other action, as applicable, on the part of such Loan Party and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Loan
Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the holders of the
Equity Interests in such Person; provided that (i) the exercise by the Company
of rights under derivative securities linked to Equity Interests underlying
Convertible Debt or similar products purchased by the Company in connection with
the issuance of such Convertible Debt and, (ii) any termination fees or similar
payments in connection with the termination of warrants or other Equity
Interests issued in connection with such Convertible Debt and (iii) Permitted
Affiliate Payments, in each case, shall not be considered to be a “Restricted
Payment.”

“Restricted Subsidiaries” means all existing and future Subsidiaries of the
Company other than the Unrestricted Subsidiaries.

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a disposition or otherwise) and other amounts received or realized
in respect of such Investment.

“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof and (iii) each date of
any payment by an L/C Issuer under any Letter of Credit denominated in an
Alternative Currency; provided that if no such revaluation has occurred during
any calendar quarter, the “Revaluation Date” shall mean the last day of such
calendar quarter.

“Revocation” has the meaning specified in Section 6.11(b).

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and Class and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Revolving Lenders pursuant
to Section 2.01(c).

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrowers pursuant to Section 2.01(c), and
(b) purchase participations in L/C Obligations, in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement (including in connection
with any Incremental Revolving Increase). The aggregate amount of the Revolving
Commitments as of the ClosingFirst Amendment Effective Date is
$1,250,000,000.1,500,000,000.

“Revolving Extension Request” has the meaning specified in Section 2.15(b).

 

48



--------------------------------------------------------------------------------

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time.

“Revolving Loan” has the meaning specified in Section 2.01(c).

“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit C-2.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Company or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed of.

“Sanction(s)” means any economic sanctions administered or enforced by any
Sanctions Authority.

“Sanctioned Person” means, at any time, (a) any Person listed in any Sanctions-
related list of designated Persons maintained by any Sanctions Authority,
(b) any Person organized or resident in a Designated Jurisdiction or (c) any
Person 50% or more owned or controlled by any such Person described in clause
(a) or (b) above.

“Sanctions Authority” means the United States (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury),
the United Nations Security Council, the European Union, the United Kingdom
(including, without limitation, Her Majesty’s Treasury) or any other relevant
sanctions authority with jurisdiction over any Borrower.

“Scheduled Unavailability Date” has the meaning specified in Section 3.03(c).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VIII
that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Obligations” has the meaning given to such term in the Security
Agreement.

“ Secured Parties” means, collectively, the Administrative Agent (including in
its capacity as “security trustee” under any Loan Document), the Lenders, the
L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time

 

49



--------------------------------------------------------------------------------

pursuant to Section 10.05, and the other Persons the Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the
Collateral Documents.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Senior Notes” means, collectively, the 7.500% Notes and the 10.000% Notes.

“Significant Acquisition” means an acquisition or investment permitted under
Section 8.06; provided that the aggregate consideration (whether in the form of
cash, securities, goodwill, or otherwise) with respect to such acquisition is
not less than the greater of (i) $750,000,000 and (ii) 40.0% of Borrower Group
EBITDA for the most recently ended Test Period at the time of such acquisition.

“Significant Acquisition Period” means the Fiscal Quarter in which a Significant
Acquisition is consummated and the two consecutive Fiscal Quarters immediately
succeeding such Fiscal Quarter.

“Similar Lease” means a lease that (x) reflects commercially reasonable terms at
the time entered into (as determined in good faith by the Company) and does not
relate to assets constituting Collateral and (y) is (i) entered into by the
Borrower or a Restricted Subsidiary with MGP or its Subsidiaries or with another
Person to the extent such Person is a REIT, for the purpose of, or with respect
to, operating or managing Gaming Facilities, Related Businesses, lodging,
leisure and entertainment-related Real Property assets of the Borrower or a
Restricted Subsidiary or (ii) permitted by Section 1.5 and Section 22.7 of the
Master Lease as in effect on the Closing Date.

“Solvent” and “Solvency” means, for any Person on a particular date, that on
such date (a) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts and liabilities beyond such Person’s ability to pay as such debts
and liabilities mature, (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s Property would constitute an unreasonably small capital and
(e) such Person is able to pay its debts as they become due and payable. For
purposes of this definition, the amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability, without duplication.

“SPC” has the meaning specified in Section 11.06(h).

“SPC Register” has the meaning specified in Section 11.06(i).

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.15.

“ Specified Transaction” means (a) any incurrence or repayment of Indebtedness
(other than for working capital purposes or under a revolving facility),
(b) Investment that results in a Person becoming a Restricted Subsidiary or an
Unrestricted Subsidiary, (c) any Permitted Acquisition or other acquisition, (d)
any Asset Sale, designation or redesignation of a Restricted Subsidiary that
results in a Restricted Subsidiary ceasing to be a Restricted Subsidiary of the
Company, (e) any acquisition or Investment constituting an acquisition of assets
constituting a business unit, line of business or division of another Person, in
each case under this clause (e), with a fair market value of at least
$10,000,000 or constituting

 

50



--------------------------------------------------------------------------------

all or substantially all of the assets of a Person and (f) any amendment,
modification or waiver to any provision of the Master Lease and any Similar
Lease.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or such L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or such L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided, further, that such L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

For the avoidance of doubt, and only by way of example, as of the ClosingFirst
Amendment Effective Date CityCenter Holdings, LLC, a Delaware limited liability
company, is only 50% owned by the Company and therefore is not a Subsidiary of
the Company.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement. For the
avoidance of doubt, any Permitted Convertible Indebtedness Call Transaction will
not constitute a Swap Contract.

“Swap Obligation” has the meaning specified in the definition of “Excluded Swap
Obligation”.”

“Syndication Agent” means JPMorgan Chase Bank, N.A.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

51



--------------------------------------------------------------------------------

“Tenant” means MGM Lessee LLC, a Delaware limited liability company, in its
capacity as tenant under the Master Lease, and its successors and assigns in
such capacity.

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and Class and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Term A Lenders pursuant to
Section 2.01(a).

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrowers pursuant to Section 2.01(a) and/or Section 2.01(d) in
an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Term A Lender’s name on Schedule 2.01 under the
caption “Term A Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Term A Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The aggregate amount of the Term A Commitment as of the
ClosingFirst Amendment Effective Date is $250,000,000.521,875,000.

“Term A Facility” means, at any time, (a) on or prior to the ClosingFirst
Amendment Effective Date, the aggregate amount of the Term A Loans and the First
Amendment Increase Term A Commitments at such time, which, as of the First
Amendment Effective Date, shall be $750,000,000 in the aggregate, and
(b) thereafter, the aggregate principal amount of the Term A Loans of all Term A
Lenders outstanding at such time.

“Term A Lender” means (a) at any time on or prior to the ClosingFirst Amendment
Effective Date, any Lender that has a Term A Loan or a First Amendment Increase
Term A Commitment at such time and (b) at any time after the ClosingFirst
Amendment Effective Date, any Lender that holds Term A Loans at such time,
including, for the avoidance of doubt, each First Amendment Increase Term A
Lender from and after the funding of a Term A Loan under its First Amendment
Increase Term A Loan Commitment on the First Amendment Effective Date.

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility, including an advance made by any First Amendment Increase Term A
Lender under the First Amendment Increase Term A Facility.

“Term A Note” means a promissory note made by the Borrowers in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit C--1.

“Term Borrowing” means any of a Term A Borrowing, an Incremental Term Borrowing,
an Other Term Borrowing and an Extended Term Borrowing.

“Term Commitment” means any of a Term A Commitment, an Incremental Term
Commitment and an Other Term Commitment.

“Term Facilities” means, at any time, the Term A Facility, the First Amendment
Increase Term A Facility, any Incremental Term Facilities, any Other Term
Facility and any Extended Term Facility.

“Term Loan” means a Term A Loan, an Incremental Term Loan, an Other Term Loan or
an Extended Term Loan.

“Term Loan Extension Request” has the meaning specified in Section 2.15(a).

“Termination Conditions” means, collectively, (a) the payment in full in cash of
the Obligations (other than (i) contingent indemnification obligations as to
which no claim has been asserted and (ii)

 

52



--------------------------------------------------------------------------------

Obligations under Secured Hedge Agreements and Cash Management Obligations) and
(b) the termination of the Commitments and the termination or expiration of all
Letters of Credit under this Agreement (unless backstopped or Cash
Collateralized in an amount equal to 103% of L/C Obligations with respect to any
such Letter of Credit or otherwise in an amount and/or in a manner reasonably
acceptable to the applicable L/C Issuer).

“Test Period” means for any date of determination the period of the four most
recently ended consecutive Fiscal Quarters of Borrowers and the Restricted
Subsidiaries for which financial statements are availablehave been delivered in
accordance with Section 7.01(a) or Section 7.01(b).

“Total Assets” means, as of any date of determination, the total assets of the
Borrowers and the Restricted Subsidiaries on a consolidated basis in accordance
with GAAP, as shown on the most recent balance sheet of the Company delivered in
accordance with Section 7.01(a) or Section 7.01(b).

“Total Indebtedness” means, as at any date of determination, the aggregate
principal amount of all outstanding Indebtedness of the Borrower Group (other
than any such Indebtedness that has been Discharged) of the kind described in
clause (a) of the definition of “Indebtedness”,” Indebtedness evidenced by
promissory notes and similar instruments and Guaranty Obligations in respect of
any of the foregoing (to be included only to the extent set forth in clause
(ii) below); provided that (i) Total Indebtedness shall not include (i) the MGM
Springfield Intercompany Indebtedness, (ii) Indebtedness in respect of letters
of credit (including Letters of Credit), except to the extent of unreimbursed
amounts thereunder and ( ii) Total Indebtedness shall not includeiii) Guaranty
Obligations, provided, however, that if and when any such Guaranty Obligation
for Indebtedness is demanded for payment from the Company or any of its
Restricted Subsidiaries, then the amounts of such Guaranty Obligation shall be
included in such calculations. For the avoidance of doubt, any obligation of any
Loan Party to make Permitted Affiliate Payments shall not be considered “Total
Indebtedness.”

“Total Leverage Ratio” means, as of any date of determination, the ratio of
(a) the aggregate amount of Total Indebtedness of the Borrower Group as of such
date to (b) Borrower Group EBITDA for the most recently ended Test Period.

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(a) the aggregate amount of Net Indebtedness of the Borrower Group as of such
date to (b) Borrower Group EBITDA for the most recently ended Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means (i) in respect of the Revolving Facility,
the aggregate Outstanding Amount of all Revolving Loans and L/C Obligations,
(ii) in respect of any Other Revolving Facility, the aggregate Outstanding
Amount of all applicable Other Revolving Loans and (iii) in respect of any
Extended Revolving Facility, the aggregate Outstanding Amount of all applicable
Extended Revolving Loans.

“Trade Date” has the meaning specified in Section 11.06(i)(i).

“Tranche” means (i) when used with respect to Lenders, each of the following
classes of Lenders: (a) Lenders having Revolving Loans or Revolving Commitments,
(b) Lenders having such other Tranche of Revolving Loans or Revolving
Commitments created pursuant to an Extension Amendment, Incremental Joinder
Agreement or Refinancing Amendment, (c) Lenders having Term A Commitments,
Incremental Term Commitments or Term A Loans, and (d) Lenders having such other

 

53



--------------------------------------------------------------------------------

Tranche of Term Commitments or Term Loans created pursuant to an Extension
Amendment, Incremental Joinder Agreement or Refinancing Amendment, and (ii) when
used with respect to Loans or Commitments, each of the following classes of
Loans or Commitments: (a) Revolving Loans or Revolving Commitments, (b) such
other Tranche of Revolving Commitments or Revolving Loans created pursuant to an
Extension Amendment, a Refinancing Amendment or an Incremental Joinder
Agreement, (c) Term A Commitments, Incremental Term Commitments or Term A Loans,
and (d) such other Tranche of Term Commitments or Term Loans created pursuant to
an Extension Amendment, an Incremental Joinder Agreement or a Refinancing
Amendment.

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents, (b) the payment of certain
fees and expenses incurred in connection with the consummation of the foregoing,
(c) the entering into of the Master Lease, (d) the other transactions and
agreements disclosed or referred to in the Company’s Form S-11 registration
statement as filed with the SEC on or prior to the Closing Date (in each case,
including any amendment, restatement, replacement or other modification thereof)
and (e) the redemption or other payment in full of the Senior Notes.

“Transfer Agreement” means any trust or similar arrangement required by any
Gaming Authority from time to time with respect to the Equity Interests of any
Restricted Subsidiary (or any Person that was a Restricted Subsidiary) or any
Gaming Facility.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“Unconsolidated Affiliate” means any Person for which any Person in the Borrower
Group accounts for its interests in such person under the equity method of
accounting in accordance with GAAP.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash” means, as of any date of determination, all cash and Cash
Equivalents included in the balance sheets of any Person in the Borrower Group
as of such date that, in each case, are free and clear of all Liens, other than
Liens in favor of the Administrative Agent for the benefit of the Secured
Parties and non-consensual Liens that are Permitted Encumbrances (other than
clause (x)(so long as any related Indebtedness has been legally discharged) or
(y)(ii) of the definition thereof), but excluding all cash and Cash Equivalents
of the Borrower Group held in casino cages.

 

54



--------------------------------------------------------------------------------

“Unrestricted Subsidiaries” means (a) theany Foreign SubsidiariesSubsidiary, any
Subsidiary of a Foreign Subsidiary and any FSHCO, (b) MGP and its Subsidiaries,
(c) the Insurance Subsidiaries, (d) Non-Control Subsidiaries, (e) the
Subsidiaries listed on Schedule 5.04 as a “Specified Unrestricted Subsidiary”,
(f) each Subsidiary of the Company designated as an “Unrestricted Subsidiary”
pursuant to and in compliance with Section 6.11 and Section 8.06, (gf) the
Designated Restricted Entities and (hg) any Subsidiary of a Person that is an
Unrestricted Subsidiary of the type described in clauses (a) through (gf) above.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. 107-56).

“Weighted Average Life to Maturity” means, on any date and with respect to the
aggregate amount of the Term Loans, an amount equal to (a) the scheduled
repayments of such Term Loans to be made after such date, multiplied by the
number of days from such date to the date of such scheduled repayments divided
by (b) the aggregate principal amount of such Term Loans.

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which all of the
Equity Interests (other than directors’ qualifying shares, nominee shares or
other similar securities) are directly or indirectly owned or controlled by such
Person. Unless the context clearly requires otherwise, all references to any
Wholly Owned Subsidiary means a Wholly Owned Subsidiary of the Company.

“Withdrawal Liability” means liability by an ERISA Affiliate to a Multiemployer
Plan as a result of a complete or partial withdrawal from such Multiemployer
Plan, as such terms are defined in Part 1 of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, modified, supplemented,
extended, renewed, refunded, replaced or refinanced from time to time in one or
more agreements (in each case with the same or new lenders, institutional
investors or agents), including any agreement extending the maturity thereof or
otherwise restructuring all or any portion of the Indebtedness thereunder,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in

 

55



--------------------------------------------------------------------------------

its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights and (vii) the word “lease” shall be
construed to mean any lease, sublease, franchise agreement, license, occupancy
or concession agreement.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis (except as otherwise disclosed in such financial statements),
as in effect from time to time.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Company or the Required Lenders shall so request, the
Administrative Agent, the Required Lenders and the Borrowers shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the

 

56



--------------------------------------------------------------------------------

Company and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Company is required to consolidate pursuant to FASB Accounting Standards
Codification 810 “Consolidation,” as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
that with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the Dollar Equivalent of the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

1.07 Exchange Rates; Currency Equivalents Generally.

(a) Any amount specified in this Agreement (other than in the definitions of
“Revolving Commitment,” “Term A Commitment,” and Articles II, IX and X) or any
of the other Loan Documents to be in Dollars shall also include the equivalent
of such amount in any currency other than Dollars, (i) such equivalent amount
thereof in the applicable currency to be determined by the Administrative Agent
at such time on the basis of the Spot Rate for the purchase of such currency
with Dollars and (ii) for the avoidance of doubt, no Default or Event of Default
shall be deemed to have occurred solely as a result of a change in the rate of
currency exchange occurring after the time of any subject transaction so long as
such subject transaction was permitted at the time incurred, made, acquired,
committed, entered or declared as set forth in clause (i).

(b) The applicable L/C Issuer shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of Letters
of Credit denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by Loan Parties hereunder or calculating financial covenants hereunder or except
as otherwise provided herein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as so determined by the applicable L/C Issuer.

(c) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative

 

57



--------------------------------------------------------------------------------

Currency, with 0.5 of a unit being rounded upward), as determined by the
Administrative Agent or the applicable L/C Issuer, as the case may be.

1.08 Additional Alternative Currencies.

(a) The Company may from time to time request that Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. Such request shall be subject to the reasonable
approval of the Administrative Agent and the applicable L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 10 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and the
applicable L/C Issuer, in their reasonable discretion). The Administrative Agent
shall promptly notify such L/C Issuer of such request. Such L/C Issuer shall
notify the Administrative Agent, not later than 11:00 a.m., ten Business Days
after receipt of such request whether it consents, in its reasonable discretion,
to the issuance of Letters of Credit in such requested currency.

(c) Any failure by any L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such L/C Issuer to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and such L/C Issuer consent to the
issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrowers and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances by such L/C Issuer. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.08, the Administrative Agent shall promptly so notify the Company.

1.09 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereofClosing Date shall be
redenominated into Euro at the time of such adoption. If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may, with the consent of the
Borrowers, from time to time specify to be appropriate to reflect the adoption
of the Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

58



--------------------------------------------------------------------------------

1.10 Amendment and Restatement. The parties acknowledge and agree that this
Agreement and the other Loan Documents do not constitute a novation, payment and
reborrowing or termination of the obligations under the Existing Credit
Agreement and that all such obligations are in all respects continued and
outstanding as Obligations under this Agreement except to the extent such
Obligations are modified from and after the Closing Date as provided in this
Agreement and the other Loan Documents. Each Lender that was a Lender (as
defined in the Existing Credit Agreement) party to the Existing Credit Agreement
hereby agrees that this Agreement amends and restates the Existing Credit
Agreement in its entirety effective as of the Closing Date.

1.11 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the Total Net Leverage
Ratio, the First Lien Net Leverage Ratio, the Total Leverage Ratio and the
Interest Coverage Ratio shall be calculated in the manner prescribed by this
Section 1.11; provided that notwithstanding anything to the contrary in clauses
(b) or (c) of this Section 1.11 when calculating the Total Net Leverage Ratio,
the Total Leverage Ratio, the First Lien Net Leverage Ratio and the Interest
Coverage Ratio, as applicable, for purposes of determining actual compliance
(and not pro forma compliancePro Forma Compliance or compliance on a Pro Forma
Basis) with any financial covenant pursuant to Section 8.12, the events
described in this Section 1.11 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.

(b) For purposes of calculating the Total Net Leverage Ratio, Total Leverage
Ratio, the First Lien Net Leverage Ratio and the Interest Coverage Ratio,
Specified Transactions (and the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (i) during the applicable Test Period
and (ii) except as set forth in Section 1.11(a), subsequent to such Test Period
and prior to or simultaneously with the event for which the calculation of any
such ratio is made shall be calculated on a Pro Forma Basis assuming that all
such Specified Transactions (and any increase or decrease in EBITDA or Borrower
Group EBITDA and the component financial definitions used therein attributable
to any Specified Transaction) had occurred on the first day of the applicable
Test Period. If, since the beginning of any applicable Test Period, any Person
that subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into the Company or any of its Restricted Subsidiaries
since the beginning of such Test Period shall have made any Specified
Transaction that would have required adjustment pursuant to this Section 1.11,
then the Total Net Leverage Ratio, Total Leverage Ratio, the First Lien Net
Leverage Ratio and the Interest Coverage Ratio shall be calculated to give pro
forma effect thereto in accordance with this Section 1.11.

(c) In the event that the Company or any Restricted Subsidiary incurs (including
by assumption or guarantees) or repays (including by redemption, repayment,
prepayment, retirement, exchange, extinguishment or satisfaction and discharge)
any Indebtedness included in the calculations of the Total Net Leverage Ratio,
the Total Leverage Ratio, the First Lien Net Leverage Ratio and the Interest
Coverage Ratio, as the case may be (in each case, other than Indebtedness
incurred or repaid under any revolving credit facility), (i) during the
applicable Test Period and/or (ii) except as set forth in Section 1.11(a),
subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Total Net Leverage Ratio, the Total Leverage Ratio, the First
Lien Net Leverage Ratio and the Interest Coverage Ratio shall be calculated
giving pro forma effect to such incurrence or repayment or discharge of
Indebtedness, to the extent required, as if the same had occurred on (A) the
last day of the applicable Test Period in the case of the Total Net Leverage
Ratio and the First Lien Net Leverage Ratio and (B) the first day of the
applicable Test Period in the case of the Interest Coverage Ratio. If any
Indebtedness bears a floating

 

59



--------------------------------------------------------------------------------

rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of the
event for which the calculation of the Interest Coverage Ratio is made had been
the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness); provided that, in the case of
repayment of any Indebtedness, to the extent actual interest related thereto was
included during all or any portion of the applicable Test Period, the actual
interest may be used for the applicable portion of such Test Period and to give
pro forma effect to such repayment. Interest on a Capital Lease shall be deemed
to accrue at an interest rate reasonably determined by a responsible financial
or accounting officer of the Company to be the rate of interest implicit in such
Capital Lease in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a London interbank offered rate, or other rate, shall be
determined to have been based upon the rate actually chosen, or if none, then
based upon such optional rate chosen as the Company may designate.

(d) When used in reference to the calculation of the Total Net Leverage Ratio,
the First Lien Net Leverage Ratio and the Interest Coverage Ratio for purposes
of determining actual compliance with Section 8.12 (and not Pro Forma Compliance
or compliance on a Pro Forma Basis), references to the date of determination
shall mean the last day of the relevant Fiscal Quarter then being tested. When
used in reference to the calculation of the Total Net Leverage Ratio, the First
Lien Net Leverage Ratio, the Total Leverage Ratio and the Interest Coverage
Ratio for purposes of determining Pro Forma Compliance or compliance on a Pro
Forma Basis (other than for purposes of actual compliance with Section 8.12),
references to the date of determination shall mean the calculation of the Total
Net Leverage Ratio, the First Lien Net Leverage Ratio, the Total Leverage Ratio
or the Interest Coverage Ratio (as applicable) as of the last day of the most
recent Test Period on a Pro Forma Basis.

1.12 Timing of Conditions Related to Limited Condition Transactions.
Notwithstanding anything in this Agreement or any Loan Document to the contrary,
when determining compliance with any applicable conditions to the consummation
of any Limited Condition Transaction (including, without limitation, any Default
or Event of Default condition), the date of determination of such applicable
conditions shall, at the option of the Company (the Company’s election to
exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”). If on a
Pro Forma Basis after giving effect to such Limited Condition Transaction and
the other transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) such applicable
conditions are calculated as if such Limited Condition Transaction and other
related transactions had occurred at the beginning of the most recent Test
Period ending prior to the LCT Test Date for which financial statements are
availablehave been delivered to the Administrative Agent in accordance with
Section 7.01(a) or Section 7.01(b), the applicable Borrower or Restricted
Subsidiary could have taken such action on the relevant LCT Test Date in
compliance with the applicable conditions thereto, such applicable conditions
shall be deemed to have been complied with, unless an Event of Default pursuant
to Section 9.01(a) or 9.01(i) shall be continuing on the date such Limited
Condition Transaction is actually consummated. For the avoidance of doubt, if an
LCT Election is made, the applicable conditions thereto shall not be tested at
the time of consummation of such Limited Condition Transaction. If the Company
has made an LCT Election for any Limited Condition Transaction, then in
connection with any subsequent calculation of any ratio or basket availability
with respect to any other Specified Transaction on or following the relevant LCT
Test Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the date that the definitive agreement for such
Limited Condition Transaction is terminated or expires without

 

60



--------------------------------------------------------------------------------

consummation of such Limited Condition Transaction, any such ratio or basket
shall be calculated both (x) on a Pro Forma Basis assuming such Limited
Condition Transaction and other related transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated and (y) on a Pro Forma Basis assuming such Limited Condition
Transaction and other related transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have not been
consummated, and the applicable action shall only be permitted if there is
sufficient availability under the applicable ratio or basket under both of the
calculations pursuant to clause (x) and (y).

1.13 Interest Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any comparable
or successor rate thereto.

ARTICLE II

COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) The Closing Date Term A Borrowing. Subject to the terms and conditions set
forth herein, on the Closing Date, each Term A Lender severally agrees to make a
single loan to the Company on the Closing Date in Dollars in an amount not to
exceed such Term A Lender’s Applicable Percentage of the Term A Facilityof the
Term A Lenders as of the Closing Date severally made Term A Loans to the
Borrowers in the aggregate principal amount of $250,000,000 in Dollars. The Term
A Borrowing on the Closing Date shall consist of Term A Loans made
simultaneously by the Term A Lenders as of the Closing Date in accordance with
their respective Applicable Percentage of the Term A Facility as of the Closing
Date. Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not
be reborrowed. Term A Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.

(b) [Reserved].

(c) The Revolving Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrowers from time to time in Dollars, on any Business
Day during the Availability Period, in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Commitment; provided,
that after giving effect to any Revolving Borrowing, (i) the Total Revolving
Outstandings shall not exceed the Revolving Facility, and (ii) the aggregate
Outstanding Amount of the Revolving Loans of any Lender, plus such Revolving
Lender’s Applicable Revolving Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Revolving Lender’s Revolving Commitment.
Within the limits of each Revolving Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.01(c), prepay under Section 2.04, and reborrow under this
Section 2.01(c). Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

(d) The First Amendment Increase Term A Borrowings. Subject to the terms and
conditions set forth herein, on the First Amendment Effective Date each First
Amendment Increase Term A Lender severally agrees to make Term A Loans to the
Borrowers in the aggregate principal amount not to exceed the amount of such
Lender’s First Amendment Increase Term A Loan Commitment. The Borrowing of

 

61



--------------------------------------------------------------------------------

Term A Loans on such date shall consist of Term A Loans made simultaneously by
the First Amendment Increase Term A Lenders in accordance with their respective
Applicable Percentage of the First Amendment Increase Term A Facility. Amounts
borrowed under this Section 2.01(d) and repaid or prepaid may not be reborrowed.
Term A Loans may be Base Rate Loans or Eurodollar Rate Loans as further provided
herein. The initial Interest Period with respect to any Term A Loan made under
the First Amendment Increase Term A Loan Commitments shall be the same as the
Interest Period outstanding for the existing Term A Loans (and to the extent
there are multiple Interest Periods outstanding for the existing Term A Loans,
such Term A Loans funded under the First Amendment Increase Term A Loan
Commitments on such date shall be deemed to have multiple Interest Periods
corresponding to (and in the same proportion as) each such existing Interest
Period for the existing Term A Loans). Once funded, the Term A Loans made
pursuant to this Section 2.01(d) shall be treated as Term A Loans for all
purposes under this Agreement and the other Loan Documents.

(e) Subject to Section 3.06, each Lender may, at its option, make any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect in any manner
the obligation of the Borrowers to repay such Loan in accordance with the terms
of this Agreement.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Borrowing, each conversion of Term Loans
or Revolving Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the applicable Borrowers’ irrevocable
notice to the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Administrative Agent not later than 10:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, or (ii) on the requested date of any
Borrowing of Base Rate Loans; provided that, if the Borrowers wish to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months or one week in duration as provided in the definition of “Interest
Period,” the applicable notice must be received by the Administrative Agent not
later than 10:00 a.m. four Business Days prior to the requested date of such
Borrowing, conversion or continuation, whereupon the Administrative Agent shall
give prompt notice to Appropriate Lenders of such request and determine whether
the requested Interest Period is acceptable to all of them, and not later than
10:00 a.m., three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrowers
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all Appropriate Lenders. Each telephonic notice by the
Borrowers pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice, signed
by a Responsible Officer. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in
Section 2.03(c)(ii), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrowers are requesting a Term Borrowing, a Revolving
Borrowing, a conversion of Term Loans or Revolving Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans, (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
or Revolving Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrowers fail to specify a
Type of Loan in a Committed Loan Notice or if the Borrowers fail to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans or Revolving Loans shall be made as, or

 

62



--------------------------------------------------------------------------------

converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrowers request a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Committed Loan Notice, but fail to specify an Interest Period, it will be
deemed to have specified an Interest Period of one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term Loans or Revolving Loans, and if no
timely notice of a conversion or continuation is provided by the Borrowers, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to Base Rate Loans described in Section 2.02(a). Each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 11:00 a.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrowers
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrowers, as specified in such Committed Loan Notice, on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by such Borrower; provided,
that if, on the date a Committed Loan Notice with respect to a Revolving
Borrowing is given by the Borrowers, there are L/C Borrowings outstanding, then
the proceeds of such Revolving Borrowing, first, shall be applied to the payment
in full of any such L/C Borrowings, and second, shall be made available to the
Borrowers as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. Upon the occurrence and during the continuation of an Event of Default,
the Required Lenders may require by notice to the Borrowers that no Loans may be
converted to or continued as Eurodollar Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrowers and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Term A Borrowings, all conversions of Term A
Loans from one Type to the other, and all continuations of Term A Loans as the
same Type, there shall not be more than 10 Interest Periods in effect in respect
of the Term A Facility. After giving effect to all Revolving Borrowings, all
conversions of Revolving Loans from one Type to the other, and all continuations
of Revolving Loans as the same Type, there shall not be more than 10 Interest
Periods in effect in respect of the Revolving Facility. The maximum number of
Interest Periods in respect of any Incremental Term Facility, Other Term
Facility, Other Revolving Facility, Extended Term Facility or Extended Revolving
Facility shall be set forth in the relevant Incremental Joinder Agreement,
Refinancing Amendment or Extension Amendment, as applicable.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from

 

63



--------------------------------------------------------------------------------

time to time on any Business Day during the period from the Closing Date until
the Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars or in one or more Alternative Currencies for the account of the Company
or any of its Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with Section 2.03(b), and (2) to honor drawings
under the Letters of Credit issued by it; and (B) the Revolving Lenders
severally agree to participate in Letters of Credit issued under this Agreement
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Revolving Facility, (y) the aggregate
Outstanding Amount of the Revolving Loans of any Revolving Lender, plus such
Lender’s Applicable Revolving Percentage of the Outstanding Amount of all L/C
Obligations shall not exceed such Lender’s Revolving Commitment, and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrowers for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by each Borrower that
the L/C Credit Extension so requested complies with the conditions set forth in
the proviso to the preceding sentence. Within the foregoing limits, and subject
to the terms and conditions hereof, the Borrowers’ ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrowers may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Revolving Lenders and the
L/C Issuer have approved such expiry date or (y) such Letter of Credit is Cash
Collateralized on terms and pursuant to arrangements satisfactory to the
applicable L/C Issuer; provided that, in the case of any such Letter of Credit
that is so Cash Collateralized, the obligations of the Revolving Lenders to
participate in such Letter of Credit pursuant to Section 2.03(c) shall terminate
upon the Letter of Credit Expiration Date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

 

64



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $250,000, in the case of a standby
Letter of Credit;

(D) except as otherwise agreed by the Administrative Agent and the relevant L/C
Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

(E) the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(G) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless such L/C
Issuer has entered into satisfactory arrangements, including the delivery of
Cash Collateral in an amount equal to 103% of L/C Obligations with respect to
any such Letter of Credit or otherwise in an amount and/or in a manner
reasonably acceptable to such L/C Issuer, with the Borrowers or such Lender to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.18(a)(iii)) with respect to such Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its reasonable discretion.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall have any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article X with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrowers delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application, signed by a
Responsible Officer. Such Letter of

 

65



--------------------------------------------------------------------------------

Credit Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by the applicable
L/C Issuer, by personal delivery or by any other means acceptable to such L/C
Issuer. Such Letter of Credit Application must be received by the applicable L/C
Issuer and the Administrative Agent not later than 1:00 p.m. at least three
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their reasonable discretion)
prior to the proposed issuance date or date of amendment, as the case may be. In
the case of a request for an initial issuance of a Letter of Credit, such Letter
of Credit Application shall specify in form and detail satisfactory to such L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
such L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as such L/C Issuer may reasonably
require. Additionally, each Borrower shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrowers and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Revolving Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (or the applicable Subsidiary), as specified in such Letter of Credit
Application, or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Lender’s Applicable
Revolving Percentage times the amount of such Letter of Credit.

(iii) If the Borrowers so request in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by such L/C Issuer, the Borrowers shall not be required to
make a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) such L/C Issuer to permit the
extension of such Letter of

 

66



--------------------------------------------------------------------------------

Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date (unless (x) all the Revolving Lenders and the L/C Issuer have
approved such expiry date or (y) such Letter of Credit is Cash Collateralized on
terms and pursuant to arrangements satisfactory to the applicable L/C Issuer);
provided, that such L/C Issuer shall not permit any such extension if (A) such
L/C Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Revolving Lenders have elected to not permit such extension or (2) from
the Administrative Agent, any Revolving Lender or the Borrowers that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
and in each such case directing such L/C Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to each Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrowers and the Administrative Agent thereof. In the case of a Letter of
Credit denominated in an Alternative Currency, the Borrowers shall reimburse the
applicable L/C Issuer through the Administrative Agent in such Alternative
Currency, unless (A) such L/C Issuer (at its option) shall have specified in
such notice that it will require reimbursement in Dollars, or (B) in the absence
of any such requirement for reimbursement in Dollars, the Borrowers shall have
notified such L/C Issuer promptly following receipt of the notice of drawing
that the Borrowers will reimburse such L/C Issuer in Dollars. In the case of any
such reimbursement in Dollars of a drawing under a Letter of Credit denominated
in an Alternative Currency, the applicable L/C Issuer shall notify the Borrowers
of the Dollar Equivalent of the amount of the drawing promptly following the
determination thereof. Not later than 11:00 a.m. on the date of any payment by
such L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by such L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Borrowers shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency. In the event that (I) a drawing denominated in an Alternative Currency
is to be reimbursed in Dollars pursuant to the second sentence in this
Section 2.03(c)(i) and (II) the Dollar amount paid by the Borrowers, whether on
or after the Honor Date, shall not be adequate on the date of that payment to
purchase in accordance with normal banking procedures a sum denominated in the
Alternative Currency equal to the drawing, the Borrowers agree, as a separate
and independent obligation, to indemnify the applicable L/C Issuer for the loss
resulting from its inability on that date to purchase the Alternative Currency
in the full amount of the drawing. If the Borrowers fail to so reimburse such
L/C Issuer by such time, the applicable L/C Issuer shall promptly notify the
Administrative Agent who shall promptly notify each Revolving Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars in the
amount of the Dollar Equivalent thereof in the case of a Letter of Credit
denominated in an Alternative Currency) (the “Unreimbursed Amount”), and the
amount of such Revolving Lender’s Applicable Revolving Percentage thereof. In
such event, the Borrowers shall be deemed to have requested a Revolving
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an

 

67



--------------------------------------------------------------------------------

amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice). Any notice given by such L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Lender (including each Revolving Lender that is an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral for this
purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office in Dollars in an amount equal to its Applicable Revolving
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrowers
in such amount. The Administrative Agent shall remit the funds so received to
the applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrowers shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Lender’s payment to
the Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of such L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse each L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, a Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrowers of a Committed Loan Notice).
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrowers to reimburse such L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to

 

68



--------------------------------------------------------------------------------

recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by such L/C Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of such L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from any Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in the same funds as
those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the satisfaction of the Termination Conditions and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse each L/C
Issuer for each drawing under each Letter of Credit issued by such L/C Issuer
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement

 

69



--------------------------------------------------------------------------------

therein being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv) waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of any Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrowers;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to the Borrowers or any Subsidiary or in
the relevant currency markets generally; or

(ix) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any of its
Subsidiaries.

Each Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Borrower’s instructions or other irregularity, the
Borrowers will immediately notify the applicable L/C Issuer. Each Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of such L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of such L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. Each Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, that this assumption is not intended to, and shall
not, preclude any Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of such L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or

 

70



--------------------------------------------------------------------------------

assignee of such L/C Issuer shall be liable or responsible for any of the
matters described in clauses (i) through (ix) of Section 2.03(e); provided, that
anything in such clauses to the contrary notwithstanding, any Borrower may have
a claim against such L/C Issuer, and such L/C Issuer may be liable to such
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by such Borrower which such
Borrower proves (as determined by a final non-appealable judgment of a court of
competent jurisdiction) were caused by such L/C Issuer’s willful misconduct,
gross negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificates strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, such L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. Each L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if any
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Borrowers shall, in each case, immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations in an amount equal to 103% of
such L/C Obligations or otherwise in an amount and/or in a manner reasonably
acceptable to the applicable L/C Issuer. Sections 2.04 and 9.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder. For
purposes of this Section 2.03, Section 2.04 and Section 9.02(c), “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of any L/C Issuer and the Lenders, as collateral for the
L/C Obligations, cash or deposit account balances pursuant to documentation
reasonably satisfactory to the Administrative Agent and such L/C Issuer (which
documents are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. Each Borrower hereby grants to the Administrative Agent,
for the benefit of such L/C Issuer and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America. If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent and Liens arising by
operation of Law that the total amount of such funds is less than the aggregate
Outstanding Amount of all L/C Obligations, the Borrowers will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited as Cash Collateral, an amount equal to the
excess of (x) such aggregate Outstanding Amount over (y) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse such L/C Issuer.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrowers when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the UCP at the time of issuance shall apply to each commercial
Letter of Credit. Notwithstanding the foregoing, no L/C Issuer shall be
responsible to the Borrowers for, and no L/C Issuer’s rights and remedies
against the Company shall be impaired by, any action or inaction of any L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to

 

71



--------------------------------------------------------------------------------

any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where any L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.

(i) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate for Eurodollar Rate Loans
with respect to the Revolving Facility times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (A) due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (B) computed on a
quarterly basis in arrears. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each standby Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Lenders, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrowers shall pay directly to each L/C Issuer for its own account a
fronting fee (i) with respect to each commercial Letter of Credit, at the rate
per annum specified in the applicable Fee Letter between the Company and such
L/C Issuer, computed on the Dollar Equivalent of the daily amount available to
be drawn under such Letter of Credit on a quarterly basis in arrears, (ii) with
respect to any amendment of a commercial Letter of Credit increasing the amount
of such Letter of Credit, at a rate separately agreed between the Borrowers and
such L/C Issuer, computed on the Dollar Equivalent of the amount of such
increase, and payable upon the effectiveness of such amendment, and (iii) with
respect to each standby Letter of Credit, at the rate per annum specified in the
applicable Fee Letter between the Company and such L/C Issuer, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the last Business Day of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. In addition, the Borrowers
shall pay directly to each L/C Issuer for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrowers shall be obligated to
reimburse each L/C Issuer hereunder for any and all drawings under such Letter
of Credit. Each Borrower hereby acknowledges that the issuance of Letters of
Credit for the

 

72



--------------------------------------------------------------------------------

account of Subsidiaries inures to the benefit of such Borrower, and that such
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

(m) Additional L/C Issuers. From time to time, the Borrowers may by notice to
the Administrative Agent, with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) and the applicable Revolving
Lender, designate such Revolving Lender (in addition to Bank of America) to act
as an L/C Issuer hereunder. In the event that there shall be more than one L/C
Issuer hereunder, each reference to “the L/C Issuer” hereunder with respect to
any L/C Issuer shall refer to the person that issued such Letter of Credit and
each such additional L/C Issuer shall be entitled to the benefits of this
Agreement as an L/C Issuer to the same extent as if it had been originally named
as the L/C Issuer hereunder. Promptly after its delivery of any Letter of Credit
or any amendment to a Letter of Credit (including any Existing Letter of Credit)
to an advising bank with respect thereto or to the beneficiary thereof, each L/C
Issuer (other than Bank of America) will also deliver to the Administrative
Agent a true and complete copy of such Letter of Credit or amendment. On the
last Business Day of each March, June, September and December (and on such other
dates as the Administrative Agent may request), each L/C Issuer shall provide
the Administrative Agent a list of all Letters of Credit (including any Existing
Letter of Credit) issued by it that are outstanding at such time together with
such other information as the Administrative Agent may reasonably request.

2.04 Prepayments.

(a) Optional. Subject to the last sentence of this Section 2.04(a), any Borrower
may, upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Term Loans and Revolving Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 9:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Types of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Periods of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by any
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Each prepayment of the outstanding Term Loans pursuant
to this Section 2.04(a) shall be applied (x) at the Borrowers’ discretion, to
the Term A Facility, each Incremental Term Facility, each Other Term Facility
and/or each Extended Term Facility and (y) to the principal repayment
installments thereof in forward order of maturity, and each such prepayment
shall be paid to the Lenders in accordance with their respective Applicable
Percentages in respect of each of the relevant Facilities. Notwithstanding the
foregoing, if such notice of prepayment indicates that such prepayment is to be
funded with the proceeds of a new financing that would result in the repayment
of all Obligations in connection therewith, the termination of the Loans and
Commitments under this Agreement and the release or termination of all Liens
securing the Obligations hereunder (a “New Financing”), such notice of
prepayment may be revoked if such New Financing is not consummated.

(b) Mandatory.

 

73



--------------------------------------------------------------------------------

(i) Within ten Business Days after receipt by any Borrower or any Restricted
Subsidiary of any Net Available Proceeds from any Asset Sale or series of
related Asset Sales permitted by Section 8.01(d), (f), (l), (m) or (n), the
Borrowers shall determine, in their sole discretion, to either (1) prepay an
aggregate principal amount of Loans, subject to the provisos hereto or
(2) commit to prepay, redeem, purchase, defease or otherwise satisfy other term
Indebtedness of the Borrowersany Borrower or any Restricted Subsidiary to the
extent permittednot restricted by Section 8.05 (and thereafter consummate such
prepayment, redemption, purchase, defeasance or satisfaction within an
additional 45365 days), or any combination of the foregoing in an aggregate
amount equal to 100% of such Net Available Proceeds (with any prepayments of the
Loans to be applied as set forth in clauses (iv) and (vi) below); provided, that
at the election of the Borrowers (as notified by the Borrowers to the
Administrative Agent within ten Business Days following the date of receipt of
such Net Available Proceeds of such Asset Sale), the Company and its Restricted
Subsidiaries may reinvest all or any portion of such Net Available Proceeds in
assets that are used or useful in the business of the Borrowers and the
Restricted Subsidiaries (including by way of merger or Investment) (x) within
365 days following the date of receipt of such Net Available Proceeds of such
Asset Sale or (y) if the Company and its Restricted Subsidiaries enter into a
legally binding commitment to use such Net Available Proceeds before the
expiration of the 365-day period referred to in preceding clause (x), within 180
days after the end of such 365-day period; provided further, however, that any
Net Available Proceeds not subject to such legally binding commitment or so
reinvested within such 365-day period (as such period may be extended as
permitted above)(or, in either case, such earlier date, if any, as the Company
or such Restricted Subsidiary determines not to reinvest the Net Available
Proceeds from such Asset Sale as set forth above) shall be immediately applied
to the prepayment of the Loans or other term Indebtedness as set forth in this
Section 2.04(b)(i).

(ii) Within ten days after the receipt by any Borrower or any Restricted
Subsidiary of any Net Available Proceeds from any Debt Issuance, the Borrowers
shall prepay an aggregate principal amount of Loans equal to 100% of all such
Net Available Proceeds (such prepayments to be applied as set forth in clauses
(iv) and (vi) below).

(iii) Within ten days after the receipt by any Borrower or any Restricted
Subsidiary of any Net Available Proceeds of any Casualty Event (other than
Casualty Events in respect of assets or property that are not Collateral or
where the Net Available Proceeds therefrom do not exceed $50,000,000), the
Borrowers shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Available Proceeds received therefrom (such prepayments to be applied as
set forth in clauses (iv) and (vi) below); provided, that, with respect to any
Net Available Proceeds realized with respect to any such Casualty Event, (A) at
the election of the Borrowers (as notified by the Borrowers to the
Administrative Agent within 45 days following the date of receipt of such Net
Available Proceeds of such Casualty Event), the Company or such Restricted
Subsidiary may reinvest all or any portion of such Net Available Proceeds in the
replacement or restoration of any properties or assets in respect of which such
Net Available Proceeds were paid or in assets that are used or useful in the
business of the Borrowers and the Restricted Subsidiaries (including by way of
merger or Investment) (x) within 365 days following the date of receipt of such
Net Available Proceeds of such Casualty Event or (y) if the Company or such
Restricted Subsidiary enters into a legally binding commitment to use such Net
Available Proceeds before the expiration of the 365-day period referred to in
preceding clause (x), within 180 days after the end of such 365-day period; and
provided further, however, that any Net Available Proceeds not subject to such
legally binding commitment or so reinvested within such 365-day period (as such
period may be extended as permitted above) (or, in either case, such earlier
date, if any, as the Company or such Restricted Subsidiary determines not to
reinvest such

 

74



--------------------------------------------------------------------------------

Net Available Proceeds as set forth above) shall be immediately applied to the
prepayment of the Loans as set forth in this Section 2.04(b)(iii)); and provided
further, however, that with respect to any such replacement or restoration of
property or assets constituting Collateral, the Company shall take all actions
specified in Section 6.09 in order that such property or asset shall constitute
Collateral upon the acquisition or construction thereof and (B) if the Borrowers
and the Restricted Subsidiaries are required to apply any such Net Available
Proceeds under the Master Lease to any other purpose, such Net Available
Proceeds may be applied to such purpose in lieu of making the prepayment of the
Loans required by this Section 2.04(b)(iii); provided, however, that any Net
Available Proceeds not subject to any such requirements under the Master Leases,
or that are subsequently released from such use, shall be immediately applied as
set forth in this Section 2.04(b)(iii).

(iv) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.04(b) shall be applied to the principal repayment installations of the
applicable Term Facility on a pro rata basis, and each such prepayment shall be
paid to the Lenders in accordance with their respective Applicable Percentages
in respect of such applicable Term Facility.

(v) If for any reason the Total Revolving Outstandings at any time exceed the
Revolving Facility at such time, the Borrowers shall immediately prepay
Revolving Loans and L/C Borrowings and/or Cash Collateralize the L/C Obligations
(other than the L/C Borrowings) in an aggregate amount equal to 103% of such
excess or otherwise in an amount and/or in a manner reasonably acceptable to the
applicable L/C Issuer.

(vi) Prepayments of the Revolving Facility made pursuant to this
Section 2.04(b), first, shall be applied ratably to the L/C Borrowings, second,
shall be applied ratably to the outstanding Revolving Loans, and, third, shall
be used to Cash Collateralize the remaining L/C Obligations; and, in the case of
prepayments of the Revolving Facility required pursuant to clause (i), (ii), or
(iii) of this Section 2.04(b), the amount remaining, if any, after the
prepayment in full of all L/C Borrowings and Revolving Loans outstanding at such
time and the Cash Collateralization of the remaining L/C Obligations in full
(the sum of such prepayment amounts, cash collateralization amounts and
remaining amount being, collectively, the “Reduction Amount”) may be retained by
the Borrowers for use in the ordinary course of their business. Upon the drawing
of any Letter of Credit that has been Cash Collateralized, the funds held as
Cash Collateral shall be applied (without any further action by or notice to or
from any Borrower or any other Loan Party) to reimburse the applicable L/C
Issuer or the Revolving Lenders, as applicable.

(c) If the terms of any agreement, instrument or indenture pursuant to which any
Indebtedness (other than the Obligations) pari passu with or junior in right of
payment to the Loans is outstanding (or pursuant to which such Indebtedness is
guaranteed) require prepayment of such Indebtedness out of the Net Available
Proceeds of any Asset Sale unless such Net Available Proceeds are used to prepay
other Indebtedness, then, to the extent not otherwise required by this
Section 2.04(c), if the Borrowers and the Restricted Subsidiaries shall not have
reinvested the Net Available Proceeds thereof as permitted by Section 2.04(b)(i)
within the time frame permitted thereby (but prior to the date required to be
applied to such Indebtedness), the Loans shall be repaid in an amount not less
than the minimum amount that would be required to be prepaid not later than the
latest time as, and upon such terms, so that such other Indebtedness will not be
required to be prepaid pursuant to the terms of the agreement, indenture or
instrument or guarantee governing such other Indebtedness.

(d) Right to Decline Proceeds. Company shall deliver to the Administrative Agent
(who will notify each Lender) notice of each prepayment required under
Section 2.04(b) not less than three

 

75



--------------------------------------------------------------------------------

Business Days prior to the date such prepayment shall be made (each such date, a
“Mandatory Prepayment Date”). Such notice shall set forth (i) the Mandatory
Prepayment Date, (ii) the principal amount of each Loan (or portion thereof) to
be prepaid and (iii) the Type of each Loan being prepaid. Company shall deliver
to the Administrative Agent, at the time of each prepayment required under
Section 2.04(b) a certificate signed by a Responsible Officer setting forth in
reasonable detail the calculation of the amount of such prepayment.
Administrative Agent will promptly notify each Lender holding Term Loans of the
contents of Company’s repayment notice and of such Lender’s pro rata share of
any repayment. Each such Lender may reject all or a portion of its pro rata
share of any mandatory repayment of Term Loans required to be made pursuant to
Section 2.04(b)(i) or Section 2.04(b)(iii) (such declined amounts, the “Declined
Proceeds”) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and Company no later than 5:00 p.m. (New York City time) on
the Business Day after the date of such Lender’s receipt of notice from
Administrative Agent regarding such repayment. Each Rejection Notice shall
specify the principal amount of the mandatory repayment of Term Loans to be
rejected by such Lender. If a Lender fails to deliver such Rejection Notice to
the Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory repayment of Term Loans to which such Lender is otherwise entitled.
Any Declined Proceeds remaining thereafter shall be retained by the Company.

2.05 Termination or Reduction of Commitments.

(a) Optional. The Company may, upon notice to the Administrative Agent,
terminate the Revolving Facility or the Letter of Credit Sublimit, or from time
to time permanently reduce the Revolving Facility or the Letter of Credit
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 9:00 a.m. 3 Business Days prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Company shall not terminate or reduce (A) the Revolving
Facility if, after giving effect thereto and to any concurrent prepayments
hereunder, the Total Revolving Outstandings would exceed the Revolving Facility,
or (B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized (in an
amount equal to 103% of such Outstanding Amount or otherwise in an amount and/or
in a manner reasonably acceptable to the applicable L/C Issuer) thereunder would
exceed the Letter of Credit Sublimit. Notwithstanding the foregoing, if such
notice of reduction indicates that such reduction is to be funded with the
proceeds of a New Financing, such notice of reduction may be revoked if such New
Financing is not consummated.

(b) Mandatory.

(i) The aggregate Term A Commitments as of the Closing Date shall be
automatically and permanently reduced to zero after giving effect to the Term A
Loans borrowed (if any) on the Closing Date.

(ii) [Reserved].The aggregate First Amendment Increase Term A Loan Commitments
shall be automatically and permanently reduced to zero after giving effect to
the Term A Loans borrowed (if any) on the First Amendment Effective Date.

(iii) If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.05, the Letter of Credit Sublimit exceeds the
Revolving Facility at such time, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.

 

76



--------------------------------------------------------------------------------

(iv) After any Incremental Term Loans, Other Term Loans or Extended Term Loans
are made, the relevant portion of any Incremental Term Commitments or Other Term
Commitments shall be automatically and permanently reduced to zero.

(v) With respect to any Other Revolving Facility or Extended Revolving Facility,
required prepayments shall be as provided in the applicable Incremental Joinder
Agreement, Refinancing Amendment or Extension Amendment.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit or the Revolving Commitment under this Section 2.05.
Upon any reduction of the Revolving Commitments, the Revolving Commitment of
each Revolving Lender shall be reduced by such Lender’s Applicable Revolving
Percentage of such Reduction Amount. All fees in respect of the Revolving
Facility accrued until the effective date of any termination of the Revolving
Facility shall be paid on the effective date of such termination.

2.06 Repayment of Loans.

(a) Term A Loans. The Borrowers shall repay to the Term A Lenders on the last
Business Day of each calendar quarter from and after March 31, 2017,2020, an
amount equal to 1.25% of the aggregate principal amount of the Term A Loans
outstanding as of the Closing Date; provided,First Amendment Effective Date
after giving effect to the Borrowing of Term A Loans under the First Amendment
Increase Term A Facility; provided that (i) such principal repayment
installments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.04 and (ii) the
final principal repayment installment of the Term A Loans shall be repaid on the
Maturity Date for the Term A Facility and in any event shall be in an amount
equal to the aggregate principal amount of all Term A Loans outstanding on such
date.

(b) [Reserved].

(c) Revolving Loans. The Borrowers shall repay to the Revolving Lenders on the
Maturity Date for the Revolving Facility the aggregate principal amount of all
Revolving Loans outstanding on such date.

(d) Incremental Term Loans; Extended Term Loans; Other Term Loans. Incremental
Term Loans shall mature in installments as specified in the related Incremental
Joinder Agreement pursuant to which such Incremental Term Loans were made,
subject, however, to Section 2.13(b); provided that each of the parties hereto
hereby agrees that upon the implementation of any Incremental Term Loan
Increase, the Administrative Agent may, in consultation with the Borrowers,
adjust the amortization applicable to then outstanding Term Loans in order to
achieve fungibility between the then outstanding Term Loans and the Incremental
Term Loan Increase. Extended Term Loans shall mature in installments as
specified in the applicable Extension Amendment pursuant to which such Extended
Term Loans were established, subject, however, to Section 2.15(a). Other Term
Loans shall mature in installments as specified in the related Refinancing
Amendment pursuant to which such Other Term Loans were made, subject, however,
to Section 2.14(a).

(e) Extended Revolving Loans; Other Revolving Loans. The Borrowers shall repay
to the Extending Lenders and the Other Revolving Lenders, as applicable, the
aggregate principal amount of all Extended Revolving Loans and Other Revolving
Loans, respectively, outstanding on the Maturity Date for such Extended
Revolving Facility and such Other Revolving Facility, as specified in the
applicable Incremental Joinder Agreement, Extension Amendment or Refinancing
Amendment.

 

77



--------------------------------------------------------------------------------

2.07 Interest.

(a) Subject to the provisions of Section 2.07(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate for such Facility; and (ii) each
Base Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Upon the request of the Required Lenders, while any Event of Default
(other than as set forth in clauses (b)(i) and (b)(ii) above) exists, the
Borrowers shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws;
provided that no amount shall accrue or be payable pursuant to this
Section 2.07(b)(iii) to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.08 Fees. In addition to certain fees described in Sections 2.03(i) and (j):

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee equal to the Applicable Fee Rate times the actual
daily amount by which the Revolving Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the ClosingFirst Amendment
Effective Date, and on the last day of the Availability Period for the Revolving
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.

 

78



--------------------------------------------------------------------------------

(b) Other Fees. The Company shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

2.09 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid,; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) In the event that the Company or the Lenders determine that (i) the Total
Net Leverage Ratio as calculated by the Company as of any applicable date was
inaccurate and (ii) a proper calculation of the Total Net Leverage Ratio would
have resulted in higher pricing for such period, the Borrowers shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders or the applicable L/C Issuer, as the case may
be, promptly on demand by the Administrative Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to any Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or any L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This clause (b) shall not limit the rights of the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, under
Section 2.03(c)(iv), 2.03(j) or 2.07(b) or under Article IX.

2.10 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrowers and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of any
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrowers shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.10(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts

 

79



--------------------------------------------------------------------------------

and records of any Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error. In
the event of any conflict between the accounts and records maintained pursuant
to this Section 2.10 and the records maintained in the Register, the records
maintained in the Register shall control in the absence of manifest error.

2.11 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by each Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by each Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 p.m.
(noon) on the date specified herein. If, for any reason, any Borrower is
prohibited by any Law from making any required payment hereunder in an
Alternative Currency, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount. The Administrative
Agent will promptly distribute to each Lender its Applicable Percentage in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received (i) by the Administrative Agent after
12:00 p.m. (noon), in the case of payments in Dollars, or (ii) by the
Administrative Agent or the applicable L/C Issuer after the Applicable Time in
the case of payments in an Alternative Currency, shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by any Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected on
computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 10:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender (severally) and each Borrower (jointly and
severally with the other Borrower but severally and not jointly with the
applicable Lender) agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to such
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans. If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by any Borrower shall
be without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

 

80



--------------------------------------------------------------------------------

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from any Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or such L/C Issuer, as the
case may be, the amount due. In such event, if such Borrower has not in fact
made such payment, then each of the Appropriate Lenders or such L/C Issuer, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to any Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Loans, to fund participations in Letters of Credit
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due

 

81



--------------------------------------------------------------------------------

and payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations in respect of the Facilities due
and payable to all Lenders hereunder and under the other Loan Documents at such
time obtained by all the Lenders at such time or (b) Obligations in respect of
any of the Facilities owing (but not due and payable) to such Lender hereunder
and under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Lender at such time to (ii) the aggregate amount of
the Obligations in respect of the Facilities owing (but not due and payable) to
all Lenders hereunder and under the other Loan Parties at such time) of payment
on account of the Obligations in respect of the Facilities owing (but not due
and payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that:

(i) Ifif any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.12 shall not be construed to apply to
(A) any payment made by any Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to any Borrower or any Subsidiary thereof (as to which the provisions
of this Section 2.12 shall apply except in connection with open market purchases
permitted pursuant to clause (ii) of the first proviso in Section 11.06(b)(v)).

Each Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

2.13 Incremental Facilities.

(a) Borrower Request. The Borrowers may, at any time or from time to time on one
or more occasions, by written notice to the Administrative Agent, request:

(i) the establishment of one or more Term A Loans with terms and conditions
substantially identical to the terms and conditions of existing Term A Loans
hereunder (“Incremental Term A Loans”) or increases to the aggregate principal
amount of the existing Term A Facility (“Incremental Term Loan Increase”);

(ii) the establishment of one or more Classes of term B loans (“Incremental Term
B Loans” and, together with any Incremental Term A Loans and any Incremental

 

82



--------------------------------------------------------------------------------

Term Loan Increase, the “Incremental Term Loans” and the related commitments for
such Incremental Term Loans, the “Incremental Term Commitments”); and/or

(iii) one or more increases in the amount of the Revolving Commitments of any
Class (each such increase, an “Incremental Revolving Increase” and, together
with any Incremental Term Facility, the “Incremental Facilities”,” and any Loans
thereunder, the “Incremental Loans”);

provided, that the aggregate principal amount of the Incremental Facilities that
can be incurred at any time shall not exceed the Incremental Amount at such
time. Each such notice shall specify the identity of each Eligible Assignee (and
any existing Lender) to whom the Borrowers propose any portion of such
Incremental Facilities be allocated and the amounts of such allocations;
provided, that (A) any existing Lender approached to provide all or a portion of
the Incremental Facilities may elect or decline, in its sole discretion, to
provide all or any portion of such Incremental Facilities offered to it and
(B) any Eligible Assignee that is not an existing Lender which agrees to make
available an Incremental Facility shall be approved by the Administrative Agent
(such approval not to be unreasonably withheld or delayed) (each Incremental
Lender or existing Lender which agrees to make available an Incremental Facility
shall be referred to as an “Incremental Lender”).

(b) Incremental Effective Date. Commitments in respect of any Incremental
Facility shall become Commitments (or in the case of an Incremental Revolving
Increase to be provided by an existing Lender with a Revolving Commitment, an
increase in such Lender’s applicable Revolving Commitment) under this Agreement
pursuant to a joinder agreement to this Agreement (the “Incremental Joinder
Agreement”) and, as appropriate, the other Loan Documents, executed by the
Borrowers, the Administrative Agent and each Incremental Lender making or
providing such Commitment, reasonably satisfactory to each of them (including,
without limitation, such technical amendments as may be necessary or advisable,
in the reasonable opinion of the Administrative Agent and the Borrowers, to give
effect to the terms and provisions of any Incremental Facilities (and any Loans
made in respect thereof)), subject, however, to the satisfaction of the
conditions precedent set forth in this Section 2.13. The Incremental Joinder
Agreement may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrowers, to effect the provisions of this Section 2.13 (including in
connection with an Incremental Revolving Increase, to reallocate the Outstanding
Amount of Revolving Loans and L/C Obligations on a pro rata basis among the
relevant Revolving Lenders). If the Incremental Facilities are provided in
accordance with this Section 2.13, the Borrowers shall determine the effective
date (each, an “Incremental Effective Date”) and the final allocation of such
Incremental Facilities. The effectiveness of any Incremental Joinder Agreement
and the occurrence of any credit event pursuant to such Incremental Joinder
Agreement shall be subject to the satisfaction of the following conditions
precedent:

(i) the conditions set forth in Section 4.02(a) and (b) shall be satisfied with
respect to the Borrowing of the applicable Incremental Term Loans;

(ii) all fees required to be paid in connection therewith at the time of such
effectiveness shall have been paid;

(iii) the Borrowers shall deliver or cause to be delivered any legal opinions
reasonably requested by the Administrative Agent relating to the matters
described above covering matters similar to those covered in the opinions
delivered on the ClosingFirst Amendment Effective Date with respect to such
Guarantor reasonably in connection with any such Incremental Facility;

 

83



--------------------------------------------------------------------------------

(iv) an Incremental Joinder Agreement shall have been duly executed and
delivered by the Borrowers, the Administrative Agent and each applicable
Incremental Lender making or providing such Incremental Facility; and

(v) the Loan Parties shall have provided any additional Collateral required to
be provided pursuant to clause (e) below.

Notwithstanding the foregoing, no Incremental Facility shall become effective
under this Section 2.13 unless on the date of such effectiveness, (i) no Event
of Default has occurred and is continuing or would result therefrom, (ii) the
Incremental Facilities and the Loans thereunder are secured by the Collateral,
and (iii) the incurrence of such Loans will not require the granting of Liens on
the Collateral or any other material property of the Loan Parties to the holder
of any Material Indebtedness (including pursuant to the equal and ratable lien
requirements in certain of the Company’s existing senior unsecured notes).

Upon the effectiveness of any Incremental Facility pursuant to this
Section 2.13, any Incremental Lender that was not a Lender hereunder at such
time shall become a Lender hereunder. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of any Incremental Facility, and
(i) any Incremental Loans (to the extent funded) shall be deemed to be Loans
hereunder and (ii) any Incremental Revolving Increase shall be deemed to be
Revolving Commitments hereunder. Notwithstanding anything to the contrary
contained herein, the Borrowers and the Administrative Agent may (and the
Administrative Agent is authorized by each Lender to) execute such amendments
and/or amendments and restatements of any Loan Documents as may be necessary or
advisable to effectuate the provisions of this Section 2.13.

Each of the parties hereto hereby agrees that, unless any Incremental Term Loans
constitutes a separate Class of Term Loans hereunder, the Administrative Agent
may, in consultation with the Borrowers, take any and all administrative action
as may be reasonably necessary to ensure that all such Incremental Term Loans,
when originally made, are “Term Loans” for all purposes under the Loan Documents
and are included in each borrowing of outstanding Term Loans on a pro rata
basis. This may be accomplished at the discretion of the Administrative Agent by
allocating a portion of each such Incremental Term Loans to each outstanding
Eurodollar Rate Loan of the same Class on a pro rata basis, even though as a
result thereof such Incremental Term Loans may effectively have a shorter
Interest Period than the Term Loans included in the Class of Loans of which they
are a part (and notwithstanding any other provision of this Agreement that would
prohibit such an initial Interest Period). If any such Incremental Term Loan is
to be allocated to an existing Interest Period for a Eurodollar Rate Loan, then
the interest rate thereon for such Interest Period and the other economic
consequences thereof shall be as set forth in the applicable documents with
respect to such Incremental Term Loans.

Notwithstanding anything to the contrary in this Section 2.13 or in any other
provisions of any Loan Document, if the proceeds of any Incremental Term B Loans
are intended to be applied to finance an acquisition and the Lenders or
additional Lender providing such Incremental Term B Loans so agree, the
availability thereof may be subject to customary “SunGard” or “certain funds”
conditionality; provided that in any event such Incremental Term B Facility
shall be subject to no Default or Event of Default under Sections 9.01(a) or
(i).

(c) Terms of Incremental Facilities. The terms and provisions of the Incremental
Facilities and the Loans made pursuant thereto shall be as follows:

(i) the terms and provisions of Incremental Term A Loans (other than yield)
shall be substantially identical to the existing Term A Loans, with appropriate

 

84



--------------------------------------------------------------------------------

adjustments to the amortization schedule set forth in Section 2.06(a) to address
such Incremental Loans, or otherwise reasonably acceptable to the Administrative
Agent (other than any terms which are applicable only after the then-existing
maturity date with respect to the existing Term A Loans subject to the consent
of the Administrative Agent (such consent not to be unreasonably withheld,
conditioned or delayed));

(ii) the terms and provisions of any Incremental Term B Loans shall be as set
forth in this Agreement or as otherwise determined by the Borrowers and Lenders
under such Tranche of Incremental Term B Loans and set forth in the related
Incremental Joinder Agreement and reasonably satisfactory to the Administrative
Agent (such consent not to be unreasonably withheld, conditioned or delayed);

(iii) other than with respect to any Incremental Term Facility constituting
Qualifying Bridge Loans, the Weighted Average Life to Maturity of any
Incremental Term Facility shall be no shorter than the Weighted Average Life to
Maturity of the applicable Term Facility at the time of the closing of such
Incremental Facility; and

(iv) the maturity date of any Incremental Facility shall not be earlier than the
Final Maturity Date of the Term Facility or the Revolving Facility, as
applicable; provided that this subclause (iv) shall not apply to any Incremental
Term Facility constituting Qualifying Bridge Loans;

(v) the yield applicable to the Incremental Term Loans shall be determined by
the Borrowers and the applicable Lenders and shall be set forth in each
applicable Incremental Joinder Agreement; and

(vi) Incremental Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any mandatory
prepayment of Term Loans hereunder.

(d) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this Section 2.13 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty and the security interests created by the Collateral
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Collateral Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any Incremental
Facility or the funding of Loans thereunder.

(e) Additional Collateral. If the aggregate principal amount of Indebtedness
outstanding under this Agreement would exceed $3,000,000,0004,000,000,000 after
giving effect to the incurrence of any Incremental Facility, one or more Loan
Parties shall grant to the Secured Parties additional Collateral to be mutually
agreed by the Borrowers and the Administrative Agent such that, after giving pro
forma effect to the incurrence of such Incremental Facility (without netting any
cash proceeds from the incurrence of Indebtedness under such Incremental
Facility and assuming the entire amount of any Incremental Revolving Increase is
fully drawn), the provision of such additional Collateral and, solely in the
case of clause (ii) below, consummation of the subject acquisition, either
(i) the Collateral Coverage Ratio is at least 1.67 to 1.00 or (ii) if such
Incremental Facility is incurred for the primary purpose of financing an
acquisition, the Collateral Coverage Ratio is equal to or greater than the
Collateral Coverage Ratio in effect immediately prior to such incurrence of
Indebtedness and consummation of such acquisition.

 

85



--------------------------------------------------------------------------------

(f) Fixed Incremental Amount and Ratio-Based Incremental Amount. Incremental
Facilities may be incurred under the Fixed Incremental Amount and/or the
Ratio-Based Incremental Amount, and proceeds of any such Incremental Facility
may be utilized in a single transaction by first calculating the incurrence
under the Ratio-Based Incremental Amount (without inclusion of any amounts
utilized pursuant to the Fixed Incremental Amount) and then calculating the
incurrence under the Fixed Incremental Amount. The Company may redesignate all
or any portion of any Incremental Facility originally designated as incurred
under the Fixed Incremental Amount as having been incurred under the Ratio-Based
Incremental Amount so long as, at the time of such redesignation, the Borrowers
would be permitted to incur the aggregate principal amount of Indebtedness being
so redesignated under the Ratio-Based Incremental Amount (which, for the
avoidance of doubt, shall have the effect of increasing the Fixed Incremental
Amount by the amount of such redesignated Incremental Facility).

(g) (f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or Section 11.01 to the contrary.

2.14 Refinancing Amendments.

(a) At any time after the Closing Date, the Borrowers may obtain Credit
Agreement Refinancing Indebtedness in respect of all or any portion of the Term
Loans and the Revolving Loans (or unused Revolving Commitments) then outstanding
under this Agreement (which for purposes of this clause (a) will be deemed to
include any then outstanding Other Term Loans, Incremental Term Loans, Other
Revolving Loans, Extended Term Loans and Extended Revolving Loans), in the form
of Other Term Loans, Other Term Commitments, Other Revolving Loans or Other
Revolving Commitments pursuant to a Refinancing Amendment; provided that,
notwithstanding anything to the contrary in this Section 2.14 or otherwise,
(1) the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Other Revolving Commitments (and related outstandings),
(B) repayments required upon the maturity date of the Other Revolving
Commitments and (C) repayment made in connection with a permanent repayment and
termination of commitments (subject to clause (3) below)) of Loans with respect
to Other Revolving Commitments after the date of obtaining any Other Revolving
Commitments shall be made on a pro rata basis with all other Revolving
Commitments, (2) the permanent repayment of Revolving Loans with respect to, and
termination of, Other Revolving Commitments after the date of obtaining any
Other Revolving Commitments shall be made on a pro rata basis with all other
Revolving Commitments, except that the Borrowers shall be permitted to
permanently repay and terminate commitments of any such Class on a better than a
pro rata basis as compared to any other Class with a later maturity date than
such Class and (3) assignments and participations of Other Revolving Commitments
and Other Revolving Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Commitments and Revolving
Loans. The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02, and to the extent reasonably requested by the Administrative
Agent, receipt by the Administrative Agent of legal opinions reasonably
requested by the Administrative Agent relating to the matters described above
covering matters similar to those covered in the opinions delivered on the
ClosingFirst Amendment Effective Date. No Lender shall have any obligation to
participate in any Refinancing Amendment. Each issuance of Credit Agreement
Refinancing Indebtedness under this Section 2.14(a) shall be in an aggregate
principal amount that is (x) not less than $5,000,000 and (y) an integral
multiple of $1,000,000 in excess thereof.

(b) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness

 

86



--------------------------------------------------------------------------------

incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Revolving Loans,
Other Term Commitments and Other Revolving Commitments, as applicable). Any
Refinancing Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrowers, to effect the provisions of this Section 2.14.

(c) The Loans and Commitments established pursuant to this Section 2.14 shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guaranty
and the Liens created by the Collateral Documents. Subject to Section 6.10, the
Loan Parties shall take any actions reasonably requested by the Administrative
Agent to ensure and/or demonstrate that the Liens and security interests granted
by the Collateral Documents continue to secure all Obligations and continue to
be perfected under the UCC or otherwise after giving effect to the applicable
Refinancing Amendment.

(d) To the extent the Revolving Commitments are being refinanced on the
effective date of any Refinancing Amendment, then each of the Revolving Lenders
having a Revolving Commitment prior to the effective date of such Refinancing
Amendment (such Revolving Lenders, the “Pre-Refinancing Revolving Lenders”)
shall assign or transfer to any Revolving Lender which is acquiring an Other
Revolving Commitment on the effective date of such amendment (the
“Post-Refinancing Revolving Lenders”), and such Post-Refinancing Revolving
Lenders shall purchase from each such Pre-Refinancing Revolving Lender, at the
principal amount thereof, such interests in Revolving Loans and participation
interests in Letters of Credit (but not, for the avoidance of doubt, the related
Revolving Commitments) outstanding on the effective date of such Refinancing
Amendment as shall be necessary in order that, after giving effect to all such
assignments or transfers and purchases, such Revolving Loans and participation
interests in Letters of Credit will be held by Pre-Refinancing Revolving Lenders
and Post-Refinancing Revolving Lenders ratably in accordance with their
Revolving Commitments and Other Revolving Commitments, as applicable, after
giving effect to such Refinancing Amendment (and after giving effect to any
Revolving Loans made on the effective date of such Refinancing Amendment). Such
assignments or transfers and purchases shall be made pursuant to such procedures
as may be designated by the Administrative Agent and shall not be required to be
effectuated in accordance with Section 11.06. For the avoidance of doubt,
Revolving Loans and participation interests in Letters of Credit assigned or
transferred and purchased pursuant to this Section 2.14(d) shall, upon receipt
thereof by the relevant Post-Refinancing Revolving Lenders, be deemed to be
Other Revolving Loans and participation interests in Letters of Credit in
respect of the relevant Class of Other Revolving Commitments acquired by such
Post-Refinancing Revolving Lenders on the relevant amendment effective date and
the terms of such Revolving Loans and participation interests (including,
without limitation, the interest rate and maturity applicable thereto) shall be
adjusted accordingly.

(e) (c) This Section shall supersede any provisions in Section 2.12,
Section 11.01 or Section 11.08 to the contrary.

2.15 Extensions of Loans and Commitments.

(a) The Borrowers may, at any time request that all or a portion of the Term
Loans of any Tranche (an “Existing Term Loan Tranche”) be modified to constitute
another Tranche of Term Loans in order to extend the scheduled final maturity
date thereof (any such Term Loans which have been so modified, “Extended Term
Loans”) and to provide for other terms consistent with this Section 2.15. In
order to establish any Extended Term Loans, the Borrowers shall provide a notice
to the Administrative

 

87



--------------------------------------------------------------------------------

Agent (who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Term Loan Tranche) (a “Term Loan Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
terms shall be identical to those applicable to the Term Loans of the Existing
Term Loan Tranche from which they are to be modified except (i) the scheduled
final maturity date shall be extended to the date set forth in the applicable
Extension Amendment, (ii) (A) the yield with respect to the Extended Term Loans
may be higher or lower than the yield for the Term Loans of such Existing Term
Loan Tranche and/or (B) additional fees may be payable to the Lenders providing
such Extended Term Loans in addition to or in lieu of any increased yield
contemplated by the preceding clause (A), in each case, to the extent provided
in the applicable Extension Amendment, (iii) any Extended Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) in any optional or mandatory prepayments or prepayment of
Term Loans hereunder in each case as specified in the respective Extension
Amendment, (iv) the amortization schedule set forth in Section 2.06 or the
applicable Incremental Joinder Agreement or Refinancing Amendment applicable to
such Existing Term Loan Tranche shall be adjusted to reflect the scheduled final
maturity date of the Extended Term Loans and the amortization schedule
(including the principal amounts payable pursuant thereto) in respect of such
Extended Term Loans set forth in the applicable Extension Amendment; provided,
that the Weighted Average Life to Maturity of such Extended Term Loans shall be
no shorter than the Weighted Average Life to Maturity of the Term Loans of such
Existing Term Loan Tranche and (v) the financial covenants set forth in
Section 8.12 may be modified in a manner acceptable to the Borrowers, the
Administrative Agent and the Lenders party to the applicable Extension
Amendment, such modifications to become effective only after the Final Maturity
Date of the applicable Existing Term Loan Tranche in effect immediately prior to
giving effect to such Extension Amendment (it being understood that each Lender
providing Extended Term Loans, by executing an Extension Amendment, agrees to be
bound by such provisions and waives any inconsistent provisions set forth in
Section 2.12 or Section 11.08). Each Lender holding Extended Term Loans shall be
entitled to all the benefits afforded by this Agreement (including, without
limitation, the provisions set forth in Section 2.04(a) and 2.04(b)(iv)
applicable to Term Loans) and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from the Guaranties and the
Liens created by the Collateral Documents. Subject to Section 6.10, the Loan
Parties shall take any actions reasonably requested by the Administrative Agent
to ensure and/or demonstrate that the Liens and security interests granted by
the Collateral Documents continue to secure all Obligations and continue to be
perfected under the UCC or otherwise after giving effect to the extension of any
Term Loans. No Lender shall have any obligation to agree to have any of its Term
Loans of any Existing Term Loan Tranche modified to constitute Extended Term
Loans pursuant to any Term Loan Extension Request. Any Extended Term Loans of
any Extension Series shall constitute a separate Tranche of Term Loans from the
Existing Term Loan Tranche from which they were modified.

(b) The Borrowers may, at any time request that all or a portion of the
Revolving Commitments of any Tranche (an “Existing Revolving Tranche” and any
related Revolving Loans thereunder, “Existing Revolving Loans”) be modified to
constitute another Tranche of Revolving Commitments in order to extend the
termination date thereof (any such Revolving Commitments which have been so
modified, “Extended Revolving Commitments” and any related Revolving Loans,
“Extended Revolving Loans”) and to provide for other terms consistent with this
Section 2.15. In order to establish any Extended Revolving Commitments, the
Borrowers shall provide a notice to the Administrative Agent (who shall provide
a copy of such notice to each of the Lenders of the applicable Existing
Revolving Tranche) (a “Revolving Extension Request”) setting forth the proposed
terms of the Extended Revolving Commitments to be established, which terms shall
be identical to those applicable to the Revolving Commitments of the Existing
Revolving Tranche from which they are to be modified except (i) the scheduled
termination date of the Extended Revolving Commitments and the related scheduled
maturity date of the related Extended Revolving Loans shall be extended to the
date set forth

 

88



--------------------------------------------------------------------------------

in the applicable Extension Amendment, (ii) (A) the yield with respect to the
Extended Revolving Loans may be higher or lower than the yield for the Revolving
Loans of such Existing Revolving Tranche and/or (B) additional fees may be
payable to the Lenders providing such Extended Revolving Commitments in addition
to or in lieu of any increased yield contemplated by the preceding clause (A),
in each case, to the extent provided in the applicable Extension Amendment,
(iii) the Applicable Fee Rate with respect to the Extended Revolving Commitments
may be higher or lower than the Applicable Fee Rate for the Revolving
Commitments of such Existing Revolving Tranche and (iv) the financial covenants
set forth in Section 8.12 may be modified in a manner acceptable to the
Borrowers, the Administrative Agent and the Lenders party to the applicable
Extension Amendment, such modifications to become effective only after the Final
Maturity Date of the applicable Existing Revolving Tranche in effect immediately
prior to giving effect to such Extension Amendment (it being understood that
each Lender providing Extended Revolving Commitments, by executing an Extension
Amendment, agrees to be bound by such provisions and waives any inconsistent
provisions set forth in Section 2.12 or Section 11.08). Each Lender holding
Extended Revolving Commitments shall be entitled to all the benefits afforded by
this Agreement (including, without limitation, the provisions set forth in
Section 2.04(a) and 2.04(b)(iv) applicable to Existing Revolving Loans) and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guaranties and security interests created by the Collateral
Documents. Subject to Section 6.10, the Loan Parties shall take any actions
reasonably requested by the Administrative Agent to ensure and/or demonstrate
that the Liens and security interests granted by the Collateral Documents
continue to secure all Obligations and continue to be perfected under the UCC or
otherwise after giving effect to the extension of any Revolving Commitments. No
Lender shall have any obligation to agree to have any of its Revolving
Commitments of any Existing Revolving Tranche modified to constitute Extended
Revolving Commitments pursuant to any Revolving Extension Request. Any Extended
Revolving Commitments of any Extension Series shall constitute a separate
Tranche and Class of Revolving Commitments from the Existing Revolving Tranche
from which they were modified. If, on any Extension Date, any Revolving Loans of
any Extending Lender are outstanding under the applicable Existing Revolving
Tranche, such Revolving Loans (and any related participations) shall be deemed
to be allocated as Extended Revolving Loans (and related participations) and
Existing Revolving Loans (and related participations) in the same proportion as
such Extending Lender’s Extended Revolving Commitments bear to its remaining
Revolving Commitments of the Existing Revolving Tranche. In addition, if so
provided in the relevant Extension Amendment and with the consent of the
applicable L/C Issuer, participations in Letters of Credit expiring on or after
the Final Maturity Date for any Revolving Loans then in effect shall be
re-allocated from Lenders of the Existing Revolving Tranche to Lenders holding
Extended Revolving Commitments in accordance with the terms of such Extension
Amendment; provided, that such participation interests shall, upon receipt
thereof by the relevant Lenders holding Extended Revolving Commitments, be
deemed to be participation interests in respect of such Extended Revolving
Commitments and the terms of such participation interests (including, without
limitation, the commission applicable thereto) shall be adjusted accordingly.

(c) Borrowers shall provide the applicable Extension Request at least five
Business Days prior to the date on which Lenders under the existing Tranche are
requested to respond. Any Lender wishing to have all or a portion of its Term
Loans or Revolving Commitments of the existing Tranche subject to such Extension
Request modified to constitute Extended Loans/Commitments (an “Extending
Lender”) shall notify the Administrative Agent (an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its Term
Loans or Revolving Commitments of the existing Tranche which it has elected to
modify to constitute Extended Loans/Commitments. In the event that the aggregate
amount of Term Loans or Revolving Commitments of the existing Tranche subject to
Extension Elections exceeds the amount of Extended Loans/Commitments requested
pursuant to the Extension Request, Term Loans or Revolving Commitments subject
to such Extension Elections shall be modified to constitute Extended
Loans/Commitments on a pro rata basis based on the amount of Term

 

89



--------------------------------------------------------------------------------

Loans or Revolving Commitments included in such Extension Elections. The
Borrowers shall have the right to withdraw any Extension Request upon written
notice to the Administrative Agent in the event that the aggregate amount of
Term Loans or Revolving Commitments of the existing Tranche subject to such
Extension Request is less than the amount of Extended Loans/Commitments
requested pursuant to such Extension Request.

(d) Extended Loans/Commitments shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement. Each Extension Amendment shall be
executed by the Borrowers, the Administrative Agent and the Extending Lenders
(it being understood that such Extension Amendment shall not require the consent
of any Lender other than the Extending Lenders with respect to the Extended
Loans/Commitments established thereby). An Extension Amendment may, subject to
Sections 2.15(a) and (b), without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
advisable, in the reasonable opinion of the Administrative Agent and the
Borrowers, to effect the provisions of this Section 2.15 (including, without
limitation, such technical amendments as may be necessary or advisable, in the
reasonable opinion of the Administrative Agent and the Borrowers, to give effect
to the terms and provisions of any Extended Loans/Commitments); provided that
each Lender whose Loans or Commitments are affected by such Extension Amendment
shall have approved such Extension Amendment.

(e) This Section shall supersede any provisions in Section 2.12 or Section 11.01
to the contrary.

2.16 Reverse Dutch Auction Repurchases.

(a) Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the applicable Borrowers may, at any time and from time to
time after the Closing Date, conduct reverse Dutch auctions in order to purchase
Term Loans with respect to any Term Facility (each, an “Auction”), each such
Auction to be managed exclusively by an investment bank of recognized standing
selected by the Borrowers following consultation with the Administrative Agent
in such capacity (the “Auction Manager”), so long as the following conditions
are satisfied:

(i) each Auction shall be conducted in accordance with the procedures, terms and
conditions set forth in this Section 2.16 and Schedule 2.16;

(ii) no Event of Default shall have occurred and be continuing on the date of
the delivery of each auction notice and at the time of purchase of any Term
Loans in connection with any Auction;

(iii) the minimum principal amount (calculated on the face amount thereof) of
all Term Loans that the Borrowers offer to purchase in any such Auction shall be
no less than $10,000,000 (unless another amount is agreed to by the
Administrative Agent) and the offered purchase price shall be at a discount to
par;

(iv) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by the Borrowers shall automatically be cancelled
and retired by the Borrowers on the settlement date of the relevant purchase
(and may not be resold);

(v) each Auction shall be open and offered to all Lenders of the relevant Term
Facility on a pro rata basis and shall be revocable and/or conditional at any
Borrower’s option; and

 

90



--------------------------------------------------------------------------------

(vi) at the time of each purchase of Term Loans through an Auction, the
Borrowers shall have delivered to the Auction Manager and the Administrative
Agent an Officer’s Certificate certifying compliance with preceding clause (ii);

provided that purchases of Term Loans pursuant to this Section 2.16(a) may not
be funded with the proceeds of Revolving Loans.

(b) With respect to all purchases of Term Loans made by the Borrowers pursuant
to this Section 2.16, (x) the applicable Borrower shall pay on the settlement
date of each such purchase all accrued and unpaid interest (except to the extent
otherwise set forth in the relevant offering documents), if any, on the
purchased Term Loans up to, but not including (if paid prior to 12:00 p.m.
(noon) the settlement date of such purchase and (y) such purchases (and the
payments made by the applicable Borrower and the cancellation of the purchased
Term Loans, in each case in connection therewith) shall not constitute voluntary
or mandatory payments or prepayments for purposes of this Agreement (including
Sections 2.04(a), 2.04(b), 2.12 and 11.03) (although the par principal amount of
Term Loans of the respective Tranche so purchased pursuant to this Section 2.16
shall be applied to reduce the remaining scheduled amortization payments with
respect to such Term Facility of the applicable Lenders being repaid on a pro
rata basis).

(c) The Administrative Agent and the Lenders hereby consent to the Auctions and
the other transactions contemplated by this Section 2.16 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 2.04(a), 2.04(b), 2.12 and 11.03 (it being understood and
acknowledged that purchases of the Term Loans by the Borrowers contemplated by
this Section 2.16 shall not constitute Investments by the Borrowers)) or any
other Loan Document that may otherwise prohibit or conflict with any Auction or
any other transaction contemplated by this Section 2.16 or result in an Event of
Default as a result of the Auction or purchase of Term Loans pursuant to this
Section 2.16. The Auction Manager acting in its capacity as such hereunder shall
be entitled to the benefits of the provisions of Article X and Section 11.04
mutatis mutandis as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Auction.

2.17 Additional Borrowers. Upon 30 days’ prior notice to the Administrative
Agent (or such shorter period of time to which the Administrative Agent may
agree), and subject to the written consent of the Revolving Lenders, which
consent of each Revolving Lender shall not be unreasonably withheld (it being
understood that a Revolving Lender shall be deemed to have acted reasonably in
withholding its consent if (i) it is unlawful for such Revolving Lender to make
Revolving Loans under this Agreement to the proposed additional Borrower,
(ii) such Revolving Lender cannot or has not determined that it is lawful to do
so, (iii) the making of a Revolving Loan to the proposed additional Borrower
might reasonably be expected to subject such Lender to adverse tax consequences,
(iv) such Lender is required or has determined that it is prudent to register or
file in the jurisdiction of formation or organization of the proposed additional
Borrower and it does not wish to do so or (v) such Lender is restricted by
operational or administrative procedures or other applicable internal policies
from extending credit under this Agreement to Persons in the jurisdiction in
which the proposed additional Borrower is located), the Company may designate
one or more Guarantors to be additional joint and several direct Borrowers
hereunder by written request to the Administrative Agent accompanied by (a) an
executed Assumption Agreement and appropriate Notes (to the extent requested by
any Lender) executed by the designated

 

91



--------------------------------------------------------------------------------

Guarantor, (b) a certificate of good standing of the designated Guarantor in the
jurisdiction of its incorporation or organization, (c) a certified resolution of
such Guarantor’s board of directors or other governing body authorizing the
execution and delivery of the Assumption Agreement and such Notes, (d) a written
consent to the Assumption Agreement executed by each Guarantor, (e) appropriate
written legal opinions reasonably requested by the Administrative Agent with
respect to such new Borrower and the Assumption Agreement covering matters
similar to those covered in the opinions delivered on the ClosingFirst Amendment
Effective Date and (f) such documentation and other evidence as is reasonably
requested by the Administrative Agent or any Lender in order for the
Administrative Agent or such Lender to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under the USA PATRIOT Act and, under similar regulations and, if the
Borrower qualifies as a “legal entity customer,” under the Beneficial Ownership
Regulation and is not otherwise prohibited by Law from making Loans to such new
Borrower. The Obligations of any additional Borrowers designated pursuant to
this Section 2.17 may be limited as to amount as directed by the Company. The
Administrative Agent shall promptly notify the Lenders of such request, together
with copies of such of the foregoing as any Lender may request and the
designated Guarantor shall become a Borrower hereunder.

2.18 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.03 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to L/C Issuer hereunder; third, to Cash Collateralize
L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.18(d); fourth, as any Borrower may request (so long as
no Default or Event of Default shall have occurred and be continuing), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and a
Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize L/C Issuer’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with
Section 2.18(d); sixth, to the payment of any amounts owing to the Lenders or
L/C Issuer as a result of any judgment of a court of competent jurisdiction
obtained by any Lender or L/C Issuer against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default shall have occurred and be
continuing, to the payment of any amounts owing to a Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such

 

92



--------------------------------------------------------------------------------

Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
reimbursement obligations with respect to Letters of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied and waived, such payment
shall be applied solely to pay the Loans of, and reimbursement obligations with
respect to Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or reimbursement
obligations with respect to Letters of Credit owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in Letters
of Credit are held by the Lenders pro rata in accordance with the applicable
Commitments without giving effect to Section 2.18(a)(iii). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.18(a)(i) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(ii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.08(a) for any period during which that Lender is a Defaulting Lender
(and no Borrower shall be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender); provided such
Defaulting Lender shall be entitled to receive fees pursuant to Section 2.08 for
any period during which that Lender is a Defaulting Lender only to extent
allocable to its pro rata portion of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.18(d).

(B) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) above, the Borrowers shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit that
have been reallocated to such Non-Defaulting Lender pursuant to clause
(iii) below, (y) pay to L/C Issuer the amount of any such fee otherwise payable
to such Defaulting Lender to the extent allocable to L/C Issuer’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

(iii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
pro rata portion of the L/C Obligations but only to the extent that (x) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless a Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Total Revolving Outstandings
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 11.23, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising

 

93



--------------------------------------------------------------------------------

from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(A) Cash Collateral. If the reallocation described in clause (iii) above cannot,
or can only partially, be effected, the Borrowers shall, without prejudice to
any right or remedy available to it hereunder or under law, Cash Collateralize
L/C Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 2.18(d).

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent and each
L/C Issuer agrees in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the applicable Commitments (without giving effect to
Section 2.18(a)(iii), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, the L/C
Issuer shall not be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that the participations in any Existing Letters of
Credit as well as the new, extended, renewed or increased Letter of Credit have
been or will be fully allocated among the Non-Defaulting Lenders in a manner
consistent with clause (a)(iii) above and such Defaulting Lender shall not
participate therein except to the extent such Defaulting Lender’s participation
has been or will be fully Cash Collateralized in accordance with
Section 2.18(d).

(d) Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or L/C Issuer (with a copy to the Administrative Agent) the Borrowers
shall Cash Collateralize L/C Issuer’s Fronting Exposure in an amount equal to
103% of such Fronting Exposure or otherwise in an amount and/or in a manner
reasonably acceptable to the applicable L/C Issuer with respect to such
Defaulting Lender (determined after giving effect to Section 2.18(a)(iii) and
any Cash Collateral provided by such Defaulting Lender).

(i) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to the Administrative
Agent, for the benefit of L/C Issuer, and agree to maintain, a First Priority
Lien in all such Cash Collateral as security for the Defaulting Lenders’
obligation to fund participations in respect of Letters of Credit, to be applied
pursuant to clause (ii) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and L/C Issuer as herein provided, the
Borrowers will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

 

94



--------------------------------------------------------------------------------

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.18 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce L/C Issuer’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.18 following
(x) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender) or (y) the
determination by the Administrative Agent and L/C Issuer that there exists
excess Cash Collateral; provided that, subject to the other provisions of this
Section 2.18, the Person providing Cash Collateral and L/C Issuer may agree that
Cash Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; provided, further, that to the extent that such Cash
Collateral was provided by the Borrowers, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall to the extent permitted by applicable Laws be made
free and clear of and without reduction or withholding for any Taxes.

(ii) If any Borrower, the Administrative Agent or any other applicable
withholding agent shall be required by applicable Laws to withhold or deduct any
Taxes, including United States Federal backup withholding and withholding Taxes,
from any payment, then (A) the applicable withholding agent shall withhold or
make such deductions as are determined by the applicable withholding agent to be
required in accordance with such Laws, (B) the applicable withholding agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (C) to the extent
that the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or required deductions have been made (including
deductions applicable to additional sums payable under this Section 3.01) the
Lender (or, in the case of payments made to the Administrative Agent for its own
account, the Administrative Agent) receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
clause (a) above, each Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Law.

(c) Tax Indemnifications. (i) Without limiting the provisions of clause (a) or
(b) above, the Borrowers shall, jointly and severally, indemnify the
Administrative Agent and each Lender, and shall make payment in respect thereof
within 30 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts

 

95



--------------------------------------------------------------------------------

payable under this Section 3.01) payable by the Administrative Agent or such
Lender, as the case may be, and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount and basis of calculation of any such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of clause (a), (b) or (c)(i) above, each
Lender shall, and does hereby, indemnify the Borrowers, and shall make payment
in respect thereof within 30 days after demand therefor, against any Excluded
Taxes attributable to such Lender. A certificate as to the amount and basis of
any such Excluded Taxes delivered to such Lender by a Borrower shall be
conclusive absent manifest error.

(d) Evidence of Payments. Promptly after any payment of Taxes by any Loan Party
to a Governmental Authority as provided in this Section 3.01, the Borrowers
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Borrowers or the Administrative Agent, as
the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrowers and to the Administrative Agent,
at the time or times reasonably requested by the Borrowers or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable Laws or by the taxing authorities of any jurisdiction and such other
information reasonably requested by the Borrowers or the Administrative Agent as
will permit the Borrowers or the Administrative Agent, as the case may be, to
determine (A) whether or not any payments made hereunder or under any other Loan
Document are subject to Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, applicable Taxes in respect of any payments to
be made to such Lender by any Borrower pursuant to this Agreement or otherwise
to establish such Lender’s status for withholding Tax purposes in the applicable
jurisdiction.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a “United States Person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of such Borrower or the Administrative Agent) two executed originals of IRS Form
W-9; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding Tax with respect to any
payments hereunder or under any other Loan Document shall deliver to the
Borrowers and the Administrative Agent, on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of such Borrower or the Administrative Agent), two
copies of whichever of the following is applicable:

 

96



--------------------------------------------------------------------------------

(I) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

(II) executed originals of IRS Form W-8ECI,

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrowers within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and that no interest payments under any Loan
Document are effectively connected with such Foreign Lender’s conduct of a
United States trade or business (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BENE, as applicable,

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership (and not a participating Lender) and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of such direct
and indirect partners, or

(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding Tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrowers or the Administrative
Agent to determine the withholding or deduction required to be made.

(iii) Each Lender agrees that if any documentation it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
documentation promptly or promptly notify the Borrowers and the Administrative
Agent in writing of its legal ineligibility to do so.

(f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its reasonable discretion, that it has received a refund (whether
received in cash or applied as an offset against other cash Taxes) of any
Indemnified Taxes as to which any Loan Party has paid additional amounts
pursuant to this Section 3.01, it shall pay to the Borrowers an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section 3.01 with respect to the
Indemnified Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) incurred by the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund),; provided that the
Borrowers, upon the request of the Administrative Agent or such Lender, agree to
repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This clause (f) shall not be construed to require the

 

97



--------------------------------------------------------------------------------

Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to any
Borrower or any other Person.

(g) FATCA. If a payment made to any Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements necessary for an
exemption from withholding under such provisions (including those contained in
Sections 1471(b) or Section 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by Law, and at such time or times reasonably requested by the
Borrowers or the Administrative Agent, such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and any such additional documentation reasonably requested by the Borrowers or
the Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA, to determine
whether such Lender has complied with its obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment. Solely
for purposes of this clause (g), “FATCA” shall include any amendments made to
FATCA after the date of this AgreementClosing Date.

(h) FATCA Grandfathering. For purposes of determining withholding Taxes imposed
under FATCA, from and after the effective date of this Agreement,April 25, 2018,
the Borrowers and the Administrative Agent shall treat (and the Lenders hereby
authorize the Borrowers and the Administrative Agent to treat) this Agreement
and any Loans made hereunder (including any outstanding Loans) as not qualifying
as “grandfathered obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

(i) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the satisfaction of the Termination Conditions.

(j) Each Lender hereby authorizes the Administrative Agent to deliver to the
Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to the Administrative Agent pursuant to this
Section 3.01.

(k) Lender. For the avoidance of doubt, the term “Lender” shall, for purposes of
this Section 3.01, include any L/C Issuer.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then,
onupon notice thereof by such Lender to the Borrowers (through the
Administrative Agent), (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrowers shall, upon

 

98



--------------------------------------------------------------------------------

demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted., together with
any additional amounts required pursuant to Section 3.05.

3.03 Inability to Determine Rates.

(a) If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof,
(i) the Administrative Agent determines that (aA) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, or (bB) (x) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) and (y) the
circumstances described in Section 3.03(c)(i) do not apply (in each case with
respect to this clause (i), “Impacted Loans”), or (ii) the Administrative Agent
or the Required Lenders determine that for any reason the Eurodollar Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrowers and each Lender. Thereafter, (x) the obligation of the Lenders to make
or maintain Eurodollar Rate Loans shall be suspended (to the extent of the
affected Eurodollar Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (or, in the case of a determination by the Required
Lenders described in clause (ii) of this Section 3.03(a), until the
Administrative Agent upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (i) of Section 3.03(a), the Administrative
Agent, in consultation with the Borrowers, may establish an alternative interest
rate for the Impacted Loans, in which case, such alternative rate of interest
shall apply with respect to the Impacted Loans until (i) the Administrative
Agent revokes the notice delivered with respect to the Impacted Loans under
clause (i) of the first sentence of Section 3.03(a), (ii) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrowers
that such alternative interest rate does not adequately and fairly reflect the
cost to such Lenders of funding the Impacted Loans, or (iii) any Lender
determines that any Law has made it unlawful, or that any Governmental Authority
has asserted that it is unlawful, for such Lender or its

 

99



--------------------------------------------------------------------------------

applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrowers written notice
thereof.

(c) Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrowers or the Required Lenders
notify the Administrative Agent (with, in the case of the Required Lenders, a
copy to the Borrowers) that the Borrowers or the Required Lenders (as
applicable) have determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.03, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrowers
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent of the affected
Eurodollar Rate Loans or Interest Periods) and (y) the Eurodollar Rate component
shall no longer be utilized in determining the Base Rate. Upon receipt of such
notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

 

100



--------------------------------------------------------------------------------

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any L/C
Issuer;

(ii) subject any Lender or any L/C Issuer to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and
Excluded Taxes); or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrowers will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered; provided that
(x) the Borrowers shall not be treated less favorably with respect to such
amounts than how other similarly situated borrowers of such Lender or L/C Issuer
are generally treated (it being understood that this provision shall not be
construed to obligate any Lender or L/C Issuer to make available any information
that, in its sole discretion, it deems confidential), (y) the Borrowers shall
not be liable for such compensation if the relevant Change in Law occurs on a
date prior to the date such Lender becomes a party hereto and (z) such
circumstances in the case of requests for reimbursement under clause (iii) above
resulting from a market disruption are not generally affecting the banking
market, or the applicable request has not been made by Lenders constituting
Required Lenders.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrowers will pay to such Lender or such L/C Issuer, as the case may
be, such additional

 

101



--------------------------------------------------------------------------------

amount or amounts as will compensate such Lender or such L/C Issuer or such
Lender’s or such L/C Issuer’s holding company for any such reduction suffered;
provided that (x) the Borrowers shall not be treated less favorably with respect
to such amounts than how other similarly situated borrowers of such Lender or
L/C Issuer are generally treated (it being understood that this provision shall
not be construed to obligate any Lender or L/C Issuer to make available any
information that, in its sole discretion, it deems confidential) and (y) the
Borrowers shall not be liable for such compensation if the relevant Change in
Law occurs on a date prior to the date such Lender becomes a party hereto.

(c) Certificates for Reimbursement. A certificate of a Lender or any L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in clause
(a) or (b) of this Section 3.04 and delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 30 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation,; provided that the Borrowers shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrowers of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrowers shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurodollar funds or deposits
(currently known as “eurodollar liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan,; provided the
Borrowers shall have received at least 30 days’ prior written notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 30 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 30 days from receipt of
such notice.

3.05 Compensation for Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrowers shall promptly
compensate such Lender for and hold such Lender harmless from any actual loss,
cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by such Borrower;

 

102



--------------------------------------------------------------------------------

(c) any failure by any Borrower to make payment of any drawing under any Letter
of Credit (or interest due thereon) denominated in an Alternative Currency on
its scheduled due date or any payment thereof in a different currency; or

(d) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by any Borrower pursuant
to Section 11.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. A certificate of a Lender setting
forth in reasonable detail the amount or amounts necessary to compensate such
Lender as specified in this Section 3.05 and delivered to the Borrowers shall be
conclusive absent manifest error.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Borrowers hereby agree
to pay all reasonable and documented costs and expenses incurred by any Lender
or any L/C Issuer in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrowers may replace such Lender in accordance with
Section 11.13.

3.07 Survival. All of each Borrower’s obligations under this Article III shall
survive satisfaction of the Termination Conditions, termination of this
Agreement and resignation of the Administrative Agent. Notwithstanding the
foregoing, (a) the Borrowers shall not be required to make any payments to any
Lender under Section 3.01, 3.02 or 3.04 for any costs or reductions incurred
more than nine months prior to the date that such Lender notifies the Borrowers
of the circumstances giving rise to such costs or reductions and of such
Lender’s intention to claim compensation therefor; provided that if the event
giving rise to such costs or reductions is given retroactive effect, then the
nine monthsmonth period referred to above shall be extended to include the
period of retroactive effect therefor; (b) the Borrowers shall not be obligated
to compensate any Lender under Section 3.05 for any such losses, expenses or
liabilities attributable to any such circumstance occurring prior to the date
that is 30 days prior to the date on which such Lender requested such
compensation from the Borrowers.

 

103



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuers
and the Lenders to make the initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles unless otherwise specified, each executed by a
Responsible Officer on behalf of the signing Loan Party to the extent execution
thereof is contemplated thereby (and, if applicable, by the Administrative Agent
and/or the Lenders) each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and reasonably
satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement and the Guaranty;

(ii) a Note executed by each Borrower in favor of each Lender requesting a Note;

(iii) (x) an amended and restated security agreement (together with each other
security agreement and security agreement supplement delivered pursuant to
Section 6.09, in each case as amended, the “Security Agreement”) and (y) an
amended and restated pledge agreement (together with each other pledge agreement
and pledge agreement supplement delivered pursuant to Section 6.09, in each case
as amended, the “Pledge Agreement”), in each case duly executed by each Loan
Party, together with:

(A) to the extent certificated, certificates representing the Pledged Equity
referred to therein accompanied by undated stock powers executed in blank, and

(B) financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary in order to perfect the Liens created under the Security Agreement and
the Pledge Agreement, covering the Collateral described in the Security
Agreement and the Pledge Agreement;

provided, however, notwithstanding the foregoing or anything to the contrary in
the Pledge Agreement, receipt of the approval of the Nevada Gaming Commission to
the pledge of the Equity Interests in each Subject Grantor (as defined in the
Pledge Agreement) that is licensed by or registered with the Nevada Gaming
Commission shall not be a condition to the Closing Date;

(iv) the Mortgages, duly executed and in a form suitable for recordation, along
with:

(A) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem necessary
in order to create a valid first and subsisting Lien on the property described
therein in favor of the Administrative Agent for the benefit of

 

104



--------------------------------------------------------------------------------

the Secured Parties and that all filing, documentary, stamp, intangible and
recording taxes and fees have been paid or shall be paid substantially
concurrently with the Closing Date,

(B) for each Mortgaged Real Property, ALTA mortgagee’s title insurance policies,
including customary endorsements thereto in favor of the Administrative Agent,
in an amount reasonably acceptable to the Administrative Agent, dated as of the
date of recording of such Mortgage, insuring the Mortgages to be valid
subsisting first priority Liens on the property described therein, free and
clear of all Liens, other than Permitted Encumbrances and other Liens reasonably
acceptable to the Administrative Agent,

(C) for each Mortgaged Real Property either (I) a new and current ALTA survey
(or equivalent) certified to the Administrative Agent sufficient for the issuers
of the title insurance delivered pursuant to Section 4.01(a)(iv)(B) above to
remove all standard survey exceptions and issue the customary survey-related
endorsements, or (II) the most recent ALTA survey (or equivalent) of such
premises, together with an affidavit from Company or such Restricted Subsidiary,
as applicable, stating that there has been no change, in each case of clauses
(I) and (II) such documentation being sufficient for the issuers of such title
insurance policies to remove all standard survey exceptions and issue the
customary survey-related endorsements,

(D) with respect to each Mortgaged Real Property: (i) a completed “Life-of-Loan”
Federal Emergency Management Agency standard flood hazard determination; (ii) if
any Mortgaged Real Property is located in a special flood hazard area, a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrowers and the applicable Restricted Subsidiary; and
(iii) for each Mortgaged Real Property located in a special flood hazard area,
evidence of flood insurance as required by Section 6.03 hereof, and

(E) opinions of counsel reasonably acceptable to the Administrative Agent
confirming that each Mortgage creates a Lien on the Mortgaged Real Property
purported to be covered by the related Mortgage, which shall be from local
counsel in each state where a Mortgaged Real Property is located covering the
enforceability, due authorization, execution and delivery of the relevant
Mortgages and any other opinions reasonably requested by Administrative Agent;

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers as the Administrative Agent
may require evidencing the identity, authority and capacity of each Responsible
Officer authorized to act in connection with this Agreement and the other Loan
Documents;

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization;

(vii) a favorable opinion of Milbank, Tweed, Hadley & McCloy LLP, counsel to the
Loan Parties, and of local counsel to the Loan Parties in each jurisdiction in
which

 

105



--------------------------------------------------------------------------------

the Loan Parties are formed, addressed to the Administrative Agent and each
Lender, reasonably satisfactory to the Administrative Agent;

(viii) a certificate signed by a Responsible Officer certifying (A) that the
conditions specified in Sections 4.02(a) and (b) have been satisfied, (B) that
there has been no event or condition since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, (C) the accuracy of
the representation and warranty set forth in Section 5.16 and the extent of the
inquiry made by such Responsible Officer in connection therewith and (D) as to
the absence of any action, suit, investigation or proceeding relating to the
Transactions pending or, to the knowledge of the Company, threatened in any
court or before any arbitrator or Governmental Authority that could reasonably
be expected to have a Material Adverse Effect;

(ix) certified copies of UCC, tax and judgment lien searches, or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name any Grantor or any Pledgor as
debtor and that are filed in those state and county jurisdictions in which any
Grantor or any Pledgor is organized or maintains its principal place of
business, none of which encumber the Collateral covered or intended to be
covered by the Collateral Documents (other than Liens permitted under
Section 8.03);

(x) [reserved];

(xi) environmental assessment reports in respect of the Mortgaged Real Property
reasonably acceptable to the Administrative Agent (which reports the
Administrative Agent has received and acknowledges being satisfied with);

(xii) evidence that the Administrative Agent, on behalf of the Lenders, has been
named as an additional insured or loss payee, as the case may be, under all
insurance policies including liability insurance and insurance maintained with
respect to the assets and properties of the Grantors that constitute Collateral
pursuant to endorsements reasonably satisfactory to the Administrative Agent;
and

(xiii) a certificate executed by the chief financial officer of the Company
setting forth the amount of liens which may be incurred as of December 31, 2015
pursuant to Section 4.10(c) of the indenture governing the Company’s 6.750%
senior unsecured notes due 2020 and the similar provisions contained in the
Company’s other indentures governing its other senior unsecured notes, in
relation to Principal Property (as defined in such indenture or such other
indentures), in an amount equal to 15% of the Company’s Consolidated Net
Tangible Assets (as defined in such indenture or such other indentures).

(b) Evidence that the Existing Credit Agreement has been, or substantially
concurrently with the Closing Date is being, paid in full or defeased and
terminated and all liens securing obligations under the Existing Credit
Agreement have been, or substantially concurrently with the Closing Date are
being, released;

 

106



--------------------------------------------------------------------------------

(c) Evidence that the Bridge Loans of the Company and certain of its Restricted
Subsidiaries issued on the Closing Date shall have been, or substantially
concurrently with the Closing Date is being, assumed by MGM Growth Properties
Operating Partnership and certain of its Subsidiaries;

(d) The Master Lease shall have become effective substantially concurrently with
the Closing Date on terms reasonably satisfactory to the Arrangers;

(e) The Total Leverage Ratio of the Company calculated on a Pro Forma Basis as
of the end of the most recently ended Test Period after giving effect to the
Transactions (including the redemption or other payment in full of the Senior
Notes) shall not be greater than 5.90:1.00;

(f) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall concurrently be paid and (ii) all
fees required to be paid to the Lenders on or before the Closing Date shall
concurrently be paid;

(g) Unless waived by the Administrative Agent, the Company shall have paid all
Attorney Costs of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced at least three
Business Days prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent);

(h) Substantially concurrently with the transactions contemplated to take place
on the Closing Date hereunder, (i) the Company shall have delivered irrevocable
notice to redeem the entire outstanding amount of the Senior Notes on the date
that is 30 days after the Closing Date in accordance with the respective
indentures governing the Senior Notes and (ii) the Company shall have
irrevocably deposited cash in an amount sufficient to fund such redemption of
the Senior Notes pursuant to arrangements reasonably acceptable to the
Administrative Agent; and

(i) The Lenders shall have received at least three (3) Business Days prior to
the Closing Date all outstanding documentation and other information about the
Loan Parties reasonably requested in writing by them at least ten (10) Business
Days prior to the Closing Date in order to comply with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

Without limiting the generality of the provisions of Section 10.03(e), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Grantors shall be afforded 180 days for the perfection of Liens upon the Pledged
Equity by the Grantors (or such longer period of time as is consented to by the
Administrative Agent or as is required to obtain any necessary regulatory
approvals).

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the

 

107



--------------------------------------------------------------------------------

other Type, or a continuation of Eurodollar Rate Loans or Incremental Loans) is
subject to the following conditions precedent:

(a) The representations and warranties of each Borrower and each other Loan
Party contained in Article V or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date; provided that for
purposes of this Section 4.02, the representations and warranties contained in
Section 5.05 and Section 5.06 shall be deemed to refer to the most recent
financial statements furnished pursuant to Sections 7.01(a) and or
Section 7.01(b); provided, further, that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

(d) In the case of a Letter of Credit to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which, in the reasonable opinion of the Administrative Agent
or the applicable L/C Issuer, would make it impracticable for such Letter of
Credit to be denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by any Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence and Qualification; Power; Compliance With Laws.

(a) The Company is a corporation duly incorporated, validly existing and in good
standing under the Laws of Delaware.

(b) Each Borrower and each Guarantor is duly qualified or registered to transact
business and is in good standing in each other jurisdiction in which the conduct
of its business or the ownership or leasing of its Properties makes such
qualification or registration necessary, except where the failure so to qualify
or register and to be in good standing would not constitute a Material Adverse
Effect. Each Borrower and each Guarantor has all requisite corporate or other
organizational power and authority to conduct its business, to own and lease its
Properties and to execute and deliver each Loan Document to which each is a
party and to perform the

 

108



--------------------------------------------------------------------------------

Obligations, except where the failure to have such power and authority would not
constitute a Material Adverse Effect.

(c) All outstanding Equity Interests of each Borrower are duly authorized,
validly issued, fully paid and non-assessable, and no holder thereof has any
enforceable right of rescission under any applicable state or federal securities
Laws. To the extent any Equity Interests constitute Collateral, such Equity
Interests are free and clear of Liens other than Liens securing the Obligations
and other Liens permitted pursuant to Section 8.03.

(d) Each Borrower and each Guarantor is in compliance with all Requirements of
Law applicable to its business as at present conducted, has obtained all
authorizations, consents, approvals, orders, licenses and permits from, and has
accomplished all filings, registrations and qualifications with, or obtained
exemptions from any of the foregoing from, any Governmental Authority that are
necessary for the transaction of its business as at present conducted, except
where the failure so to comply, file, register, qualify or obtain exemptions
would not constitute a Material Adverse Effect.

5.02 Authority; Compliance With Other Agreements and Instruments and Government
Regulations. The execution, delivery and performance by each Borrower and each
Guarantor of the Loan Documents to which it is a party have been duly authorized
by all necessary corporate or other organizational action, and do not and will
not:

(a) require any consent or approval not heretofore obtained of any member,
partner, director, stockholder, security holder or creditor of such party;

(b) violate or conflict with any provision of such party’s charter, articles of
incorporation, operating agreement or bylaws, as applicable;

(c) violate or conflict with any provision of the indentures governing the
public Indebtedness of the Borrowers and the Restricted Subsidiaries, except to
the extent that such violation or conflict could not reasonably be expected to
have a Material Adverse Effect;

(d) result in or require the creation or imposition of any Lien upon or with
respect to any Property of the Borrowers and the Restricted Subsidiaries, other
than Liens permitted by Section 8.03; andor

(e) violate any Requirement of Law applicable to such Party, except to the
extent that such violation could not reasonably be expected to have a Material
Adverse Effect.

5.03 No Governmental Approvals Required. Except as obtained or made on or prior
to the Closing Date and the approval of the Illinois Gaming Board with respect
to Nevada Landing Partnership and Elgin Sub (and other Subsidiaries subject to
the oversight of the Illinois Gaming Board) and the Nevada Gaming Commission and
the New Jersey Division of Gaming Enforcement, no authorization, consent,
approval, order, license or permit from, or filing, registration or
qualification with, any Governmental Authority is or will be required to
authorize or permit under applicable Laws the execution, delivery and
performance by the Company or any Restricted Subsidiary of the Loan Documents to
which it is a party or for the legality, validity or enforceability hereof or
thereof or for the consummation of the Transactions.

 

109



--------------------------------------------------------------------------------

5.04 Subsidiaries.

(a) As of the ClosingFirst Amendment Effective Date, Schedule 5.04 correctly
sets forth the names, form of legal entity, ownership and jurisdictions of
organization of all Restricted Subsidiaries, all Unrestricted Subsidiaries and
all Non-Control Subsidiaries.

(b) As of the Closing Date, each Restricted Subsidiary is duly organized,
validly existing and in good standing under the Laws of its jurisdiction of
organization, is duly qualified or registered to transact business and is in
good standing as such in each jurisdiction in which the conduct of its business
or the ownership or leasing of its Properties makes such qualification or
registration necessary, and has all requisite corporate or other organizational
power and authority to conduct its business and to own and lease its Properties,
except where the failure to qualify or register, to be in good standing or to
have such power and authority would not constitute a Material Adverse Effect.

(c) As of the Closing Date, each Restricted Subsidiary is in compliance with all
Requirements of Law applicable to its business as at present conducted, has
obtained all authorizations, consents, approvals, orders, licenses, and permits
from, and has accomplished all filings, registrations, and qualifications with,
or obtained exemptions from any of the foregoing from, any Governmental
Authority that are necessary for the transaction of its business as at present
conducted, except where the failure to so comply, file, register, qualify or
obtain exemptions would not constitute a Material Adverse Effect.

5.05 Financial Statements. Each of the most recent unaudited quarterly and
audited annual financial statements filed by the Company with the SEC fairly
present in all material respects the financial condition, results of operations
and changes in financial position of the Company and its Subsidiaries as of
their respective dates and for the covered periods in conformity with GAAP
(except, in the case of quarterly financial statements, for the absence of
certain footnotes and other informational disclosures customarily omitted from
interim financial statements).

5.06 No Other Liabilities. The Company and its Subsidiaries do not have any
material liability or material contingent liability required under GAAP to be
reflected or disclosed and not reflected or disclosed in the most recent
financial statements filed by the Company with the SEC, other than liabilities
and contingent liabilities arising in the ordinary course of business since the
date of such financial statements.

5.07 Litigation. As of the Closing Date, except as disclosed in the Company’s
Annual Report on Form 10-K for the Fiscal Year ended December 31, 2015, there
are no actions, suits, proceedings or investigations pending as to which the
Borrowers or the Restricted Subsidiaries have been served or have received
notice or, to the best knowledge of the Borrowers, threatened against or
affecting the Borrowers or the Restricted Subsidiaries or any Property of any of
them before any Governmental Authority which could reasonably be expected to
have a Material Adverse Effect. As of the Closing Date, there has been no
material adverse change in the status, or the reasonably anticipated financial
effect on the Company and its Restricted Subsidiaries, of the actions, suits,
proceedings or investigations disclosed in the Company’s Annual Report on Form
10-K for the Fiscal Year ended December 31, 2015.

5.08 Binding Obligations. This Agreement and each other Loan Document has been
duly and validly executed and delivered by each Loan Party party thereto. Each
of the Loan Documents to which

 

110



--------------------------------------------------------------------------------

the Borrowers or the Restricted Subsidiaries is a party will, when executed and
delivered by such Person, constitute the legal, valid and binding obligation of
such Person, enforceable against such Person in accordance with its terms,
except as enforcement may be limited by Debtor Relief Laws, Gaming Laws or
equitable principles relating to the granting of specific performance and other
equitable remedies as a matter of judicial discretion.

5.09 No Default. No Default has occurred and is continuing or would result from
the consummation of the Transactions.

5.10 ERISA. Each Pension Plan complies with ERISA, the Code and any other
applicable Laws, except to the extent that such noncompliancenon-compliance
could not reasonably be expected to have a Material Adverse Effect and no ERISA
Event has occurred or is reasonably likely to occur that could reasonably be
expected to have a Material Adverse Effect.

5.11 Regulations T, U and X; Investment Company Act. No part of the proceeds of
any extension of credit (including any Loans and Letters of Credit) hereunder
will be used directly or indirectly and whether immediately, incidentally or
ultimately to purchase or carry any Margin Stock or to extend credit to others
for such purpose or to refund Indebtedness originally incurred for such purpose
or for any other purpose, in each case, that entails a violation of, or is
inconsistent with, the provisions of Regulation T, Regulation U or Regulation X.
NeitherNone of the Borrowers noror the Restricted Subsidiaries is or is required
to be registered as an “investment company” under the Investment Company Act of
1940.

5.12 Disclosure. As of the Closing Date, all written statements (other than the
Projections, other forward-looking information and information of a general
economic or industry specific nature) made by a Responsible Officer to the
Administrative Agent or any Lender in connection with this Agreement, or in
connection with any Loan, as of the date thereof, taken as a whole, and when
taken as a whole together with the periodic, current and other reports filed
with the SEC with respect to the Borrowers and the Restricted Subsidiaries, do
not contain any untrue statement of a material fact or omit a material fact
necessary to make the statements made not materially misleading in light of all
the circumstances existing at the date any statement was made; provided that,
with respect to the Projections, the Company only makes the representations set
forth in Section 5.14.

5.13 Tax Liability. Except as would not, individually or in the aggregate, have
a Material Adverse Effect, the Borrowers and the Restricted Subsidiaries have
filed all Tax returns which are required to be filed, and have paid, or made
provision for the payment of, all Taxes with respect to the periods, Property or
transactions covered by said returns, or pursuant to any assessment received by
the Borrowers and the Restricted Subsidiaries (including, in each case, in their
capacity as a withholding agent), except such Taxes, if any, as are being
contested in good faith by appropriate proceedings and as to which adequate
reserves (in accordance with GAAP) have been established and maintained, and so
long as no Property of the Borrowers and the Restricted Subsidiaries is in
jeopardy of being seized, levied upon or forfeited. As of the Closing Date,
there are no Tax sharing agreements or similar arrangements (including Tax
indemnity arrangements) with respect to or involving the Borrowers or the
Restricted Subsidiaries, other than (i) those that are between the Company and
its Restricted Subsidiaries and (ii) those that would not, individually or in
the aggregate, have a Material Adverse Effect.

 

111



--------------------------------------------------------------------------------

5.14 Projections. As of the date of the preparation of any of the projections
and pro forma financial information furnished at any time by any Loan Party
(other than information of a general economic or industry specific nature) to
the Administrative Agent or any Lenders pursuant to this Agreement
(collectively, the “Projections”), to the best knowledge of the Company, the
assumptions set forth in such Projections were believed by the preparers thereof
to be reasonable and consistent with each other and with all facts known to the
Borrowers and the Restricted Subsidiaries as of that date, and such Projections
were prepared in good faith and were reasonably based on such assumptions. As of
the Closing Date, no fact or circumstance has come to the attention of the
Company since the preparation of the Projections delivered to the Administrative
Agent on December 21, 2015 that is in material conflict with the assumptions set
forth in the Projections. Nothing in the Loan Documents shall be construed as a
representation or covenant that any Projections in fact will be achieved. The
Administrative Agent, Lenders and L/C Issuers acknowledge that the Projections
are forward-looking statements and that actual financial results for the
Borrowers and the Restricted Subsidiaries could differ materially from those set
forth in the Projections.

5.15 Hazardous Materials. There has been no Release of Hazardous Materials on,
at, under or from any property currently or, to the best knowledge of the
Borrowers, formerly owned, leased or operated by the Borrowers or any Restricted
Subsidiary in violation of Environmental Law or that would reasonably be likely
to result in an Environmental Liability, and to the best knowledge of the
Borrowers, no condition exists that violates any Environmental Law affecting any
Real Property, except for such Releases or violations that would not
individually or in the aggregate be reasonably likely to have a Material Adverse
Effect.

5.16 Solvency. As of the Closing Date, immediately following the consummation of
the Transactions and the extensions of credit to occur on such date, the Company
(on a combined basis with the Designated Restricted Entities and the Restricted
Subsidiaries) is and will be Solvent.

5.17 Material Adverse Effect. Since December 31, 2015, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have, a Material Adverse Effect.

5.18 Margin Stock. None of the Company or any Restricted Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock. No part of the proceeds of any extension of credit
(including any Loans and Letters of Credit) hereunder will be used in a manner
which violates Regulation T, Regulation U or Regulation X.

5.19 Ownership of Property; Liens. Borrowers and the Restricted Subsidiaries
each have good and valid title to, or valid leasehold interest in, all material
Property owned by it, and all such assets and Property are subject to no Liens
other than Permitted Encumbrances and other Liens permitted by Section 8.03. The
applicable Loan Parties have good record and marketable title in fee simple with
respect to owned Real Property that is Mortgaged Real Property.

5.20 Security Interest; Absence of Financing Statements; Etc. The Collateral
Documents, once executed and delivered, will create, in favor of Administrative
Agent for the benefit of the Secured

 

112



--------------------------------------------------------------------------------

Parties, as security for the obligations purported to be secured thereby, a
valid and enforceable security interest in and Lien upon all of the Collateral,
and upon (i) filing, recording, registering or taking such other actions as may
be necessary with the appropriate Governmental Authorities (including payment of
applicable filing and recording taxes), (ii) the taking of possession or control
by the Administrative Agent of the Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Administrative Agent to the extent possession or
control by the Administrative Agent is required by the Security Agreement) and
(iii) delivery of the applicable documents to the Administrative Agent in
accordance with the provisions of the applicable Collateral Documents, for the
benefit of the Secured Parties, such security interest shall be a perfected
security interest in and Lien upon all of the Collateral (subject to any
applicable provisions set forth in the Security Agreement with respect to
limitations as to perfection of Liens on the Collateral described therein) prior
to all Liens other than (x) Permitted Encumbrances and (y) any other Liens
permitted by Section 8.03, in each case having priority by operation of Law.

5.21 Licenses and Permits. The Borrowers and the Restricted Subsidiaries hold
all material governmental permits, licenses, authorizations, consents and
approvals necessary for Borrowers and the Restricted Subsidiaries to own, lease,
and operate their respective Properties and to operate their respective
businesses as now being conducted (collectively, the “Permits”), except for
Permits the failure of which to obtain would not reasonably be expected to have
a Material Adverse Effect. None of the Permits has been modified in any way
since the Closing Date that would reasonably be expected to have a Material
Adverse Effect. All Permits are in full force and effect except where the
failure to be in full force and effect would not reasonably be expected to have
a Material Adverse Effect. Neither the Borrowers nor any of the Restricted
Subsidiaries has received written notice that any Gaming Authority has commenced
proceedings to suspend, revoke or not renew any such Permits where such
suspensions, revocations or failure to renew would reasonably be expected to
have a Material Adverse Effect.

5.22 Subordinated Debt. The Obligations are senior debt with respect to all
Material Indebtedness that is contractually subordinated in right of payment to
any other Indebtedness of the Company and entitled to the full benefits of all
subordination provisions therein and such subordination provisions are in full
force and effect.

5.23 Intellectual Property. Each Borrower and each of the Restricted
Subsidiaries own or possesses adequate valid licenses or otherwise have the
valid right to use all of the patents, patent applications, trademarks,
trademark applications, service marks, service mark applications, trade names,
URLs, copyrights, computer software, trade secrets, know-how and processes
(collectively, “Intellectual Property”) that are necessary for the operation of
their business as presently conducted except where failure to own or have such
right would not reasonably be expected to have a Material Adverse Effect. No
claim is pending or, to the knowledge of any Responsible Officer, threatened to
the effect that Borrowers or the Restricted Subsidiaries infringes or conflicts
with the asserted rights of any other Person under any material Intellectual
Property, nor is there, to the knowledge of any Responsible Officer, any basis
for such a claim, except for such claims that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No claim is
pending or, to the knowledge of any Responsible Officer, threatened to the
effect that any such material Intellectual Property owned or licensed by the
Borrowers or the Restricted Subsidiaries or which the Borrowers or

 

113



--------------------------------------------------------------------------------

the Restricted Subsidiaries otherwise have the right to use is invalid or
unenforceable, nor is there, to the knowledge of any Responsible Officer, any
basis for such a claim, except for such claims that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

5.24 Regulation H. Except for the Real Property listed on Schedule 5.24 attached
hereto, as of the Closing Date, no Mortgage encumbers improved real property
which is located in an area that has been identified by the Secretary of Housing
and Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.

5.25 Mortgaged Real Property. With respect to each Mortgaged Real Property, as
of the Closing Date, to the knowledge of the Company (i) there has been issued a
valid and proper certificate of occupancy or other local equivalent, if any, for
the use then being made of such Mortgaged Real Property to the extent required
by applicable Requirements of Law and there is no outstanding written citation,
notice of violation or similar notice indicating that the Mortgaged Real
Property contains conditions which are not in compliance with local codes or
ordinances relating to building or fire safety or structural soundness and
(ii) there are no material disputes regarding boundary lines, location,
encroachment or possession of such Mortgaged Real Property.

5.26 Anti-Corruption Laws; Sanctions; USA PATRIOT Act.

(a) The Borrowers have implemented, and maintain and enforce, policies and
procedures designed to promote and achieve compliance with applicable
Anti-Corruption Laws and applicable Sanctions. No Loan Party or any of its
Subsidiaries or, to the knowledge of the Borrowers, any of their respective
officers, directors, employees or agents that will act in any capacity in
connection with or benefit from the Loans is a Sanctioned Person.

(b) The Borrowers will not use, directly or indirectly, any part of the proceeds
of the Loans: (i) to make any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of applicable
Anti-Corruption Laws; (ii) to fund or facilitate dealings with a Sanctioned
Person in violation of applicable Sanctions; or (iii) in any other manner that
would constitute or give rise to a violation any Sanctions by any party hereto,
including any Lender.

(c) To the extent applicable, the Borrowers are in compliance, in all material
respects, with the USA PATRIOT Act.

5.27 Insurance. The properties of the Loan Parties are insured with financially
sound and reputable insurance companies (which are not Loan Parties, but may be
a Subsidiary of the Company (including captive insurance Subsidiaries of the
Company); provided that any such insurance provided by a Subsidiary of the
Company is subject to reinsurance consistent with past practice), in such
amounts, subject to such deductibles and against such risks as is carried by
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which the Borrowers and the Restricted Subsidiaries
operate.

 

114



--------------------------------------------------------------------------------

5.28 EEA Financial Institution. None of the Borrowers or any Guarantor is an EEA
Financial Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as the Termination Conditions have not been satisfied each Borrower
shall, and shall cause each of the Restricted Subsidiaries to:

6.01 Preservation of Existence. Preserve and maintain their respective
existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Authority that are
necessary for the transaction of their respective business except (a) where the
failure to so preserve and maintain the existence of any Restricted Subsidiary
and such authorizations, rights, franchises, privileges, consents, approvals,
orders, licenses, permits, or registrations would not constitute a Material
Adverse Effect, and (b) that a merger or Asset Sale permitted by Section 8.01
shall not constitute a violation of this covenant; and qualify and remain
qualified to transact business in each jurisdiction in which such qualification
is necessary in view of their respective business or the ownership or leasing of
their respective Properties except where the failure to so qualify or remain
qualified would not constitute a Material Adverse Effect; provided that neither
the Company nor any of its Restricted Subsidiaries shall be required to preserve
any such existence, right or franchise, licenses and permits if such Person or
such Person’s board of directors (or similar governing body) shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of such Person, and that the loss thereof is not disadvantageous in any
material respect to the Company or to the Lenders.

6.02 Maintenance of Properties.

(a) Maintain, preserve and protect all of their respective material Properties
in good order and condition, subject to wear and tear in the ordinary course of
business, and not permit any waste of their respective Properties, except that
the failure to maintain, preserve and protect a particular item of Property that
is not of significant value, either intrinsically or to the operations of the
Borrowers and the Restricted Subsidiaries, taken as a whole, shall not
constitute a violation of this covenant or where the failure to do so would not
constitute a Material Adverse Effect. In respect of any Mortgaged Real Property,
the Borrowers and the Restricted Subsidiaries shall not (a) initiate or
acquiesce in any change in zoning or any other land classification in a manner
that would prohibit any casino, gaming, hotel business or Related Business
conducted on such Mortgaged Real Property or would otherwise materially impact
the value of such Mortgaged Real Property as collateral, or (b) demolish any of
the primary gaming or hotel features of such Mortgaged Real Property (except in
connection with refreshments or remodeling thereof and temporary construction
disruption which is reasonable in relation to the anticipated benefits of the
development or redevelopment thereof), provided that the Borrowers and the
Restricted Subsidiaries shall be permitted to demolish any portion of such
Mortgaged Real Property in connection with the expansion or renovation of such
Mortgaged Real Property or the construction of adjacent or adjoining features,
provided that the Company has determined in good faith that such expansion,
renovation, construction or similar project would not be expected to
unreasonably interfere with the business conducted at such Mortgaged Real
Property or materially impair its value as Collateral (it being understood that
temporary construction disruption which is reasonable in relation to the
anticipated benefits of the expansion, renovation, construction or similar
project would not be considered an unreasonable interference).

 

115



--------------------------------------------------------------------------------

(b) The Borrowers shall, and will cause each of the Restricted Subsidiaries to,
do or cause to be done all things necessary to obtain, preserve, renew, extend
and keep in full force and effect the rights, privileges, licenses, permits,
franchises, authorizations and Intellectual Property to the conduct of its
business except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect;
provided, however, that nothing in this Section 6.03 shall prevent (A) sales,
conveyances, transfers or other dispositions of assets, consolidations or
mergers by or any other transaction permitted hereunder; (B) the withdrawal of
qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect; or (C) the abandonment of any rights,
permits, authorizations, franchises, licenses and Intellectual Property that the
Company reasonably determines are not necessary to its business.

6.03 Maintenance of Insurance. Maintain liability, casualty and other insurance
(subject to customary deductibles and retentions), including with respect to
each Mortgaged Real Property, with insurance companies in such amounts (after
giving effect to self-insurance) and against such risks as may be customarily
carried by companies engaged in similar businesses and owning similar assets in
the general areas in which the Borrowers and the Restricted Subsidiaries
operate. The Administrative Agent shall be named as an additional insured on all
liability insurance policies of each Loan Party (other than directors and
officers liability insurance, insurance policies relating to employment
practices liability, crime or fiduciary duties, kidnap and ransom insurance
policies, and insurance as to fraud, errors and omissions) and the
Administrative Agent shall be named as a mortgagee/loss payee on all property
insurance policies of each such Loan Party relating to Property which is
Collateral.

If any portion of any Mortgaged Real Property at any time is located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Company shall, or shall
cause the applicable Loan Party to (i) maintain, or cause to be maintained, with
a financially sound and reputable insurer (determined at the time such insurance
is obtained), flood insurance in an amount and otherwise sufficient to comply
with all applicable rules and regulations promulgated pursuant to the Flood
Insurance Laws and (ii) deliver to the Administrative Agent evidence of such
compliance reasonably acceptable to the Administrative Agent.

In the event that the proceeds of any insurance claim are paid after
Administrative Agent has exercised its right to foreclose after an Event of
Default, such proceeds shall be paid to the Administrative Agent to satisfy any
deficiency remaining after such foreclosure to the extent consistent with the
Master Lease and Section 2.04(b)(iii).

6.04 Compliance With Laws. Comply, within the time period, if any, given for
such compliance by the relevant Governmental Authority with enforcement
authority, with all Requirements of Law (including ERISA, applicable Tax laws
and Gaming Laws and any and all zoning, building, ordinance, code or approval or
any building permits or any restrictions of record or agreements affecting the
Real Property) except to the extent that such non-compliance with such
Requirements of Law would not constitute a Material Adverse Effect, except that
the Borrowers and the Restricted Subsidiaries need not comply with a Requirement
of Law then being contested by any of them in good faith by appropriate
proceedings.

 

116



--------------------------------------------------------------------------------

6.05 Inspection Rights. Upon reasonable notice, at any time during regular
business hours and as often as reasonably requested (but not so as to materially
interfere with the business of the Borrowers or the Restricted Subsidiaries)
permit the Administrative Agent or any Lender, or any authorized employee, agent
or representative thereof, to examine, audit and make copies and abstracts from
the records and books of account of, and to visit and inspect the Properties of,
the Borrowers and the Restricted Subsidiaries (provided that, excluding any such
visits and inspections during the continuation of an Event of Default, (x) only
the Administrative Agent on behalf of the Lenders may exercise such visitation
and inspection rights and (y) the Administrative Agent shall not exercise such
rights more often than one time during any Fiscal Year; it being understood that
the Administrative Agent may make such additional visits and inspections in each
Fiscal Year at its own expense as it reasonably requests) and to discuss the
affairs, finances and accounts of the Borrowers and the Restricted Subsidiaries
with any of their officers, managers, key employees (subject to such
accountants’ customary policies and procedures) and, upon request, furnish
promptly to the Administrative Agent, any Lender or any advisor of the
Administrative Agent or any Lender true copies of all financial information made
available to the board of directors or audit committee of the board of directors
of the Company,; provided that no Company Party will be required to disclose,
permit the inspection, examination or making of extracts, or discussion of, any
document, information or other matter in respect of which disclosure is then
prohibited by law or contract. Notwithstanding anything to the contrary in this
Agreement, none of the Borrowers or the Restricted Subsidiaries will be required
to disclose, permit the inspection, examination or making copies or abstracts
of, or discussion of, any document, information or other matter with any
Disqualified Lender that (a) constitutes non-financial trade secrets or
non-financial proprietary information, (b) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (c) is subject to
attorney-client or similar privilege or constitutes attorney work product.

6.06 Keeping of Records and Books of Account. Keep adequate records and books of
account in conformity with GAAP and in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Borrowers or any Restricted Subsidiary.

6.07 Use of Proceeds. Use the proceeds of each Loan and other credit extension
made hereunder for corporate purposes, capital expenditures and working capital.

6.08 Additional Loan Parties. Upon (i) any Loan Party creating or acquiring any
Subsidiary that is a wholly-owned Restricted Subsidiary (other than an
Immaterial Subsidiary, a FSHCO or an Excluded Subsidiary) after the Closing Date
(including, without limitation, upon the formation of any Subsidiary that is a
Delaware Divided LLC), (ii) any Subsidiary that is a Restricted Subsidiary of a
Loan Party ceasing to be an Immaterial Subsidiary, a FSHCO or an Excluded
Subsidiary, or (iii) any Subsidiary that is an Unrestricted Subsidiary becoming
a wholly-owned Restricted Subsidiary (other than an Immaterial Subsidiary, a
FSHCO or an Excluded Subsidiary) pursuant to Section 6.11, such Loan Party
shall, to the extent that it does not violate any Gaming Law or, if necessary,
is approved by the Gaming Authority, (A) cause each such Subsidiary that is a
Restricted Subsidiary (other than an Immaterial Subsidiary, a FSHCO or an
Excluded Subsidiary) to promptly (but in any event within 180 days after the
later of such event described in clause (i), (ii) or (iii) above or receipt of
such approval (or such longer period of time as Administrative Agent may agree
to in its reasonable discretion or as

 

117



--------------------------------------------------------------------------------

required to obtain any necessary Gaming Approval), execute and deliver a
Guaranty and all such other documents and certificates as Administrative Agent
may reasonably request in order to have such Restricted Subsidiary become a
Guarantor and (B) deliver to the Administrative Agent all legal opinions
reasonably requested by the Administrative Agent relating to the matters
described above covering matters similar to those covered in the opinions
delivered on the ClosingFirst Amendment Effective Date with respect to such
Guarantor; provided that, notwithstanding anything in this Section 6.08 to the
contrary, any Immaterial Subsidiary or Excluded Subsidiary that is a guarantor
of any Material Indebtedness of the Borrowers or the Restricted Subsidiaries
shall only be required to be a Guarantor until such time as its guaranty of such
Material Indebtedness is released (at which time it shall be released by the
Administrative Agent from the Guaranty on the request of the Company without
further action by the Creditor Parties). To the extent approvals of any Gaming
Authorities for any actions required by this Section are required by applicable
Gaming Laws, the Company and/or applicable Loan Party shall, at their own
expense, use commercially reasonable efforts to promptly apply for and
thereafter pursue such approvals.

6.09 Collateral Matters; Pledge or Mortgage of Real Property. Subject to
compliance with applicable Gaming Laws, if any Grantor shall acquire (including,
without limitation, any acquisition pursuant to a Delaware LLC Division) any
Property (other than any Excluded Assets or any Property that is subject to a
Lien permitted under Section 8.03(f) to the extent and for so long as the
contract or other agreement in which such Lien is granted validly prohibits the
creation of any other Lien on such Property after giving effect the applicable
provisions of the UCC) after the Closing Date as to which Administrative Agent,
for the benefit of the Secured Parties, does not have a perfected Lien and as to
which the Collateral Documents purport to grant a Lien or the Loan Documents
require the grant of a Lien, that Grantor shall (subject to any applicable
provisions set forth in the Security Agreement with respect to limitations on
grant of security interests in certain types of assets or Collateral and
perfection of Liens on such assets or Collateral) promptly (and in any event
within 180 days or such longer period of time as Administrative Agent may agree
to in its reasonable discretion or as required to obtain any necessary Gaming
Approval) (i) execute and deliver to the Administrative Agent such amendments to
the Collateral Documents or such other documents as Administrative Agent deems
reasonably necessary in order to grant to the Administrative Agent, for the
benefit of the Secured Parties, security interests in such Property and
(ii) take all actions reasonably necessary to grant to the Administrative Agent,
for the benefit of the Secured Parties, a perfected First Priority Lien. To the
extent approvals of any Gaming Authorities for any actions required by this
Section are required by applicable Gaming Laws, the Company and/or applicable
Loan Party shall, at their own expense, promptly (such timing as reasonably
determined by the Company in consultation with the Administrative Agent) apply
for and thereafter pursue such approvals.

6.10 Security Interests; Further Assurances. Each Grantor shall, promptly, upon
the reasonable request of Administrative Agent, and assuming the request does
not violate any Gaming Law or, if necessary, is approved by the Gaming
Authority, at Company’s expense, execute, acknowledge and deliver, or cause the
execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any mortgage, deed of trust (or similar instrument),
assignment of leases and rents or financing statement, or deliver to the
Administrative Agent any certificates representing Equity Interests, which are
reasonably necessary to

 

118



--------------------------------------------------------------------------------

create, protect or perfect or for the continued validity, perfection and
priority of the Liens on the Collateral covered thereby (subject to any
applicable provisions set forth in the Collateral Documents with respect to
limitations on grant of security interests in certain types of Collateral and
perfection of Liens on such Collateral) subject to no Liens other than Permitted
Encumbrances and other Liens permitted pursuant to Section 8.03. With respect to
the Pledge Agreement, to the extent approvals of any Gaming Authorities for any
actions required by the Pledge Agreement are required by applicable Gaming Laws,
the Company and/or applicable Loan Party shall, at their own expense, promptly
(such timing as reasonably determined by the Company in consultation with the
Administrative Agent) apply for and thereafter pursue such approvals. Upon the
exercise by the Administrative Agent or the Lenders of any power, right,
privilege or remedy pursuant to any Loan Document following the occurrence and
during the continuation of an Event of Default which requires any consent,
approval, registration, qualification or authorization of any Governmental
Authority, Borrowers and the Restricted Subsidiaries shall use commercially
reasonable efforts to execute and deliver all applications, certifications,
instruments and other documents and papers that Administrative Agent or the
Lenders may be so required to obtain.

Notwithstanding anything to the contrary in this Agreement or in any Collateral
Document, no Grantor shall be required to (a) perfect any security interests, or
make any filings or take any other actions necessary or desirable to perfect and
protect security interests, in (i) Excluded Assets, (ii) any motor vehicles and
other assets subject to certificates of title, (iii) any letter of credit rights
and commercial tort claims or (iv) any chattel paper and instruments (each, as
defined in the UCC) (except by filing of a UCC financing statement), (b) enter
into any control agreement or control or similar arrangement with respect to
deposit or securities accounts, (c) grant any Lien in, those assets as to which
(A) the cost, burden, difficulty or consequence of obtaining or perfecting such
Lien (including any mortgage, stamp, intangibles or other tax or expenses
relating to such Lien) outweighs the benefit to the Lenders of the security
afforded thereby as reasonably determined by the Borrowers and the
Administrative Agent or (B) the granting of a Lien on such asset would violate
any enforceable anti-assignment provisions of contracts binding on such assets
at the time of their acquisition and not entered into in contemplation of such
acquisition or applicable law or, in the case of assets consisting of licenses,
agreements or similar contracts, to the extent the granting of such Lien therein
would violate the terms of such license, agreement or similar contract relating
to such asset (in each case, after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable law), (d) no actions
shall be required to be taken in order to create, grant or perfect any security
interest in any assets located outside of the U.S. and no foreign law security
or pledge agreements, foreign law mortgages or deeds or foreign intellectual
property filings or searches shall be required or (e) no Lien on Real Property
shall be required except in respect of Mortgaged Real Property (provided that if
a mortgage tax will be owed on the entire amount of the Secured Obligations (as
defined in the Security Agreement) evidenced hereby, then, to the extent
permitted by, and in accordance with, applicable law, the amount of such
mortgage tax shall be calculated based on the lesser of (x) the amount of the
Secured Obligations allocated to the applicable Mortgaged Real Property and
(y) the estimated fair market value of the Mortgaged Real Property at the time
the Mortgage is entered into and determined in a manner reasonably acceptable to
Administrative Agent and the Borrowers, which in the case of clause (y) will
result in a limitation of the Secured Obligations secured by the Mortgage to
such amount). Notwithstanding anything contained in Section 6.09 or this
Section 6.10 to the contrary, this Section 6.10 shall not require the creation,
perfection or maintenance of pledges of or security interests in, or the
obtaining of title insurance, surveys, abstracts or appraisals with respect to,
Excluded Assets, or the taking of any actions to perfect security interests in
Excluded Assets apart from the filing of financing statements under the UCC.

 

119



--------------------------------------------------------------------------------

Furthermore, the Administrative Agent may grant extensions of time for the
perfection of security interests in or the obtaining of title insurance and
surveys with respect to particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) where it reasonably determines, in consultation with the
Borrowers, that perfection cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required by this
Agreement or the Collateral Documents.

6.11 Limitation on Designations of Unrestricted Subsidiaries. (a) The Company
may hereafter designate any Restricted Subsidiary (other than a Restricted
Subsidiary which, as of the date of designation, owns any Collateral so long as
it owns such Collateral) as an “Unrestricted Subsidiary” under this Agreement (a
“Designation” or “Designate”) only if: (i) no Event of Default shall have
occurred and be continuing at the time of or immediately after giving effect to
such Designation and (ii) such Designation complies with Section 8.06. If the
Company designates a Guarantor as an Unrestricted Subsidiary in accordance with
this Section 6.11, the Obligations of such Guarantor under the Loan Documents
shall terminate and be of no further force and effect without any action
required by the Administrative Agent; and, at the Company’s request, the
Administrative Agent will execute and deliver any instrument evidencing such
termination.

(b) The Company may hereafter designate any Unrestricted Subsidiary as a
“Restricted Subsidiary” under this Agreement or revoke any Designation of a
Subsidiary as an Unrestricted Subsidiary (in either case, a “Revocation”),
whereupon such Subsidiary shall then constitute a Restricted Subsidiary, if:
(i) no Event of Default shall have occurred and be continuing at the time and
immediately after giving effect to such Revocation; (ii) after giving effect to
such Revocation as of the end of the most recently ended Fiscal Quarter for
which financial statements were required to have been delivered under
Section 7.01(a) or Section 7.01(b) on a Pro Forma Basis, no Event of Default
would exist under the financial covenants set forth in Section 8.12; and
(iii) all Liens and Indebtedness of such Unrestricted Subsidiary and its
Subsidiaries outstanding immediately following such Revocation would, if
incurred at the time of such Revocation, have been permitted to be incurred for
all purposes of this Agreement. All Designations and Revocations must be
evidenced by an Officer’s Certificate of the Company delivered to the
Administrative Agent with the Responsible Officer so executing such certificate
certifying compliance with the foregoing provisions of this Section 6.11.

6.12 Taxes. Except as would not, individually or in the aggregate, have a
Material Adverse Effect, the Borrowerseach Borrower and the Restricted
SubsidiariesSubsidiary shall timely file all Tax returns, statements, reports
and forms or other documents (including estimated Tax or information returns and
including any required, related or supporting information) required to be filed
by it and pay and discharge promptly when due all Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property (including, in each case, in its capacity as a
withholding agent), before the same shall become delinquent or in default;
provided, however, that such payment and discharge shall not be required with
respect to any such Tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and the Borrowers and the Restricted Subsidiaries shall have set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and such contest operates to suspend collection of the contested
obligation, Tax, assessment or charge and enforcement of a Lien and, in the case
of Collateral, the Borrowers and the Restricted Subsidiaries shall have
otherwise complied with the provisions of the applicable Collateral Document in
connection with such nonpayment.

 

120



--------------------------------------------------------------------------------

6.13 Compliance with Environmental Law. The Borrowers and the Restricted
Subsidiaries shall (a) comply with Environmental Law, and will keep or cause all
Real Property to be kept free of any Liens under Environmental Law, unless, in
each case, failure to do so would not reasonably be expected to have a Material
Adverse Effect; (b) in the event of any Release of Hazardous Material at, on,
under or emanating from any Real Property which would result in liability under
or a violation of any Environmental Law, in each case which would reasonably be
expected to have a Material Adverse Effect, undertake, and/or take reasonable
efforts to cause any of their respective tenants or occupants to undertake, at
no cost or expense to Administrative Agent or any Creditor Party, any action
required pursuant to Environmental Law to mitigate and eliminate such condition;
provided, however, that no Company Party shall be required to comply with any
order or directive then being contested by any of them in good faith by
appropriate proceedings; and (c) if a Release of Hazardous Materials has
occurred at any Mortgaged Real Property that reasonably could be expected to
form the basis of an Environmental Liability against any Borrower, Restricted
Subsidiary or Mortgaged Real Property and which would reasonably be expected to
have a Material Adverse Effect, provide, at the written request of
Administrative Agent, in its reasonable discretion, and at no cost or expense to
Administrative Agent or any Creditor Party, an environmental site assessment
(including, without limitation, the results of any soil or groundwater or other
testing conducted at Administrative Agent’s request) concerning such Mortgaged
Real Property, conducted by an environmental consulting firm proposed by the
Company and approved by Administrative Agent in its reasonable discretion,
indicating the presence or absence of Hazardous Material and the potential cost
of any required action in connection with any Hazardous Material on, at, under
or emanating from such Mortgaged Real Property.

6.14 MIRE Events. Notwithstanding anything to the contrary herein, the making,
increasing, extension or renewal of any Loans that would require amendments to
the Mortgages pursuant to this Agreement (including any incremental credit
facilities, but excluding any continuation or conversion of Borrowings) after
the First Amendment Effective Date shall be subject to flood insurance due
diligence in accordance with Section 6.09 and flood insurance compliance in
accordance with Section 6.03 hereto.

ARTICLE VII

INFORMATION AND REPORTING COVENANTS

So long as the Termination Conditions have not been satisfied, each Borrower
shall, and shall cause each of the Restricted Subsidiaries to:

7.01 Financial Statements, Etc. Deliver to the Administrative Agent (for
distribution by the Administrative Agent to the Lenders):

(a) Quarterly Financials. As soon as practicable, and in any event within 60
days after the end of each Fiscal Quarter (other than the fourth Fiscal Quarter
in any Fiscal Year), the consolidated balance sheet of the Company and its
Subsidiaries as at the end of such Fiscal Quarter and the consolidated statement
of operations for such Fiscal Quarter, and its consolidated statement of cash
flows for the portion of the Fiscal Year ended with such Fiscal Quarter;

(b) Annual Financials. Commencing with the Fiscal Year ending December 31, 2016,
as soon as practicable, and in any event within 105 days after the end of each
Fiscal Year, the consolidated balance sheet of the Company and its Subsidiaries
as at the end of such Fiscal

 

121



--------------------------------------------------------------------------------

Year and the consolidated statements of operations, shareholders’ equity and
cash flows, in each case of the Company and its Subsidiaries for such Fiscal
Year, in each case as at the end of and for the Fiscal Year. Such financial
statements shall be prepared in accordance with GAAP and such consolidated
balance sheet and consolidated statements shall be accompanied by a report of
one of the four largest public accounting firms in the United States or other
independent public accountants of recognized standing selected by the Company
and reasonably satisfactory to the Administrative Agent, which report shall be
prepared in accordance with generally accepted accounting standards as at such
date, and shall not be subject to any qualification or exception expressing
substantial doubt about the ability of the Company and its Subsidiaries to
continue as a “going concern” or any exception as to the scope of such audit
(other than a going concern qualification resulting from (i) an upcoming
maturity date under any Indebtedness occurring within one year from the time
such opinion is delivered or (ii) any prospective financial covenant default
under Section 8.12 or any other financial covenant under any other
Indebtedness);

(c) Annual Budgets. As soon as practicable, and in any event within 90 days
after the commencement of each Fiscal Year (commencing with the Fiscal Year
ending December 31, 2016), a budget and projection by Fiscal Quarter for that
Fiscal Year and by Fiscal Year for the next two succeeding Fiscal Years,
including for the first such Fiscal Year, projected consolidated balance sheets,
statements of operations and statements of cash flow and, for the second and
third such Fiscal Years, projected consolidated condensed balance sheets and
statements of operations and cash flows, of the Company and its Subsidiaries;

(d) SEC Filings. Promptly after the same are available, copies of all annual,
regular, periodic and special reports and registration statements which the
Company may file or be required to file with the SEC under Section 13 or 15(d)
of the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant to other provisions of this Section 7.01;

(e) Environmental Matters. Promptly after the assertion or occurrence thereof,
written notice of any Environmental Liability or Release of Hazardous Material
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

(f) Default. Promptly after a Responsible Officer becomes aware of the existence
of any condition or event which constitutes an Event of Default, written notice
again specifying the nature and period of existence thereof and specifying what
action the Borrowers or the Restricted Subsidiaries are taking or propose to
take with respect thereto;

(g) [Reserved]; .

(h) Mandatory Prepayment Events. Promptly after the (i) occurrence of any Asset
Sale for which the Borrowers are required to make a mandatory prepayment
pursuant to Section 2.04(b)(i), (ii) incurrence or issuance of any Indebtedness
for which the Borrowers are required to make a mandatory prepayment pursuant to
Section 2.04(b)(ii), or (iii) receipt of any Net Available Proceeds with respect
to any Casualty Event for which the Borrowers are required to make a mandatory
prepayment pursuant to Section 2.04(b)(iii), written notice thereof;

(i) ERISA Information. Promptly after the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to have, individually or in the aggregate a Material
Adverse Effect, a written notice specifying the nature thereof; and

 

122



--------------------------------------------------------------------------------

(j) Other Information. Such other data and information as from time to time may
be reasonably requested by the Administrative Agent or any Lender (through the
Administrative Agent) or by the Required Lenders.

Documents required to be delivered pursuant to Section 7.01(a), Section 7.01(b)
or Section 7.01(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: the Company shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Company hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Company or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Company hereby agrees that so long as the Company is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) only by marking Borrower
Materials “PUBLIC” (or by expressly authorizing their posting as such in
writing), will the Company be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information (although it may
be sensitive and proprietary) with respect to the Company or its securities for
purposes of United States Federal and state securities laws (provided, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent and the Arrangers
shall treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Company shall be under no
Obligation to mark any Borrower Materials “PUBLIC”.”

Notwithstanding anything to the contrary in this Section 7.01, (a) neither the
Company nor its Subsidiaries will be required to make any disclosure to any
Creditor Party that (i) is prohibited by law or any bona fide confidentiality
agreement in favor of a Person (other than the Borrowers or any of their
Subsidiaries or Affiliates) (the prohibition contained in which was not entered
into in contemplation of this provision), or (ii) is subject to attorney-client
or similar privilege or constitutes attorney work product or (iii) in the case
of Section 7.01(j) only, creates an unreasonably excessive expense or burden on
the Company or any of its Subsidiaries to produce or otherwise disclose; and
(b)(i) in the event that

 

123



--------------------------------------------------------------------------------

the Company delivers (or posts) to the Administrative Agent an Annual Report for
the Company on Form 10-K for any Fiscal Year, as filed with the SEC, within 90
days after the end of such Fiscal Year, such Form 10-K shall satisfy all
requirements of paragraph (a) of this Section 7.01 with respect to such Fiscal
Year and (ii) in the event that the Company delivers (or posts) to the
Administrative Agent a Quarterly Report for the Company on Form 10-Q for any
Fiscal Quarter, as filed with the SEC, within 45 days after the end of such
Fiscal Quarter, such Form 10-Q shall satisfy all requirements of paragraph
(b) of this Section 7.01 with respect to such Fiscal Quarter to the extent that
it contains the information required by such paragraph (b); in each case to the
extent that information contained in such Form 10-K or Form 10-Q satisfies the
requirements of paragraphs (a) or (b) of this Section 7.01, as the case may be.

7.02 Compliance Certificates. Commencing with the delivery of the financial
statements required pursuant to Section 7.01(a) for the first full Fiscal
Quarter ending after the Closing Date, deliver to the Administrative Agent for
distribution to the Lenders within the required time period for delivery of
financial statements required pursuant to Section 7.01(a) and Section 7.01(b),
Compliance Certificates signed by a Responsible Officer.

ARTICLE VIII

NEGATIVE COVENANTS

So long as the Termination Conditions have not been satisfied, each Borrower
shall, and shall cause each of the Restricted Subsidiaries to comply with the
following covenants:

8.01 Mergers, Consolidations and Asset Sales. Neither the Borrowers nor any
Restricted Subsidiary will wind up, liquidate or dissolve its affairs or enter
into any transaction of merger or consolidation (including, in each case,
pursuant to a Delaware LLC Division), or make any Asset Sale, except for:

(a) Asset Sales of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Asset Sales of
property no longer used, useful or economically practicable to maintain in the
conduct of the business of the Borrowers and the Restricted Subsidiaries
(including the termination or assignment of Contractual Obligations (other than
the Master Lease or any Similar Leases) to the extent such termination or
assignment does not have a Material Adverse Effect);

(b) Asset Sales of inventory and other property in the ordinary course of
business;

(c) Asset Sales of equipment to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Asset Sale are applied to the purchase price of such
replacement property, in each case within 180 days of receiving the proceeds of
such Asset Sale;

(d) Asset Sales of any property which does not then comprise Collateralthe
Mortgaged Real Property; provided that (i) at the time of such Asset Sale, no
Event of Default then exists or would arise therefrom, (ii) such Asset Sale
shall be, in the good faith determination of the Company, for fair market value,
(iii) Borrowers or the Restricted Subsidiaries shall receive not less than 75%
of such consideration in the form of cash or Cash Equivalents, and (iv) the Net
Available Proceeds therefrom shall be applied as specified in
Section 2.04(b)(i);

 

124



--------------------------------------------------------------------------------

(e) [reserved];Asset Sales of the Class B share of MGP for which no material
cash or non-cash consideration is received by the Company or any Restricted
Subsidiary in exchange therefor;

(f) [reserved];

(g) any Restricted Subsidiary may merge with (i) the Company, provided that the
Company shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries, provided that if the continuing or surviving
Person in any such merger will own or otherwise hold all or any portion of the
Collateral, such continuing or surviving Person shall be (or become in
accordance with Section 6.08) a Guarantor;

(h) mergers and consolidations to effect a mere change in the jurisdiction or
form of organization of a Borrower or any Restricted Subsidiary; provided that,
after giving effect to any such merger or consolidation involving any Borrower
or Guarantor, the surviving Person shall be organized under the laws of the
United States of America, any state thereof or the District of Columbia;

(i) dissolutions or liquidations of any Restricted Subsidiary; provided that if
the transferor of any assets subject to such dissolution and liquidation is a
Loan Party, then (x) the transferee must be a Loan Party, (y) if the transferee
is a Restricted Subsidiary that is not a Loan Party, then the transfer pursuant
to such dissolution or liquidation shall be deemed to be an Investment which
must be incurred in accordance with Section 8.06 or (z) if the transferee is not
a Restricted Subsidiary, then the transfer pursuant to such dissolution or
liquidation shall be deemed to be an Asset Sale and must be made in accordance
with another clause of this Section 8.01;

(j) the Borrowers or any Restricted Subsidiary may merge with any Person,
provided that (i) the Company or a Restricted Subsidiary is the surviving
Person, (ii) such merger is otherwise permitted as an Investment under
Section 8.06, (iii) no Event of Default shall have occurred and be continuing or
result therefrom, (iv) the financial condition of the Company and its
Subsidiaries is determined by the Company to not be adversely affected thereby,
as evidenced by a certificate of a Responsible Officer and (v) the Borrowers and
the Restricted Subsidiaries execute such amendments to the Loan Documents as may
be requested by the Administrative Agent to assure the continued effectiveness
of the Guaranty and the continued priority and perfection of any Liens granted
in favor of the Administrative Agent by such Persons;

(k) Asset Sales of any Property (other than Collateralthe Mortgaged Real
Property) to the extent constituting an Investment permitted by Section 8.06
(other than Section 8.06(o));

(l) Asset Sales of (x) assets (other than Collateralthe Mortgaged Real Property)
hereafter acquired pursuant to a Permitted Acquisition or Investment which
assets are not used or useful to the principal business of the Company and the
Restricted Subsidiaries or (y) any existing assets (other than Collateralthe
Mortgaged Real Property) of the Company or its Subsidiaries which are divested
in order to effectuate a Permitted Acquisition or Investment; provided, that not
less than 75% of the aggregate consideration received therefrom shall be paid in
cash or Cash Equivalents and the Net Available Proceeds thereof shall be applied
as set forth in Section 2.04(b)(i);

 

125



--------------------------------------------------------------------------------

(m) any sale, transfer or other Asset Sales required pursuant to any Transfer
Agreement; provided, that the Net Available Proceeds thereof shall be applied as
set forth in Section 2.04(b)(i);

(n) any Asset Sales by the Company or any Restricted Subsidiary of property
pursuant to a Permitted Sale Leaseback; provided, that the Net Available
Proceeds thereof shall be applied as set forth in Section 2.04(b)(i);

(o) any Asset Sale by any Borrower or any Restricted Subsidiary to any Borrower
or any Restricted Subsidiary; provided that if any such Asset Sale involves a
transfer of all or any portion of the Collateral, then the transferee with
respect thereto shall be (or become in accordance with Section 6.08) a
Guarantor;

(p) any sale, transfer or other Asset Sales of any aircraft and any assets
directly related to the operation thereof and any limited liability company or
other special purpose vehicle that has been organized solely to own any aircraft
and related assets;

(q) any sales or other dispositions of assets that do not constitute Asset
Sales;

(r) leases or subleases not interfering in any material respect with the
ordinary conduct of the business of the Loan Parties (which, for the avoidance
of doubt, includes the Operating Subleases and similar subleases) and licenses
or sublicenses of Intellectual Property made in the ordinary course of business;

(s) leases (as lessor or sublessor) of real property or personal property to the
extent permitted under Section 8.03;

(t) Asset Sales of assets not constituting Collateral sold(other than the
Mortgaged Real Property) or any capital stock or other Equity Interests sold or
otherwise transferred to MGP (or one of its Subsidiaries) (and any leases
entered into by the Borrowers or their Restricted Subsidiaries in connection
therewith) for, in the good faith determination of the Company, fair market
value so long as the consideration consists of cash, Cash Equivalents, debt
assumption or forgiveness and/or Equity Interests in MGM Growth Properties
Operating Partnership; provided that in connection with dispositions of Real
Property constituting MGM National Harbor to MGP (or one of its Subsidiaries),
the cash consideration (or an assumption in lieu thereof) shall be no less than
the aggregate amount of all third-party project level Indebtedness then existing
at MGM National Harbor;

(u) Asset Sales consisting of discounting or forgiveness of accounts receivable
in the ordinary course of business or in connection with the collection or
compromise thereof;

(v) (i) termination of leases and Swap Contracts in the ordinary course of
business, (ii) the expiration of any option agreement in respect of real or
personal property and (iii) any surrender or waiver of contractual rights or the
settlement, release or surrender of contractual rights or other litigation
claims (including in tort) in the ordinary course of business;

(w) [reserved];Asset Sales of assets (other than the Mortgaged Real Property);
provided that at the time of effecting such Asset Sale, (i) no Default or Event
of Default shall have occurred and be continuing or would result therefrom and
(ii) the Total Net Leverage Ratio shall not exceed 4.00 to 1.00 calculated on a
Pro Forma Basis as of the end of the most recently ended Test Period;

 

126



--------------------------------------------------------------------------------

(x) Asset Sales permitted by and in accordance with Section 10.3 and Article 36
of the Master Lease and any equivalent provision in any Similar Lease;

(y) the transfer, sale, disposition or other distribution, directly or
indirectly, of any capital stock or other Equity Interests of MGM Growth
Properties Operating Partnership, including the transfer, sale, disposition or
other distribution of any capital stock or other Equity Interests of a
Subsidiary holding any capital stock or other Equity Interests of MGM Growth
Properties Operating Partnership; provided that in the event that such transfer,
sale, disposition or other distribution is not to a Borrower or a Restricted
Subsidiary, the consideration thereof shall consist of Cashdebt assumption,
cash, Cash Equivalents and/or Equity Interests of MGM Growth Properties and the
Net Available Proceeds thereof shall be applied as set forth in
Section 2.04(b)(i);

(z) any Asset Sale consisting of the grant of Acceptable Land Use Arrangements;
and

(aa) the settlement or early termination of any Permitted Bond Hedging
Transaction and the settlement or early termination of any related Permitted
Warrant Transaction.

For purposes of determining compliance with this Section 8.01, in the event that
any Asset Sale (or any portion thereof) meets the criteria of more than one of
the categories of permitted Asset Sales described in clauses (a) through (aa)
above, the Company may, in its sole discretion, at the time of any Asset Sale,
divide or classify such Asset Sale (or any portion thereof) under any clause
under which the assets subject to such Asset Sale would then be permitted to be
disposed pursuant to, and at any future time may divide, classify or reclassify
such Asset Sale (or any portion thereof) under any clause under which it would
be permitted to be disposed of at such later time, and in each case will only be
required to include the amount and type of such Asset Sale in one or more of the
above clauses.

8.02 Limitation on Lines of Business. Neither the Borrowers nor any Restricted
Subsidiary shall make any material change in the general nature of the business
of the Company and its Restricted Subsidiaries as conducted on the ClosingFirst
Amendment Effective Date (it being acknowledged that any similar, complementary,
ancillary or related businesses are not material changes in the general nature
of the business of the Company and its Restricted Subsidiaries).

8.03 Liens. Neither the Borrowers nor any Restricted Subsidiary shall create,
incur, grant or assume, directly or indirectly, any Lien on any Property now
owned or hereafter acquired by it or on any income or revenues or rights in
respect of any thereof, except:

(a) Permitted Encumbrances;

(b) Liens securing the Obligations under the Loan Documents, Secured Cash
Management Agreements and Secured Hedge Agreements;

(c) Liens in existence on the ClosingFirst Amendment Effective Date and Liens
relating to any refinancing of the obligations secured by such Liens; provided,
that such Liens do not encumber any Property other than the Property (including
proceeds) subject thereto on the ClosingFirst Amendment Effective Date;

(d) purchase money Liens securing Indebtedness and Capital Leases permitted
under Section 8.04(d); provided, that any such Liens attach only to the property
being financed

 

127



--------------------------------------------------------------------------------

pursuant to such purchase money Indebtedness or Capital Leases (or refinancings
thereof and) directly related assets, including proceeds and replacements
thereof;

(e) Liens granted on the Equity Interests in a Person which is not a Borrower or
a Restricted Subsidiary; including customary rights of first refusal,
“tag-along” and “drag-along” rights, transfer restrictions and put and call
arrangements with respect to the Equity Interests of any Joint Venture pursuant
to any Joint Venture or similar agreement;

(f) Liens securing Indebtedness incurred in accordance with Section 8.04(g);
provided, that (i) such Liens do not apply to any other Property of the
Borrowers or the Restricted Subsidiaries not securing such Indebtedness at the
date of the related Permitted Acquisition or Investment and (ii) such Lien is
not created (but may have been amended) in contemplation of or in connection
with such Permitted Acquisition or Investment;

(g) Liens in respect of Permitted Sale Leasebacks, limited to the Property
subject to such Permitted Sale Leaseback;

(h) Liens securing Indebtedness incurred in accordance with Section 8.04(m);
provided, that such Liens shall not extend to any Collateral;

(i) other Liens securing Indebtedness outstanding in an aggregate principal
amount of $75,000,000not to exceed the greater of (i) $75,000,000 and (ii) 4.0%
of Borrower Group EBITDA for the most recently ended Test Period (calculated on
a Pro Forma Basis) at the time of the incurrence of such Lien;

(j) (i) Liens pursuant to the Master Lease or any Similar Lease (including any
Liens, bonds or other security required pursuant to Section 41.14 of the Master
Lease and any equivalent provision in any Similar Lease), which Liens are
limited to the leased property under the applicable lease and granted to the
landlord under such lease for the purpose of securing the obligations of the
tenant under such lease to such landlord, (ii) Liens on cash and Cash
Equivalents (and on the related escrow accounts or similar accounts, if any)
required to be paid to the lessors (or lenders to such lessors) under such
leases or maintained in escrow account or similar account pending application of
such proceeds in accordance with the applicable lease and (iii) Liens in favor
of the lessor under the MGM National Harbor Hotel and Casino Ground Lease.;

(k) Liens securing Indebtedness permitted under Section 8.04(b) on any property
which does not then comprise CollateralMortgaged Real Property in an aggregate
principal amount of $75,000,000not to exceed the greater of (i) $75,000,000 and
(ii) 4.0% of Borrower Group EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of the incurrence of such Lien;
provided that the counterparty to such Swap Contract is a wholesale counterparty
or an affiliate of such a wholesale counterparty; and

(l) Liens on cash, Cash Equivalents or other property arising in connection with
the defeasance, discharge or redemption of Indebtedness;

(m) Liens securing Interim IntercompanyDrop-Down Indebtedness; provided that
(i) such Liens secure only assets sold to MGP or one of its Subsidiaries in
connection with Section 8.01(t), (ii) to the extent such Liens remain
outstanding after the date that is fifteen (15) days after the original
incurrence of such Indebtedness, such Liens shall no longer be permitted to be
incurred pursuant to this clause (m) and must otherwise be permitted pursuant to
another

 

128



--------------------------------------------------------------------------------

provision of this Section 8.03 and (iii) to the extent such Interim
IntercompanyDrop-Down Indebtedness is extended, refinanced, renewed or replaced
no Liens securing any replacement Indebtedness shall be permitted to be incurred
pursuant to this clause (m); and

(n) Liens securing the MGM Springfield Intercompany Indebtedness;

provided that this Section 8.03 shall not be effective to prohibit the Liens
with respect to securities issued by any gaming licensee to the extent that
appropriate or required approvals of this covenant have not been obtained under
applicable Gaming Laws.

For purposes of determining compliance with this Section 8.03, (i) in the event
that the creation or imposition of any Lien upon or with respect to any Property
(or any portion thereof) meets the criteria of more than one of the categories
of permitted Liens described in clauses (a) through (m) above, the Borrowers
may, in their sole discretion, at the time of creation or imposition, divide,
classify or reclassify, or at any later time divide, classify or reclassify,
such Lien (or any portion thereof) and will only be required to include the
interest encumbered by such Lien in one or more of the above clauses; provided
that the Liens securing the Obligations under the Loan Documents shall at all
times be deemed to have been incurred pursuant to clause (b) above.

8.04 Indebtedness. Neither the Borrowers nor any of the Restricted Subsidiaries
will incur any Indebtedness, except:

(a) Existing Indebtedness and any Permitted Refinancings thereof;

(b) obligations (contingent or otherwise) existing or arising under any Swap
Contract (including any Secured Hedge Agreements) entered into for the purpose
of mitigating risks associated with fluctuations in interest rates (including
both fixed to floating and floating to fixed contracts), foreign exchange rates
or commodity price fluctuations in a non-speculative manner;

(c) Indebtedness under the Loan Documents and Secured Cash Management
Agreements;

(d) Capital Leases and Indebtedness secured by purchase money Liens in an
aggregate outstanding principal amount not to exceed $100,000,000 at any timeat
any time the greater of (i) $100,000,000 and (ii) 5.0% of Borrower Group EBITDA
for the most recently ended Test Period (calculated on a Pro Forma Basis) at the
time of incurrence;

(e) Indebtedness incurred in connection with any Permitted Sale Leaseback and
any Permitted Refinancing in respect thereof;

(f) Indebtedness of any Borrower or, any Restricted Subsidiary or any Designated
Restricted Entity owed to aany Borrower or, any Restricted Subsidiary or any
Designated Restricted Entity; provided that (i) Indebtedness of any Restricted
Subsidiary that is not a Loan Party owing to any Borrower or any Loan Party
shall be subject to Section 8.06 (for the avoidance of doubt, other than
Sections 8.06(d) or (o)) and (ii) the aggregate outstanding principal amount of
Indebtedness of any Borrower or any Restricted Subsidiary owed to a Designated
Restricted Entity pursuant to this clause (f), together with the aggregate
outstanding amount of Investments by the Company and its Restricted Subsidiaries
in Designated Restricted Entities pursuant to Section 8.06(d), shall not exceed
at any time the greater of (x) $300,000,000

 

129



--------------------------------------------------------------------------------

and (y) 15.0% of Borrower Group EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of incurrence;

(g) Indebtedness (x) of a Person that becomes a Restricted Subsidiary after the
date hereofClosing Date, that existed at the time such Person became a
Restricted Subsidiary and was not created (but may have been amended) in
anticipation or contemplation thereof and (y) assumed in connection with any
Investment permitted under this Agreement which was not incurred to finance that
Investment or created (but may have been amended), incurred or assumed in
contemplation of that Investment; provided that the Total Net Leverage Ratio, on
a Pro Forma Basis after giving effect to such acquisition (and the related
incurrence or assumption of any Indebtedness), as of the end of the most
recently ended Test Period, as if such acquisition (and any related incurrence
or assumption of Indebtedness) had occurred on the first day of such relevant
Test Period, does not exceed the greater of (A) the Total Net Leverage Ratio as
of the most recently ended Test Period and (B) 6.00:1.00 (and any Permitted
Refinancings in respect thereof);

(h) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts, commercial credit cards, stored
value cards, purchasing cards and treasury management services, including any
obligations pursuant to Cash Management Agreement, and other netting services,
overdraft protections, automated clearing-house arrangements, employee credit
card programs, controlled disbursement, ACH transactions, return items,
interstate depository network service, Society for Worldwide Interbank Financial
Telecommunication transfers, cash pooling and operational foreign exchange
management, and, in each case, similar arrangements and otherwise in connection
with cash management, including cash management arrangements among the Company
and its Subsidiaries;

(i) Guaranty Obligations of Borrowers or any Restricted Subsidiary in respect of
any Indebtedness or other obligations of the Borrowers and the Restricted
Subsidiaries not prohibited hereunder;

(j) subject to the conditions set forth in Section 8.06(k), 8.06(n), 8.06(w), or
8.06(cc), as applicable, Guaranty Obligations of the Indebtedness of
Unrestricted Subsidiaries or Joint Ventures (which Guaranty Obligations shall
for the avoidance of doubt reduce amounts available pursuant to Section 8.06(k),
8.06(n), 8.06(w), or 8.06(cc), as applicable, on a dollar-for-dollar basis)
(measured at the time made), if the applicable dollar limitations set forth in
Section 8.06(k), 8.06(n), 8.06(w), or 8.06(cc), as the case may be, would not be
exceeded after giving effect to such incurrence when aggregated (without
duplication) with all Guaranty Obligation incurred pursuant to this clause
(j) in reliance on the applicable clause of Section 8.06 if such Guaranty
Obligation were being incurred as an Investment thereunder;

(k) [reserved];to the extent constituting Indebtedness, completion guarantees
entered into by the Borrower or a Restricted Subsidiary in favor of an
Unrestricted Subsidiary, Unconsolidated Affiliate or Designated Restricted
Entities (or a Restricted Subsidiary that was an Unrestricted Subsidiary,
Unconsolidated Affiliate or Designated Restricted Entities at the time such
completion guarantee was entered into);

(l) [reserved];

(m) other Indebtedness (including Convertible Debt) of the Company and/or one or
more Restricted Subsidiaries so long as on the date of incurrence thereof, the
Company and its

 

130



--------------------------------------------------------------------------------

Restricted Subsidiaries are in compliance on a Pro Forma Basis with (i) a Total
Net Leverage Ratio that is 0.25:1.00 less than the then applicable Total Net
Leverage Ratio set forth in Section 8.12(a) and (ii) Sections 8.12(b) and (c),
and any Permitted Refinancing in respect thereof (the “Ratio Debt Basket”);

(n) Indebtedness of any Subsidiary supported by a Letter of Credit in an
aggregate principal amount not to exceed the stated amount of such Letter of
Credit (but which stated amount may include the amount of any anticipated
premiums, expenses (including upfront fees and original issue discount) and any
accretion in the principal amount thereof);

(o) contractual indemnity obligations entered into in the ordinary course of
business in connection with the normal course of operation of its casinos and
other property;

(p) without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness permitted hereunder; and

(q) Interim IntercompanyDrop-Down Indebtedness; provided that (i) to the extent
such Indebtedness remains outstanding after the date that is fifteen (15) days
after the original incurrence thereof, such Indebtedness shall no longer be
permitted to be incurred pursuant to this clause (q) and must otherwise be
permitted under another provision of this Section 8.04 and (ii) to the extent
such Indebtedness is extended, refinanced, renewed or replaced such extension,
refinancing, renewal or replacement, as applicable, shall not be permitted
pursuant to this clause (q); and

(r) the MGM Springfield Intercompany Indebtedness.

For purposes of determining compliance with this Section 8.04, in the event that
an item of Indebtedness (or any portion thereof) meets the criteria of more than
one of the categories of Indebtedness described in clauses (a) through
(q) above, the Borrowers may, in their sole discretion, at the time of
incurrence, divide, classify or reclassify, or at any later time divide,
classify or reclassify, such item of Indebtedness (or any portion thereof) and
will only be required to include the amount and type of such Indebtedness in one
or more of the above clauses; provided that all Indebtedness outstanding under
the Loan Documents will be deemed to have been incurred in reliance only on the
exception in clause (c).

8.05 Payments of Certain Indebtedness. The Borrowers or the Restricted
Subsidiaries will not, nor will they permit any Restricted Subsidiary to,
voluntarily prepay, redeem, purchase, defease or otherwise satisfy any
Prepayment Restricted Indebtedness, except:

(a) regularly scheduled or required repayments or redemptions of such
Indebtedness;

(b) to the extent exchanged for Equity Interests in the Company or using the
proceeds of the issuance of Equity Interests in the Company;

(c) additional Prepayment Restricted Indebtedness in an aggregate principal
amount not to exceed $200,000,000the greater of (i) $200,000,000 and (ii) 10.0%
of Borrower Group EBITDA for the most recently ended Test Period (calculated on
a Pro Forma Basis) at the time of such prepayment, redemption, purchase,
defeasement or other satisfaction;

 

131



--------------------------------------------------------------------------------

(d) additional Prepayment Restricted Indebtedness so long as (i) no Default or
Event of Default shall have occurred and be continuing or would result therefrom
at the time of, at the Company’s discretion, delivery of irrevocable notice with
respect thereto or incurrence thereof and (ii) the Total Net Leverage Ratio
shall not exceed 4.00 to 1.00 calculated on a Pro Forma Basis as of the end of
the most recently ended Test Period;

(e) Prepayment Restricted Indebtedness in an aggregate principal amount not to
exceed the portion, if any, of the Available Amount on the date of such
prepayment, redemption, purchase, defeasance or satisfaction that the Company
elects to apply to this Section 8.05(e), such election to be specified in a
written notice (which may be the Compliance Certificate) of a Responsible
Officer calculating in reasonable detail the amount of Available Amount
immediately prior to such election and the amount thereof elected to be so
applied; provided that (i) no Default or Event of Default shall have occurred
and be continuing or would result therefrom at the time of, at the Company’s
discretion, delivery of irrevocable notice with respect thereto or incurrence
thereof and (ii) the Total Net Leverage Ratio shall not exceed 6.00:1.00
calculated on a Pro Forma Basis as of the end of the most recently ended Test
Period;

(f) pursuant to refinancings of such Indebtedness permitted under Section 8.04,
including pursuant to Permitted Refinancings;

(g) so long as no Event of Default has occurred and is continuing or would
result therefrom at the time of, at the Company’s discretion, delivery of
irrevocable notice with respect thereto or incurrence thereof, prepayments,
redemptions, purchases, defeasances or satisfactions of any Prepayment
Restricted Indebtedness within 364 days prior to the final maturity date of such
Prepayment Restricted Indebtedness;

(h) the prepayment of the Loans in accordance with the terms of this Agreement;

(i) any redemption within 60 days after the date of a redemption notice with
respect thereto, if at the date of such notice, the redemption notice would have
complied with the provisions hereof; and

(j) Prepayment Restricted Indebtedness pursuant to or in connection with the
Transactions.

For purposes of determining compliance with this Section 8.05, in the event that
the prepayment, redemption, purchase, defeasement or other satisfaction of any
Prepayment Restricted Indebtedness (or any portion thereof) meets the criteria
of more than one of the categories of prepayment, redemption, purchase,
defeasement or other satisfaction of any Prepayment Restricted Indebtedness
described in clauses (a) through (j) above, the Company may, in its sole
discretion, divide, classify or reclassify such prepayment, redemption,
purchase, defeasement or other satisfaction of Prepayment Restricted
Indebtedness (or any portion thereof) at the thereof under any clause under
which such prepayment, redemption, purchase, defeasement or other satisfaction
of Prepayment Restricted Indebtedness would then be permitted to be made, and at
any future time may divide, classify or reclassify such prepayment, redemption,
purchase, defeasement or other satisfaction of Prepayment Restricted
Indebtedness (or any portion thereof) under any clause under which it would be
permitted to be made at such later time.

 

8.06 Investments, Loans and Advances. Neither Borrowers nor any Restricted
Subsidiary will make any Investment, except for the following:

(a) Investments consisting of Cash Equivalents at the time made;

 

132



--------------------------------------------------------------------------------

(b) advances to officers, directors and employees of Borrowers or the Restricted
Subsidiaries in the ordinary course of business for travel, entertainment,
relocation and analogous ordinary business purposes;

(c) Investments outstanding on the Closing DateFirst Amendment Effective Date
(other than Investments made pursuant to Section 8.06(k) after the Closing Date
and on or prior to the First Amendment Effective Date);

(d) Investments by the Company and its Restricted Subsidiaries in the Borrowers
and, Restricted Subsidiaries and Designated Restricted Entities and Investments
in Indebtedness of the Borrowers and, the Restricted Subsidiaries and the
Designated Restricted Entities permitted by Section 8.04(f); provided that the
aggregate outstanding amount of Investments by the Company and its Restricted
Subsidiaries in Designated Restricted Entities pursuant to this clause (d) after
the First Amendment Effective Date, together with the aggregate outstanding
principal amount of Indebtedness of any Borrower or any Restricted Subsidiary
owed to a Designated Restricted Entity incurred pursuant to Section 8.04(f),
shall not exceed at any time the greater of (x) $300,000,000 and (y) 15.0% of
Borrower Group EBITDA for the most recently ended Test Period (calculated on a
Pro Forma Basis) at the time of Investment;

(e) (i) Investments consisting of extensions of credit in the nature of accounts
receivable, notes receivable or other advances (including letters of credit and
cash collateral) arising from the grant of trade credit or similar arrangements
with suppliers, distributors, tenants, licensors or licensees in the ordinary
course of business, (ii) Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and (iii) Investments in
securities of trade creditors or customers received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
trade creditors or customers or in settlement of delinquent or overdue accounts
in the ordinary course of business;

(f) Guaranty Obligations permitted by Section 8.04 (other than pursuant to
clause (j) thereof) and guarantees of obligations not constituting Indebtedness;

(g) Investments in Swap Contracts permitted under Section 8.04(b);

(h) (i) Guaranty Obligations pursuant to the Master Lease and any Similar Leases
and (ii) operating leases and subleases of any real or personal property in the
ordinary course of business (which, for the avoidance of doubt, includes the
Master Lease and any Similar Leases and the Operating Subleases and similar
subleases under any Similar Lease);

(i) Permitted Acquisitions (and Investments in Subsidiaries to facilitate
Permitted Acquisitions); provided that the Company shall have the ability to
incur at least $1.00 of additional Indebtedness under the Ratio Debt Basket
calculated on a Pro Forma Basis as of the end of the most recently ended Test
Period;

(j) Investments made substantially contemporaneously with the issuance by the
Company of any Convertible Debt in derivative securities or similar products
purchased by the Company in connection therewith linked to Equity Interests
underlying such Convertible Debt;

(k) Investments in an aggregate outstanding amount since the First Amendment
Effective Date not at any time to exceed the portion, if any, of the Available
Amount on the date of such Investment that the Company elects to apply to this
Section 8.06(k), such election to be

 

133



--------------------------------------------------------------------------------

specified in a written notice (which may be the Compliance Certificate) of a
Responsible Officer calculating in reasonable detail the amount of Available
Amount immediately prior to such election and the amount thereof elected to be
so applied; provided that (i) no Default or Event of Default shall have occurred
and be continuing or would result therefrom and (ii) the Total Net Leverage
Ratio shall not exceed (i) from the Closing Date through June 29, 2017,
6.50:1.00 calculated on a Pro Forma Basis as of the end of the most recently
ended Test Period and (ii) from June 30, 2017 and thereafter, 6.00:1.00
calculated on a Pro Forma Basis as of the end of the most recently ended Test
Period;

(l) Investments in an aggregate amount not to exceed $750,000,000 at any one
time outstanding the greater of (i) $750,000,000 and (ii) 40.0% of Borrower
Group EBITDA for the most recently ended Test Period (calculated on a Pro Forma
Basis) at the time of such Investment;

(m) any acquisition or Investment to the extent made using Equity Interests of
the Company (other than Disqualified Equity Interests);

(n) Investments consisting of the transfer of any Real Property to an
Unrestricted Subsidiary or Joint Venture for the purpose of facilitating its
development or re-development,; provided that (i) no Event of Default exists or
would result therefrom, (ii) the aggregate fair market value of all Real
Property subject to this Section 8.06(n) does not exceed $100,000,000 in the
aggregate, in the aggregate, the greater of (i) $100,000,000 and (ii) 5.0% of
Borrower Group EBITDA for the most recently ended Test Period (calculated on a
Pro Forma Basis) at the time of such Investment, (iii) such Property does not,
in the reasonable opinion of the Company, constitute a material functional
element of the developed footprint of any Mortgaged Real Property, (iv) such
development or re-development, in the reasonable opinion of the Company, may not
reasonably be expected to materially interfere with the operation of the
business conducted at the remainder of Mortgaged Real Property (other than
temporary construction disruption which is reasonable in relation to the
anticipated benefits of the development or re-development) or materially impair
the value of the remaining Mortgaged Real Property and (v) to the extent such
Real Property is Mortgaged Real Property, the Administrative Agent, for the
benefit of the Secured Parties, is granted a perfected First Priority Lien in
the Equity Interests in such Unrestricted Subsidiary or Joint Venture prior to
or concurrently with such Investment;

(o) to the extent constituting Investments, transactions expressly permitted
under Sections 8.01 (other than Section 8.01(k)), 8.03, 8.04 (other than
Section 8.04(j)) and 8.07 (other than Section 8.07(d));

(p) Investments arising as a result of Permitted Sale Leasebacks;

(q) Investments in the Insurance Subsidiaries,; provided, that Investments in
the Insurance Subsidiaries pursuant to this Section 8.06(q) following the
Closing Date shall not exceed $200,000,000 in the aggregateFirst Amendment
Effective Date shall not exceed, in the aggregate, the greater of
(i) $200,000,000 and (ii) 10.0% of Borrower Group EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time of such
Investment;

(r) [reserved];Permitted Affiliate Payments;

(s) Investments consisting of (i) Guaranty Obligations to landlords and
contractors (and letters of credit in lieu of Guaranty Obligations) in the
ordinary course of business, (ii) loans

 

134



--------------------------------------------------------------------------------

and other extensions of credit to tenants in the ordinary course of business so
long as the proceeds of which are primarily used for tenant improvements, and
(iii) loans and other extensions of credit to contractors in the ordinary course
of business in order to facilitate the purchase of machinery, tools and other
equipment by such contractor;

(t) [reserved];

(u) Investments arising as a result of the Transactions, the Master Lease and
any Similar Leases (including any Liens, bonds or other security required
pursuant to Section 41.14 of the Master Lease and any equivalent provision in
any Similar Lease and the Company’s guaranty of the Master Lease and any Similar
Lease);

(v) Investments of a Person that becomes a Restricted Subsidiary after the date
hereof,Closing Date that existed at the time such Person became a Restricted
Subsidiary and waswere not created in anticipation or contemplation thereof;

(w) additional Investments; provided that at the time of making such
Investments, (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and (ii) the Total Net Leverage Ratio shall
not exceed 4.00 to 1.00 calculated on a Pro Forma Basis as of the end of the
most recently ended Test Period;

(x) obligations of the Company with respect to indemnifications of title
insurance companies issuing title insurance policies in relation to construction
liens;

(y) Investments in CityCenter HoldingsJoint Ventures (in addition to those
otherwise permitted by this Section 8.06) following the First Amendment
Effective Date in an amount not to exceed $50,000,000 following the Closing
Datethe greater of (i) $100,000,000 and (ii) 5.0% of Borrower Group EBITDA for
the most recently ended Test Period (calculated on a Pro Forma Basis) at the
time of such Investment;

(z) [reserved];

(aa) Investments made by Company or any Restricted Subsidiary as a result of
consideration received in connection with an Asset Sale (or any sale or other
disposition of assets that does not constitute an Asset Sale) made in compliance
with Section 8.01 (other than Section 8.01(k));

(bb) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(cc) payments with respect to any Qualified Contingent Obligations, so long as,
at the time such Qualified Contingent Obligation was incurred or, if earlier,
the agreement to incur such Qualified Contingent Obligations was entered into,
such Investment was permitted under this Agreement;

(dd) [reserved];

(ee) guarantees by the Borrowers or any Restricted Subsidiary of operating
leases (other than Capital Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into by the Borrowers or any
Restricted Subsidiary in the ordinary course of business; and

 

135



--------------------------------------------------------------------------------

(ff) Permitted Bond Hedge Transactions which constitute Investments;

(gg) Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing or other arrangements with other Persons;

(hh) Investments consisting of or to finance purchases and acquisitions of
inventory, supplies, materials, services or equipment or purchases of contract
rights or purchases, sales, licenses or sublicenses (including in respect of
gaming licenses) or leases of intellectual property; and

(ii) Investments in Persons which are the owners or operators of restaurants,
retail, night club or other businesses located at any Gaming Facility in the
ordinary course of business.

For purposes of this Section 8.06, (i) at the time of any Designation of any
Subsidiary as an Unrestricted Subsidiary, the Company shall be deemed to have
made an Investment in an amount equal to its direct or indirect pro rata
ownership interest in the fair market value of the net assets of such Subsidiary
at the time of such Designation; provided, however, that to the extent a Joint
Venture becomes a Subsidiary and is substantially concurrently designated as an
Unrestricted Subsidiary, the amount deemed invested will not include amounts
previously invested in compliance with this Section 8.06 and (ii) at the time of
Revocation of any such Designation, the amount of Investments otherwise then
available to be made under clauses (k) or (n) of this Section 8.06 shall be
deemed increased by (x) the amount of deemed Investment made under such clauses
(k) and (n) pursuant to the immediately preceding clause (i) plus (y) the amount
of Investments in such Subsidiary made since its Designation as an Unrestricted
Subsidiary pursuant to such clauses (k) and (n).

For purposes of determining compliance with this Section 8.06, in the event that
an Investment (or any portion thereof) meets the criteria of more than one of
the categories of Investment described in clauses (a) through (ff) above, the
Borrowers may, in their sole discretion, at the time of incurrence making such
Investment, divide, classify or reclassify, or at any later time divide,
classify or reclassify, such Investment (or any portion thereof) and will only
be required to include the amount and type of such Investment in one or more of
the above clauses.

8.07 Restricted Payments. Neither the Borrowers nor the Restricted Subsidiaries
shall at any time, directly or indirectly, declare or make any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Company, any
of the Company’s Subsidiaries that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrowers and their Restricted
Subsidiaries and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests and to the extent
required under the organizational documentsOrganizational Documents of any
non-wholly owned Restricted Subsidiary, based on the formulation required in
such organizational documentsOrganizational Documents)

(b) the Company and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

 

136



--------------------------------------------------------------------------------

(c) the Company may pay any dividend within 60 days after the date of the
declaration thereof if at the date of such declaration or notice, the payment of
such dividend would have complied with the provisions of this Section 8.07,

(d) a Restricted Subsidiary may issue Equity Interests to the extent
constituting an Asset Sale permitted by Section 8.01 or Investment permitted by
Section 8.06 (other than Section 8.06(o));

(e) a Restricted Subsidiary may issue Equity Interests in additional, newly
formed Restricted Subsidiaries;

(f) the Company and its Restricted Subsidiaries may make Restricted Payments in
an aggregate amount not to exceed $100,000,000the greater of (i) $100,000,000
and (ii) 5.0% of Borrower Group EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of declaration or notice of such
Restricted Payment;

(g) the Company and its Restricted Subsidiaries may make Restricted Payments
from and after the ClosingFirst Amendment Effective Date in an aggregate amount
not to exceed the Available Amount onat the datetime of declaration or notice of
such Restricted Payment that the Company elects to apply to this
Section 8.07(g), such election to be specified in a written notice (which may be
the Compliance Certificate) of a Responsible Officer calculating in reasonable
detail the amount of Available Amount immediately prior to such election and the
amount thereof elected to be so applied; provided (i) no Default or Event of
Default shall have occurred and be continuing or would result therefrom and
(ii) the Total Net Leverage Ratio shall not exceed 6.00:1.00 calculated on a Pro
Forma Basis as of the end of the most recently ended Test Period;

(h) the Company and its Restricted Subsidiaries may make additional Restricted
Payments; provided that at the time of makingdeclaration or notice of such
Restricted Payments, (i) no Default or Event of Default shall have occurred and
be continuing or would result therefrom and (ii) the Total Net Leverage Ratio
shall not exceed 4.00 to 1.00 calculated on a Pro Forma Basis as of the end of
the most recently ended Test Period;

(i) the Borrowers may make Restricted Payments on the Closing Date pursuant to
or in connection with the Transactions;

(j) the Company and its Restricted Subsidiaries may make Restricted Payments in
connection with the payment of amounts necessary to repurchase Indebtedness or
Equity Interests of the Borrowers or any Subsidiary to the extent required by
any Gaming Authority having jurisdiction over the Borrowers or any Subsidiary in
order to avoid the License Revocation, suspension, or denial of a Gaming License
by that Gaming Authority; provided that after giving effect to any such
Restricted Payments, at the time of declaration or notice thereof, the Company
and its Restricted Subsidiaries are in compliance with Section 8.12 determined
on a Pro Forma Basis as of the end of the most recently ended Test Period;
provided, further, that, in the case of any such repurchase of Equity Interests
of the Borrowers or any Subsidiary, if such efforts do not jeopardize any Gaming
License, the Borrowers or any such Subsidiary will have previously attempted to
find a suitable purchaser for such Equity Interests and no suitable purchaser
acceptable to the applicable Gaming Authority was willing to purchase such
Equity Interests on terms acceptable to the holder thereof within a time period
acceptable to such Gaming Authority;

(k) the making of cash payments in connection with any conversion of Convertible
Debt in an aggregate amount since the Closing Date not to exceed the sum of
(i) the principal amount of such Convertible Debt plus (ii) any payments
received by the Company or any of its Restricted Subsidiaries pursuant to the
exercise, settlement or termination of any related Permitted Bond Hedge
Transaction; and

 

137



--------------------------------------------------------------------------------

(l) any payments in connection with (i) a Permitted Bond Hedge Transaction and
(ii) the settlement of any related Permitted Warrant Transaction (A) by delivery
of shares of Company’s common stock upon settlement thereof or (B) by
(1) set-off against the related Permitted Bond Hedge Transaction or (2) payment
of an early termination amount thereof in common stock upon any early
termination thereof;

(m) the Company and its Restricted Subsidiaries may make Restricted Payments in
connection with any prepayment, purchase or redemption of minority interests in
MGM National Harbor, LLC, MGM Springfield Blue Tarp, Detroit and any other
Designated Restricted Entity in an aggregate amount not to exceed $50,000,000 at
the time declaration or notice thereof; and

(n) non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options or warrants or the settlement or vesting of other equity awards if
such Equity Interests represent a portion of the exercise price of such options
or warrants.

 

For purposes of determining compliance with this Section 8.07, in the event that
the making of (including the declaration thereof) any Restricted Payment (or any
portion thereof), other than a Restricted Payment made pursuant to
Section 8.07(g), meets the criteria of more than one of the categories of
Restricted Payments described in clauses (a) through (m) above, the Company may,
in its sole discretion, divide, classify or reclassify such Restricted Payment
(or any portion thereof) at the time such Restricted Payment (or any portion
thereof) is made (or declared) under any clause under which it would then be
permitted to be made (or declared) at such time, and at any future time may
divide, classify or reclassify such Restricted Payment (or any portion thereof)
under any clause under which it would be permitted to be made (or declared) at
such later time, and in each case will only be required to include the amount
and type of such Restricted Payment in one or more of the above clauses.

8.08 Limitation on Certain Restrictions Affecting Subsidiaries. None of the
Borrowers or the Restricted Subsidiaries shall enter into or permit to exist any
Contractual Obligation that limits the ability (a) of any Restricted Subsidiary
to make Restricted Payments to the Company, or (b) of the Borrowers or any
Restricted Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person to secure the Obligations; provided that the foregoing
clauses (a) and (b) shall not apply to Contractual Obligations which exist under
or by reason of: (i) applicable law, rule, regulation or order (including
requirements imposed by any Gaming Authority), (ii) this Agreement, the other
Loan Documents, any Secured Hedge Agreement or any Secured Cash Management
Agreement, (iii) any documents governing any Permitted Refinancings and any
agreement effecting a refinancing, replacement or substitution, extension,
renewal or restructuring of Indebtedness issued, assumed or incurred pursuant to
an agreement or instrument permitted under this Agreement, (iv) customary
provisions restricting subletting, transfer, license or assignment of any lease
governing any leasehold interest of the Borrowers or any of their Restricted
Subsidiaries or otherwise relating to the assets subject thereto, (v) customary
provisions restricting transfer, license or assignment of any licensing
agreement or other contract (or otherwise relating to the assets subject
thereto) entered into by the Borrowers or any of their Restricted Subsidiaries
in the ordinary course of business, (vi) restrictions on the transfer of any
asset or Subsidiary or the payment of dividends or other distributions or the
making of loans or advances by that Subsidiary pending the close of the sale of
such asset or Subsidiary, (vii) restrictions on the transfer of any asset
subject to a Lien permitted by Section 8.03; (viii) any agreement or instrument
incurred or assumed in connection with a Permitted Acquisition or other
permitted Investment, which encumbrance or restriction is not applicable to any
Person or the properties or assets of any Person, other than the Person or the

 

138



--------------------------------------------------------------------------------

properties or assets of the Person acquired pursuant to the respective Permitted
Acquisition or permitted Investment and so long as the respective encumbrances
or restrictions were not created (or made more restrictive) in connection with
or in anticipation of the respective Permitted Acquisition or permitted
Investment; (ix) restrictions applicable to any Unrestricted Subsidiary or any
Joint Venture (or the Equity Interests thereof); (x) customary negative pledges
and restrictions on Liens in favor of any holder of Indebtedness for borrowed
money permitted under Section 8.04; (xi) encumbrances or restrictions on cash or
other deposits or net worth imposed by customers under agreements entered into
in the ordinary course of business; (xii) Contractual Obligations which
(x) exist on the Closing Date and (y) to the extent Contractual Obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
or any agreement evidencing any permitted modification, replacement, renewal,
extension or refinancing of such Indebtedness so long as such modification,
replacement, renewal, extension or refinancing is not (taken as a whole)
materially less favorable to the Lenders; (xiii) restrictions binding on a
Restricted Subsidiary at the time such Restricted Subsidiary first becomes a
Restricted Subsidiary of the Company, so long as such Contractual Obligations
were not entered into solely in contemplation of such Person becoming a
Restricted Subsidiary of the Company; (xiv) restrictions on (x) cash or other
deposits constituting Permitted Encumbrances and other Liens permitted by
Section 8.03 or (y) cash earnest money deposits in favor of sellers in
connection with acquisitions not prohibited hereunder; (xv) encumbrances or
restrictions contained in the Master Lease and any Similar Leases and customary
encumbrances or restrictions contained in other leases relating to the property
subject to such lease; (xvi) customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements and other similar agreements that restrict the transfer of ownership
interests in such partnership, limited liability company, joint venture or
similar Person or provisions in agreements or instruments which prohibit the
payment of dividends or the making of other distributions with respect to any
class of capital stock of a Person other than on a pro rata basis, (xvii) other
restrictions or encumbrances that are, in the good faith judgment of the
Borrowers, not materially more restrictive with respect to such encumbrances and
other restrictions, taken as a whole, than the corresponding restrictions or
encumbrances hereunder and (xviii) any transactions pursuant to Section 8.01(t),
Section 8.03(m) and Section 8.04(q).

8.09 Transactions with Affiliates. Neither the Borrowers nor any of the
Restricted Subsidiaries shall hereafter enter into any transaction of any kind
with any of their Affiliates (other than the Borrowers or any Restricted
Subsidiary) with a value in excess of the greater of (i) $50,000,000 in the
aggregate and (ii) 2.50% of Borrower Group EBITDA for the most recently ended
Test Period (calculated on a Pro Forma Basis) at the time of such transaction
for any transaction or series of related transactions, other than on terms and
conditions (taken as a whole) that are not materially less favorable to the
Company or such Restricted Subsidiary as would be obtainable by the Company or
such Restricted Subsidiary at the time in a comparable arm’s length transaction
with a Person other than an Affiliate, except that the following in any event
shall be permitted:

(i) license or lease agreements with any Unrestricted Subsidiary or Joint
Venture on terms which, taken as a whole together with all related transactions
with such Unrestricted Subsidiary or Joint Venture, are commercially reasonable;

(ii) other agreements and transactions in the ordinary course of business (and
reasonable extensions of such course of business) with, or for the benefit of,

 

139



--------------------------------------------------------------------------------

CityCenter Holdings, any sub-tenant, any Unrestricted Subsidiary or any Joint
Venture on terms which are materially consistent with the past practices of the
Company;

(iii) any agreement by an Unrestricted Subsidiary or Joint Venture to pay
management, development or other similar fees to the Loan Parties directly or
indirectly relating to the provision of management services, overhead, sharing
of customer lists and customer loyalty programs;

(iv) transactions related to the issuance, sale or transfer of the Equity
Interests of the Borrowers to any parent entity, including in connection with
capital contributions by such parent entity to such Borrower or any Restricted
Subsidiary;

(v) transactions undertaken for the purpose of improving the consolidated tax
efficiency of any parent entity of the Borrowers and/or the Restricted
Subsidiaries (provided that such transactions, taken as a whole, are not
materially adverse to the Borrowers and the Restricted Subsidiaries (as
determined by the Borrowers in good faith);

(vi) payments of compensation, perquisites and fringe benefits arising out of
any employment or consulting relationship in the ordinary course of business;

(vii) transactions between or among the Borrowers and/or any Restricted
Subsidiary of the Borrowers;

(viii) employment and severance arrangements between the Borrowers or any of
their Subsidiaries and their respective officers and employees in the ordinary
course of business and transactions pursuant to stock option plans and employee
benefit plans and arrangements;

(ix) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of the Borrowers and their Subsidiaries in the ordinary course of
business to the extent attributable to the ownership, management or operation of
the Borrowers and their Subsidiaries;

(x) the Transactions and the payment of fees and expenses in connection
therewith;

(xi) Investments permitted by Section 8.06, Restricted Payments permitted by
Section 8.07, Indebtedness permitted by Section 8.04(f), (g), (i), (j) and, (k),
(q) and (r), Asset Sales permitted by Section 8.01(g), (h), (i), (j), (k), (o),
(q), (t) and (x) and Liens permitted by Section 8.03(a);

(xii) the exercise by the Company of rights under derivative securities linked
to Equity Interests underlying Convertible Debt or similar products purchased by
the Company in connection with the issuance of such Convertible Debt and
(ii) any termination fees or similar payments in connection with the termination
of warrants or other Equity Interests issued in connection with such Convertible
Debt;

(xiii) transactions and agreements disclosed or referred to in MGP Form S-11
registration statement as filed with the SEC on or prior to the Closing Date (in
each case,

 

140



--------------------------------------------------------------------------------

including any amendment, modification or extension thereto to the extent such
amendment, modification or extension, taken as a whole, is not (i) adverse to
the Lenders in any material respect or (ii) more disadvantageous to the Lenders
than the relevant transaction in existence on the Closing Date in any material
respect);

(xiv) agreements with Joint Ventures and Unrestricted Subsidiaries to facilitate
arrangements permitted by clauses (d), (e), (j) and (ee) of the definition of
“Permitted Encumbrances”;

(xv) future leases and subleases between the Company or its Restricted
Subsidiaries and MGP or its Subsidiaries to the extent any such future lease or
sublease is not adverse to the Lenders in any material respect; or

(xvi) completion guarantees in favor of Unrestricted Subsidiaries,
Unconsolidated Affiliates, Designated Restricted Entities and Joint Ventures
consistent with past practice;

(xvii) Permitted Affiliate Payments;

(xviii) [reserved]; or

(xx) any agreements or transactions with the MGM/GVC Joint Venture as
contemplated by the MGM/GVC Joint Venture Agreements and any reasonable
extensions of such agreements or transactions.

8.10 Limitation on Changes to Fiscal Year. The Company shall not change its
Fiscal Year end (December 31 of each year) unless required to do so by law or by
then prevailing auditing standards or at the request of any Governmental
Authority.

8.11 Restrictions Applicable to the Designated Restricted Entities. The Company
will not permit any Designated Restricted Entity to :

(i) wind up, liquidate or dissolve its affairs or enter into any transaction of
merger or consolidation, or make any Asset Sale, except for (xu) subject to
approval by the applicable Gaming Authority or permitted by applicable Gaming
Laws, Asset Sales of any Property to, or any liquidation, dissolution or
transaction of merger or consolidation with, the Borrowers or the Restricted
Subsidiaries, (yv) Asset Sales of the type described in Sections 8.01(a), (b),
(c), (q), (r), (s), (t) (u), (v) and (y), and, subject to approval by the
applicable Gaming Authority or permitted by applicable Gaming Laws, (zw) Asset
Sales in an aggregate principal amount not to exceed $25,000,000, the greater of
(I) $25,000,000 and (II) 1.50% of Borrower Group EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at the time of such
transaction, (x) any Asset Sales to or among any Subsidiaries of any Designated
Restricted Entity, (y) any Asset Sales or other dispositions required or
contemplated to be made by any Designated Restricted Entity or any Subsidiary of
any Designated Restricted Entity as required or contemplated by the terms of the
Host Community Agreement or the Community Benefit Agreement and (z) any Asset
Sales made by MGM Springfield Blue Tarp or any other Designated Restricted
Entity of any owned office buildings and any other assets unrelated to Gaming
Facilities that are no longer used or useful to MGM Springfield, any other
Designated Restricted Entity and any Subsidiary thereof;

 

141



--------------------------------------------------------------------------------

(ii) create, incur, grant or assume, directly or indirectly, any Lien on any
Property now owned or hereafter acquired by it or on any income or revenues or
rights in respect of any thereof, except for, (x) Liens of the type permitted by
Sections 8.03(a), (c), (e), (j), (l) (m) and (ln), (y) purchase money Liens
securing Indebtedness and Capital Leases permitted under Section 8.11(iii)(y);
provided, that any such Liens attach only to the property being financed
pursuant to such purchase money Indebtedness or Capital Leases (or refinancings
thereof and) directly related assets, including proceeds and replacements
thereof and (z) other Liens securing Indebtedness outstanding in an aggregate
principal amount not to exceed $450,000,000, the greater of (I) $450,000,000 and
(II) 24.0% of Borrower Group EBITDA for the most recently ended Test Period
(calculated on a Pro Forma Basis) at the time of the incurrence of such Lien;

(iii) incur any Indebtedness, except for (x) Indebtedness of the type described
in Sections 8.04(a), (b), (f), (h), (i), (n), (o) and, (p), (q) and (r),
(y) Capital Leases and Indebtedness secured by purchase money Liens in an
aggregate outstanding principal amount not to exceed $75,000,000the greater of
(I) $75,000,000 and (II) 4.0% of Borrower Group EBITDA for the most recently
ended Test Period (calculated on a Pro Forma Basis) at any time and (z) subject
to approval by the applicable Gaming Authority or permitted by applicable Gaming
Laws, other Indebtedness in an aggregate outstanding principal amount not to
exceed $450,000,000 at any time,the greater of (I) $450,000,000 and (II) 24.0%
of Borrower Group EBITDA for the most recently ended Test Period (calculated on
a Pro Forma Basis) at any time;

(iv) make any Investment, except for (xw) subject to approval by the applicable
Gaming Authority or permitted by applicable Gaming Laws, Investments in the
Borrowers and Restricted Subsidiaries and, (yx) Investments of the type
described in Sections 8.06(a), (b), (e), (h)(ii), (bb) and (ee) or s), (x), (bb)
and (ee), (y) Investments in any Subsidiaries of any Designated Restricted
Entity and Investments in connection with any Asset Sales permitted pursuant to
clause (i) above and (z) any other Investments or alternative arrangements by
any Designated Restricted Entity or any Subsidiary of any Designated Restricted
Entity required to be made or as contemplated by the terms of the Host Community
Agreement or the Community Benefit Agreement; or

(v) enter into any transaction of any kind with any of their Affiliates (other
than, subject to approval by the applicable Gaming Authority or permitted by
applicable Gaming Laws, the Borrowers or any Restricted Subsidiary) with a value
in excess of $50,000,000the greater of (I) $50,000,000 and (II) 2.50% of
Borrower Group EBITDA for the most recently ended Test Period (calculated on a
Pro Forma Basis) at the time of such Investment, in the aggregate, for any
transaction or series of related transactions, other than on terms and
conditions (taken as a whole) that are not materially less favorable to such
Designated Restricted Entity as would be obtainable by such Designated
Restricted Entity at the time in a comparable arm’s length transaction with a
Person other than an Affiliate, except for (x) transactions of the type
described in Sections 8.09(x), (xiii), (xiv) and, (xv), (xvi) and (xx) and
(y) any such transactions existing on the Closing Date;

provided that if the sum of (1) the aggregate value of the interest in property
subject to Asset Sales made by Detroitany Designated Restricted Entity and its
Subsidiaries plus (2) the aggregate principal amount at any one time outstanding
of Indebtedness incurred by Detroitsuch Designated Restricted Entity and its
Subsidiaries, in each case pursuant to this Section 8.11, exceeds $75,000,000,
then Detroit8.11 (other than Asset Sales of the type described in
Section 8.01(t)), exceeds the greater of (I) $75,000,000 and (II) 4.0% of
Borrower Group EBITDA for the most recently ended Test Period (calculated on a
Pro Forma Basis) at the time of incurrence, then such Designated Restricted
Entity and its Subsidiaries shall be deemed not to be Designated Restricted
SubsidiariesEntities solely for the purposes of the definition of “Borrower
Group”; provided, further, that solely for purposes of this Section 8.11, the
reference to “$100,000,000” in the definition of “Asset Sale” shall be deemed to
be “$10,000,000” and the reference

 

142



--------------------------------------------------------------------------------

to “5.0% of Borrower Group EBITDA” in the definition of “Asset Sale” shall be
deemed to be “0.50% of Borrower Group EBITDA”.

8.12 Financial Covenants

(a) Total Net Leverage Ratio. The Company will not permit the Total Net Leverage
Ratio as of the last day of such Fiscal Quarter (commencing with the first full
Fiscal Quarter ending after the ClosingFirst Amendment Effective Date) ending
during the relevant period set forth below to be greater than the corresponding
ratio set forth below:

 

Period           Total Net
Leverage Ratio  

Closing Date through June 29, 2017

     6.50:1.00     

June 30, 2017 through June 29, 2018

     5.75:1.00     

June 30, 2018 through June 29, 2019

     5.00:1.00     

June 30, From March 31, 2019 through June 29,to March 31, 2020

        4.505.50:1.00  

June 30, From April 1, 2020 and thereafterto March 31, 2021

        4.005.00:1.00  

From April 1, 2021 to March 31, 2022

        4.75:1.00  

From and after April 1, 2022

        4.50:1.00  

provided, however, that during a Significant Acquisition Period (and in
connection with calculations to determine whether such Significant Acquisition
or any related Indebtedness will result in the Company being in compliance with
this Section 8.12(a) on a Pro Forma Basis), the applicable ratio specified above
shall be increased by 0.50:1.00.

(b) First Lien Net Leverage Ratio. The Company will not permit the First Lien
Net Leverage Ratio as of the last day of such Fiscal Quarter (commencing with
the first full Fiscal Quarter ending after the Closing DateMarch 31, 2019)
ending during the relevant period set forth below to be greater than the
corresponding ratio set forth below:2.50:1.00; provided, however, that during a
Significant Acquisition Period (and in connection with calculations to determine
whether such Significant Acquisition or any related Indebtedness will result in
the Company being in compliance with this Section 8.12(b) on a Pro Forma Basis),
such ratio shall be increased to 3.00:1.00.

 

Period

   First Lien
Net
Leverage
Ratio  

Closing Date through June 29, 2017

     3.00:1.00  

June 30, 2017 through June 29, 2018

     3.00:1.00  

June 30, 2018 through June 29, 2019

     2.50:1.00  

 

143



--------------------------------------------------------------------------------

June 30, 2019 through June 29, 2020

     2.50:1.00  

June 30, 2020 and thereafter

     2.50:1.00  

(c) Interest Coverage Ratio. The Company will not permit the Interest Coverage
Ratio as of the last day of such Fiscal Quarter (commencing with the first full
Fiscal Quarter ending after the ClosingFirst Amendment Effective Date) ending
during the relevant period set forth below to be less than the corresponding
ratio set forth below:

 

Period           Interest Coverage Ratio  

Closing Date through June 29, 2017

     2.00:1.00     

June 30, 2017 through June 29, 2018

     2.00:1.00     

June 30, 2018 through June 29, From March 31, 2019 to, but excluding, the second
anniversary of the First Amendment Effective Date

        2.25:1.00  

June 30, 2019 through June 29, 2020From and after the second anniversary of the
First Amendment Effective Date

        2.50:1.00  

June 30, 2020 and thereafter

     2.50:1.00     

8.13 Anti-Corruption Laws; Sanctions. No Borrower shall use, directly or
indirectly, any part of the proceeds of the Loans: (i) to make any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of applicable Anti-Corruption Laws; (ii) to fund or
facilitate dealings with a Sanctioned Person in violation of applicable
Sanctions; or (iii) in any other manner that would constitute or give rise to a
violation any Sanctions by any party hereto, including any Lender.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) any Borrower fails to pay any amount of principal on any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C Obligations
on the date when due; or

(b) any Borrower fails to pay any interest on any Loan or L/C Obligation made
hereunder, or any fees, or any portion thereof, within five Business Days after
the date when due; or fails to pay any other fee or amount payable to the
Lenders under any Loan Document, or any portion thereof, within five Business
Days following written demand by the applicable Creditor Party entitled to such
payment; or

 

144



--------------------------------------------------------------------------------

(c) any Borrower fails to comply with the covenants contained in Section 7.01(f)
or Article VIII (other than the covenant contained in Section 8.02); or

(d) the Company or any other Loan Party fails to perform or observe any other
covenant or agreement (not specified in clause (a), (b) or (c) above) contained
in any Loan Document on its part to be performed or observed within thirty days
after notice thereof by the Administrative Agent to the Borrowers; or

(e) any representation or warranty of a Loan Party made in any Loan Document
shall prove to have been incorrect in any material respect when deemed made; or

(f) the Borrowers or the Restricted Subsidiaries (i) failsfail to pay the
principal, or any principal installment, of any present or future Indebtedness
ofequal to the greater of (i) $250,000,000 and (ii) 12.50% of Borrower Group
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
or more, or any guaranty of present or future Indebtedness ofequal to the
greater of (i) $250,000,000 and (ii) 12.50% of Borrower Group EBITDA for the
most recently ended Test Period (calculated on a Pro Forma Basis) or more, on
its part to be paid, when due (or within any stated grace period), whether at
the stated maturity, upon acceleration, by failure to make any required
prepayment or otherwise or (ii) failsfail to perform or observe any other term,
covenant or agreement on its part to be performed or observed, or sufferssuffer
any event of default to occur, in connection with any present or future
Indebtedness ofequal to the greater of (i) $250,000,000 and (ii) 12.50% of
Borrower Group EBITDA for the most recently ended Test Period (calculated on a
Pro Forma Basis) or more, or of any guaranty of present or future Indebtedness
ofequal to the greater of (i) $250,000,000 and (ii) 12.50% of Borrower Group
EBITDA for the most recently ended Test Period (calculated on a Pro Forma Basis)
or more, if as a result of such failure or sufferance of any holder or holders
thereof (or an agent or trustee on its or their behalf) has the right to declare
such Indebtedness due before the date on which it otherwise would become due or
the right to require the Borrowers or the Restricted Subsidiariessuch
Indebtedness to be redeemed, purchased, prepaid, defeased or otherwise become
due (automatically or otherwise) or to require the Borrowers or the Restricted
Subsidiaries to make an offer to prepay, defease, redeem or purchase, all or any
portion of such Indebtedness; or

(g) any Loan Document, at any time after its execution and delivery and for any
reason (other than (i) as expressly permitted hereunder, (ii) the agreement or
action (or omission to act) of the Administrative Agent or any of the Lenders,
or (iii) satisfaction of the Termination Conditions), ceases to be in full force
and effect and, in the reasonable judgment of the Required Lenders, such
circumstance is materially adverse to the interests of the Lenders; or is
declared by a court of competent jurisdiction to be null and void, invalid or
unenforceable in any respect which, in any such event in the reasonable opinion
of the Required Lenders, is materially adverse to the interests of the Lenders;
or the Borrowers or the Restricted Subsidiaries denies in writing that it has
any or further liability or obligation under any material provision of any Loan
Document, or purports to revoke, terminate or rescind any material provision of
any Loan Document; or

(h) a final judgment against the Company or any of its Material Subsidiaries is
entered for the payment of money in excess of an amount equal to the greater of
(i) $250,000,000 and (ii) 12.50% of Borrower Group EBITDA for the most recently
ended Test Period (to the extent not paid, not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and does not dispute coverage or not adequately covered by
self-insurance (if applicable)) and, absent procurement of a stay of execution,
such judgment remains unsatisfied as of sixty calendar days after the date of
entry of judgment and is not released, discharged, vacated or fully bonded
within sixty calendar days after its issue or levy; or

 

145



--------------------------------------------------------------------------------

(i) any Loan Party or any Material Subsidiary thereof institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 90
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to a substantial part of its property consisting of Collateral is
instituted without the consent of such Person and continues undismissed or
unstayed for 90 calendar days, or an order for relief is entered in any such
proceeding; or

(j) an ERISA Event shall have occurred that, when taken together with all other
such ERISA Events, would reasonably be expected to result in a Material Adverse
Effect; or

(k) the occurrence of a License Revocation that continues for (i) fifteen
consecutive calendar days with respect to gaming operations at any Gaming
Facility accounting for ten percent or more of the Total Assets or consolidated
gross revenues of the Borrowers and Restricted Subsidiaries or (ii) 60
consecutive calendar days with respect to gaming operations at any Gaming
Facility operated on Mortgaged Real Property outside of the State of Nevada; or

(l) any Collateral Document after delivery thereof shall for any reason (other
than (i) as expressly permitted hereunder, (ii) the agreement or action (or
omission to act) of the Administrative Agent or any of the Secured Parties,
(iii) the occurrence of the Termination Conditions, (iv) any such loss of
perfection or priority results from the failure of the Administrative Agent or
any Secured Party to take any action within its control, (v) such loss is
covered by a lender’s title insurance policy as to which the insurer has been
notified of such loss and does not deny coverage or (vi) such loss of perfected
security interest may be remedied by the filing of appropriate documentation
without the loss of priority) ceases to create a valid and perfected First
Priority Lien on the Collateral purported to be covered thereby with respect to
any material portion of the Collateral and such cessation shall continue for a
period of 10 consecutive calendar days; or

(m) a Change of Control occurs.

9.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall at the request of the Required
Lenders take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to an amount equal to 103% of such Outstanding Amount or otherwise
in an amount and/or in a manner reasonably acceptable to the applicable L/C
Issuer); and

 

146



--------------------------------------------------------------------------------

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law;

provided, that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of each
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

9.03 Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer)) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this clause
Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Company or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if

 

147



--------------------------------------------------------------------------------

the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. Each Cash
Management Bank or Hedge Bank not a party to this Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Administrative Agent
pursuant to the terms of Article X hereof for itself and its Affiliates as if a
“Lender” party hereto.

ARTICLE X

ADMINISTRATIVE AGENT

10.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and no Borrower shall have any rights as a third party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuers
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 10.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article X and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

(c) Each of the Lenders (including in its capacities as a potential Hedge Bank
and a potential Cash Management Bank) and the L/C Issuers hereby irrevocably
appoints, designates and authorizes the Administrative Agent as “security
trustee” to be the trustee on its behalf with regard to (i) the security,
powers, rights, titles, benefits and interests (both present and future)
constituted by and conferred on the Secured Parties or any of them or for the
benefit thereof under or pursuant to this Agreement or the other Loan Documents
(including, without limitation, the benefit of all covenants, undertakings,
representations, warranties and obligations given, made or undertaken to any
Secured Party in the Loan Documents), (ii) all moneys, property and other assets
paid or transferred to or vested in any Secured Party or any agent of any
Secured Party or received or recovered by any Secured Party or any agent of any
Secured Party pursuant to, or in connection with, the Loan Documents whether
from any Loan Party or any other person and (iii) all money, investments,
property and other assets at any time representing or

 

148



--------------------------------------------------------------------------------

deriving from any of the foregoing, including all interest, income and other
sums at any time received or receivable by any Secured Party or any agent of any
Secured Party in respect of the same (or any part thereof). The Administrative
Agent in its capacity as “security trustee” hereby accepts such appointment but
shall have no obligations under this Agreement or the other Loan Documents
except those expressly set forth herein and therein.

10.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

10.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents),; provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 10.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by any Borrower, a Lender or an L/C Issuer;

 

149



--------------------------------------------------------------------------------

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent; and

(f) shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions of
this Agreement relating to Disqualified Lenders. Without limiting the generality
of the foregoing, the Administrative Agent shall not (x) be obligated to
ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified Lender.

10.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

10.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

150



--------------------------------------------------------------------------------

10.06 Resignation of Administrative Agent or L/C Issuer.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrowers. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right to appoint a
successor; provided that, if no Event of Default shall have occurred and be
continuing, then the successor agent shall be subject to the consent of the
Borrowers (which consent of the Borrowers shall not be unreasonably withheld or
delayed); provided, further, that in no event shall a Competitor of Company or
any of its Subsidiaries or any Disqualified Lender be the successor
Administrative Agent. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (c) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrowers
and such Person remove such Person as Administrative Agent and, in consultation
with the Borrowers, appoint a successor; provided that, if no Event of Default
shall have occurred and be continuing, then the successor agent shall be subject
to the consent of the Borrowers (which consent of the Borrowers shall not be
unreasonably withheld or delayed). If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date, as applicable, (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by, or in the
name of, the Administrative Agent on behalf of the Lenders or any L/C Issuer
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 10.06. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) or removed
Administrative Agent (other than as provided in Section 3.01(i) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section 10.06). The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents

 

151



--------------------------------------------------------------------------------

and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring or removed Administrative Agent
was acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section 10.06 shall also constitute its resignation as an L/C Issuer. If Bank of
America or any other L/C Issuer resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). Upon the
appointment by the Borrowers of a successor L/C Issuer hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender) and
acceptance by such successor of such appointment, (i) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of such retiring L/C Issuer, (ii) such retiring L/C Issuer shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to such
retiring L/C Issuer to effectively assume the obligations of such retiring L/C
Issuer with respect to such Letters of Credit.

10.07 Non-Reliance on Administrative Agent, Other Lenders and Arrangers. Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent, any other Lender, any Arranger or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender, any Arranger or any of their Related Parties and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

10.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers are parties to this Agreement or any of the other Loan
Documents or have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents in their capacity as such, except in its
capacity, as applicable, as the Administrative Agent, a Lender or an L/C Issuer
hereunder.

10.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03, 2.08 and 11.04) allowed in such judicial proceeding; and

 

152



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a) through (i) of Section 11.01 of this Agreement), (iii) the
Administrative Agent shall be authorized to assign the relevant Obligations to
any such acquisition vehicle pro rata by the Lenders, as a result of which each
of the Lenders shall be deemed to have received a pro rata portion of any Equity
Interests and/or debt instruments issued by such an acquisition vehicle on
account of the assignment of the Obligations to be credit bid, all without the
need for any Secured Party or acquisition vehicle to take any further action,
and (iv) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

153



--------------------------------------------------------------------------------

10.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuers irrevocably authorize the Administrative Agent:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon satisfaction of the Termination
Conditions, (ii) that is sold, disposed of or transferred or to be sold,
disposed of or transferred as part of or in connection with any sale,
disposition or transfer permitted hereunder or under any other Loan Document to
a Person that is not a Loan Party, (iii) that constitutes Excluded Assets,
(iv) if the property subject to such Lien is owned by a Guarantor, upon the
release of such Guarantor from its Guaranty otherwise in accordance with the
Loan Documents and (v, (v) that constitutes Excluded Assets or (vi) if approved,
authorized or ratified in writing in accordance with Section 11.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary or Restricted Subsidiary as a result of a
transaction permitted hereunder;

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary that is a Material Subsidiary;

(d) to release any Guarantor, other than any Person that is a Grantor (for so
long as such Person is a Grantor), from its obligations under the Guaranty if
such Person is a guarantor of any Material Indebtedness of the Borrowers or the
Restricted Subsidiaries, at such time as its guaranty of such Material
Indebtedness and any other Material Indebtedness is released;

(e) enter into subordination, intercreditor and/or similar agreements with
respect to Indebtedness that is (i) required or permitted to be subordinated
hereunder and/or (ii) secured by Liens, and which Indebtedness contemplates an
intercreditor, subordination or collateral trust agreement;

(f) to execute and deliver customary subordination, non-disturbance and
attornment agreements to tenants, subtenants, other occupants and licensees on
Mortgaged Real Property; and

(g) to release any Guarantor that is an Immaterial Subsidiary from its
obligations under the Guaranty if such Person is a guarantor of any capital
markets Indebtedness of the Borrowers or the Restricted Subsidiaries, at such
time as its guaranty of such capital markets Indebtedness and any other capital
markets Indebtedness is released;

(h) to release any Mortgaged Real Property (and any related Collateral) to the
extent that such Mortgaged Real Property is the subject of an Investment of the
type described in Section 8.06(n) (it being understood that the Company shall
have the right, in its reasonable judgment, to make lot line adjustments in
parcels and subdivide parcels with respect to the released Mortgaged Real
Property to the extent necessary in order to effectuate the transactions
contemplated in this clause (h), so long as the applicable Grantor retains the
legal parcel);

(i) to release any Guarantor that is the owner or lessor of any Real Property
(other than, for the avoidance of doubt, Mortgaged Real Property) in connection
with any substantially contemporaneous transaction or series of related
transactions (which transactions may, for the avoidance of doubt, be sequenced
or structured in a similar manner to the transactions with respect to MGP to
occur on or around the Closing Date) resulting in the transfer of such Real
Property (or the Equity Interests of such Guarantor), directly or indirectly, as
part of or in connection with any sale, disposition or transfer to MGP (or one
of its Subsidiaries) permitted hereunder or under any other Loan Document;
provided that

 

154



--------------------------------------------------------------------------------

the only assets owned by such Guarantor are the applicable Real Property and
such other assets permitted to be sold, disposed of or transferred hereunder or
under any other Loan Document in connection with such transactions; provided,
further, that to the extent such sale, disposition or transfer has not been
consummated on or prior to the date that is two business days after the date of
such release (or such later date as reasonably agreed by the Administrative
Agent), the Borrower shall cause the applicable Restricted Subsidiary to restore
its Guaranty to the extent required hereunder or under any other Loan Document;
and

(j) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.04(d) and clauses (d), (e), (f), (j),
(k), (z), (dd), (ee) and (ff) of the definition of “Permitted Encumbrances”.”

The Administrative Agent hereby agrees to use its commercially reasonable
efforts to take any of the foregoing actions requested by the Company to
facilitate any transaction permitted hereunder within ten Business Days
following request by the Company (or such shorter period of time as
Administrative Agent may agree to in its reasonable discretion), in a form
reasonably requested by the Company.

In each case as specified in this Section 10.10, the Administrative Agent will,
at the Borrowers’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 10.10.

Notwithstanding anything herein to the contrary, the Company and its Restricted
Subsidiaries may execute such maps, plats, records of survey, amendments to deed
of trust and any other documentation as is necessary to give effect to any lot
line adjustment or recording of a subdivision map to create a separate legal
parcel, and the Administrative Agent will cooperate with and consent to the
execution of such maps, plats, records of survey, amendments to deed of trust
and other documentation by the Company and its Restricted Subsidiaries as is
necessary to reflect the revised legal description for such land.

10.11 Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein or in any Guaranty or any Collateral
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of
Section 9.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article X to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

10.12 Certain Notices. To the extent required by Section 17.3 of the Master
Lease (and any equivalent provision in any Similar Lease), the Administrative
Agent shall provide a copy to Landlord of

 

155



--------------------------------------------------------------------------------

any notices issued by the Lenders or the Administrative Agent to the Borrowers
of an Event of Default hereunder.

10.13 Withholding Tax. To the extent required by any applicable Laws (as
determined in good faith by the Administrative Agent), the Administrative Agent
may withhold from any payment to any Lender under any Loan Document an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 3.01, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of, withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 10.13. The agreements in this Section 10.13 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender and the satisfaction of the
Termination Conditions. For the avoidance of doubt, the term “Lender” shall, for
purposes of this Section 10.13, include any L/C Issuer.

10.25 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates and not, for the avoidance of doubt, to or for the benefit of the
Borrowers or any other Loan Party, that at least one of the following is and
will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager

 

156



--------------------------------------------------------------------------------

made the investment decision on behalf of such Lender to enter into, participate
in, administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that none of the Administrative Agent, the Arrangers or any of their
respective Affiliates is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

10.26 Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty or the grant of the security interest under the Loan Documents, in
each case, by any Specified Loan Party, becomes effective with respect to any
Swap Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under its
Guaranty and the other Loan Documents in respect of such Swap Obligation (but,
in each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article X voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 10.15 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Qualified ECP Guarantor
intends this Section 10.15 to constitute, and this Section 10.15 shall be deemed
to constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

ARTICLE XII

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(other than with respect to any amendment or waiver contemplated in clause
(a) below) and the applicable Loan Party, as the case may be, and acknowledged
by the Administrative Agent, and each such waiver or consent shall be effective
only in the specific

 

157



--------------------------------------------------------------------------------

instance and for the specific purpose for which given; provided, that no such
amendment, waiver or consent shall:

(a) change any provision of this Section 11.01 without the written consent of
each Lender directly and adversely affected thereby;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to a Lender under any Loan Document without the written consent of
the Lender entitled to such payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document, or change the manner of computation of any financial
ratio (including any change in any applicable defined term) used in determining
the Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
entitled to such amount; provided, that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(e) change (x) Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (y) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.04(b) or 2.05(b), respectively, in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of (i) if such Facility is the Term A Facility, the Required
Term A Lenders, (ii) if such Facility is the Revolving Facility, the Required
Revolving Lenders, (iii) if such Facility is an Incremental Term Facility, the
Required Incremental Term Lenders, (iv) if such Facility is an Other Term
Facility, the Required Other Term Lenders, (v) if such Facility is an Other
Revolving Facility, the Required Other Revolving Lenders, (vi) if such Facility
is an Extended Term Facility, the Required Extended Term Lenders and (vii) if
such Facility is an Extended Revolving Facility, the Required Extended Revolving
Lenders;

(f) change (i) the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 11.01(f)), without the written consent of each Lender or (ii) the
definition of “Required Revolving Lenders, “Required Term A Lenders,” “Required
Incremental Term Lenders”,” “Required Other Term Lenders”,” “Required Other
Revolving Lenders”,” “Required Extended Term Lenders” or “Required Extended
Revolving Lenders” without the written consent of each Lender under the
applicable Facility;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(h) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is

 

158



--------------------------------------------------------------------------------

permitted pursuant to Section 10.10 (in which case such release may be made by
the Administrative Agent acting alone, and shall be made promptly upon the
request of the Company); or

(i) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term A Facility, the Required Term A Lenders,
(ii) if such Facility is the Revolving Facility, the Required Revolving Lenders,
(iii) if such Facility is an Incremental Term Facility, the Required Incremental
Term Lenders, (iv) if such Facility is an Other Term Facility, the Required
Other Term Lenders, (v) if such Facility is an Other Revolving Facility, the
Required Other Revolving Lenders, (vi) if such Facility is an Extended Term
Facility, the Required Extended Term Lenders and (vii) if such Facility is an
Extended Revolving Facility, the Required Extended Revolving Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by any L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) any Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (iv) the
Administrative Agent may, with the consent of the Borrowers only, amend, modify
or supplement this Agreement or any other Loan Document to cure any ambiguity,
omission, defect or inconsistency (as reasonably determined by the
Administrative Agent), so long as such amendment, modification or supplement
does not adversely affect the rights of any Lender (or any L/C Issuer, if
applicable) or the Lenders shall have received at least five Business Days’
prior written notice thereof and Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment, (v) the Administrative Agent and the Borrowers shall be
permitted to amend any provision of any Collateral Document to better implement
the intentions of this Agreement and the other Loan Documents and to add
Collateral and (vi) the consent of the Required Revolving Lenders (but without
the consent of other Lenders, including the Required Lenders) shall be required
to amend, modify or waive any condition precedent set forth in Section 4.02 with
respect to making Revolving Loans. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Lender may not be increased or
extended and the principal amount of any Loan of such Lender may not be
decreased without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender disproportionately adversely relative
to other affected Lenders shall require the consent of such Defaulting Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such Non-Consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).

The Administrative Agent and the Borrowers may (without the consent of Lenders)
amend any Loan Document to the extent (but only to the extent) necessary to
reflect the existence and terms of

 

159



--------------------------------------------------------------------------------

Incremental Loans, Other Term Loans, Extended Term Loans, Other Revolving Loans
and Extended Revolving Loans. Notwithstanding anything to the contrary contained
herein, such amendment shall become effective without any further consent of any
other party to such Loan Document. In addition, upon the effectiveness of any
Refinancing Amendment, the Administrative Agent, the Borrowers and the Lenders
providing the relevant Credit Agreement Refinancing Indebtedness may amend this
Agreement to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Term Loans, Other Term Commitments, Other
Revolving Loans and/or Other Revolving Commitments). The Administrative Agent
and the Borrowers may effect such amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrowers, to effect the terms of any
Refinancing Amendment. The Administrative Agent may enter into amendments to
this Agreement and the other Loan Documents with the Borrowers as may be
necessary in order to establish new tranches or sub-tranches in respect of the
Loans and/or Commitments extended pursuant to Section 2.15 or incurred pursuant
to Sections 2.13 or Section 2.14 and such technical amendments as may be
necessary or appropriate in the reasonable opinion of the Administrative Agent
and the Borrowers in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with Section 2.15, Section 2.13
or Section 2.14.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Company and the Administrative Agent as
provided in Section 3.03.

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in clause
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

(i) if to any Borrower, the Administrative Agent or any L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication

 

160



--------------------------------------------------------------------------------

(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or any L/C Issuer pursuant to Article II if such
Lender or such L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or any Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES DO NOT WARRANT THE ACCURACY
OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE ADMINISTRATIVEANY AGENT OR ANY OF ITS RELATED PARTIESPARTY IN CONNECTION
WITH THE BORROWER MATERIALS OR THE PLATFORM.

(d) Change of Address, Etc. Each of each Borrower, the Administrative Agent and
any L/C Issuer may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to each Borrower, the
Administrative Agent and any L/C Issuer. In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Company or its securities for purposes of United
States Federal or state securities laws.

 

161



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic or electronic Committed Loan Notices and
Letter of Credit Applications) purportedly given by or on behalf of any Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. Each Borrower shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Secured Parties; provided, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any L/C Issuer from exercising
the rights and remedies that inure to its benefit (solely in its capacity as any
L/C Issuer) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.12), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrowers agree (a) to pay or reimburse all reasonable
and documented in reasonable detail out-of-pocket expenses incurred on or after
the Closing Date by the Administrative Agent and its Affiliates in connection
with the preparation, execution, delivery and administration of this Agreement
and the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), limited, in the case of
legal fees and expenses, to the Attorney Costs of one primary counsel and, if
reasonably necessary, one local counsel in each relevant jurisdiction material
to

 

162



--------------------------------------------------------------------------------

the interests of the Lenders taken as a whole (which may be a single local
counsel acting in multiple material jurisdictions), and (b) to pay or reimburse
the Administrative Agent, any Lender or any L/C Issuer for all reasonable and
documented in reasonable detail out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law, and including all Attorney Costs of one counsel to the Administrative
Agent, any Lender and any L/C Issuer taken as a whole (and, if reasonably
necessary, one local counsel in any relevant material jurisdiction (which may be
a single local counsel acting in multiple material jurisdictions) and, solely in
the event of a conflict of interest between the Administrative Agent, any Lender
or any L/C Issuer, where the Person or Persons affected by such conflict of
interest inform the Borrowers in writing of such conflict of interest, one
additional counsel in each relevant material jurisdiction to each group of
affected Persons similarly situated taken as a whole)). The agreements in this
Section 11.04 shall survive the satisfaction of the Termination Conditions. All
amounts due under this Section 11.04 shall be paid promptly following receipt by
the Borrowers of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its
reasonable discretion.

(b) Indemnification by Borrowers. Borrowers shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender, each L/C Issuer, each Arranger,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
other Loan Party arising out of, in connection with, or as a result of (but
limited, in the case of legal fees and expenses, to the Attorney Costs of one
counsel to all Indemnitees taken as a whole and, if reasonably necessary, a
special counsel for all Indemnitees taken as a whole in each subject matter area
that is material to the interests of such Indemnitees, a single local counsel
for all Indemnitees taken as a whole in each relevant jurisdiction that is
material to the interest of such Indemnitees (which may be a single local
counsel acting in multiple material jurisdictions), and solely in the case of a
conflict of interest between Indemnitees (where the Indemnitee affected by such
conflict of interest informs the Borrowers in writing of such conflict of
interest), one additional counsel in each relevant jurisdiction to each group of
affected Indemnitees similarly situated taken as a whole) (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
Release of Hazardous Materials on or from any property owned, leased or operated
by the Company or any of its Subsidiaries, or any Environmental Liability
related in any way to the Company or any of its Subsidiaries, or (iv) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Borrower or any other Loan Party or any
Borrower’s or such Loan Party’s directors, shareholders or creditors, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that a
court of competent jurisdiction determines in a final-non-appealable judgment
that any such liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits,

 

163



--------------------------------------------------------------------------------

costs, expenses or disbursements resulted from (x) the gross negligence, willful
misconduct or bad faith of such Indemnitee or of any Related Indemnified Person
of such Indemnitee, (y) a material breach of any obligations of such Indemnitee
under any Loan Document by such Indemnitee or (z) any dispute solely among
Indemnitees or of any Related Indemnified Person of such Indemnitee other than
any claims against an Indemnitee in its capacity or in fulfilling its role as
Administrative Agent (and any sub-agent thereof), Lender, L/C Issuer or Arranger
under the Term Facilities and Revolving Facility and other than any claims
arising out of any act or omission of the Borrowers or any of their Affiliates.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 11.04(b) applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Loan Party, its directors, stockholders or creditors or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents is consummated. All amounts due under this
Section 11.04(b) (after the determination of a court of competent jurisdiction)
if required pursuant to the terms of this Section 11.04(b) shall be paid within
twenty Business Days after written demand therefor. The agreements in this
Section 11.04(b) shall survive the resignation of the Administrative Agent, the
L/C Issuer, the replacement of any Lender and the satisfaction of the
Termination Conditions. This Section 11.04(b) shall not apply to Taxes except it
shall apply to any Taxes that represent losses, claims, damages, etc. arising
from a non-Tax claim (including a value added Tax or similar Tax charged with
respect to the supply of legal or other services).

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under clause (a) or (b) of this
Section 11.04 to be paid by them to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or such L/C Issuer
in connection with such capacity. The obligations of the Lenders under this
clause (c) are subject to the provisions of Section 2.11(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Indemnitee or any Loan Party shall have any liability, and
none of such parties hereto shall assert, and each hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided that the foregoing shall not in any way
limit the indemnification and expense reimbursement obligations of the Loan
Parties under this Agreement. No Indemnitee referred to in clause (b) above
shall be liable to any Borrower, any Lender, any L/C Issuer or any other Person
for any losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual losses, claims, damages, liabilities or expenses resulting from
the gross negligence or willful misconduct of such Indemnitee or Related
Indemnified Person as determined by a final and nonappealable judgment of a
court of competent jurisdiction.

 

164



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section 11.04 shall be payable not
later than twenty Business Days after demand therefor.

(f) Survival. The agreements in this Section 11.04 and the indemnity provisions
of Section 11.02(e) shall survive the resignation of the Administrative Agent
and any L/C Issuer, the replacement of any Lender, the satisfaction of the
Termination Conditions.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and each L/C Issuer under clause (b) of the preceding sentence shall survive the
satisfaction of the Termination Conditions.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that no Borrower may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 11.06(f) (and, except for any assignment subject to the terms of
Section 11.06(i), any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement and the other Loan Documents,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in clause (d) of this Section 11.06 and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, each L/C Issuer, each Lender and each Arranger) any legal
or equitable right, remedy or claim under or by reason of this Agreement or the
other Loan Documents.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans
(including for purposes of this Section 11.06(b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i) Minimum Amounts.

 

165



--------------------------------------------------------------------------------

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in clause (b)(i)(A) of this Section 11.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, or $1,000,000, in the case of any assignment
in respect of eitherany Term Facility, unless each of the Administrative Agent
and, with respect to the Revolving Facility only and so long as no Event of
Default has occurred and is continuing, each Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section 11.06 and, in
addition:

(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, (2) such assignment is to a Lender
under the same Facility, or (3) with respect to the Term A Facility only, such
assignment is to an Affiliate of a Lender or an Approved Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Commitment if such assignment is to a Person that
is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(2) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or
an Approved Fund; and

(C) the consent of any L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more of its Letters of
Credit (whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing

 

166



--------------------------------------------------------------------------------

and recordation fee in the amount of $3,500; provided, that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) Assignments to Borrowers. No such assignment shall be made to any Borrower
or any affiliate or Subsidiary of any Borrower; provided that (x) purchases by
the Borrowers shall be permitted in accordance with Section 2.16 and (y) any
Lender may, at any time, assign all or a portion of its Loans to the Company
pursuant to open market purchases; provided, further, that (x) any Loans that
are so assigned will be automatically and irrevocably cancelled and the
aggregate principal amount of the tranches and installments of the relevant
Loans then outstanding shall be reduced by an amount equal to the principal
amount of such Loans, (y) the Company shall clearly identify itself as such in
the applicable assignment documentation and (z) no Event of Default shall have
occurred or be continuing on the effective date of such assignment; provided,
further, that purchases of Term Loans and Commitments to make Term Loans
pursuant to this Section 11.06(b)(v) may not be funded with the proceeds of
Revolving Loans.

(vi) No Assignment to NaturalCertain Persons. No such assignment shall be made
to (A) a natural Person, (or a holding company, investment vehicle or trust for,
or owned and operated by or for the primary benefit of natural Persona natural
Person) or (B) any Defaulting Lender or any of its Subsidiaries, or any Person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
Persons described in this clause (B).

(vii) Assignments from Defaulting Lenders. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrowers and Administrative
Agent, the applicable pro rata portion of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, L/C
Issuer and each other Lender hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata portion of all Loans and
participations in Letters of Credit. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 11.06, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no

 

167



--------------------------------------------------------------------------------

assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Upon request, each Borrower (at its expense) shall execute and deliver a
Note to the assignee Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this clause (b) shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 11.06(d)
and, for the avoidance of doubt, such sale shall not be effective until it is
recorded in the applicable Participant Register pursuant to Section 11.06(e).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of (and related interest on) the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent and the Lenders mayshall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by any Borrower and any Lender (with
respect to any entry relating to such Lender’s Loans) at any reasonable time and
from time to time upon reasonable prior notice.

(d) Participations. Subject to the requirements of clause (e) of this
Section 11.06, any Lender may at any time, without the consent of, or notice to,
any Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of, a natural Person, a
Defaulting Lender, a Disqualified Lender or any Borrower or any Affiliate or
Subsidiary of any Borrower; provided that, notwithstanding anything to the
contrary contained herein, participations may be sold to Disqualified Lenders
unless the DQ List has been posted to the Platform) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (a), (b), (c), (g) and (h) of Section 11.01 that affects
such Participant. All parties hereto acknowledge and agree that the
Administrative Agent shall have no obligation or duty to monitor or track
whether any Disqualified Lender shall have become a Participant hereunder.
Subject to clause (f) of this Section 11.06, each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b), subject to the requirements and
limitations of such Sections, including Section 3.01(e) (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
participating Lender, and if any additional amounts are required to be paid
pursuant to Section 3.01(a) or (c), to the Borrower and the Administrative
Agent). To the extent permitted by law, each Participant also shall be entitled
to the benefits of Section 11.08 as though it were a Lender, provided such
Participant shall be subject to Section 2.12 as though it were a Lender. For the
avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participation.

 

168



--------------------------------------------------------------------------------

(e) Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrowers, maintain a
register on which it enters the name and address of each participant and the
principal amounts of (and related interest on) each Participant’s interest in
Loans made hereunder (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
Obligations under any Loan Document) to any Person except to the extent such
disclosure is necessary to establish that any such Commitment, Loan, Letter of
Credit or other Obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations and Section 1.163-5 of the proposed
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive and binding for all purposes, and the Borrowers, the
Administrative Agent, and the Lenders may treat each Person whose name is
recorded in the Participant Register as a Participant for all purposes of this
Agreement, notwithstanding notice to the contrary. No sale or other transfer of
any participation or other beneficial ownership interest in any Loan shall be
effective until such sale or transfer is recorded in the applicable Participant
Register and, prior to such recordation, all amounts owing to the selling Lender
with respect to any Loan shall remain owing to the selling Lender. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

(f) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrowers are notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.01(e) as though it were a Lender.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may, subject to the
requirements of clause (i) of this Section 11.06, grant to a special purpose
funding vehicle identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrowers (an “SPC”) the option to
provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.11(b)(ii). Except as
provided below in this Section 11.06(h), each party hereto hereby agrees that
(A) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrowers under this Agreement (including its obligations
under Section 3.01 and Section 3.04), (B) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (C) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such

 

169



--------------------------------------------------------------------------------

Loan were made by such Granting Lender. In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior debt of any
SPC, it will not institute against, or join any other Person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency, or
liquidation proceeding under the laws of the United States or any State thereof.
Notwithstanding anything to the contrary contained herein, any SPC may (I) with
notice to, but without prior consent of the Borrowers and the Administrative
Agent and with the payment of a processing fee in the amount of $3,500 (which
processing fee may be waived by the Administrative Agent in its sole
discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (II) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guaranty or credit
or liquidity enhancement to such SPC. Each SPC shall be entitled to the benefits
of Sections 3.01, 3.04, 11.04(a) and 11.04(b) and this Section 11.06 to the same
extent as if it were a Lender.

(i) No Assignment to a Disqualified Lender. (i) No assignment or, to the extent
the DQ List has been posted on the Platform for all Lenders, participation shall
be made to any Person that, as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Agreement
to such Person, was (x) a Competitor, (y) any banks, financial institutions,
other institutional lenders and other Persons as specified by written notice to
the Administrative Agent and the Lenders (including by posting such notice to
the Platform) prior to the Closing Date (or as updated by the Borrower in
writing after the Closing Date with respect to banks, financial institutions,
other institutional lenders and other Persons who are Affiliates of Competitors
(other than any bona fide debt fund)) or (z) any Affiliate of the foregoing
(other than any bona fide debt fund) to the extent clearly identifiable on the
basis of such Affiliate’s name (collectively, the “Disqualified Lenders”) unless
the Borrower has consented to such assignment as otherwise contemplated by this
Section 11.06, in which case such Person will not be considered a Disqualified
Lender for the purpose of such assignment. For the avoidance of doubt, with
respect to any assignee or participant that becomes a Disqualified Lender after
the applicable Trade Date, (x) such assignee shall not retroactively be
disqualified from becoming a Lender or participant and (y) the execution by the
Borrowers of an Assignment and Assumption with respect to such assignee will not
by itself result in such assignee no longer being considered a Disqualified
Lender. Any assignment in violation of this clause (i)(i) shall not be null and
void, but the other provisions of this clause (i) shall apply.

(ii) If any assignment is made to any Disqualified Lender without the Borrowers’
prior consent in violation of clause (i)(i) above, or if any Person becomes a
Disqualified Lender after the applicable Trade Date, the Borrowers may, at their
sole expense and effort, upon notice to the applicable Disqualified Lender and
the Administrative Agent, (A) terminate any Revolving Commitment of such
Disqualified Lender and repay all obligations of the Borrowers owing to such
Disqualified Lender in connection with such Revolving Commitment, (B) in the
case of outstanding Term Loans held by Disqualified Lenders, prepay such Term
Loans by paying the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Lender paid to acquire such Term Loans, in each
case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and under the other Loan Documents
and/or (C) require such Disqualified Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 11.06), all of its interest, rights and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than

 

170



--------------------------------------------------------------------------------

principal amounts) payable to it hereunder and the other Loan Documents;
provided that (i) the Borrowers shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b), (ii) such assignment does
not conflict with applicable Laws and (iii) in the case of clause (B), the
Borrowers shall not use the proceeds from any Loans to prepay Term Loans held by
Disqualified Lenders.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrowers, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (C) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (“Plan of Reorganization”), each Disqualified Lender party hereto hereby
agrees (1) not to vote on such Plan of Reorganization, (2) if such Disqualified
Lender does vote on such Plan of Reorganization notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code of
the United States (or any similar provision in any other Debtor Relief Laws),
and such vote shall not be counted in determining whether the applicable class
has accepted or rejected such Plan of Reorganization in accordance with
Section 1126(c) of the Bankruptcy Code of the United States (or any similar
provision in any other Debtor Relief Laws) and (3) not to contest any request by
any party for a determination by the bankruptcy court (or other applicable court
of competent jurisdiction) effectuating the foregoing clause (2).

(iv) The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by the Borrowers and any updates thereto from time
to time (collectively, the “DQ List”) on the Platform, including that portion of
the Platform that is designated for “public side” Lenders and/or (B) provide the
DQ List to each Lender requesting the same.

(j) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time any L/C Issuer assigns all of its
Revolving Commitment and Revolving Loans pursuant to Section 11.06(b), such L/C
Issuer may, upon 30 days’ notice to the Borrowers and the Lenders, resign as L/C
Issuer. In the event of any such resignation of an L/C Issuer, the Borrowers
shall be entitled to appoint from among the Lenders a successor L/C Issuer
hereunder; provided, that no failure by the Borrowers to appoint any such
successor shall affect the resignation of such L/C Issuer; provided, further,
that no Lender shall be required to serve as an L/C Issuer unless such Lender
consents in its sole discretion. If an L/C Issuer resigns, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
Upon the appointment of a successor L/C Issuer, (i) such successor shall succeed
to and become vested with all of the rights, powers, privileges and duties of
the retiring L/C Issuer, and (ii) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
L/C

 

171



--------------------------------------------------------------------------------

Issuer to effectively assume the obligations of such retiring L/C Issuer with
respect to such Letters of Credit.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.07, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or any Eligible Assignee
invited to be a Lender pursuant to Section 2.13(c) or 2.14(b) or (ii) any actual
or prospective counterparty (or its advisors) to any swap, derivative or similar
transaction under which payments are to be made by reference to any Borrower,
their Restricted Subsidiary and their respective obligations, this Agreement or
payments hereunder), (g) on a confidential basis to (i) any rating agency in
connection with rating any Borrower or their Restricted Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Borrowers, (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section 11.07 or (y) becomes available to the Administrative Agent, any
Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than any Borrower or (j) to any credit
insurance provider relating to the Borrowers and their obligations. Nothing
herein shall permit the disclosure of confidential Information regarding the
Loan Parties or their Affiliates to any Competitor of Company or any of its
Subsidiaries or any Disqualified Lender except to the extent required, directly
or indirectly, by Law or compulsory legal process or any regulatory authority.
In addition, the Administrative Agent and the Lenders may disclose the existence
of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

For purposes of this Section 11.07 and Section 7.01, “Information” means all
information received from any Loan Party or any Subsidiary thereof relating to
any Loan Party or any Subsidiary thereof or their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender or any L/C Issuer on a nonconfidential basis prior to disclosure by any
Loan Party or any Subsidiary thereof, provided that, in the case of information
received from a Loan Party or any such Subsidiary after the date hereofClosing
Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 11.07 shall be considered to have complied with its
obligation to do so if such

 

172



--------------------------------------------------------------------------------

Person has exercised the same degree of care to maintain the confidentiality of
such Information as such Person would accord to its own confidential
information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Company or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of any Borrower against any and all of the obligations of such Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower may be contingent
or unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.18 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender, each L/C Issuer and their respective Affiliates under
this Section 11.08 are in addition to other rights and remedies (including other
rights of setoff) that such Lender, such L/C Issuer or their respective
Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrowers and the Administrative Agent promptly after any such setoff and
application,; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

173



--------------------------------------------------------------------------------

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect until the satisfaction of the Termination Conditions.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent and the applicable
L/C Issuer, as applicable, then such provisions shall be deemed to be in effect
only to the extent not so limited.

11.13 Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, (b) any Lender is a Defaulting Lender, (c) in connection with
any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions hereof as contemplated by Section 11.01, the
consent of Required Lenders (or in the case of a consent, waiver or amendment
that requires the agreement of affected Lenders with respect to a certain Class
or Classes of the Loans, the Required Extended Revolving Lenders, the Required
Extended Term Lenders, the Required Incremental Term Lenders, the Required Other
Revolving Lenders, the Required Other Term Lenders, the Required Revolving
Lenders or the Required Term A Lenders, as applicable) shall have been obtained
but the consent of one or more of such other Lenders

 

174



--------------------------------------------------------------------------------

whose consent is required shall not have been obtained, any such Lender (a
“Non-Consenting Lender”), (d) any other circumstance exists hereunder that gives
the Borrowers the right to replace a Lender as a party hereto or (e) as a result
of a redemption or replacement required by Gaming Law, then the Borrowers may,
at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, replace such Lender by (x) terminating the applicable
Commitments of such Lender and repaying all Obligations of the Borrowers owing
to such Lender relating to the Loans and participations held by such Lender as
of such termination date under one or more credit facilities hereunder as the
Borrowers may elect or (y) requiring such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing right to payments pursuant to Sections 3.01 and 3.04) and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

(i) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers;

(ii) under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

(iii) such assignment or termination does not conflict with applicable Laws; and

(iv) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. Notwithstanding the foregoing, each Lender agrees that if a
Borrower exercises its option pursuant to this Section 11.13 to cause an
assignment by such Lender, such Lender shall, promptly after receipt of written
notice of such election, execute and deliver all documentation necessary to
effectuate such assignment in accordance with Section 11.06. In the event that a
Lender does not comply with the requirements of the immediately preceding
sentence within one Business Day after receipt of such notice (a “Non-Compliant
Lender”), each Lender hereby authorizes and directs the Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 11.06 on behalf of such Non-Compliant
Lender and any such documentation so executed by the Administrative Agent shall
be effective for purposes of documenting an assignment pursuant to
Section 11.06. Any removal of Bank of America or its successor as a Defaulting
Lender pursuant to this Section 11.13 shall also constitute the removal of Bank
of America or its successor as the Administrative Agent pursuant to
Section 10.06.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN ANY
LOAN DOCUMENT WHICH EXPRESSLY STATES THAT IT SHALL BE

 

175



--------------------------------------------------------------------------------

GOVERNED BY THE LAWS OF ANOTHER JURISDICTION) AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL EACH BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST SUCH BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION 11.14. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING

 

176



--------------------------------------------------------------------------------

OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent are
arm’s-length commercial transactions between such Borrower and its Affiliates,
on the one hand, and the Administrative Agent, on the other hand, (B) the
arranging and other services regarding this Agreement provided by the Arrangers
are arm’s-length commercial transactions between the Company, on the one hand,
and the Arrangers, on the other hand, (C) such Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (D) such Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Administrative Agent, each
Arranger and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Company
Parties, their Affiliates or any other Person and (B) neither the Administrative
Agent nor any Arranger nor any Lender has any obligation to the Company Parties
or their Affiliates with respect to the transactions contemplated hereby except
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) the Administrative Agent, the Arrangers, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company Parties and their
Affiliates, and neither the Administrative Agent nor any Arranger nor any Lender
has any obligation under the Loan Documents to disclose any of such interests to
the Company Parties or their Affiliates. To the fullest extent permitted by Law,
each Borrower hereby waives and releases any claims that it may have against the
Administrative Agent and each Arranger with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including, without limitation, Assignment and
Assumptions, amendments or other Committed Loan Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic

 

177



--------------------------------------------------------------------------------

Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it.

11.18 USA PATRIOT Act. Each Lender that is subject to the USA PATRIOT Act and/or
the Beneficial Ownership Regulation and the Administrative Agent (for itself and
not on behalf of any Lender) hereby notifies each Borrower that pursuant to the
requirements of the USA PATRIOT Act and/or the Beneficial Ownership Regulation,
as applicable, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act and/or the Beneficial Ownership Regulation, as
applicable. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act
and/or the Beneficial Ownership Regulation, as applicable.

11.19 Joint and Several Obligations. The Company and each other Person that
becomes a Borrower in accordance with Section 2.17 shall be obligated for all of
the Obligations on a joint and several basis, notwithstanding which of them may
have directly received the proceeds or benefit of any particular Credit
Extension,; provided that, anything to the contrary herein notwithstanding
(including Exhibit B), the liability of each Person hereafter formed and
designated as an additional borrower in accordance with Section 2.17 may be
limited in a similar manner if so provided in the Assumption Agreement executed
by that Borrower. Each Borrower acknowledges and agrees that, for purposes of
the Loan Documents, the Company, each other Borrower and the Guarantors
constitute a single integrated financial enterprise and that each receives a
benefit from the availability of credit under this Agreement. Each Borrower
hereby waives all defenses arising under the Laws of suretyship, to the extent
such Laws are applicable, in connection with their joint and several obligations
under this Agreement. Without limiting the foregoing, each Borrower agrees to
the Joint Borrower Provisions set forth in Exhibit B, incorporated by this
reference.

11.20 Gaming Law.

(a) This Agreement and the other Loan Documents are subject to the Gaming Laws
and the laws involving the sale, distribution and possession of alcoholic
beverages (the “Liquor Laws”). Without limiting the foregoing, each of the
Administrative Agent, the Lenders and participants acknowledges that (i) it is
subject to being called forward by the Gaming Authorities or Governmental
Authorities enforcing the Liquor Laws (each a “Liquor Authority”), in the
discretion of each of them, for licensing or a finding of suitability or to file
or provide other information, and (ii) all rights, remedies and powers under
this Agreement and the other Loan Documents, including with respect to the entry
into and ownership and operation of the Gaming Facilities, and the possession or
control of gaming equipment, alcoholic beverages or a gaming or liquor license,
may be exercised only to the extent that the exercise thereof does not violate
any applicable provisions of the Gaming Laws and Liquor Laws and only to the
extent

 

178



--------------------------------------------------------------------------------

that required approvals (including prior approvals) are obtained from the
requisite Governmental Authorities.

(b) Each Creditor Party agrees to cooperate with the Gaming Authority or Liquor
Authority (or, in each case, to be subject to Section 11.13) in connection with
the provisions of such documents or other information as may be requested by
such Gaming Authority or Liquor Authority relating to any Company Party or to
the Loan Documents.

(c) Notwithstanding anything to the contrary herein and in the other Loan
Documents, (i) any obligation of Nevada Landing Partnership and Elgin Sub (or
any other Subsidiaries subject to the Illinois Gaming Board’s jurisdiction) to
provide a Guaranty hereunder, and the obligation (if any) to provide a lien on
the direct and indirect Equity Interests in Nevada Landing Partnership and Elgin
Sub (or any other Subsidiaries subject to the Illinois Gaming Board’s
jurisdiction), will each be subject to the approval of the Illinois Gaming Board
and (ii) the pledge of any Equity Interests of any Loan Party that is licensed
by or registered with the Nevada Gaming Commission is not effective until such
pledge has been approved by the Nevada Gaming Commission.

11.21 Master Lease. Notwithstanding anything herein to the contrary, no Default
or Event of Default shall arise with respect to any Leased Property to the
extent that the Company and the Restricted Subsidiaries are in compliance with
the Master Lease with respect to such Leased Property.

11.22 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

11.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution that is
a Lender or an L/C Issuer arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

179



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

180



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

Borrowers:

MGM RESORTS INTERNATIONAL

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

[LENDER]

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

EXHIBIT B

Form of Compliance Certificate

[See Attached]



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,            

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of April 25, 2016 (as amended by that certain First Amendment, dated as of
December 21, 2018, and as further amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement”; the terms
defined therein being used herein as therein defined), among MGM Resorts
International, a Delaware corporation (the “Company” and, together with each
Subsidiary of the Company that is designated a Borrower pursuant to Section 2.17
of the Agreement, individually, a “Borrower” and collectively, the “Borrowers”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), and Bank of America, N.A., as Administrative Agent
and an L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                     of the Company, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Company, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Company has delivered the year-end audited financial statements required
by Section 7.01(b) of the Agreement for the Fiscal Year ended as of the above
date, together with the report of an independent public accountant required by
such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Company has delivered the unaudited financial statements required by
Section 7.01(a) of the Agreement for the Fiscal Quarter ended as of the above
date. Such consolidated financial statements fairly present in all material
respects the financial condition, results of operations and changes in financial
position of the Company and its Subsidiaries in conformity with GAAP, as at such
date and for such period (except for the absence of certain footnotes and other
informational disclosures customarily omitted from interim financial
statements).

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrowers and their Restricted Subsidiaries during the accounting period covered
by such financial statements.

3. A review of the activities of the Borrowers and their Restricted Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to

Form of Compliance Certificate



--------------------------------------------------------------------------------

determining whether during such fiscal period the Loan Parties performed and
observed all their Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, as of the date hereof, no Default has
occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    

 

MGM RESORTS INTERNATIONAL

By:

 

             

Name:

 

             

Title:

 

 

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Fiscal Quarter/Fiscal Year ended ,             (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

I. Section 8.12(a) Total Net Leverage Ratio

 

A. Net Indebtedness of the Borrower Group as of the Statement Date:

  

$ ______

B. EBITDA of the Borrower Group for the period of four consecutive Fiscal
Quarters ending on the Statement Date:

  

$ ______

C. EBITDA of the Borrower Group attributable to Unconsolidated Affiliates:

  

$ ______

D. Without duplication of amounts included in I.A., the aggregate amount of any
recurring or ordinary course (A) cash dividends or distributions, (B) interest
payments, (C) returns of capital, (D) repayments or other payments, in each case
in this I.D, that are actually paid in cash (or to the extent converted into
cash or Cash Equivalents) (excluding,in each case in this I.D, expense
reimbursements in connection with cash advances or loans and special dividends
or distributions) and received by the Borrower Group from Unconsolidated
Affiliates, Unrestricted Subsidiaries or from cost method investments1:

  

$ ______

E.  Rent incurred under the Master Lease and any Similar Lease (regardless of
whether such rent was reflected in Net Income for such period) net of rental
revenues received in cash related to rent owed by an Unrestricted Subsidiary to
Tenant to the extent such rent was not added as a cash payment in accordance
with I.B-I.D:

  

$______

F.  Borrower Group EBITDA (I.B – I.C. + I.D – I.E):

  

$ ______

G. Total Net Leverage Ratio (Ratio of I.A to I.F):

  

H. Maximum Total Net Leverage Ratio:

  

__ to 1.00

II. Section 8.12(b) First Lien Net Leverage Ratio   

A. Net Indebtedness of the Borrower Group as of the Statement Date that is
secured by Liens that have the same priority as the Liens securing the
Obligations under the Agreement:

  

$ ______

 

 

1 

For the avoidance of doubt, a dividend or cash distribution shall be deemed
recurring or ordinary course to the extent such distribution was not intended to
be a special dividend or distribution.

Form of Compliance Certificate



--------------------------------------------------------------------------------

B. Borrower Group EBITDA for the most recently ended Test Period (Line 1.F):

        $   ______     

C. First Lien Net Leverage Ratio (Ratio of II.A to II.B):

  

D. Maximum First Lien Net Leverage Ratio:

        __   to 1.00     

III. Section 8.12(c) Interest Coverage Ratio

  

A. Borrower Group EBITDA for the most recently ended period of four consecutive
Fiscal Quarters ending on the Statement Date:

        $   ______     

B. Interest Expense of the Borrower Group for the most recently ended Test
Period, and excluding Interest Expense associated with the Master Lease and any
Similar Lease and Interest Expense related to any amortization of deferred
financing costs and original issue discount:

        $   ______     

C. Interest Coverage Ratio (Ratio of III.A to III.B):

  

D. Minimum Interest Coverage Ratio:

        __   to 1.00     

IV.  Available Amount

  

A. $2,500,000,000:

     $2,500,000,000  

B. Cumulative Net Income:

     $ ______  

C. The amount of dividends, distributions, interest payments, returns of
capital, repayments and returns of payment (including, for the avoidance of
doubt, proceeds from sales of Investments financed using Available Amount
pursuant to Section 8.06(k) of the Agreement, but excluding any such amounts
included in the calculation of Borrower Group EBITDA), actually received in cash
by the Borrower Group from and after the First Amendment Effective Date and
prior to the Statement Date from any Person which is not included in the
Borrower Group:

     $ ______  

D. The net cash proceeds of any issuance by the Company of common Equity
Interests or other Qualified Equity Interests after the First Amendment
Effective Date and prior to the Statement Date:

     $ ______  

E.  The aggregate principal amount of any Indebtedness or Disqualified Equity
Interests, in each case, of the Company and/or any Restricted Subsidiary issued
after the First Amendment Effective Date (other than Indebtedness or such
Disqualified Equity Interests issued to the Company or a Restricted Subsidiary),
which has been converted into or exchanged

  

Form of Compliance Certificate



--------------------------------------------------------------------------------

for Equity Interests of the Company, and/or any Restricted Subsidiary that does
not constitute Disqualified Equity Interests:

  

$ ______

F.  Upon the Revocation of a Subsidiary that was Designated as an Unrestricted
Subsidiary, the aggregate amount of any Investment in such Subsidiary that was
made pursuant to Section 8.06 of the Agreement at the time of such Revocation:

  

$ ______

G. Declined Proceeds:

  

$ ______

H. The amount of any returns (including dividends, interest, distributions,
returns of principal, profits on sale, repayments, income and similar amounts)
actually received by the Borrower Group in respect of any Investments made
pursuant to Section 8.06(k) of the Agreement from and after the First Amendment
Effective Date and prior to such time (to the extent not included in the
calculation of Borrower Group EBITDA)

  

$ ______

I.   100% of the aggregate amount received by the Borrower Group in cash (and
the fair market value (as determined in good faith by the Company) of property
other than cash received by the Borrower Group) from and after the First
Amendment Effective Date (in each case, to the extent not included in the
calculation of Borrower Group EBITDA) from (i) the sale or other disposition
(other than to the Company or a Restricted Subsidiary) of Investments made
pursuant to Section 8.06(m) or (ff) of the Agreement by the Company or any
Restricted Subsidiary and from repurchases and redemptions by any Person (other
than the Company or a Restricted Subsidiary) and from repayments of loans or
advances or other transfers of assets (including by way of dividends, interest,
distributions, return of principal, repayments, income and similar amounts), and
releases of guarantees, which constituted Investments made pursuant to
Section 8.06(m) or (ff) of the Agreement (to the extent such amount is not
otherwise used pursuant to an exception in Section 8.06 of the Agreement),
(ii) the sale (other than to the Company or any Restricted Subsidiary) of the
Equity Interests of an Unrestricted Subsidiary or (iii) any dividend or other
distribution by an Unrestricted Subsidiary

  

$______

J.   Available Amount used to make Investments pursuant to Section 8.06(k) of
the Agreement since the First Amendment Effective Date:

  

$______

K. Available Amount used to prepay, redeem, purchase, defease or satisfy
Indebtedness pursuant to Section 8.05(e) of the Agreement since the First
Amendment Effective Date:

  

$______

L.  Available Amount used to make Restricted Payments pursuant to Section
8.07(g) of the Agreement since the First Amendment Effective Date:

  

$______

Form of Compliance Certificate



--------------------------------------------------------------------------------

M.   Available Amount as of the Statement Date (IV.A + IV.B + IV.C + IV.D + IV.E
+ IV.F + IV.G + IV.H +IV.I – IV.J – IV.K – IV.L):

  

$ ______

Form of Compliance Certificate